Exhibit 10.1

 

 

 

EXECUTION VERSION

CREDIT AGREEMENT

Dated as of January 4, 2019

among

CALLAWAY GOLF COMPANY,

as the Borrower,

BANK OF AMERICA, N.A.,

as Administrative Agent,

MUFG UNION BANK, N.A.

SUNTRUST ROBINSON HUMPHREY, INC.,

as Co-Syndication Agents,

and

The Other Lenders Party Hereto

BANK OF AMERICA, N.A.,

JPMORGAN CHASE BANK, N.A.

MUFG UNION BANK, N.A.

SUNTRUST ROBINSON HUMPHREY, INC.

as Joint Lead Arrangers and Joint Bookrunners

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

Section

       Page  

ARTICLE I.

 

    DEFINITIONS AND ACCOUNTING TERMS

     1  

1.01

 

Defined Terms

     1  

1.02

 

Other Interpretive Provisions

     39  

1.03

 

Accounting Terms

     40  

1.04

 

Rounding

     41  

1.05

 

Times of Day

     41  

1.06

 

[Reserved]

     41  

1.07

 

Currency Equivalents Generally

     41  

1.08

 

Interest Rates

     41  

1.09

 

Limited Condition Acquisitions

     41  

1.10

 

Pro Forma Calculations

     42  

ARTICLE II.

 

    THE COMMITMENTS AND CREDIT EXTENSIONS

     43  

2.01

 

The Loans

     43  

2.02

 

Borrowings, Conversions and Continuations of Loans

     43  

2.03

 

[Reserved]

     45  

2.04

 

[Reserved]

     45  

2.05

 

Prepayments

     45  

2.06

 

Termination or Reduction of Commitments

     48  

2.07

 

Repayment of Loans

     48  

2.08

 

Interest

     48  

2.09

 

Fees

     48  

2.10

 

Computation of Interest and Fees

     49  

2.11

 

Evidence of Debt

     49  

2.12

 

Payments Generally; Administrative Agent’s Clawback

     49  

2.13

 

Sharing of Payments by Lenders

     51  

2.14

 

Amend and Extend Transactions

     52  

2.15

 

Increase in Commitments

     53  

2.16

 

Refinancing Amendments

     56  

2.17

 

MIRE Event

     57  

ARTICLE III.

 

    TAXES, YIELD PROTECTION AND ILLEGALITY

     57  

3.01

 

Taxes

     57  

3.02

 

Illegality

     61  

3.03

 

Inability to Determine Rates

     62  

3.04

 

Increased Costs; Reserves on Eurodollar Rate Loans

     64  

3.05

 

Compensation for Losses

     65  

3.06

 

Mitigation Obligations; Replacement of Lenders

     66  

3.07

 

Survival

     66  

 

i



--------------------------------------------------------------------------------

ARTICLE IV.

 

    CONDITIONS PRECEDENT TO BORROWINGS

     66  

4.01

 

Conditions of Initial Borrowing

     67  

4.02

 

Conditions to All Borrowings

     69  

ARTICLE V.

 

    REPRESENTATIONS AND WARRANTIES

     70  

5.01

 

Existence, Qualification and Power; Compliance with Applicable Laws

     70  

5.02

 

Authorization; No Contravention

     70  

5.03

 

Governmental Authorization; Other Consents

     71  

5.04

 

Binding Effect

     71  

5.05

 

Financial Statements; No Material Adverse Effect

     71  

5.06

 

Litigation

     72  

5.07

 

No Default

     72  

5.08

 

Ownership of Property; Liens

     72  

5.09

 

Environmental Compliance

     72  

5.10

 

Insurance

     72  

5.11

 

Taxes

     72  

5.12

 

ERISA Compliance

     73  

5.13

 

Subsidiaries; Equity Interests; Loan Parties

     74  

5.14

 

Margin Regulations; Investment Company Act

     74  

5.15

 

Disclosure

     74  

5.16

 

Compliance with Laws

     74  

5.17

 

Intellectual Property; Licenses, Etc

     75  

5.18

 

Solvency

     75  

5.19

 

[Reserved]

     75  

5.20

 

Labor Matters

     75  

5.21

 

OFAC

     75  

5.22

 

Anti-Corruption Laws

     75  

5.23

 

USA PATRIOT Act

     75  

5.24

 

Beneficial Ownership Certificate

     75  

5.25

 

Liens; Security Interests in the Collateral

     76  

ARTICLE VI.

 

    AFFIRMATIVE COVENANTS

     76  

6.01

 

Financial Statements

     76  

6.02

 

Certificates; Other Information

     77  

6.03

 

Notices

     79  

6.04

 

Payment of Obligations

     80  

6.05

 

Preservation of Existence, Etc

     80  

6.06

 

Maintenance of Properties

     80  

6.07

 

Maintenance of Insurance

     80  

6.08

 

Compliance with Laws

     81  

6.09

 

Books and Records

     81  

6.10

 

Inspection Rights

     81  

6.11

 

Use of Proceeds

     82  

6.12

 

Additional Guarantors and Collateral

     82  

 

ii



--------------------------------------------------------------------------------

6.13

 

Further Assurances

     84  

6.16

 

Maintenance of Ratings

     85  

6.17

 

Conference Calls

     85  

6.18

 

Post-Closing Requirements

     85  

ARTICLE VII.

 

    NEGATIVE COVENANTS

     85  

7.01

 

Liens

     85  

7.02

 

Indebtedness

     87  

7.03

 

Investments

     90  

7.04

 

Fundamental Changes

     91  

7.05

 

Dispositions

     92  

7.06

 

Restricted Payments

     93  

7.07

 

Change in Nature of Business

     94  

7.08

 

Transactions with Affiliates

     94  

7.09

 

Burdensome Agreements

     95  

7.10

 

Organization Documents

     95  

7.11

 

Tax Consolidation

     95  

7.12

 

Accounting Changes

     95  

7.13

 

Activities of uPlay

     95  

7.14

 

[Reserved]

     96  

ARTICLE VIII.

 

    EVENTS OF DEFAULT AND REMEDIES

     96  

8.01

 

Events of Default

     96  

8.02

 

Remedies upon Event of Default

     98  

8.03

 

Application of Funds

     98  

ARTICLE IX.

 

    ADMINISTRATIVE AGENT

     99  

9.01

 

Appointment and Authority

     99  

9.02

 

Rights as a Lender

     100  

9.03

 

Exculpatory Provisions

     100  

9.04

 

Reliance by Administrative Agent

     101  

9.05

 

Delegation of Duties

     101  

9.06

 

Resignation of Administrative Agent

     102  

9.07

 

Non-Reliance on Administrative Agent and Other Lenders

     103  

9.08

 

No Other Duties, Etc

     103  

9.09

 

Administrative Agent May File Proofs of Claim; Credit Bidding

     103  

9.10

 

Collateral and Guaranty Matters

     104  

9.11

 

Secured Cash Management Agreements and Secured Hedge Agreements

     105  

9.12

 

Certain ERISA Matters

     106  

ARTICLE X.

 

    MISCELLANEOUS

     107  

10.01

 

Amendments, Etc

     107  

10.02

 

Notices; Effectiveness; Electronic Communications

     109  

10.03

 

No Waiver; Cumulative Remedies; Enforcement

     111  

 

iii



--------------------------------------------------------------------------------

10.04

 

Expenses; Indemnity; Damage Waiver

     111  

10.05

 

Payments Set Aside

     113  

10.06

 

Successors and Assigns

     114  

10.07

 

Treatment of Certain Information; Confidentiality

     120  

10.08

 

Right of Setoff

     121  

10.09

 

Interest Rate Limitation

     121  

10.10

 

Counterparts; Integration; Effectiveness

     121  

10.11

 

Survival of Representations and Warranties

     122  

10.12

 

Severability

     122  

10.13

 

Replacement of Lenders

     122  

10.14

 

Governing Law; Jurisdiction; Etc

     123  

10.15

 

Waiver of Jury Trial

     124  

10.16

 

No Advisory or Fiduciary Responsibility

     124  

10.17

 

Electronic Execution of Assignments and Certain Other Documents

     125  

10.18

 

USA PATRIOT Act

     125  

10.19

 

Acknowledgement and Consent to Bail-In of EEA Financial Institutions

     125  

SCHEDULES

 

2.01

 

Commitments and Applicable Percentages

  

5.08(b)(i)

 

Material Real Property

  

5.09

 

Environmental Matters

  

5.12

 

ERISA Matters

  

5.13

 

Subsidiaries and Other Equity Investments; Loan Parties

  

5.17

 

Intellectual Property Matters

  

5.20

 

Labor Matters

  

6.12

 

Guarantors

  

6.18

 

Post-Closing Requirements

  

7.01

 

Existing Liens

  

7.02

 

Existing Indebtedness

  

7.03

 

Existing Investments

  

10.02

 

Administrative Agent’s Office, Certain Addresses for Notices

  

EXHIBITS

Form of

 

A

 

Committed Loan Notice

  

B

 

Form of Term Note

  

C

 

Assignment and Assumption

  

D

 

Administrative Questionnaire

  

E

 

Guaranty

  

F

 

Security Agreement

  

G

 

Perfection Certificate

  

H-1

 

U.S. Tax Compliance Certificate

  

 

iv



--------------------------------------------------------------------------------

H-2

 

U.S. Tax Compliance Certificate

  

H-3

 

U.S. Tax Compliance Certificate

  

H-4

 

U.S. Tax Compliance Certificate

  

I

 

Solvency Certificate

  

J

 

Auction Procedures

  

K

 

Affiliate Assignment Agreement

  

L

 

ABL Intercreditor Agreement

  

M

 

Compliance Certificate

  

 

v



--------------------------------------------------------------------------------

CREDIT AGREEMENT

This CREDIT AGREEMENT (“Agreement”) is entered into as of January 4, 2019, among
CALLAWAY GOLF COMPANY (the “Borrower”), a Delaware corporation, each lender from
time to time party hereto (collectively, the “Lenders” and individually, a
“Lender”), and BANK OF AMERICA, N.A., as Administrative Agent.

PRELIMINARY STATEMENTS:

Pursuant to that certain Share Sale and Purchase Agreement, dated as of
November 29, 2018 (together with all exhibits, annexes and schedules thereto, as
amended, restated, supplemented or otherwise modified from time to time, the
“Purchase Agreement”), by and among the Borrower, Mainsee 1185. V V GmbH and Paw
Luxco III S.à.r.l., a private limited liability company (société à
responsabilité limitée) incorporated under the laws of the Grand Duchy of
Luxembourg, the Borrower intends to acquire (the “Closing Date Acquisition”) all
of the issued and outstanding shares of issued share capital of JW Stargazer
Holding GmbH (the “Acquired Business”).

To effect the Closing Date Acquisition, the Borrower will consummate the
transactions contemplated by the Purchase Agreement.

Immediately prior to the consummation of the Closing Date Acquisition, the
Borrower has requested from the Lenders a credit extension in the form of a term
B loan facility in an aggregate principal amount up to $480,000,000, and the
Lenders have indicated their willingness to lend on the terms and subject to the
conditions set forth herein.

Immediately following the initial funding of the Term Loans, a portion of the
proceeds of the Term Loans will be used to finance the Closing Date Acquisition
and the fees and expenses incurred in connection with the Transaction and for
working capital and general corporate purposes.

In consideration of the mutual covenants and agreements herein contained, the
parties hereto covenant and agree as follows:

ARTICLE I. DEFINITIONS AND ACCOUNTING TERMS

1.01    Defined Terms. As used in this Agreement, the following terms shall have
the meanings set forth below:

“ABL Agent” means Bank of America, N.A., as administrative agent under the ABL
Credit Agreement or any successor thereto acting in such capacity.

“ABL Credit Agreement” means that the Third Amended and Restated Loan and
Security Agreement, dated as of November 20, 2017, as amended by the First
Amendment to Third Amended and Restated Loan and Security Agreement, dated as of
November 29, 2018, among the Borrower, Callaway Golf Sales Company, a California
corporation, Callaway Golf Ball Operations, Inc., a Delaware corporation, OGIO
International Inc., a Utah corporation, Travis



--------------------------------------------------------------------------------

Mathew Retail, LLC, a California limited liability company, travisMathew, LLC, a
California limited liability company, Callaway Golf Canada Ltd., a Canada
corporation, Callaway Golf Europe Ltd., a company organized under the laws of
England (registered number 02756321), the other obligors from time to time party
thereto, the financial institutions from time to time party thereto as lenders,
and as further amended, supplemented, restated, amended and restated, extended
or otherwise modified from time to time.

“ABL Intercreditor Agreement” means that certain ABL Intercreditor Agreement,
dated as of the Closing Date, as amended, supplemented, restated, amended and
restated, extended or otherwise modified from time to time, by and among the
Administrative Agent, the ABL Agent and the other parties thereto from time to
time, substantially in the form of Exhibit L.

“ABL Loan Documents” has the meaning assigned to the term “Loan Documents” (or
similar term) in the ABL Credit Agreement.

“ABL Priority Collateral” has the meaning assigned to such term in the ABL
Intercreditor Agreement.

“Acquired Business” has the meaning specified in the Preliminary Statements.

“Act” has the meaning specified in Section 10.18.

“Additional Commitment Lender” has the meaning specified in Section 2.14(c).

“Administrative Agent” means Bank of America in its capacity as administrative
agent under any of the Loan Documents, or any successor administrative agent.

“Administrative Agent’s Office” means the Administrative Agent’s address and, as
appropriate, account as set forth on Schedule 10.02, or such other address or
account as the Administrative Agent may from time to time notify to the Borrower
and the Lenders.

“Administrative Questionnaire” means an Administrative Questionnaire in
substantially the form of Exhibit D or any other form approved by the
Administrative Agent.

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.

“Affiliate Assignment Agreement” means an Assignment and Assumption
substantially in the form of Exhibit K, with such amendments or modifications as
may be approved by Administrative Agent.

“Agency Fee Letter” means the letter agreement, dated November 29, 2018, between
the Borrower and the Administrative Agent.

“Aggregate Commitments” means the Commitments of all the Lenders.

“Agreement” means this Credit Agreement.

 

2



--------------------------------------------------------------------------------

“All-in Yield” means, as to any Loans (or other Indebtedness, if applicable),
the yield thereon to Lenders (or other lenders, as applicable) providing such
Loans (or other Indebtedness, if applicable) in the primary syndication thereof,
whether in the form of interest rate, margin, original issue discount, upfront
fees, rate floors or otherwise; provided, that original issue discount and
upfront fees shall be equated to interest rate in a manner consistent with
generally accepted financial practice based on an assumed four year average life
(or, if less, the stated life to maturity at the time of the incurrence of such
Loans or other Indebtedness, if applicable); provided, further, that “All-in
Yield” shall not include arrangement, commitment, underwriting, structuring or
similar fees (regardless of whether paid in whole or in part to any or all
lenders), other fees not paid generally to all lenders of such Loans (or other
Indebtedness, if applicable) and customary consent fees for an amendment paid
generally to consenting lenders; and provided, further, any Indebtedness that is
fixed rate Indebtedness shall, for the purpose of determining the “All-In
Yield,” be swapped to a floating rate on a customary match maturity basis.

“Anti-Corruption Laws” means all laws, rules, and regulations of any
jurisdiction applicable to the Borrower or any of its Subsidiaries from time to
time concerning or relating to bribery or corruption.

“Anti-Terrorism Laws” means any laws relating to terrorism or money laundering,
including the Patriot Act.

“Applicable Law” means, as to any Person, all applicable Laws binding upon such
Person or to which such a Person is subject.

“Applicable Percentage” with respect to any Term Lender at any time, the
percentage (carried out to the ninth decimal place) of the Term Facility
represented by (i) on or prior to the Closing Date, such Term Lender’s
Commitment at such time, and (ii) thereafter, the principal amount of such
Term Lender’s Term Loans at such time. The initial Applicable Percentage of each
Lender in respect of the Term Facility is set forth opposite the name of such
Lender on Schedule 2.01 or in the Assignment and Assumption pursuant to which
such Lender becomes a party hereto, as applicable.

“Applicable Rate” means 3.50% per annum for Base Rate Loans and 4.50% per annum
for Eurodollar Rate Loans.

“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

“Asset Acquisition” means (1) an Investment by the Borrower or any Subsidiary in
any other Person if, as a result of such Investment, such Person shall become a
Subsidiary, or shall be merged with or into the Borrower or any Subsidiary or
(2) the acquisition by the Borrower or any Subsidiary of all or substantially
all of the assets or equity interests of any other Person or any division or
line of business of any other Person.

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 10.06(b)), and accepted by the Administrative Agent, in
substantially the form of

 

3



--------------------------------------------------------------------------------

Exhibit C or any other form (including electronic documentation generated by use
of an electronic platform) approved by the Administrative Agent.

“Attributable Indebtedness” means, on any date, (a) in respect of any
Capitalized Lease of any Person, the capitalized amount thereof that would
appear on a balance sheet of such Person prepared as of such date in accordance
with GAAP, (b) in respect of any Synthetic Lease Obligation, the capitalized
amount of the remaining lease or similar payments under the relevant lease or
other applicable agreement or instrument that would appear on a balance sheet of
such Person prepared as of such date in accordance with GAAP if such lease or
other agreement or instrument were accounted for as a Capitalized Lease and
(c) all Synthetic Debt of such Person.

“Auction” has the meaning specified in Section 10.06(f).

“Auction Manager” means (a) either the Administrative Agent or any of its
respective Affiliates or (b) any other financial institution or advisor agreed
by the Borrower and the Administrative Agent (whether or not an affiliate of the
Administrative Agent) to act as an arranger in connection with any repurchases
pursuant to Section 10.06(f).

“Auction Procedures” has the meaning specified in Exhibit J.

“Audited Financial Statements” means (A) with respect to the fiscal years ending
December 31, 2015, December 31, 2016 and December 31, 2017, the consolidated
balance sheets of the Borrower and its Subsidiaries (excluding the Acquired
Business) and (B) with respect to the fiscal years ending September 30, 2015,
September 30, 2016 and September 30, 2017, the consolidated balance sheets of
the Acquired Business, in each case, as of the end of such fiscal year and
related consolidated statements of operations, cash flows and shareholders’
equity.

“Available Amount” means at any time (the “Reference Time”) an amount equal to,
without duplication:

(a)    an amount equal to 50% of the Consolidated Net Income of the Borrower for
the period (taken as one accounting period) from January 1, 2019 to the end of
the Borrower’s most recently ended fiscal quarter for which financial statements
have been delivered pursuant to Section 6.01 at the Reference Time, or, in case
such Consolidated Net Income for such period is a deficit, minus 100% of such
deficit; plus

(b)    the net cash proceeds of any sale of Qualified Equity Interests by, or
capital contribution to the common equity of, the Borrower and not utilized as
the basis for any other Restricted Payment, Investment or prepayment of
Indebtedness hereunder; minus

(c)    the cumulative amount of Restricted Payments made with the Available
Amount from and after the Closing Date and on or prior to such time; minus

(d)    the cumulative amount of Investments made with the Available Amount from
and after the Closing Date and on or prior to such time (net of any dividends,
distributions, profits, returns or similar amounts in respect of any such
Investments (not to exceed the original amount of such Investments)).

 

4



--------------------------------------------------------------------------------

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

“Bank of America” means Bank of America, N.A. and its successors.

“Bank Product” means any of the following products, services or facilities
extended to the Borrower or any Restricted Subsidiary by a Lender or any of its
Affiliates: (a) products under a Cash Management Agreement; (b) products under
Swap Contracts; (c) commercial credit card and merchant card services;
(d) purchase cards (including so-called “procurement cards” or “P-cards”), and
(e) other banking products or services as may be requested by the Borrower or
any Restricted Subsidiary unless otherwise agreed in writing between the
Borrower or such Restricted Subsidiary and the provider of such products or
services.

“Bank Product Debt” means Indebtedness and other obligations of the Borrower or
any Restricted Subsidiary relating to Bank Products.

“Base Rate” means for any day a fluctuating rate per annum equal to the highest
of (a) the Federal Funds Rate plus 1/2 of 1% (b) the rate of interest in effect
for such day as publicly announced from time to time by Bank of America as its
“prime rate”, and (c) the Eurodollar Rate plus 1.00%. The “prime rate” is a rate
set by Bank of America based upon various factors including Bank of America’s
costs and desired return, general economic conditions and other factors, and is
used as a reference point for pricing some loans, which may be priced at, above,
or below such announced rate. Any change in such prime rate announced by Bank of
America shall take effect at the opening of business on the day specified in the
public announcement of such change. If the Base Rate is being used as an
alternate rate of interest pursuant to Section 3.03 hereof, then the Base Rate
shall be the greater of clauses (a) and (b) above and shall be determined
without reference to clause (c) above.

“Base Rate Loan” means a Term Loan that bears interest based on the Base Rate.

“Beneficial Ownership Certification” means a certification regarding beneficial
ownership required by the Beneficial Ownership Regulation.

“Beneficial Ownership Regulation” means 31 C.F.R. § 1010.230.

“Benefit Plan” means any of (a) an “employee benefit plan” (as defined in ERISA)
that is subject to Title I of ERISA, (b) a “plan” as defined in and subject to
Section 4975 of the Code or (c) any Person whose assets include (for purposes of
ERISA Section 3(42) or otherwise for purposes of Title I of ERISA or
Section 4975 of the Code) the assets of any such “employee benefit plan” or
“plan”.

 

5



--------------------------------------------------------------------------------

“Bona Fide Debt Fund” means any fund or investment vehicle that is primarily
engaged in making, purchasing, holding or otherwise investing in commercial
loans, bonds and other similar extensions of credit in the ordinary course.

“Borrower” has the meaning specified in the introductory paragraph hereto.

“Borrower Materials” has the meaning specified in Section 6.02.

“Borrowing” means a borrowing consisting of simultaneous Term Loans of the same
Type and, in the case of Eurodollar Rate Loans, having the same Interest Period
made by each of the Term Lenders pursuant to Section 2.01.

“Borrowing Base” means, as of any date, an amount equal to (v) (i) as of the
date of determination, 90% of the net book value of accounts receivable of the
Borrower and its Restricted Subsidiaries plus (w) as of the applicable date of
determination, 75% of the net book value of inventory of the Borrower and its
Restricted Subsidiaries plus (x) as of the applicable date of determination, 80%
of the fair market value of the owned real estate of the Borrower and its
Restricted Subsidiaries that is not Term Loan Collateral (as defined in the ABL
Intercreditor Agreement) and that is pledged on a first-priority basis under the
ABL Credit Agreement plus (y) 50% of the net orderly liquidation value of the
trademarks owned by the Borrower and its Restricted Subsidiaries that are
pledged on a first-priority basis under the ABL Credit Agreement plus (z) 100%
of the amount of cash pledged under the ABL Credit Agreement as of the
applicable date of determination, in each case, as of the date of the most
recent balance sheet included in the then most recent financial statements
delivered pursuant to this Credit Agreement (with accounts receivable and
inventory calculated on the basis that all Investments, Asset Acquisitions,
Dispositions, mergers, consolidations and disposed operations that have been
made by the Borrower and its Restricted Subsidiaries prior to or substantially
contemporaneous with the date of any calculation shall be included or excluded,
as the case may be, on a pro forma basis with such calculations made in good
faith by a Responsible Officer of the Borrower).

“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, the state where the Administrative Agent’s Office is located and, if
such day relates to any Eurodollar Rate Loan, means any such day that is also a
London Banking Day.

“Capital Expenditures” means, all liabilities incurred or expenditures made by
the Borrower or a Restricted Subsidiary for the acquisition of fixed assets, or
any improvements, replacements, substitutions or additions thereto with a useful
life of more than one year.

“Capitalized Lease” means any lease that is required to be capitalized for
financial reporting purposes in accordance with GAAP.

“Cash Equivalents” (a) marketable obligations issued or unconditionally
guaranteed by, and backed by the full faith and credit of, the United States
government, maturing within 12 months of the date of acquisition;
(b) certificates of deposit, time deposits and bankers’ acceptances maturing
within 12 months of the date of acquisition, and overnight bank deposits, in
each case which are issued by Bank of America or a commercial bank organized
under the laws of the United States (or any state or district of the United
States), rated A-1 (or better) by

 

6



--------------------------------------------------------------------------------

S&P or P-1 (or better) by Moody’s at the time of acquisition, and (unless issued
by a Lender) not subject to offset rights; (c) repurchase obligations with a
term of not more than 30 days for underlying investments of the types described
in clauses (a) and (b) entered into with any bank described in clause (b); (d)
commercial paper issued by Bank of America or rated A-1 (or better) by S&P or
P-1 (or better) by Moody’s, and maturing within nine months of the date of
acquisition; and (e) shares of any money market fund that has substantially all
of its assets invested continuously in the types of investments referred to
above, has net assets of at least $500,000,000 and has the highest rating
obtainable from either Moody’s or S&P.

“Cash Management Agreement” means any agreement to provide cash management
services, including treasury, depository, overdraft, credit or debit card,
electronic funds transfer and other cash management arrangements.

“Cash Management Bank” means any Person that, at the time it enters into a Cash
Management Agreement, is a Lender or an Affiliate of a Lender, in its capacity
as a party to such Cash Management Agreement.

“Casualty Event” means any event that gives rise to the receipt by the Borrower
or any Restricted Subsidiary of any insurance proceeds or condemnation awards in
respect of any equipment, fixed assets or real property (including any
improvements thereon) to replace or repair such equipment, fixed assets or real
property.

“CERCLA” means the Comprehensive Environmental Response, Compensation and
Liability Act of 1980.

“CFC” means a Person that is a controlled foreign corporation under Section 957
of the Code.

“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided that notwithstanding anything herein to the
contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith or in the implementation thereof and (y) all requests, rules,
guidelines or directives promulgated by the Bank for International Settlements,
the Basel Committee on Banking Supervision (or any successor or similar
authority) or the United States or foreign regulatory authorities, in each case
pursuant to Basel III, shall in each case be deemed to be a “Change in Law”,
regardless of the date enacted, adopted, issued or implemented.

“Change of Control” means the earliest to occur of (a) an event or series of
events by which any “person” or “group” (as such terms are used in Sections
13(d) and 14(d) of the Securities Exchange Act of 1934, but excluding any
employee benefit plan of such person or its subsidiaries, and any person or
entity acting in its capacity as trustee, agent or other fiduciary or
administrator of any such plan) becomes the “beneficial owner” (as defined in
Rules 13d-3 and 13d-5 under the

 

7



--------------------------------------------------------------------------------

Securities Exchange Act of 1934, except that a person or group shall be deemed
to have “beneficial ownership” of all securities that such person or group has
the right to acquire, whether such right is exercisable immediately or only
after the passage of time (such right, an “option right”)), directly or
indirectly, of 35% or more of the equity securities of the Borrower entitled to
vote for members of the board of directors or equivalent governing body of the
Borrower on a fully-diluted basis (and taking into account all such securities
that such “person” or “group” has the right to acquire pursuant to any option
right), (b) the sale, lease or transfer, in one or a series of related
transactions, of all or substantially all of the assets of the Borrower and its
Subsidiaries, taken as a whole, to any Person, (c) the occurrence of any “Change
of Control” (or any comparable term) in any document pertaining to the ABL
Credit Agreement, including any refinancings thereof or (d) the adoption of a
plan relating to the liquidation or dissolution of the Borrower.

“Class” (a) when used in reference to any Loans or Borrowing, refers to whether
such Loans or the Loans comprising such Borrowing, are Term Loans, Incremental
Term Loans established as a new Class of Loans, Extended Term Loans established
as a new Class of Loans or Refinancing Term Loans established as a new Class of
Loans, (b) when used in reference to any Commitments, refers to whether such
Commitment is in respect of a commitment to make Term Loans, Incremental Term
Loans of a given Class, Extended Term Loans of a given Class or Refinancing Term
Loans of a given Class, and (c) when used in reference to any Lender, refers to
whether such Lender has a Loan or Commitment with respect to a particular
Class of Loans or Commitments. Incremental Term Loans, Extended Term Loans or
Refinancing Term Loans that have different terms and conditions shall be
construed to be in different Classes.

“Closing Date” means the first date all the conditions precedent in Section 4.01
are satisfied or waived in accordance with Section 10.01.

“Closing Date Acquisition” has the meaning specified in the Preliminary
Statements.

“Code” means the U.S. Internal Revenue Code of 1986, as amended.

“Collateral” means all of the “Collateral” and “Mortgaged Property” or “Trust
Property” or other similar term referred to in the Collateral Documents and all
of the other property that is or is intended under the terms of the Collateral
Documents to be subject to Liens in favor of the Administrative Agent for the
benefit of the Secured Parties.

“Collateral Documents” means, collectively, the Security Agreement, the ABL
Intercreditor Agreement, the Intellectual Property Security Agreements, the
Mortgages, each of the collateral assignments, control agreements, Security
Agreement Supplements, security agreements, pledge agreements or other similar
agreements delivered to the Administrative Agent pursuant to Section 6.12, and
each of the other agreements, instruments or documents that creates or purports
to create a Lien in favor of the Administrative Agent for the benefit of the
Secured Parties.

“Commitment” means, as to each Term Lender, its obligation to make Term Loans to
the Borrower pursuant to Section 2.01 in an aggregate principal amount at any
one time outstanding not to exceed the amount set forth opposite such Lender’s
name on Schedule 2.01 under the caption “Commitment” or opposite such caption in
the Assignment and Assumption pursuant to which

 

8



--------------------------------------------------------------------------------

such Term Lender becomes a party hereto, as applicable, as such amount may be
adjusted from time to time in accordance with this Agreement (including as
increased, extended or replaced as provided in Section 2.14, 2.15 and 2.16).

“Committed Loan Notice” means a notice of (a) a Borrowing, (b) a conversion of
Loans from one Type to the other, or (c) a continuation of Eurodollar Rate
Loans, pursuant to Section 2.02(a), which shall be substantially in the form of
Exhibit A or such other form as may be approved by the Administrative Agent,
including any form on an electronic platform or electronic transmission system
as shall be approved by the Administrative Agent, appropriately completed and
signed by a Responsible Officer of the Borrower.

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.

“Compliance Certificate” means a certificate substantially in the form of
Exhibit M.

“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

“Consolidated EBITDA” means, for any period, for the Borrower and its Restricted
Subsidiaries on a consolidated basis, an amount equal to the sum of (without
duplication) (a) Consolidated Net Income for such period plus (b) the following
to the extent deducted in calculating such Consolidated Net Income: (i) interest
expense for such period, (ii) the provision for federal, state, local and
foreign taxes based on income, profits or capital payable or accrued for such
period, including, without limitation, franchise and similar taxes and foreign
withholding taxes paid or accrued during such period including penalties and
interest related to such taxes or arising from any tax examinations, (iii) the
amount of depreciation and amortization expense for such period (including
amortization of intangible assets and deferred financing fees or costs), (iv)
extraordinary or non-recurring charges, expenses or losses, (v) other non-cash
charges, expenses or losses, (vi) non-cash stock option and other equity-based
compensation expenses, (vii) fees and expenses relating to the Transaction,
(viii) any net loss for such period attributable to the early extinguishment of
Indebtedness or to hedging obligations or other derivative instruments, (ix) any
net loss from disposed, abandoned or discontinued operations, (x) the non-cash
portion of straight-line rent expense to the extent not representing a future
cash charge and (xi) fees and expenses incurred or any amortization thereof in
connection with any acquisition, investment, recapitalization, asset
disposition, issuance or repayment of debt, issuance of equity securities,
refinancing transaction or amendment or other modification of any debt
instrument (in each case, including any such transaction consummated prior to
the Closing Date and any such transaction undertaken but not completed) and any
charges or non-recurring merger costs incurred during such period as a result of
any such transaction, in each case, to the extent not otherwise prohibited
hereunder plus (c) the amount of pro forma cost savings and synergies (net of
actual amounts realized) that are reasonably identifiable and factually
supportable (in the good faith determination of the Borrower) related to any Pro
Forma Transaction that is expected to be realized within twelve (12) months
after the consummation of such Pro Forma Transaction, in each case net of the
amount of actual benefits realized during such period from such Investment or
asset disposition, provided that the aggregate amount added to Consolidated
EBITDA for any period pursuant to this clause

 

9



--------------------------------------------------------------------------------

(c) shall not exceed twenty percent (20%) of Consolidated EBITDA for such period
(calculated prior to giving effect to this clause (c)), minus (d) the following
to the extent added in calculating such Consolidated Net Income:
(i) extraordinary or non-recurring income or gains; (ii) any net gain for such
period attributable to the early extinguishment of Indebtedness or to hedging
obligations or other derivative instruments; and (iii) any net gain from
disposed, abandoned or discontinued operations. Consolidated EBITDA shall be
calculated on a pro forma basis to the extent set forth in Section 1.10 to give
effect to, among other things, any Permitted Acquisition.

“Consolidated Net Income” means, at any date of determination, the net income
(or loss) of the Borrower and its Restricted Subsidiaries on a consolidated
basis for the most recently completed Measurement Period; provided that
Consolidated Net Income shall exclude (a) extraordinary gains and extraordinary
losses for such Measurement Period, (b) the net income of any Restricted
Subsidiary during such Measurement Period to the extent that the declaration or
payment of dividends or similar distributions by such Restricted Subsidiary of
such income is not permitted by operation of the terms of its Organization
Documents or any agreement, instrument or Law applicable to such Restricted
Subsidiary during such Measurement Period, except that the Borrower’s equity in
any net loss of any such Restricted Subsidiary for such Measurement Period shall
be included in determining Consolidated Net Income, and (c) any income (or loss)
for such Measurement Period of any Person if such Person is not a Restricted
Subsidiary, except that the Borrower’s equity in the net income of any such
Person for such Measurement Period shall be included in Consolidated Net Income
up to the aggregate amount of cash actually distributed by such Person during
such Measurement Period to the Borrower or a Restricted Subsidiary as a dividend
or other distribution (and in the case of a dividend or other distribution to a
Restricted Subsidiary, such Restricted Subsidiary is not precluded from further
distributing such amount to the Borrower as described in clause (b) of this
proviso).

“Consolidated Tangible Assets” means as of any date of determination, the
Consolidated Total Assets of the Borrower and its Restricted Subsidiaries minus
consolidated intangible assets of the Borrower and its Restricted Subsidiaries,
all determined in accordance with GAAP.

“Consolidated Total Assets” means as of any date of determination, the
consolidated total assets of the Borrower and its Restricted Subsidiaries as of
such date, determined in accordance with GAAP.

“Consolidated Total Net Leverage Ratio” means, as of any date of determination,
the ratio of (a) Funded Debt as of such date, less Unrestricted Cash of the
Borrower and its Restricted Subsidiaries to (b) Consolidated EBITDA of the
Borrower and its Restricted Subsidiaries on a consolidated basis for the most
recently completed Measurement Period. For purposes of calculation of the
Consolidated Total Net Leverage Ratio, not less than $100,000,000 of Funded Debt
will be deemed to be outstanding under the ABL Credit Agreement on each date of
determination regardless of the actual amount outstanding thereunder on such
date of determination.

“Consolidated Working Capital” means, at any date, the excess of (a) the sum of
all amounts (other than cash and Cash Equivalents) that would, in conformity
with GAAP, be set forth opposite the caption “total current assets” (or any like
caption) on a consolidated balance sheet of the Borrower and its Restricted
Subsidiaries at such date over (b) the sum of all amounts that

 

10



--------------------------------------------------------------------------------

would, in conformity with GAAP, be set forth opposite the caption “total current
liabilities” (or any like caption) on a consolidated balance sheet of the
Borrower and its Restricted Subsidiaries on such date, including deferred
revenue but excluding, without duplication, (i) the current portion of any
Funded Debt, (ii) the current portion of accrued interest and (iii) the current
portion of current and deferred income taxes; provided that for the purposes of
calculating increases or decreases of Consolidated Working Capital in the
definition of “Excess Cash Flow”, any changes in current assets or current
liabilities shall be excluded to the extent arising as a result of (x) the
effect of fluctuations in the amount of recognized assets or liabilities under
Swap Contracts, (y) any reclassification of assets or liabilities between
current and noncurrent in accordance with GAAP (other than as a result of the
passage of time) and (z) the effects of acquisition method accounting.

“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.

“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect.

“Declined Prepayment Amount” has the meaning set forth in Section 2.05(b)(vii).

“Declining Term Lender” has the meaning set forth in Section 2.05(b)(vii).

“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default.

“Default Rate” means when used with respect to Obligations, an interest rate
equal to (i) the Base Rate plus (ii) the Applicable Rate, if any, applicable to
Base Rate Loans under the Term Facility plus (iii) 2% per annum; provided,
however, that with respect to a Eurodollar Rate Loan, the Default Rate shall be
an interest rate equal to the interest rate (including any Applicable Rate)
otherwise applicable to such Loan plus 2% per annum.

“Delaware LLC” means any limited liability company organized or formed under the
laws of the State of Delaware.

“Delaware Divided LLC” means any Delaware LLC which has been formed upon
consummation of a Delaware LLC Division.

“Delaware LLC Division” means the statutory division of any Delaware LLC into
two or more Delaware LLCs pursuant to Section 18-217 of the Delaware Limited
Liability Company Act.

 

11



--------------------------------------------------------------------------------

“Designated Jurisdiction” means any country or territory to the extent that such
country or territory itself is the subject of any Sanction.

“Designated Non-Cash Consideration” means the Fair Market Value of non-cash
consideration received by the Borrower or any of its Restricted Subsidiaries in
connection with a Disposition, less the amount of cash received in connection
with a subsequent disposition of or collection on such Designated Non-Cash
Consideration.

“Designation” has the meaning assigned to such term in the definition of
“Unrestricted Subsidiary.”

“Designation Amount” has the meaning assigned to such term in the definition of
“Unrestricted Subsidiary.”

“Disposition” or “Dispose” means the sale, transfer, license, lease or other
disposition (including any sale and leaseback transaction) of any property by
any Person (or the granting of any option or other right to do any of the
foregoing), including any sale, assignment, transfer or other disposal, with or
without recourse, of any notes or accounts receivable or any rights and claims
associated therewith and including any disposition of property to a Delaware
Divided LLC pursuant to a Delaware LLC Division.

“Disqualified Equity Interests” of any Person means any class of Equity
Interests of such Person that, by its terms, or by the terms of any related
agreement or of any security into which it is convertible, puttable or
exchangeable, is, or upon the happening of any event or the passage of time
would be, required to be redeemed by such Person, whether or not at the option
of the holder thereof, or matures or is mandatorily redeemable, pursuant to a
sinking fund obligation or otherwise, in whole or in part, in each case on or
prior to the date that is 91 days after the Maturity Date; provided, however,
that any class of Equity Interests of such Person that, by its terms, authorizes
such Person to satisfy in full its obligations with respect to the payment of
dividends or upon maturity, redemption (pursuant to a sinking fund or otherwise)
or repurchase thereof or otherwise by the delivery of Equity Interests that are
not Disqualified Equity Interests, and that is not convertible, puttable or
exchangeable for Disqualified Equity Interests or Indebtedness, will not be
deemed to be Disqualified Equity Interests so long as such Person satisfies its
obligations with respect thereto solely by the delivery of Equity Interests that
are not Disqualified Equity Interests; provided, further, however, that any
Equity Interests that would not constitute Disqualified Equity Interests but for
provisions thereof giving holders thereof (or the holders of any security into
or for which such Equity Interests are convertible, exchangeable or exercisable)
the right to require the Borrower to redeem such Equity Interests upon the
occurrence of a change of control, asset sale or casualty or condemnation event
occurring prior to the 91st day after the Maturity Date shall not constitute
Disqualified Equity Interests if such Equity Interests specifically provide that
the Borrower will not redeem any such Equity Interests pursuant to such
provisions prior to the Obligations (other than contingent obligations not yet
accrued and payable) having been paid in full.

“Disqualified Institution” means (i) those Persons who are bona fide competitors
of the Borrower and its subsidiaries that have been identified in writing by the
Borrower to the Lead Arrangers prior November 29, 2018, and (ii) in the case of
clause (i), any of their Affiliates (other

 

12



--------------------------------------------------------------------------------

than Bona Fide Debt Funds) that are either (x) identified in writing by the
Borrower from time to time or (y) clearly identifiable solely on the basis of
such Affiliates’ names; provided, that the Borrower may after the Closing Date,
supplement in writing to the Administrative Agent from time to time the list of
bona fide competitors of the Borrower and its Subsidiaries pursuant to clause
(i) above; provided, further, that any such additional designation (or
identification of an Affiliate pursuant to clause (ii)(x) above) shall not apply
retroactively to any prior allocation, assignment or participation.

“Dollar” and “$” mean lawful money of the United States.

“Domestic Subsidiary” means any Subsidiary that is organized under the laws of
the United States, any state thereof or the District of Columbia.

“DQ List” has the meaning specified in Section 10.06(g)(iv).

“ECF Percentage” shall mean (i) with respect to any fiscal year at the end of
which the Senior Secured Net Leverage Ratio is greater than 1.75 to 1.00, 50%;
(ii) with respect to any fiscal year at the end of which the Senior Secured Net
Leverage Ratio is less than or equal to 1.75 to 1.00 and greater than 1.25 to
1.00, 25% and (iii) with respect to any fiscal year at the end of which the
Senior Secured Net Leverage Ratio is less than or equal to 1.25 to 1.00, 0%.

“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
Subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.

“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

“EEA Resolution Authority” means any public administrative authority or any
Person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Section 10.06(b)(iii) and (v) (subject to such consents, if any,
as may be required under Section 10.06(b)(iii)). For the avoidance of doubt, any
Disqualified Institution is subject to Section 10.06(g).

“Environment” means ambient air, indoor air, surface water, groundwater,
drinking water, soil, surface and subsurface strata, and natural resources such
as wetland, flora and fauna.

“Environmental Laws” means any and all Federal, state, local, and foreign
statutes, laws (including common law), regulations, standards, ordinances,
rules, judgments, interpretations, orders, decrees, permits, agreements or
governmental restrictions relating to pollution or the protection of the
Environment or human health (to the extent related to exposure to hazardous
materials), including those relating to the manufacture, generation, handling,
transport, storage,

 

13



--------------------------------------------------------------------------------

treatment, Release or threat of Release of Hazardous Materials, air emissions
and discharges to waste or public systems.

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities) whether based in contract, tort, implied or express
warranty, strict liability, criminal or civil statute or common law, directly or
indirectly relating to (a) any Environmental Law, (b) the generation, use,
handling, transportation, storage, treatment or disposal of any Hazardous
Materials, (c) exposure to any Hazardous Materials, (d) Release or threatened
Release of any Hazardous Materials or (e) any contract, agreement or other
consensual arrangement pursuant to which liability is assumed or imposed with
respect to any of the foregoing.

“Environmental Release” means a release as defined in CERCLA or under any other
Environmental Law.

“Equity Interests” means, with respect to any Person, all of the shares of
capital stock of (or other ownership or profit interests in) such Person, all of
the warrants, options or other rights for the purchase or acquisition from such
Person of shares of capital stock of (or other ownership or profit interests in)
such Person, all of the securities convertible into or exchangeable for shares
of capital stock of (or other ownership or profit interests in) such Person or
warrants, rights or options for the purchase or acquisition from such Person of
such shares (or such other interests), and all of the other ownership or profit
interests in such Person (including partnership, member or trust interests
therein), whether voting or nonvoting, and whether or not such shares, warrants,
options, rights or other interests are outstanding on any date of determination.

“ERISA” means the Employee Retirement Income Security Act of 1974.

“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with the Borrower within the meaning of Section 414(b) or
(c) of the Code (and Sections 414(m) and (o) of the Code for purposes of
provisions relating to Section 412 of the Code).

“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan;
(b) the withdrawal of the Borrower or any ERISA Affiliate from a Pension Plan
subject to Section 4063 of ERISA during a plan year in which such entity was a
“substantial employer” as defined in Section 4001(a)(2) of ERISA or a cessation
of operations that is treated as such a withdrawal under Section 4062(e) of
ERISA; (c) a complete or partial withdrawal by the Borrower or any ERISA
Affiliate from a Multiemployer Plan or notification that a Multiemployer Plan is
insolvent or in reorganization (within the meaning of Title IV of ERISA); (d)
the filing of a notice of intent to terminate or the treatment of a Pension Plan
amendment as a termination under Section 4041 or 4041A of ERISA; (e) the
institution by the PBGC of proceedings to terminate a Pension Plan; (f) any
event or condition which constitutes grounds under Section 4042 of ERISA for the
termination of, or the appointment of a trustee to administer, any Pension Plan;
(g) the determination that any Pension Plan is considered an at-risk plan or a
plan in endangered or critical status within the meaning of Sections 430 or 432
of the Code or Sections 303 or 305 of ERISA; (h) the imposition of any liability
under Title IV of ERISA, other than for PBGC premiums due but not delinquent
under Section 4007 of ERISA, upon the Borrower or any ERISA Affiliate; or (i) a
failure by the

 

14



--------------------------------------------------------------------------------

Borrower or any ERISA Affiliate to meet all applicable requirements under the
Pension Funding Rules in respect of a Pension Plan, whether or not waived, or
the failure by the Borrower or any ERISA Affiliate to make any required
contribution to a Multiemployer Plan.

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.

“Eurodollar Rate” means:

(a)    for any Interest Period with respect to a Eurodollar Rate Loan, the rate
per annum equal to the London Interbank Offered Rate as administered by ICE
Benchmark Administration (or any other Person that takes over the administration
of such rate for U.S. Dollars for a period equal in length to such Interest
Period) (“LIBOR”) as published on the applicable Bloomberg screen page (or such
other commercially available source providing such quotations as may be
designated by the Administrative Agent from time to time) at approximately 11:00
a.m., London time, two Business Days prior to the commencement of such Interest
Period, for Dollar deposits (for delivery on the first day of such Interest
Period) with a term equivalent to such Interest Period;

(b)    for any interest calculation with respect to a Base Rate Loan on any
date, the rate per annum equal to LIBOR, at or about 11:00 a.m., London time
determined two Business Days prior to such date for U.S. Dollar deposits with a
term of one month commencing that day; and

(c) if the Eurodollar Rate shall be less than zero, such rate shall be deemed
zero for purposes of this Agreement.

“Eurodollar Rate Loan” means a Term Loan that bears interest at a rate based on
clause (a) of the definition of the Eurodollar Rate.

“Event of Default” has the meaning specified in Section 8.01.

“Excess Cash Flow” means, for any Excess Cash Flow Period, an amount equal to
the excess of:

(a)    the sum, without duplication, of:

(i)    Consolidated Net Income of the Borrower for such period,

(ii)    an amount equal to the amount of all noncash charges to the extent
deducted in arriving at such Consolidated Net Income,

(iii)    decreases in Consolidated Working Capital and long-term account
receivables for such period (other than any such decreases arising from
acquisitions by the Borrower and its Restricted Subsidiaries completed during
such period),

(iv)    the amount by which tax expense deducted in determining such
Consolidated Net Income for such period exceeded taxes (including penalties and
interest) paid in cash or tax reserves set aside or payable (without
duplication) by the Borrower and its Restricted Subsidiaries in such period, and

 

15



--------------------------------------------------------------------------------

(iv)    an amount equal to the aggregate net noncash loss on the sale, lease,
transfer or other disposition of assets by the Borrower and its Restricted
Subsidiaries during such period (other than sales in the ordinary course of
business) to the extent deducted in arriving at such Consolidated Net Income;
over

(b)    the sum, without duplication, of:

(i)    an amount equal to the amount of all noncash credits included in arriving
at such Consolidated Net Income,

(ii)    without duplication of amounts deducted in arriving at such Consolidated
Net Income or pursuant to subclause (b)(xi) below in prior periods, the amount
of Capital Expenditures made in cash during such period, except to the extent
that such Capital Expenditures were financed with the proceeds of Indebtedness
of the Borrower or its Restricted Subsidiaries (other than under any revolving
credit facility),

(iii)    the aggregate amount of all principal payments of Indebtedness of the
Borrower and its Restricted Subsidiaries (including (x) the principal component
of payments in respect of Capitalized Leases and (y) the amount of any scheduled
repayment of Term Loans, but excluding all other prepayments of Term Loans
(other than pursuant to Section 2.05(b)(ii) to the extent required due to a
Disposition or Casualty Event that resulted in an increase to Consolidated Net
Income and not in excess of the amount of such increase), and (z) all
prepayments in respect of any revolving credit facility (other than the ABL
Credit Agreement), but only to the extent there is an equivalent permanent
reduction in commitments thereunder), except to the extent financed with the
proceeds of other Indebtedness (other than under any revolving credit facility)
of the Borrower or its Restricted Subsidiaries,

(iv)    an amount equal to the aggregate net noncash gain on the sale, lease,
transfer or other disposition of assets by the Borrower and its Restricted
Subsidiaries during such period (other than sales in the ordinary course of
business) to the extent included in arriving at such Consolidated Net Income,

(v)    increases in Consolidated Working Capital and long-term account
receivables for such period (other than any such increases arising from
acquisitions of a Person or business unit by the Borrower and its Restricted
Subsidiaries during such period),

(vi)    cash payments by the Borrower and the Restricted Subsidiaries during
such period in respect of long-term liabilities of the Borrower and the
Restricted Subsidiaries other than Indebtedness,

(vii)    without duplication of amounts deducted pursuant to subclause (b)(xi)
below in prior periods, the amount of Investments and acquisitions (including
earn-out payments) made during such period to the extent permitted under
Section 7.03 (excluding Investments in (x) Cash Equivalents, (y)

 

16



--------------------------------------------------------------------------------

Investment Grade Securities and (z) the Borrower or any of its Restricted
Subsidiaries), except to the extent that such Investments and acquisitions were
financed with the proceeds of Indebtedness (other than under any revolving
credit facility) of the Borrower or its Restricted Subsidiaries,

(viii)    the amount of Restricted Payments made in cash during such period to
the extent permitted under clauses (d), (e), (f), (g) and (j) of Section 7.06,
to the extent that such Restricted Payments were financed with internally
generated cash flow of the Borrower and its Restricted Subsidiaries,

(ix)    the aggregate amount of expenditures actually made by the Borrower and
the Restricted Subsidiaries in cash during such period (including expenditures
for the payment of financing fees) to the extent that such expenditures are not
expensed during such period,

(x)    the aggregate amount of any premium, make-whole or penalty payments
actually paid in cash by the Borrower and the Restricted Subsidiaries during
such period that are required to be made in connection with any prepayment of
Indebtedness,

(xi)    without duplication of amounts deducted in arriving at such Consolidated
Net Income or deducted from Excess Cash Flow in prior periods, (A) the aggregate
consideration required to be paid in cash by the Borrower or any of its
Restricted Subsidiaries pursuant to binding contracts, letters of intent or
purchase orders (the “Contract Consideration”) entered into prior to or during
such period relating to acquisitions or Capital Expenditures and (B) at the
option of the Borrower, to the extent set forth in a certificate of a
Responsible Officer delivered to the Administrative Agent prior to the relevant
Excess Cash Flow Application Date, the aggregate amount of cash that is
reasonably expected to be paid in respect of planned cash Capital Expenditures
by the Borrower or any of its Restricted Subsidiaries (“Planned Capital
Expenditures”), in each case to be consummated or made during the period of four
consecutive fiscal quarters of the Borrower following the end of such period;
provided that to the extent the aggregate amount of internally generated cash
flow of the Borrower and its Restricted Subsidiaries actually utilized to
finance such acquisitions, Capital Expenditures or Planned Capital Expenditures
during such period of four consecutive fiscal quarters is less than the Contract
Consideration or Planned Capital Expenditures, the amount of such shortfall
shall be added to the calculation of Excess Cash Flow at the end of such period
of four consecutive fiscal quarters,

(xii)    the amount of cash taxes paid in such period to the extent they exceed
the amount of tax expense deducted in determining Consolidated Net Income for
such period, and

(xiii)    an amount equal to the aggregate net cash losses on the sale, lease,
transfer or other disposition of assets by the Borrower and its Restricted

 

17



--------------------------------------------------------------------------------

Subsidiaries during such period (other than sales in the ordinary course of
business) to the extent deducted in determining Consolidated Net Income.

“Excess Cash Flow Application Date” has the meaning assigned to such term in
Section 2.05(b)(i).

“Excess Cash Flow Period” means each fiscal year of the Borrower, commencing
with the fiscal year ending December 31, 2019.

“Excluded Swap Obligation” means, with respect to any Guarantor, any Swap
Obligation if, and to the extent that, all or a portion of the Guaranty of such
Guarantor of, or the grant by such Guarantor of a security interest to secure,
such Swap Obligation (or any Guaranty thereof) is or becomes illegal under the
Commodity Exchange Act or any rule, regulation or order of the Commodity Futures
Trading Commission (or the application or official interpretation of any
thereof) by virtue of such Guarantor’s failure for any reason to constitute an
“eligible contract participant” as defined in the Commodity Exchange Act
(determined after giving effect to Section 10.11 and any other “keepwell,
support or other agreement” for the benefit of such Guarantor and any and all
guarantees of such Guarantor’s Swap Obligations by other Loan Parties) at the
time the Guaranty of such Guarantor, or a grant by such Guarantor of a security
interest, becomes effective with respect to such Swap Obligation. If a Swap
Obligation arises under a master agreement governing more than one swap, such
exclusion shall apply only to the portion of such Swap Obligation that is
attributable to swaps for which such Guaranty or security interest is or becomes
excluded in accordance with the first sentence of this definition.

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
any Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, imposed as a result of
such Recipient being organized under the laws of, or having its principal office
or, in the case of any Lender, its Lending Office located in, the jurisdiction
imposing such Tax (or any political subdivision thereof) or (ii) that are Other
Connection Taxes, (b) in the case of a Lender, U.S. federal withholding Taxes
imposed on amounts payable to or for the account of such Lender pursuant to a
law in effect on the date on which (i) such Lender becomes a party to this
Agreement (other than pursuant to an assignment request by the Borrower under
Section 10.13) or (ii) such Lender changes its Lending Office, except in each
case to the extent that, pursuant to Section 3.01(a) or (c), amounts with
respect to such Taxes were payable either to such Lender’s assignor immediately
before such Lender became a party hereto or to such Lender immediately before it
changed its Lending Office, (c) Taxes attributable to such Recipient’s failure
to comply with Section 3.01(e) and (d) any U.S. federal withholding Taxes
imposed pursuant to FATCA.

“Extended Term Loans” means any Class of Term Loans the maturity of which shall
have been extended pursuant to Section 2.14.

“Extending Lender” has the meaning specified in Section 2.14(e).

“Extension” has the meaning set forth in Section 2.14(a).

 

18



--------------------------------------------------------------------------------

“Extension Amendment” means an amendment to this Agreement (which may, at the
option of the Administrative Agent and the Borrower, be in the form of an
amendment and restatement of this Agreement) among the Loan Parties, the
applicable Extending Lenders and the Administrative Agent.

“Extension Offer” has the meaning specified in Section 2.14(a).

“Fair Market Value” means, with respect to any asset, as determined by the
Borrower, the price (after taking into account any liabilities relating to such
assets) that would be negotiated in an arm’s-length transaction for cash between
a willing seller and a willing and able buyer, neither of which is under any
compulsion to complete the transaction.

“FASB ASC” means the Accounting Standards Codification of the Financial
Accounting Standards Board.

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with) and any current or future
regulations or official interpretations thereof and any agreements entered into
pursuant to Section 1471(b)(1).

“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System, as published by the Federal Reserve Bank
of New York on the Business Day next succeeding such day; provided that (a) if
such day is not a Business Day, the Federal Funds Rate for such day shall be
such rate on such transactions on the next preceding Business Day as so
published on the next succeeding Business Day, and (b) if no such rate is so
published on such next succeeding Business Day, the Federal Funds Rate for such
day shall be the average rate (rounded upward, if necessary, to a whole multiple
of 1/100 of 1%) charged to Bank of America on such day on such transactions as
determined by the Administrative Agent.

“Fee Letter” means the letter agreement, dated December 7, 2018, among the
Borrower and the Lead Arrangers.

“First Lien Net Leverage Ratio” means, as of any date of determination, the
ratio of (a) Funded Debt that is secured by any Lien on any assets or property
of the Borrower on a pari passu or senior basis to the Liens securing the
Obligations as of such date, less Unrestricted Cash of the Borrower and its
Restricted Subsidiaries to (b) Consolidated EBITDA of the Borrower and its
Restricted Subsidiaries on a consolidated basis for the most recently completed
Measurement Period. For purposes of calculation of the First Lien Net Leverage
Ratio, not less than $100,000,000 of Funded Debt that is secured by a Lien on
the assets or property of the Borrower on a pari passu or senior basis to the
Liens securing the Obligations will be deemed to be outstanding under the ABL
Credit Agreement on each date of determination regardless of the actual amount
outstanding thereunder on such date of determination.

“Flood Documentation” means with respect to each improved Mortgaged Property,
(i) a completed “life-of-loan” Federal Emergency Management Agency standard
flood hazard determination (to the extent an improved Mortgaged Property has a
building or mobile home located in a Special Flood Hazard Area, together with a
notice about Special Flood Hazard Area

 

19



--------------------------------------------------------------------------------

status and flood disaster assistance duly executed by the applicable Loan Party
relating thereto) and (ii) a copy of, or a certificate as to coverage under, and
a declaration page relating to, the insurance policies, along with a copy of the
underlying policies (if requested by the Administrative Agent) required by
Section 5.10 and the applicable provisions of the Collateral Documents, the
property policy shall (A) be endorsed or otherwise amended to include a
“standard” lender’s loss payable or mortgagee endorsement (as applicable), (B)
the general liability policy shall name the Administrative Agent, on behalf of
the Secured Parties, as additional insured, (C) sufficiently identify the
property located in a Special Flood Hazard Area, the applicable flood zone
designation and the flood insurance coverage and deductible relating thereto and
(D) be otherwise in form and substance reasonably satisfactory to the
Administrative Agent, subject to the provisions of Section 5.05.

“Flood Insurance Laws” means, collectively, (i) National Flood Insurance Reform
Act of 1994 (which comprehensively revised the National Flood Insurance Act of
1968 and the Flood Disaster Protection Act of 1973) as now or hereafter in
effect or any successor statute thereto, (ii) the Flood Insurance Reform Act of
2004 as now or hereafter in effect or any successor statute thereto and
(iii) the Biggert-Waters Flood Insurance Reform Act of 2012 as now or hereafter
in effect or any successor statute thereto.

“Foreign Lender” means a Lender that is not a U.S. Person.

“Foreign Plan” means any employee benefit plan or arrangement (a) maintained or
contributed to by any Loan Party or Restricted Subsidiary that is not subject to
the laws of the United States; or (b) mandated by a government other than the
United States for employees of any Loan Party or Restricted Subsidiary.

“Foreign Subsidiary” means any Subsidiary other than a Domestic Subsidiary.

“FRB” means the Board of Governors of the Federal Reserve System of the United
States.

“Fund” means any Person (other than a natural Person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its activities.

“Funded Debt” means as of any date of determination, all Indebtedness for
borrowed money of the Borrower and its Restricted Subsidiaries, determined on a
consolidated basis in accordance with GAAP.

“GAAP” means generally accepted accounting principles in the United States set
forth in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board or such other
principles as may be approved by a significant segment of the accounting
profession in the United States, that are applicable to the circumstances as of
the date of determination, consistently applied.

“Governmental Authority” means the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive,

 

20



--------------------------------------------------------------------------------

legislative, judicial, taxing, regulatory or administrative powers or functions
of or pertaining to government (including any supra-national bodies such as the
European Union or the European Central Bank).

“Guarantee” means, as to any Person, (a) any obligation, contingent or
otherwise, of such Person guaranteeing or having the economic effect of
guaranteeing any Indebtedness or other obligation payable or performable by
another Person (the “primary obligor”) in any manner, whether directly or
indirectly, and including any obligation of such Person, direct or indirect,
(i) to purchase or pay (or advance or supply funds for the purchase or payment
of) such Indebtedness or other obligation, (ii) to purchase or lease property,
securities or services for the purpose of assuring the obligee in respect of
such Indebtedness or other obligation of the payment or performance of such
Indebtedness or other obligation, (iii) to maintain working capital, equity
capital or any other financial statement condition or liquidity or level of
income or cash flow of the primary obligor so as to enable the primary obligor
to pay such Indebtedness or other obligation, or (iv) entered into for the
purpose of assuring in any other manner the obligee in respect of such
Indebtedness or other obligation of the payment or performance thereof or to
protect such obligee against loss in respect thereof (in whole or in part), or
(b) any Lien on any assets of such Person securing any Indebtedness or other
obligation of any other Person, whether or not such Indebtedness or other
obligation is assumed by such Person (or any right, contingent or otherwise, of
any holder of such Indebtedness to obtain any such Lien); provided, however,
that the term “Guarantee” shall not include endorsements of instruments for
deposit or collection in the ordinary course of business or customary and
reasonable indemnity obligations in effect on the Closing Date or entered into
in connection with any acquisition or Disposition of assets permitted by this
Agreement (other than such obligations with respect to Indebtedness). The amount
of any Guarantee shall be deemed to be an amount equal to the stated or
determinable amount of the related primary obligation, or portion thereof, in
respect of which such Guarantee is made or, if not stated or determinable, the
maximum reasonably anticipated liability in respect thereof as determined by the
guaranteeing Person in good faith. The term “Guarantee” as a verb has a
corresponding meaning.

“Guarantors” means, collectively, (a) the Restricted Subsidiaries of the
Borrower listed on Schedule 6.12 and each other Restricted Subsidiary of the
Borrower that shall be required to execute and deliver a guaranty or guaranty
supplement pursuant to Section 6.12 and (b) with respect to (i) Obligations
owing by any Loan Party (other than the Borrower) under any Secured Hedge
Agreement or any Secured Cash Management Agreement and (ii) the payment and
performance by each Specified Loan Party of its obligations under its Guaranty
with respect to all Swap Obligations, the Borrower.

“Guaranty” means, collectively, the Guaranty made by the Guarantors in favor of
the Secured Parties, substantially in the form of Exhibit F, together with each
other guaranty and guaranty supplement delivered pursuant to Section 6.12.

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants including
petroleum or petroleum distillates, natural gas, natural gas liquids, asbestos
or asbestos-containing materials, polychlorinated biphenyls, radon gas, toxic
mold, infectious or medical wastes and all other

 

21



--------------------------------------------------------------------------------

substances, wastes, chemicals, pollutants, contaminants or compounds of any
nature in any form regulated pursuant to any Environmental Law.

“Hedge Bank” means any Person that, at the time it enters into a Swap Contract
permitted under Article VI or VII, is a Lender or an Affiliate of a Lender, in
its capacity as a party to such Swap Contract.

“HMT” has the meaning assigned to such term in the definition of “Sanction(s).”

“Immaterial Subsidiary” means at any time, any Subsidiary of the Borrower that
is not a Material Subsidiary.

“Impacted Loans” has the meaning assigned to such term in Section 3.03(a).

“Increase Effective Date” has the meaning assigned to such term in Section 2.15.

“Increase Joinder” has the meaning assigned to such term in Section 2.15(b).

“Incremental Commitments” has the meaning assigned to such term in Section 2.15.

“Incremental Term Loan Maturity Date” has the meaning assigned to such term in
Section 2.15(b)(iii).

“Incremental Term Loans” means any loans made pursuant to any Incremental
Commitments.

“Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP:

(a)    all obligations of such Person for borrowed money and all obligations of
such Person evidenced by bonds, debentures, notes, loan agreements or other
similar instruments;

(b)    all direct or contingent obligations of such Person arising under letters
of credit (including standby and commercial), bankers’ acceptances, bank
guaranties, surety bonds and similar instruments;

(c)    net obligations of such Person under any Swap Contract;

(d)    all obligations of such Person to pay the deferred purchase price of
property or services (other than trade accounts and accrued expenses arising in
the ordinary course of business);

(e)    indebtedness (excluding prepaid interest thereon) secured by a Lien on
property owned or being purchased by such Person (including indebtedness arising
under conditional sales or other title retention agreements), whether or not
such indebtedness shall have been assumed by such Person or is limited in
recourse;

 

22



--------------------------------------------------------------------------------

(f)    all Attributable Indebtedness in respect of Capitalized Leases and
Synthetic Lease Obligations of such Person and all Synthetic Debt of such
Person;

(g)    all obligations of such Person to purchase, redeem, retire, defease or
otherwise make any payment in respect of any Equity Interest in such Person or
any other Person or any warrant, right or option to acquire such Equity
Interest, valued, in the case of a redeemable preferred interest, at the greater
of its voluntary or involuntary liquidation preference plus accrued and unpaid
dividends; and

(h)    all Guarantees of such Person in respect of any of the foregoing.

For all purposes hereof, the Indebtedness of any Person shall include the
Indebtedness of any partnership or joint venture (other than a joint venture
that is itself a corporation or limited liability company) in which such Person
is a general partner or a joint venturer, unless such Indebtedness is expressly
made non-recourse to such Person. The amount of any net obligation under any
Swap Contract on any date shall be deemed to be the Swap Termination Value
thereof as of such date.

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any Loan
Party under any Loan Document and (b) to the extent not otherwise described in
(a), Other Taxes.

“Indemnitees” has the meaning specified in Section 10.04(b).

“Information” has the meaning specified in Section 10.07.

“Intellectual Property” has the meaning specified in the Collateral Documents.

“Intellectual Property Claim” means any claim or assertion (whether in writing,
by suit or otherwise) that the Borrower or any of its Restricted Subsidiary’s
ownership, manufacture, use, marketing, sale or distribution of any inventory,
equipment, intellectual property or other Property violates another Person’s
intellectual property.

“Intellectual Property Security Agreement” has the meaning specified in
Section 4.01(a)(vi).

“Interest Payment Date” means, (a) as to any Eurodollar Rate Loan, the last day
of each Interest Period applicable to such Term Loan and the Maturity Date of
the Term Facility; provided, however, that if any Interest Period for a
Eurodollar Rate Loan exceeds three months, the respective dates that fall every
three months after the beginning of such Interest Period shall also be Interest
Payment Dates; and (b) as to any Base Rate Loan, the last Business Day of each
March, June, September and December and the Maturity Date of the Term Facility.

“Interest Period” means, as to each Eurodollar Rate Loan, the period commencing
on the date such Eurodollar Rate Loan is disbursed or converted to or continued
as a Eurodollar Rate Loan and ending on the date one, two, three or six months
thereafter (in each case, subject to availability), as selected by the Borrower
in its Committed Loan Notice, or such other period that

 

23



--------------------------------------------------------------------------------

is twelve months or less requested by the Borrower and consented to by all the
Term Lenders; provided that:

(i)    any Interest Period that would otherwise end on a day that is not a
Business Day shall be extended to the next succeeding Business Day unless, in
the case of a Eurodollar Rate Loan, such Business Day falls in another calendar
month, in which case such Interest Period shall end on the next preceding
Business Day;

(ii)    any Interest Period pertaining to a Eurodollar Rate Loan that begins on
the last Business Day of a calendar month (or on a day for which there is no
numerically corresponding day in the calendar month at the end of such Interest
Period) shall end on the last Business Day of the calendar month at the end of
such Interest Period; and

(iii)    no Interest Period shall extend beyond the Maturity Date.

“Investment” means, as to any Person, any direct or indirect acquisition or
investment by such Person, whether by means of (a) the purchase or other
acquisition of Equity Interests of another Person, (b) a loan, advance or
capital contribution to, Guarantee or assumption of debt of, or purchase or
other acquisition of any other debt or interest in, another Person, or (c) the
purchase or other acquisition (in one transaction or a series of transactions)
of assets of another Person that constitute a business unit or all or a
substantial part of the business of, such Person. For purposes of covenant
compliance, the amount of any Investment shall be the amount actually invested,
without adjustment for subsequent increases or decreases in the value of such
Investment.

“Investment Grade Securities” means (a) securities issued or directly and fully
guaranteed or insured by the government of the United States of America or any
agency or instrumentality thereof (other than Cash Equivalents), (b) debt
securities or debt instruments with a rating of BBB- or higher by S&P or Baa3 or
higher by Moody’s or the equivalent of such rating by such rating organization,
or, if no rating of S&P or Moody’s then exists, the equivalent of such rating by
any other nationally recognized securities rating agency, but excluding any debt
securities or instruments constituting loans or advances among the Borrower and
its subsidiaries, (c) investments in any fund that invests exclusively in
investments of the type described in clauses (a) and (b), which fund may also
hold immaterial amounts of cash pending investment or distribution and
(d) corresponding instruments in countries other than the United States of
America customarily utilized for high quality investments, in each case,
consistent with the Borrower’s cash management and investment practices.

“IRS” means the United States Internal Revenue Service.

“Junior Debt” means Indebtedness for borrowed money, other than Indebtedness
incurred under or pursuant to the ABL Credit Agreement, that is (x) unsecured,
or (y) by its terms subordinated or junior in right of payment or security to
the Obligations.

“Junior Debt Restricted Payment” means, any payment or other distribution
(whether in cash, securities or other property), directly or indirectly made by
the Borrower or any of its Restricted Subsidiaries, of or in respect of
principal of or interest on any Junior Debt (or any refinancing thereof
permitted under Section 7.02); provided, that the following shall not constitute
a Junior Debt Restricted Payment:

 

24



--------------------------------------------------------------------------------

(a)    any Permitted Refinancing;

(b)    payments of regularly scheduled interest and fees due thereunder, other
non-principal payments thereunder, any mandatory prepayments of principal,
interest and fees thereunder, scheduled payments thereon necessary to avoid the
Junior Debt from constituting “applicable high yield discount obligations”
within the meaning of Section 163(i)(l) of the Internal Revenue Code, and
principal on the scheduled maturity date of any Junior Debt;

(c)    payments or distributions in respect of all or any portion of the Junior
Debt with the proceeds from the substantially concurrent issuance, sale or
exchange by the Borrower of Qualified Equity Interests; provided that such net
cash proceeds are not included in any determination of the Available Amount; or

(d)    the conversion of any Junior Debt to Qualified Equity Interests of the
Borrower; provided that such amounts are not included in any determination of
the Available Amount.

“Latest Maturity Date” means, at any date of determination, the latest maturity
date in respect of any Class of Term Loans, in each case then in effect on such
date of determination.

“Laws” means, collectively, all international, foreign, Federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law.

“LCA Election” has the meaning specified in Section 1.09.

“LCA Test Date” has the meaning specified in Section 1.09.

“Lead Arrangers” means Bank of America, N.A., an affiliate of Merrill Lynch,
Pierce, Fenner & Smith Incorporated, JPMorgan Chase Bank, N.A., MUFG Union Bank,
N.A. and SunTrust Robinson Humphrey, Inc., in their capacities as joint lead
arrangers and bookrunners.

“Lender” has the meaning specified in the introductory paragraph hereto.

“Lending Office” means, as to any Lender, the office or offices of such Lender
described as such in such Lender’s Administrative Questionnaire, or such other
office or offices as a Lender may from time to time notify the Borrower and the
Administrative Agent, which office may include any Affiliate of such Lender or
any domestic or foreign branch of such Lender or such Affiliate. Unless the
context otherwise requires each reference to a Lender shall include its
applicable Lending Office.

“LIBOR” has the meaning specified in the definition of Eurodollar Rate.

“LIBOR Screen Rate” means the LIBOR quote on the applicable screen page the
Administrative Agent designates to determine LIBOR (or such other commercially
available

 

25



--------------------------------------------------------------------------------

source providing such quotations as may be designated by the Administrative
Agent from time to time).

“LIBOR Successor Rate” has the meaning specified in Section 3.03(c).

“LIBOR Successor Rate Conforming Changes” has the meaning specified in
Section 3.03(c).

“Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, easement, right-of-way or other encumbrance on title
to real property, lien (statutory or other), charge, or preference, priority or
other security interest or preferential arrangement in the nature of a security
interest of any kind or nature whatsoever (including any conditional sale or
other title retention agreement, any easement, right of way or other encumbrance
on title to real property, and any financing lease having substantially the same
economic effect as any of the foregoing).

“Limited Condition Acquisition” means any acquisition by the Borrower or one or
more of its Restricted Subsidiaries permitted under this Agreement whose
consummation is not conditioned on the availability of, or on obtaining, third
party financing.

“Loan” means an extension of credit by a Lender to the Borrower under Article II
in the form of a Term Loan.

“Loan Documents” means this Agreement, including schedules and exhibits hereto,
each Term Note, the Guaranty, the Collateral Documents and any amendments,
modifications or supplements hereto or to any other Loan Document or waivers
hereof or to any other Loan Document.

“Loan Parties” means, collectively, the Borrower and each Guarantor.

“London Banking Day” means any day on which dealings in Dollar deposits are
conducted by and between banks in the London interbank eurodollar market.

“Material Adverse Effect” means (a) a material adverse effect upon, the results
of operations, business, properties or financial condition of the Borrower and
its Restricted Subsidiaries taken as a whole; or (b) a material adverse effect
on (i) the ability of any Loan Party to perform its payment Obligations under
any Loan Document to which it is a party or (ii) the rights and remedies
available to, or conferred upon, the Administrative Agent and the Lenders, taken
as a whole, under any Loan Documents.

“Material Real Property” means any fee-owned real property that is owned by any
Loan Party with a fair market value in excess of $15,000,000 (at the Closing
Date or, with respect to fee-owned real property acquired after the Closing
Date, at the time of acquisition, in each case, as reasonably estimated by the
Borrower in good faith), other than the property located at 2180 Rutherford
Road, Carlsbad, CA 92008.

“Material Subsidiary” means at any time, any Restricted Subsidiary of the
Borrower (a) in which the aggregate Investments made by the Borrower and its
Restricted Subsidiaries (excluding

 

26



--------------------------------------------------------------------------------

Investments in the nature of intercompany receivables payable by such Restricted
Subsidiary arising in the ordinary course of business for the sale of inventory
and provision of services but, in the case of Investments in a Foreign
Subsidiary, including Investments in Subsidiaries of such Foreign Subsidiary
other than any such receivables) exceed $20,000,000 or (b) that had net annual
sales during the four fiscal quarters most recently ended (calculated on a pro
forma basis after giving effect to any Asset Acquisition made during such
period) of $50,000,000 or more.

“Maturity Date” means January 4, 2026; provided, however, that if such date is
not a Business Day, the Maturity Date shall be the next preceding Business Day.

“Maximum Incremental Amount” means the sum of (a) $225,000,000 minus the
aggregate principal amount of Incremental Term Loans and Permitted Alternative
Incremental Facilities Debt previously established or incurred in reliance on
this clause (a), plus (b) an unlimited amount so long as, in the case of this
clause (b) only, on a pro forma basis (without giving effect to the application
of proceeds therefrom and treating all Incremental Term Loans and Permitted
Alternative Incremental Facilities Debt as secured by pari passu Liens on the
Collateral whether or not actually secured), the First Lien Net Leverage Ratio
would not exceed 2.25 to 1.00 (it being understood that the Borrower shall be
deemed to have used amounts under clause (b) (to the extent compliant herewith)
prior to utilization of amounts under clause (a)).

“Measurement Period” means, at any date of determination, the most recently
completed four fiscal quarters of the Borrower or, if fewer than four
consecutive fiscal quarters of the Borrower have been completed since the
Closing Date, the fiscal quarters of the Borrower that have been completed since
the Closing Date.

“MFN Protection” has the meaning specified in Section 2.15(b)(v).

“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.

“Mortgages” shall mean the mortgages, deeds of trust, deeds to secure debt,
leasehold mortgages, leasehold deeds of trust or leasehold deeds to secure debt
and other similar security documents delivered pursuant to Section 6.12.

“Mortgage Policy” has the meaning specified in Section 6.12(c)(iii).

“Mortgaged Properties” shall mean, initially, the owned real properties of the
Loan Parties specified on Schedule 5.08(b)(i), and, thereafter, shall include
each other Material Real Property with respect to which a Mortgage is granted
pursuant to Section 6.12.

“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which the Borrower or any ERISA Affiliate makes
or is obligated to make contributions, or during the preceding five plan years,
has made or been obligated to make contributions.

“Multiple Employer Plan” means a Plan which has two or more contributing
sponsors (including the Borrower or any ERISA Affiliate) at least two of whom
are not under common control, as such a plan is described in Section 4064 of
ERISA.

 

27



--------------------------------------------------------------------------------

“Net Cash Proceeds” means:

(a)    with respect to any Disposition or Casualty Event by the Borrower or any
of its Restricted Subsidiaries, the excess, if any, of (i) the sum of cash and
Cash Equivalents received in connection with such transaction or event
(including any cash or Cash Equivalents received by way of deferred payment
pursuant to, or by monetization of, a note receivable or otherwise, but only as
and when so received) over (ii) the sum of (A) the principal amount of any
Indebtedness that is secured by the applicable asset and that is required to be
repaid in connection with such transaction or event, including payments required
under the ABL Credit Agreement with respect to ABL Priority Collateral (other
than Indebtedness under the Loan Documents), (B) the reasonable and customary
out-of-pocket expenses incurred by the Borrower or such Restricted Subsidiary in
connection with such transaction or event and (C) income taxes reasonably
estimated to be actually payable within two years of the date of the relevant
transaction or event as a result of any gain recognized in connection therewith;
provided that, if the amount of any estimated taxes pursuant to subclause
(C) exceeds the amount of taxes actually required to be paid in cash in respect
of such Disposition or Casualty Event, the aggregate amount of such excess shall
constitute Net Cash Proceeds; and

(b)    with respect to the sale or issuance of any Equity Interest by the
Borrower or any of its Restricted Subsidiaries, or the incurrence or issuance of
any Indebtedness by the Borrower or any of its Restricted Subsidiaries, the
excess of (i) the sum of the cash and Cash Equivalents received in connection
with such transaction over (ii) the underwriting discounts and commissions, and
other reasonable and customary out-of-pocket expenses, incurred by the Borrower
or such Restricted Subsidiary in connection therewith.

“Non-Consenting Lender” means any Lender that does not approve any consent,
waiver or amendment that (a) requires the approval of all Lenders or all
affected Lenders in accordance with the terms of Section 10.01 and (b) has been
approved by the Required Lenders.

“Non-Extending Lender” has the meaning specified in Section 2.14(c).

“Obligations” means all advances to, and debts, liabilities, obligations,
covenants and duties of, any Loan Party arising under any Loan Document or
otherwise with respect to any Loan, Secured Cash Management Agreement or Secured
Hedge Agreement, in each case whether direct or indirect (including those
acquired by assumption), absolute or contingent, due or to become due, now
existing or hereafter arising and including interest, fees, expenses and other
amounts that accrue after the commencement by or against any Loan Party or any
Affiliate thereof of any proceeding under any Debtor Relief Laws naming such
Person as the debtor in such proceeding, regardless of whether such interest,
fees, expenses and other amounts are allowed or allowable claims in such
proceeding; provided that, without limiting the foregoing, the Obligations
include (a) the obligation to pay principal, interest, charges, expenses, fees,
indemnities and other amounts payable by any Loan Party under any Loan Document
and (b) the obligation of the Loan Parties to reimburse any amount in respect of
any of the foregoing that the Administrative Agent or any Lender, in each case
in its sole discretion, may elect to pay or advance on behalf of the Loan
Parties; provided further that the Obligations shall exclude any Excluded Swap
Obligations.

 

28



--------------------------------------------------------------------------------

“OFAC” means the Office of Foreign Assets Control of the U.S. Treasury
Department.

“Off-Balance Sheet Liabilities” means, with respect to any Person, the
(a) monetary obligations of such Person under a so-called synthetic lease,
off-balance sheet or tax retention lease, if such obligations are considered
indebtedness for borrowed money for tax purposes but such lease is classified as
an operating lease under GAAP, but in any case excluding any obligations
(i) that are liabilities of any such Person as lessee under any operating lease
so long as the terms of such operating lease do not require any payment by or on
behalf of such Person at termination of such operating lease pursuant to a
required purchase by or on behalf of such Person of the property or assets
subject to such operating lease or (ii) under any arrangement pursuant to which
such Person guarantees or otherwise assures any other Person of the value of the
property or assets subject to such operating lease and (b) the monetary
obligations under any sale and leaseback transaction which does not create a
liability on the consolidated balance sheet of such Person.

“Organization Documents” means, (a) with respect to any corporation, the charter
or certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating or limited liability agreement; and
(c) with respect to any partnership, joint venture, trust or other form of
business entity, the partnership, joint venture or other applicable agreement of
formation or organization and any agreement, instrument, filing or notice with
respect thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Documents).

“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to any Loan Document.

“Outstanding Amount” means on any date, the aggregate outstanding principal
amount of Term Loans after giving effect to any borrowings and prepayments or
repayments of Term Loans occurring on such date.

“Participant” has the meaning specified in Section 10.06(d).

“Participant Register” has the meaning specified in Section 10.06(d).

“PBGC” means the Pension Benefit Guaranty Corporation.

 

29



--------------------------------------------------------------------------------

“Pension Funding Rules” means the rules of the Code and ERISA regarding minimum
funding standards with respect to Pension Plans and set forth in Sections 412
and 430 of the Code and Sections 302 and 303 of ERISA.

“Pension Plan” means any employee pension benefit plan (including a Multiple
Employer Plan or a Multiemployer Plan) that is maintained or is contributed to
by the Borrower or any ERISA Affiliate or with respect to which the Borrower or
any ERISA Affiliate has any liability and is either covered by Title IV of ERISA
or is subject to the minimum funding standards under Section 412 of the Code.

“Perfection Certificate” shall mean a certificate in the form of Exhibit G or
any other form approved by the Administrative Agent, as the same shall be
supplemented from time to time by a supplement thereto in form reasonably
acceptable to the Administrative Agent.

“Permitted Acquisition” means any Asset Acquisition by the Borrower or any of
its Restricted Subsidiaries where:

(a)    the Board of Directors or authorized management committee of the Borrower
or of the applicable Restricted Subsidiary and of the Person whose assets or
Equity Interests are being acquired has approved such Asset Acquisition;

(b)    the business acquired in connection with such Asset Acquisition is
engaged in one or more of the leisure goods, products and services businesses
generally or any business activities that are substantially similar, related,
incidental or complementary thereto;

(c)    both before and after giving effect to such Asset Acquisition and the
Loans (if any) requested to be made in connection therewith, each of the
representations and warranties in the Loan Documents is true and correct in all
material (except that such materiality qualifier shall not be applicable to any
representations and warranties that already are qualified or modified by
materiality in the text thereof) respects (except (i) any such representation or
warranty which relates to a specified prior date and (ii) to the extent the
Administrative Agent has been notified in writing by the Borrower that any
representation or warranty is not correct and the Required Lenders have
explicitly waived in writing compliance with such representation or warranty)
and no Default or Event of Default exists, will exist, or would result
therefrom;

(d)    after giving effect to the Asset Acquisition, the Borrower and its
Restricted Subsidiaries will continue to be in compliance with the covenants in
this Agreement, determined on a pro forma basis;

(e)    the purchase consideration with cash or other assets of the Borrower or
any of the Guarantors payable in respect of all Permitted Acquisitions
(including Asset Acquisitions and including deferred payment obligations) of
entities that are not or do not become Guarantors and assets that do not become
Collateral, together with all Investments in Restricted Subsidiaries that are
not Loan Parties pursuant to Section 7.03(c)(ii), shall not exceed $200,000,000
if after giving effect thereto, (i) the First Lien Net Leverage Ratio is not
equal to or less than 2.75 to 1.00 or (ii) the Consolidated Total Net Leverage
Ratio is not equal to or less than 3.50 to 1.00 (clauses (i) and (ii)
collectively, the “Permitted Acquisition Leverage Condition”); and

 

30



--------------------------------------------------------------------------------

(f)    within 30 days of the closing of such Asset Acquisition (or such longer
period as the Administrative Agent may agree in its reasonable discretion), any
Person required to become a Guarantor or to execute or to deliver any Loan
Document will do so in accordance with the requirements of this Agreement.

“Permitted Alternative Incremental Facilities Debt” has the meaning set forth in
Section 7.02(q).

“Permitted Liens” has the meaning assigned to such term in Section 7.01.

“Permitted Refinancing” means, with respect to any Indebtedness, any refinancing
thereof; provided, however, that: (a) no Event of Default shall have occurred
and be continuing or would arise therefrom; (b) any such refinancing
Indebtedness shall (i) not have a stated maturity or weighted average life that
is shorter than that of the Indebtedness being refinanced (provided that the
stated maturity or weighted average life may be shorter if the stated maturity
of any principal payment (including any amortization payments) is not earlier
than the earlier of (1) the stated maturity in effect prior to such refinancing
or (2) 91 days after the Latest Maturity Date then in effect at the time of
issuance), (ii) if the Indebtedness being refinanced is subordinated by its
terms or by the terms of any agreement or instrument relating to such
Indebtedness, be at least as subordinate to the Obligations as the Indebtedness
being refinanced (and (x) unsecured if the refinanced Indebtedness is unsecured
or (y) secured by Liens expressly junior in priority to the Liens securing the
Obligations, if the refinanced Indebtedness is secured by Liens expressly junior
in priority to the Liens securing the Obligations) and (iii) be in a principal
amount that does not exceed the principal amount so refinanced, plus accrued
interest, plus any premium or other payment required to be paid in connection
with such refinancing, plus, in either case, the amount of fees and reasonable
expenses of the Borrower or any of its Restricted Subsidiaries incurred in
connection with such refinancing; and (c) the sole obligor on such refinancing
Indebtedness shall be the Borrower or the original obligor on such Indebtedness
being refinanced; provided, however, that any guarantor of the Indebtedness
being refinanced shall be permitted to guarantee the refinancing Indebtedness.

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

“Plan” means any employee benefit plan within the meaning of Section 3(3) of
ERISA (including a Pension Plan), maintained for employees of the Borrower or
any ERISA Affiliate or any such plan to which the Borrower or any ERISA
Affiliate is required to contribute on behalf of any of its employees.

“Platform” has the meaning specified in Section 6.02.

“Pro Forma Financial Statements” means a summary pro forma balance sheet and
related statement of operations of the Borrower, the Acquired Business and their
respective Subsidiaries for the latest four-quarter period ending with the
latest fiscal period covered by the Audited Financial Statements prepared in
good faith on the basis of the assumptions stated therein, which assumptions are
fair in light of the then existing conditions, all prepared in accordance with
GAAP.

 

31



--------------------------------------------------------------------------------

“Pro Forma Transaction” means (a) the Transaction, (b) any incurrence or
repayment of Indebtedness (other than for working capital purposes or in the
ordinary course of business), the making of any Restricted Payment pursuant to
Sections 7.06(e) or (i), any Junior Debt Restricted Payment, any Investment that
results in a Person becoming a Subsidiary or resulting from the designation of
any Subsidiary as an Unrestricted Subsidiary, any Permitted Acquisition or any
Disposition that results in a Subsidiary ceasing to be a Subsidiary or any
Investment constituting an acquisition of assets constituting a business unit,
line of business or division of another Person or any Disposition of a business
unit, line of business or division of the Borrower or a Subsidiary, in each case
whether by merger, consolidation, amalgamation or otherwise and (c) any
restructuring or cost saving, operational change or business rationalization
initiative or other initiative.

“Properly Contested” means with respect to any obligation of any Person, (a) the
obligation is subject to a bona fide dispute regarding amount or such Person’s
liability to pay; (b) the obligation is being properly contested in good faith
by appropriate proceedings promptly instituted and diligently pursued;
(c) appropriate reserves have been established in accordance with GAAP;
(d) non-payment could not have a Material Adverse Effect; (e) no Lien is imposed
on assets of such Person or its Affiliates in an aggregate amount in excess of
$1,000,000 for all such Liens, unless bonded and stayed to the reasonable
satisfaction of Administrative Agent; and (f) if the obligation results from
entry of a judgment or other order in an aggregate amount in excess of
$1,000,000 for all such obligations, such judgment or order is stayed pending
appeal or other judicial review.

“Property” means any interest in any kind of property or asset, whether real,
personal or mixed, or tangible or intangible.

“PTE” means a prohibited transaction class exemption issued by the U.S.
Department of Labor, as any such exemption may be amended from time to time.

“Public Lender” has the meaning specified in Section 6.02.

“Purchase Agreement” has the meaning specified in the Preliminary Statements.

“Qualified Equity Interests” of any Person means Equity Interests of such Person
other than Disqualified Equity Interests. Unless otherwise specified, Qualified
Equity Interests refer to Qualified Equity Interests of the Borrower.

“Real Estate” means all right, title and interest (whether as owner, lessor or
lessee) in any real Property or any buildings, structures, parking areas or
other improvements thereon.

“Recipient” means the Administrative Agent, any Lender, or any other recipient
of any payment to be made by or on account of any obligation of any Loan Party
hereunder.

“Refinancing Amendment” has the meaning set forth in Section 2.16(c).

“Refinancing Effective Date” has the meaning set forth in Section 2.16(a).

“Refinancing Term Loans” has the meaning set forth in Section 2.16(a).

 

32



--------------------------------------------------------------------------------

“Register” has the meaning specified in Section 10.06(c).

“Regulation U” means Regulation U of the FRB, as in effect from time to time and
all official rulings and interpretations thereunder or thereof.

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees,
administrators, managers, advisors, consultants, service providers and
representatives of such Person and of such Person’s Affiliates.

“Release” means any release, spill, emission, discharge, deposit, disposal,
leaking, pumping, pouring, dumping, emptying, injection or leaching into the
Environment, or into, from or through any building, structure or facility.

“Reportable Event” means any of the events set forth in Section 4043(c) of ERISA
or the regulations issued thereunder, other than events for which the 30 day
notice period has been waived.

“Repricing Event” means (i) any prepayment or repayment of the Term Facility (or
any Incremental Term Loans) with the proceeds of, or any conversion of such
Loans into, any new or replacement tranche of term loans bearing interest at an
All-in Yield less than the All-in Yield applicable to the Term Facility (or such
Incremental Term Loans), other than such prepayments or repayments in connection
with (x) a Change of Control of the Borrower or (z) a Transformative
Acquisition, and (ii) any amendment to the Term Facility (or any Incremental
Term Loans) that, directly or indirectly, reduces the All-in Yield applicable to
the Term Facility (or such Incremental Term Loans).

“Request for Borrowing” means with respect to a Borrowing, conversion or
continuation of Term Loans, a Committed Loan Notice.

“Required Class Lenders” means, at any time with respect to any Class of Loans
or Commitments, Lenders having Term Loan Exposure with respect to such
Class representing more than 50% of the Term Loan Exposure of all Lenders of
such Class.

“Required Lenders” means, at any time, the Term Lenders holding more than 50% of
the Term Facility on such date.

“Responsible Officer” means the chief executive officer, president, vice
president, chief financial officer, treasurer, assistant treasurer or controller
of a Loan Party, solely for purposes of the delivery of incumbency certificates
pursuant to Section 4.01, the secretary or any assistant secretary of a Loan
Party and, solely for purposes of notices given to Article II, any other officer
or employee of the applicable Loan Party so designated by any of the foregoing
officers in a notice to the Administrative Agent or any other officer or
employee of the applicable Loan Party designated in or pursuant to an agreement
between the applicable Loan Party and the Administrative Agent. Any document
delivered hereunder that is signed by a Responsible Officer of a Loan Party
shall be conclusively presumed to have been authorized by all necessary
corporate, partnership and/or other action on the part of such Loan Party and
such Responsible Officer shall be conclusively presumed to have acted on behalf
of such Loan Party.

 

33



--------------------------------------------------------------------------------

“Restricted Payment” means (a) any dividend or other distribution (whether in
cash, securities or other property) with respect to any capital stock or other
Equity Interest of any Person or any of its Restricted Subsidiaries, (b) any
payment (whether in cash, securities or other property), including any sinking
fund or similar deposit, on account of the purchase, redemption, retirement,
defeasance, acquisition, cancellation or termination of any such capital stock
or other Equity Interest, or on account of any return of capital to any Person’s
stockholders, partners or members (or the equivalent of any thereof), or any
option, warrant or other right to acquire any such dividend or other
distribution or payment or (c) any Junior Debt Restricted Payment.

“Restricted Subsidiary” means any Subsidiary of the Borrower other than
Unrestricted Subsidiaries. Each Subsidiary of the Borrower that is a Guarantor
shall constitute a Restricted Subsidiary at all times. Each Subsidiary of the
Borrower that is a borrower under the ABL Credit Agreement shall constitute a
Restricted Subsidiary at all times.

“Revocation” has the meaning assigned to such term in the definition of
“Unrestricted Subsidiary.”

“S&P” means Standard & Poor’s Financial Services LLC, a subsidiary of S&P Global
Inc., and any successor thereto.

“Sanction(s)” means any sanction administered or enforced by the United States
Government (including without limitation, OFAC), the United Nations Security
Council, the European Union, Her Majesty’s Treasury (“HMT”) or other relevant
sanctions authority.

“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.

“Secured Cash Management Agreement” means any Cash Management Agreement that is
entered into by and between any Loan Party and any Cash Management Bank unless
the obligations thereunder are secured under the ABL Loan Documents.

“Secured Hedge Agreement” means any Swap Contract permitted under Article VI or
VII that is entered into by and between any Loan Party any Hedge Bank unless the
obligations thereunder are secured under the ABL Loan Documents.

“Secured Parties” means, collectively, the Administrative Agent, the Lenders,
the Hedge Banks, the Cash Management Banks, each co-agent or sub-agent appointed
by the Administrative Agent from time to time pursuant to Section 9.05, and the
other Persons the Obligations owing to which are or are purported to be secured
by the Collateral under the terms of the Collateral Documents.

“Security Agreement” has the meaning specified in Section 4.01(a)(iii).

“Security Agreement Supplement” has the meaning specified in Section 1.1(c) of
the Security Agreement.

“Senior Secured Net Leverage Ratio” means, as of any date of determination, the
ratio of (a) Funded Debt that is secured by any Lien on any assets or property
of the Borrower as of such

 

34



--------------------------------------------------------------------------------

date, less Unrestricted Cash of the Borrower and its Restricted Subsidiaries to
(b) Consolidated EBITDA of the Borrower and its Restricted Subsidiaries on a
consolidated basis for the most recently completed Measurement Period. For
purposes of calculation of the Senior Secured Net Leverage Ratio, not less than
$100,000,000 of Funded Debt that is secured by a Lien on the assets or property
of the Borrower will be deemed to be outstanding under the ABL Credit Agreement
on each date of determination regardless of the actual amount outstanding
thereunder on such date of determination.

“Solvent” and “Solvency” mean, with respect to the Borrower and its Subsidiaries
on any date of determination, that on such date (i) the fair value of the assets
of the Borrower and its Subsidiaries on a consolidated basis, at a fair
valuation, exceeds the debts and liabilities, direct, subordinated, contingent
or otherwise, of the Borrower and its Subsidiaries on a consolidated basis;
(ii) the present fair saleable value of the property of the Borrower and its
Subsidiaries on a consolidated basis is greater than the amount required to pay
the probable liability of the Borrower and its Subsidiaries on a consolidated
basis on their debts and other liabilities, direct, subordinated, contingent or
otherwise, as such debts and other liabilities become absolute and matured;
(iii) the Borrower and its Subsidiaries on a consolidated basis are able to pay
their debts and liabilities, direct, subordinated, contingent or otherwise, as
such debts and liabilities become absolute and matured; and (iv) the Borrower
and its subsidiaries on a consolidated basis do not have unreasonably small
capital with which to conduct the businesses in which they are engaged as such
businesses are now conducted and are proposed to be conducted following the
Closing Date.

“Special Flood Hazard Area” has the meaning set forth in Section 6.12(c).

“Specified Loan Party” means any Loan Party that is not an “eligible contract
participant” under the Commodity Exchange Act (determined prior to giving effect
to Section 10.11).

“Specified Representations” means Section 5.01 (solely with respect to the
corporate status and corporate power and authority to enter into the Loan
Documents), Section 5.02, Section 5.03, Section 5.04, Section 5.14,
Section 5.18, Section 5.21, Section 5.22, Section 5.23, Section 5.24 and
Section 5.25.

“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares of securities or other interests having ordinary voting power for the
election of directors or other governing body (other than securities or
interests having such power only by reason of the happening of a contingency)
are at the time beneficially owned, or the management of which is otherwise
controlled, directly, or indirectly through one or more intermediaries, or both,
by such Person. Unless otherwise specified, all references herein to a
“Subsidiary” or to “Subsidiaries” shall refer to a Subsidiary or Subsidiaries of
the Borrower.

“Survey” has the meaning assigned to such term in Section 6.12(c)(iii).

“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions,

 

35



--------------------------------------------------------------------------------

interest rate options, forward foreign exchange transactions, cap transactions,
floor transactions, collar transactions, currency swap transactions,
cross-currency rate swap transactions, currency options, spot contracts, or any
other similar transactions or any combination of any of the foregoing (including
any options to enter into any of the foregoing), whether or not any such
transaction is governed by or subject to any master agreement, and (b) any and
all transactions of any kind, and the related confirmations, which are subject
to the terms and conditions of, or governed by, any form of master agreement
published by the International Swaps and Derivatives Association, Inc., any
International Foreign Exchange Master Agreement, or any other master agreement
(any such master agreement, together with any related schedules, a “Master
Agreement”), including any such obligations or liabilities under any Master
Agreement.

“Swap Obligations” means with respect to any Guarantor any obligation to pay or
perform under any agreement, contract or transaction that constitutes a “swap”
within the meaning of Section 1a(47) of the Commodity Exchange Act.

“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination value(s) determined in
accordance therewith, such termination value(s), and (b) for any date prior to
the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Contracts, as determined based upon one or
more mid-market or other readily available quotations provided by any recognized
dealer in such Swap Contracts (which may include a Lender or any Affiliate of a
Lender).

“Synthetic Debt” means, with respect to any Person as of any date of
determination thereof, all obligations of such Person in respect of transactions
entered into by such Person that are intended to function primarily as a
borrowing of funds (including any minority interest transactions that function
primarily as a borrowing) but are not otherwise included in the definition of
“Indebtedness” or as a liability on the consolidated balance sheet of such
Person and its Subsidiaries in accordance with GAAP.

“Synthetic Lease Obligation” means the monetary obligation of a Person under
(a) a so-called synthetic, off-balance sheet or tax retention lease, or (b) an
agreement for the use or possession of property (including sale and leaseback
transactions), in each case, creating obligations that do not appear on the
balance sheet of such Person but which, upon the application of any Debtor
Relief Laws to such Person, would be characterized as the indebtedness of such
Person (without regard to accounting treatment).

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

“Term Facility” means, at any time, (a) on or prior to the Closing Date, the
aggregate amount of the Commitments at such time and (b) thereafter, the
aggregate principal amount of the Term Loans of all Term Lenders outstanding at
such time.

 

36



--------------------------------------------------------------------------------

“Term Lender” means at any time, (a) on or prior to the Closing Date, any Lender
that has a Commitment at such time and (b) at any time after the Closing Date,
any Lender that holds Term Loans at such time.

“Term Loan” means an advance made by any Term Lender under the Term Facility.

“Term Loan Closing Fee” has the meaning set forth in Section 2.09(b).

“Term Loan Exposure” means, as to any Term Lender at any time, the aggregate
Outstanding Amount at such time of its Term Loans; provided that at any time
prior to the making of the Term Loans, the Term Loan Exposure of any Term Lender
shall be equal to such Term Lender’s Commitment.

“Term Note” means a promissory note made by the Borrower in favor of a
Term Lender, evidencing Term Loans made by such Term Lender, substantially in
the form of Exhibit B.

“Threshold Amount” means $45,000,000.

“Title Insurer” has the meaning assigned to such term in Section 6.12(c)(iii).

“Top Golf” means Topgolf International, Inc., a Delaware corporation.

“Top Golf Proceeds” means cash proceeds received by the Borrower in connection
with any: (a) sale of all or a portion of the Equity Interests of Top Golf owned
by the Borrower, or (b) dividend received by the Borrower from Top Golf on
account of the Borrower’s ownership interest in Top Golf; provided that the
Borrower elects to designate such proceeds as Top Golf Proceeds by at least five
(5) Business Days (or such lesser time as approved by the Administrative Agent
in its sole discretion) prior written notice (such notice, the “Top Golf
Proceeds Notice”) to the Administrative Agent of the occurrence of such
transaction which will give rise to such cash proceeds.

“Transaction” means the Closing Date Acquisition, the entering into and funding
of the Term Facility and all related transactions.

“Transformative Acquisition” means any Asset Acquisition or other Investment by
the Borrower or any Restricted Subsidiary, whether by purchase, merger or
otherwise, that (i) is not permitted by the terms of this Agreement immediately
prior to the consummation of such Asset Acquisition or other Investment or
(ii) if permitted by the terms of this Agreement immediately prior to the
consummation of such Asset Acquisition or other Investment, the terms of the
Loan Documents would not provide the Borrower and its Restricted Subsidiaries
with adequate flexibility for the continuation or expansion of their combined
operations following such consummation, as determined by the Borrower acting in
good faith.

“Type” means, with respect to a Loan, its character as a Base Rate Loan or a
Eurodollar Rate Loan.

“UCC” means the Uniform Commercial Code as in effect in the State of New York
provided that, if perfection or the effect of perfection or non-perfection or
the priority of any

 

37



--------------------------------------------------------------------------------

security interest in any Collateral is governed by the Uniform Commercial Code
as in effect in a jurisdiction other than the State of New York, “UCC” means the
Uniform Commercial Code as in effect from time to time in such other
jurisdiction for purposes of the provisions hereof relating to such perfection,
effect of perfection or non-perfection or priority.

“Unfunded Pension Liability” mean the excess of a Pension Plan’s benefit
liabilities under Section 4001(a)(16) of ERISA, over the current value of that
Pension Plan’s assets, determined in accordance with the assumptions used for
funding the Pension Plan pursuant to Section 412 of the Code for the applicable
plan year.

“United States” and “U.S.” mean the United States of America.

“Unrestricted Cash” means, as of any date, all unrestricted cash and Cash
Equivalents of the Borrower and its Restricted Subsidiaries and all cash and
Cash Equivalents restricted solely in favor of or pursuant to any Loan Document
(and, to the extent also restricted in favor of or pursuant to any Loan
Document, other Indebtedness).

“Unrestricted Subsidiary” means (a) any subsidiary of the Borrower that is
designated as an Unrestricted Subsidiary by the Borrower after the Closing Date
in a written notice to the Administrative Agent and (b) any subsidiary of any
subsidiary described in clause (a) above or this clause (b); provided that no
Event of Default shall have occurred and be continuing at the time of or after
giving effect to the designation of a subsidiary as an Unrestricted Subsidiary
(a “Designation”); provided, further, that no subsidiary shall be designated as
an Unrestricted Subsidiary unless (x) such subsidiary is not party to any
transaction with the Borrower or any Restricted Subsidiary unless the terms of
such transaction complies with Section 7.08 and (y) no Investments may be made
in any such Subsidiary by the Borrower or any Restricted Subsidiary except to
the extent permitted under Section 7.03 (it being understood that, if a
subsidiary is designated as an Unrestricted Subsidiary after the Closing Date,
the aggregate Fair Market Value of all outstanding Investments owned by the
Borrower and its Restricted Subsidiaries in the Subsidiary so designated shall
be deemed to be an Investment made as of the time of such designation and shall
be subject to the limits set forth in Section 7.03). It is understood that,
other than with respect to the net income of any Unrestricted Subsidiary to the
extent such income has actually been distributed in cash to the Borrower or any
Restricted Subsidiary during the applicable period, Unrestricted Subsidiaries
shall be disregarded for the purposes of any calculation pursuant to this
Agreement relating to financial matters with respect to the Borrower.

The Borrower may revoke the designation of a Subsidiary as an Unrestricted
Subsidiary pursuant to a written notice to the Administrative Agent so long as,
after giving pro forma effect to such revocation no Event of Default shall be in
existence (a “Revocation”). Upon any Revocation, such Unrestricted Subsidiary
shall constitute a Restricted Subsidiary for all purposes of this Agreement and
the Borrower shall comply with Section 6.12 if such subsidiary is a Domestic
Subsidiary that is a Material Subsidiary. In the case of any Revocation, if the
designation of such subsidiary as an Unrestricted Subsidiary caused the
available basket amount referred to in Section 7.03 to be utilized by an amount
equal to the aggregate Fair Market Value of all outstanding Investments owned by
the Borrower and its Restricted Subsidiaries in the subsidiary so designated
(the amount so utilized, the “Designation Amount”), then, effective upon such
Revocation, such available basket amount shall be increased by the lesser of
(i) the Designation

 

38



--------------------------------------------------------------------------------

Amount and (ii) the aggregate Fair Market Value of all outstanding Investments
owned by the Borrower and its Restricted Subsidiaries in such subsidiary at the
time of such Revocation. The designation of any Unrestricted Subsidiary as a
Restricted Subsidiary in accordance with this definition shall constitute the
incurrence by such Restricted Subsidiary at the time of designation of any
Indebtedness or Liens of such Restricted Subsidiary outstanding at such time (to
the extent assumed).

“uPlay” means uPlay, Inc., a Delaware corporation.

“U.S. Person” means any Person that is a “United States Person” as defined in
Section 7701(a)(30) of the Code.

“U.S. Tax Compliance Certificate” has the meaning specified in
Section 3.01(g)(ii)(B)(3).

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

1.02    Other Interpretive Provisions. With reference to this Agreement and each
other Loan Document, unless otherwise specified herein or in such other Loan
Document:

(a)    The definitions of terms herein shall apply equally to the singular and
plural forms of the terms defined. Whenever the context may require, any pronoun
shall include the corresponding masculine, feminine and neuter forms. The words
“include,” “includes” and “including” shall be deemed to be followed by the
phrase “without limitation.” The word “will” shall be construed to have the same
meaning and effect as the word “shall.” Unless the context requires otherwise,
(i) any definition of or reference to any agreement, instrument or other
document (including any Organization Document) shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein or in any other Loan
Document), (ii) any reference herein to any Person shall be construed to include
such Person’s successors and assigns, (iii) the words “hereto,” “herein,”
“hereof” and “hereunder,” and words of similar import when used in any Loan
Document, shall be construed to refer to such Loan Document in its entirety and
not to any particular provision thereof, (iv) all references in a Loan Document
to Articles, Sections, Preliminary Statements, Exhibits and Schedules shall be
construed to refer to Articles and Sections of, and Preliminary Statements,
Exhibits and Schedules to, the Loan Document in which such references appear,
(v) any reference to any law shall include all statutory and regulatory
provisions consolidating, amending, replacing or interpreting such law and any
reference to any law, rule or regulation shall, unless otherwise specified,
refer to such law, rule or regulation as amended, modified or supplemented from
time to time, and (vi) the words “asset” and “property” shall be construed to
have the same meaning and effect and to refer to any and all tangible and
intangible assets and properties, including cash, securities, accounts and
contract rights.

 

39



--------------------------------------------------------------------------------

(b)    In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including;” the words “to” and
“until” each mean “to but excluding;” and the word “through” means “to and
including.”

(c)    Section headings herein and in the other Loan Documents are included for
convenience of reference only and shall not affect the interpretation of this
Agreement or any other Loan Document.

(d)    Any reference herein to a merger, transfer, consolidation, amalgamation,
consolidation, assignment, sale, disposition or transfer, or similar term, shall
be deemed to apply to a division of or by a limited liability company, or an
allocation of assets to a series of a limited liability company (or the
unwinding of such a division or allocation), as if it were a merger, transfer,
consolidation, amalgamation, consolidation, assignment, sale, disposition or
transfer, or similar term, as applicable, to, of or with a separate Person. Any
division of a limited liability company shall constitute a separate Person
hereunder (and each division of any limited liability company that is a
Subsidiary, joint venture or any other like term shall also constitute such a
Person or entity).

1.03    Accounting Terms. (a) Generally. All accounting terms not specifically
or completely defined herein shall be construed in conformity with, and all
financial data (including financial ratios and other financial calculations)
required to be submitted pursuant to this Agreement shall be prepared in
conformity with, GAAP applied on a consistent basis, as in effect from time to
time, applied in a manner consistent with that used in preparing the Audited
Financial Statements, except as otherwise specifically prescribed herein.
Notwithstanding any other provision contained herein, all obligations of any
Person that are or would have been treated as operating leases for purposes of
GAAP prior to the issuance by the FASB on February 25, 2016 of an Accounting
Standards Update (the “ASU”) shall continue to be accounted for as operating
leases for purposes of all financial definitions and calculations for purpose of
this Agreement (whether or not such operating lease obligations were in effect
on such date) notwithstanding the fact that such obligations are required in
accordance with the ASU (on a prospective or retroactive basis or otherwise) to
be treated as Capitalized Leases in the financial statements. Notwithstanding
the foregoing, for purposes of determining compliance with any covenant
(including the computation of any financial covenant) contained herein,
Indebtedness of the Borrower and its Subsidiaries shall be deemed to be carried
at 100% of the outstanding principal amount thereof, and the effects of FASB ASC
825 and FASB ASC 470-20 on financial liabilities shall be disregarded.

(b)    Changes in GAAP. If at any time any change in GAAP would affect the
computation of any financial ratio or requirement set forth in any Loan
Document, and either the Borrower or the Required Lenders shall so request, the
Administrative Agent, the Lenders and the Borrower shall negotiate in good faith
to amend such ratio or requirement to preserve the original intent thereof in
light of such change in GAAP (subject to the approval of the Required Lenders);
provided that, until so amended, (A) such ratio or requirement shall continue to
be computed in accordance with GAAP prior to such change therein and (B) the
Borrower shall provide to the Administrative Agent and the Lenders financial
statements and other documents required under this Agreement or as reasonably
requested hereunder setting forth a reconciliation between calculations of such
ratio or requirement made before and after giving effect to such change in

 

40



--------------------------------------------------------------------------------

GAAP. Without limiting the foregoing, leases shall continue to be classified and
accounted for on a basis consistent with that reflected in the Audited Financial
Statements for all purposes of this Agreement, notwithstanding any change in
GAAP relating thereto, unless the parties hereto shall enter into a mutually
acceptable amendment addressing such changes, as provided for above.

(c)    Consolidation of Variable Interest Entities. All references herein to
consolidated financial statements of the Borrower and its Subsidiaries or to the
determination of any amount for the Borrower and its Subsidiaries on a
consolidated basis or any similar reference shall, in each case, be deemed to
include each variable interest entity that the Borrower is required to
consolidate pursuant to FASB ASC 810 as if such variable interest entity were a
Subsidiary as defined herein.

1.04    Rounding. Any financial ratios required to be maintained by the Borrower
pursuant to this Agreement shall be calculated by dividing the appropriate
component by the other component, carrying the result to one place more than the
number of places by which such ratio is expressed herein and rounding the result
up or down to the nearest number (with a rounding-up if there is no nearest
number).

1.05    Times of Day. Unless otherwise specified, all references herein to times
of day shall be references to Eastern time (daylight or standard, as applicable)

1.06    [Reserved].

1.07    Currency Equivalents Generally. Any amount specified in this Agreement
(other than in Articles II, IX and X) or any of the other Loan Documents to be
in Dollars shall also include the equivalent of such amount in any currency
other than Dollars, such equivalent amount thereof in the applicable currency to
be determined by the Administrative Agent at such time on the basis of the Spot
Rate (as defined below) for the purchase of such currency with Dollars. For
purposes of this Section 1.07, the “Spot Rate” for a currency means the rate
determined by the Administrative Agent to be the rate quoted by the Person
acting in such capacity as the spot rate for the purchase by such Person of such
currency with another currency through its principal foreign exchange trading
office at approximately 11:00 a.m. on the date two Business Days prior to the
date of such determination; provided that the Administrative Agent may obtain
such spot rate from another financial institution designated by the
Administrative Agent if the Person acting in such capacity does not have as of
the date of determination a spot buying rate for any such currency.

1.08    Interest Rates. The Administrative Agent does not warrant, nor accept
responsibility, nor shall the Administrative Agent have any liability with
respect to the administration, submission or any other matter related to the
rates in the definition of “Eurodollar Rate” or with respect to any comparable
or successor rate thereto.

1.09    Limited Condition Acquisitions. Notwithstanding anything in this
Agreement or any Loan Document to the contrary, when (i) calculating any
applicable ratio or basket amount in connection with incurrence of Indebtedness,
the creation of Liens or the making of an Investment (including any Asset
Acquisition), or (ii) determining compliance with any provision of this
Agreement which requires that no Default or Event of Default has occurred, is
continuing or would result therefrom and/or that representations and warranties
be true and correct, in the case of each of clauses (i) and (ii) in connection
with a Limited Condition Acquisition, the date of determination of such ratio,
of whether any Default or Event of Default (other than an Event of Default
pursuant

 

41



--------------------------------------------------------------------------------

to Sections 7.01(a), (b) or (g)) has occurred, is continuing or would result
therefrom and whether the representations and warranties are true and correct
shall, at the option of the Borrower (the Borrower’s election to exercise such
option in connection with any Limited Condition Acquisition, an “LCA Election”),
be deemed to be the date the definitive agreements for such Limited Condition
Acquisition are entered into (the “LCA Test Date”). If on a pro forma basis
after giving effect to such Limited Condition Acquisition and the other
transactions to be entered into in connection therewith (including any
incurrence of Indebtedness and the use of proceeds thereof) such ratios and
other provisions are calculated as if such Limited Condition Acquisition or
other transactions had occurred as of the first day of the most recent four
fiscal quarter period ending prior to such LCA Test Date for which financial
statements have been or were required to be delivered pursuant to
Section 6.01(a) or (b) (or, prior to the delivery of any such financials
statements, the latest financial statements referred to in Section 5.05), the
Borrower could have taken such action on the relevant LCA Test Date in
compliance with the applicable ratios or other provisions, such provisions shall
be deemed to have been complied with, unless an Event of Default pursuant to
Sections 7.01(a), (b) or (g) shall be continuing on the date such Limited
Condition Acquisition is consummated. For the avoidance of doubt, (i) if any of
such ratios or other provisions are exceeded or breached as a result of
fluctuations in such ratio (including due to fluctuations in Consolidated
EBITDA) or other provisions at or prior to the consummation of the relevant
Limited Condition Acquisition, such ratios and other provisions will not be
deemed to have been exceeded as a result of such fluctuations solely for
purposes of determining whether the Limited Condition Acquisition is permitted
hereunder and (ii) such ratios and compliance with such conditions shall not be
tested at the time of consummation of such Limited Condition Acquisition, unless
on such date an Event of Default pursuant to Sections 7.01(a), (b) or (g) shall
be continuing. If the Borrower has made an LCA Election for any Limited
Condition Acquisition, then in connection with any subsequent calculation of any
ratio or basket availability with respect to any other Limited Condition
Acquisition on or following the relevant LCA Test Date and prior to the earlier
of the date on which such Limited Condition Acquisition is consummated or the
date that the definitive agreement for such Limited Condition Acquisition is
terminated or expires without consummation of such Limited Condition
Acquisition, any such ratio or basket shall be calculated, and be required to be
satisfied, on a pro forma basis assuming such Limited Condition Acquisition and
other transactions in connection therewith (including any incurrence of
Indebtedness and the use of proceeds thereof) have been consummated.

1.10    Pro Forma Calculations. (a) Notwithstanding anything to the contrary
herein, Consolidated EBITDA, the First Lien Net Leverage Ratio, the Senior
Secured Net Leverage Ratio and the Consolidated Total Net Leverage Ratio shall
be calculated in the manner prescribed by this Section 1.10.

(b) For purposes of calculating Consolidated EBITDA for any Measurement Period,
the First Lien Net Leverage Ratio, the Senior Secured Net Leverage Ratio and the
Consolidated Total Net Leverage Ratio, (i) the transaction or event with respect
to which the calculation of any such amount or ratio is to be made pursuant to
this Agreement, as applicable (and the incurrence or repayment of any
Indebtedness in connection therewith), and (ii) all other Pro Forma Transactions
(and the incurrence or repayment of any Indebtedness in connection therewith)
that have been made (x) during the applicable Measurement Period or
(y) subsequent to such Measurement Period and prior to or simultaneously with
the event with respect to which the calculation of any such amount or ratio is
being made, in each case shall be given effect to on a pro forma basis assuming

 

42



--------------------------------------------------------------------------------

that all such events or transactions referred to in clauses (i) or (ii) (and any
increase or decrease in Consolidated EBITDA and the component financial
definitions used therein attributable to any Pro Forma Transaction) had occurred
on the first day of the applicable Measurement Period. If since the beginning of
any applicable Measurement Period any Person that subsequently became a
Subsidiary or was merged, amalgamated or consolidated with or into the Borrower
or any of its Subsidiaries since the beginning of such Measurement Period shall
have made any Pro Forma Transaction that would have required adjustment pursuant
to this Section 1.10, then Consolidated EBITDA, the First Lien Net Leverage
Ratio, the Senior Secured Net Leverage Ratio and the Consolidated Total Net
Leverage Ratio shall be calculated to give pro forma effect thereto in
accordance with this Section 1.10.

(c)    Whenever pro forma effect is to be given to a Pro Forma Transaction, the
pro forma calculations shall be made in good faith by a Responsible Officer of
the Borrower and shall include, without duplication, adjustments for the
Consolidated EBITDA (as determined in good faith by the Borrower) represented by
any Person or line of business acquired or disposed of.

(d)    In the event that the Borrower or any Subsidiary (i) incurs (including by
assumption or guarantee) or (ii) repays, redeems, defeases, retires,
extinguishes or is released from, or is otherwise no longer obligated in respect
of (each, a “Repayment”), any Indebtedness included in the calculation of the
First Lien Net Leverage Ratio, the Senior Secured Net Leverage Ratio or the
Consolidated Total Net Leverage Ratio, as the case may be (in each case, other
than Indebtedness incurred or repaid under any revolving credit facility in the
ordinary course of business for working capital purposes), (x) during the
applicable Measurement Period or (y) subsequent to the end of the applicable
Measurement Period and prior to or simultaneously with the event with respect to
which the calculation of any such ratio is being made, then the First Lien Net
Leverage Ratio, the Senior Secured Net Leverage Ratio or the Consolidated Total
Net Leverage Ratio shall be calculated giving pro forma effect to such
incurrence or Repayment of Indebtedness, to the extent required, as if the same
had occurred on the first day of the applicable Test Period.

ARTICLE II. THE COMMITMENTS AND CREDIT EXTENSIONS

2.01    The Loans. Subject to the terms and conditions set forth herein, each
Term Lender severally agrees to make a single loan to the Borrower on the
Closing Date in an amount not to exceed such Term Lender’s Commitment. The
Borrowing shall consist of Term Loans made simultaneously by the Term Lenders in
accordance with their respective Commitments. Amounts borrowed under this
Section 2.01 and repaid or prepaid may not be reborrowed. Term Loans may be Base
Rate Loans or Eurodollar Rate Loans as further provided herein.

2.02    Borrowings, Conversions and Continuations of Loans. (a) Each Borrowing,
each conversion of Term Loans from one Type to the other, and each continuation
of Eurodollar Rate Loans shall be made upon the Borrower’s irrevocable notice to
the Administrative Agent, which may be given by (A) telephone, or (B) a
Committed Loan Notice; provided that any telephonic notice must be confirmed
immediately by delivery to the Administrative Agent of a Committed Loan Notice.
Each such Committed Loan Notice must be received by the Administrative Agent not
later than 11:00 a.m. (i) three Business Days prior to the requested date of any
Borrowing of,

 

43



--------------------------------------------------------------------------------

conversion to or continuation of Eurodollar Rate Loans or of any conversion of
Eurodollar Rate Loans to Base Rate Loans, and (ii) on the requested date of any
Borrowing of Base Rate Loans. Each Borrowing of, conversion to or continuation
of Eurodollar Rate Loans shall be in a principal amount of $5,000,000 or a whole
multiple of $1,000,000 in excess thereof. Each Borrowing of or conversion to
Base Rate Loans shall be in a principal amount of $500,000 or a whole multiple
of $100,000 in excess thereof. Each Committed Loan Notice shall specify
(i) whether the Borrower is requesting a Borrowing, a conversion of Term Loans
from one Type to the other, or a continuation of Eurodollar Rate Loans, (ii) the
requested date of the Borrowing, conversion or continuation, as the case may be
(which shall be a Business Day), (iii) the principal amount of Loans to be
borrowed, converted or continued, (iv) the Type of Loans to be borrowed or to
which existing Term Loans are to be converted and (v) if applicable, the
duration of the Interest Period with respect thereto. If the Borrower fails to
specify a Type of Loan in a Committed Loan Notice or if the Borrower fails to
give a timely notice requesting a conversion or continuation, then the
applicable Term Loans shall be made as, or converted to, Base Rate Loans. Any
such automatic conversion to Base Rate Loans shall be effective as of the last
day of the Interest Period then in effect with respect to the applicable
Eurodollar Rate Loans. If the Borrower requests a Borrowing of, conversion to,
or continuation of Eurodollar Rate Loans in any such Committed Loan Notice, but
fails to specify an Interest Period, it will be deemed to have specified an
Interest Period of one month.

(b)    Following receipt of a Committed Loan Notice, the Administrative Agent
shall promptly notify each Lender of the amount of its Applicable Percentage of
Term Loans, and if no timely notice of a conversion or continuation is provided
by the Borrower, the Administrative Agent shall notify each Lender of the
details of any automatic conversion to Base Rate Loans described in
Section 2.02(a). In the case of a Borrowing, each Term Lender shall make the
amount of its Loan available to the Administrative Agent in immediately
available funds at the Administrative Agent’s Office not later than 1:00 p.m. on
the Business Day specified in the applicable Committed Loan Notice. Upon
satisfaction of the applicable conditions set forth in Section 4.02 (and, if
such Borrowing is the initial Borrowing, Section 4.01), the Administrative Agent
shall make all funds so received available to the Borrower in like funds as
received by the Administrative Agent either by (i) crediting the account of the
Borrower on the books of Bank of America with the amount of such funds or
(ii) wire transfer of such funds, in each case in accordance with instructions
provided to (and reasonably acceptable to) the Administrative Agent by the
Borrower.

(c)    Except as otherwise provided herein, a Eurodollar Rate Loan may be
continued or converted only on the last day of an Interest Period for such
Eurodollar Rate Loan. During the existence of a Default, no Loans may be
requested as, converted to or continued as Eurodollar Rate Loans without the
consent of the Required Lenders.

(d)    The Administrative Agent shall promptly notify the Borrower and the
Lenders of the interest rate applicable to any Interest Period for Eurodollar
Rate Loans upon determination of such interest rate.

(e)    After giving effect to all Borrowings, all conversions of Term Loans from
one Type to the other, and all continuations of Term Loans as the same Type,
there shall not be more than ten Interest Periods in effect in respect of the
Term Facility.

 

44



--------------------------------------------------------------------------------

(f)    Notwithstanding anything to the contrary in this Agreement, any Lender
may exchange, continue or rollover all of the portion of its Loans in connection
with any refinancing, extension, loan modification or similar transaction
permitted by the terms of this Agreement, pursuant to a cashless settlement
mechanism approved by the Borrower, the Administrative Agent, and such Lender.

2.03    [Reserved].

2.04    [Reserved]

2.05    Prepayments.

(a)    Optional. Subject to the last sentence of this Section 2.05(a), the
Borrower may, upon notice to the Administrative Agent, at any time or from time
to time voluntarily prepay Term Loans in whole or in part without premium or
penalty; provided that (A) such notice must be in a form acceptable to the
Administrative Agent and be received by the Administrative Agent not later than
11:00 a.m. (1) three Business Days prior to any date of prepayment of Eurodollar
Rate Loans and (2) on the date of prepayment of Base Rate Loans; (B) any
prepayment of Eurodollar Rate Loans shall be in a principal amount of $5,000,000
or a whole multiple of $1,000,000 in excess thereof; and (C) any prepayment of
Base Rate Loans shall be in a principal amount of $500,000 or a whole multiple
of $100,000 in excess thereof or, in each case, if less, the entire principal
amount thereof then outstanding. Each such notice shall specify the date and
amount of such prepayment and the Type(s) of Loans to be prepaid and, if
Eurodollar Rate Loans are to be prepaid, the Interest Period(s) of such Loans.
The Administrative Agent will promptly notify each Lender of its receipt of each
such notice, and of the amount of such Lender’s ratable portion of such
prepayment (based on such Lender’s Applicable Percentage in respect of the Term
Facility). If such notice is given by the Borrower, the Borrower shall make such
prepayment and the payment amount specified in such notice shall be due and
payable on the date specified therein. Any prepayment of a Eurodollar Rate Loan
shall be accompanied by all accrued interest on the amount prepaid, together
with any additional amounts required pursuant to Section 3.05. Each prepayment
of the outstanding Term Loans (of any Class) pursuant to this Section 2.05(a)
shall be applied to the principal repayment installments thereof in direct order
of maturity, and each such prepayment shall be paid to the Lenders in accordance
with their respective Applicable Percentage in respect of the Term Facility. If
any Repricing Event occurs prior to the date occurring 12 months after the
Closing Date, the Borrower agrees to pay to the Administrative Agent, for the
ratable account of each Term Lender with Term Loans that are subject to such
Repricing Event (including any Term Lender which is replaced pursuant to
Section 3.06 as a result of its refusal to consent to an amendment giving rise
to such Repricing Event), a fee in an amount equal to 1.00% of the aggregate
principal amount of the Term Loans subject to such Repricing Event. Such fees
shall be earned, due and payable upon the date of the occurrence of such
Repricing Event.

(b)    Mandatory.

(i) Beginning with the fiscal year ending on December 31, 2019, within five
Business Days after financial statements have been delivered pursuant to
Section 6.01(a) and the related Compliance Certificate has been delivered
pursuant to Section 6.02(a) (the “Excess Cash Flow Application Date”), the
Borrower shall prepay an aggregate principal

 

45



--------------------------------------------------------------------------------

amount of Loans equal to the excess (if any) of (A) the ECF Percentage of Excess
Cash Flow for the fiscal year covered by such financial statements over (B) to
the extent not financed using the proceeds of long-term Indebtedness, (x) the
aggregate principal amount of Term Loans prepaid pursuant to Section 2.05(a)
(such prepayments to be applied as set forth in clause (iv) below) plus (y) the
aggregate principal amount of voluntary prepayments under the ABL Credit
Agreement (to the extent commitments under the ABL Credit Agreement are
permanently reduced by the amount of such prepayments at the time of such
prepayment).

(ii)    If (1) the Borrower or any of its Restricted Subsidiaries Disposes of
any property (other than any Disposition of any property permitted by
Section 7.05(b), (c), (d), (e), and (f) or any Disposition of ABL Priority
Collateral) or (2) any Casualty Event (other than in respect of ABL Priority
Collateral) occurs, in each case, which results in the realization by such
Person of Net Cash Proceeds, the Borrower shall prepay an aggregate principal
amount of Loans equal to 100% of such Net Cash Proceeds promptly upon receipt
thereof by such Person (such prepayments to be applied as set forth in clause
(iv) below). Notwithstanding the foregoing, the Borrower may deliver within 45
days of the date of receipt of such Net Cash Proceeds a certificate to the
Administrative Agent setting forth that portion of such Net Cash Proceeds that
the Lead Borrower and/or its Restricted Subsidiaries, as the case may be,
intends to, so long as no Default shall have occurred and be continuing, the
Borrower or such Restricted Subsidiary may reinvest all or any portion of such
Net Cash Proceeds in operating assets so long as within 365 days (or within 180
days following the end of such 365 day period if any portion of such proceeds
are not so used within such 365 day period but are contractually committed
within such 365 day period to be used) after the receipt of such Net Cash
Proceeds, such purchase shall have been consummated (as certified by the
Borrower in writing to the Administrative Agent); and provided further, however,
that any Net Cash Proceeds not subject to such definitive agreement or so
reinvested shall be immediately applied to the prepayment of the Loans as set
forth in this Section 2.05(b)(ii).

(iii)    Upon the incurrence or issuance by the Borrower or any of its
Restricted Subsidiaries of any Indebtedness (other than Indebtedness expressly
permitted to be incurred or issued pursuant to Section 7.02 (other than
Refinancing Term Loans)), the Borrower shall prepay an aggregate principal
amount of Loans equal to 100% of all Net Cash Proceeds received therefrom
immediately upon receipt thereof by the Borrower or such Restricted Subsidiary
(such prepayments to be applied as set forth in clause (iv) below).

(iv)    Each prepayment of Loans pursuant to the foregoing provisions of this
Section 2.05(b) shall be applied, to Term Loans in direct order of maturity.

(v)    Notwithstanding any of the other provisions of clause (i) or (ii) of this
Section 2.05(b), so long as no Default under Section 8.01(a) or Section 8.01(f),
or Event of Default shall have occurred and be continuing, if, on any date on
which a prepayment would otherwise be required to be made pursuant to clause
(i) or (ii) of this Section 2.05(b), the aggregate amount of Net Cash Proceeds
required by such clause to be applied to prepay Loans on such date is less than
or equal to $10,000,000, the Borrower may defer such

 

46



--------------------------------------------------------------------------------

prepayment until the first date on which the aggregate amount of Net Cash
Proceeds or other amounts otherwise required under clause (i) or (ii) of this
Section 2.05(b) to be applied to prepay Loans exceeds $10,000,000. Upon the
occurrence of a Default under Section 8.01(a) or Section 8.01(f), or an Event of
Default during any such deferral period, the Borrower shall immediately prepay
the Loans in the amount of all Net Cash Proceeds received by the Borrower and
other amounts, as applicable, that are required to be applied to prepay Loans
under this Section 2.05(b) (without giving effect to the first sentence of this
clause (v)) but which have not previously been so applied.

(vi)    The Borrower shall notify the Administrative Agent in writing of any
mandatory prepayment of Term Loans required to be made pursuant to this
Section 2.05(b) at least five (5) Business Days prior to the date of such
prepayment. Each such notice shall specify the date of such prepayment and
provide a reasonably detailed calculation of the amount of such prepayment. The
Administrative Agent will promptly notify each Term Lender of the contents of
any such prepayment notice and of such Term Lender’s ratable portion of such
prepayment (based on such Lender’s pro rata share of each relevant Class of the
Term Loans). Any Term Lender (a “Declining Term Lender”) may elect, by
delivering written notice to the Administrative Agent and the Borrower no later
than 5:00 p.m. one (1) Business Day after the date of such Term Lender’s receipt
of notice from the Administrative Agent regarding such prepayment, that the full
amount of any mandatory prepayment otherwise required to be made with respect to
the Term Loans held by such Term Lender pursuant to Section 2.05(b) not be made
(the aggregate amount of such prepayments declined by the Declining Term
Lenders, the “Declined Prepayment Amount”). If a Term Lender fails to deliver
notice setting forth such rejection of a prepayment to the Administrative Agent
within the time frame specified above or such notice fails to specify the
principal amount of the Term Loans to be rejected, any such failure will be
deemed an acceptance of the total amount of such mandatory prepayment of Term
Loans. In the event that the Declined Prepayment Amount is greater than $0, such
Declined Prepayment Amount shall be retained by the Borrower. For the avoidance
of doubt, the Borrower may, at its option, apply any amounts retained in
accordance with the immediately preceding sentence to prepay loans in accordance
with Section 2.05(a).

(vii)    Notwithstanding any other provision of this Section 2.05(b) the
contrary, to the extent that a Responsible Officer of the Borrower has
reasonably determined in good faith that repatriation of any of or all the Net
Cash Proceeds or Excess Cash Flow of a Foreign Subsidiary giving rise to a
prepayment event pursuant to this Section 2.05(b) (i) would have a material
adverse tax consequence or (ii) would not be permissible under any applicable
Law or would conflict with the fiduciary duties of such Foreign Subsidiary’s
directors, or would result in, or be reasonably be expected to result in, a
material risk of personal or criminal liability for any officer, director,
employee, manager, member of management or consultant of such Foreign
Subsidiary, an amount equal to the Net Cash Proceeds or Excess Cash Flow so
affected will not be required to be applied to prepay Loans at the times
provided in this Section 2.05(b); provided that the Borrower hereby agrees, and
will cause any applicable Subsidiary, to promptly take all commercially
reasonable actions required by Law (including applicable local law) to permit
such repatriation without such material adverse consequences.

 

47



--------------------------------------------------------------------------------

2.06    Termination or Reduction of Commitments. The aggregate Commitments shall
be automatically and permanently reduced to zero on the date of the Borrowing of
the Term Loans.

2.07    Repayment of Loans. The Borrower shall repay to the Term Lenders
principal of outstanding Term Loans on the last Business Day of each March,
June, September and December of each year (commencing on the applicable day of
the first full fiscal quarter of the Borrower after the Closing Date) prior to
the Maturity Date in an amount equal to $1,200,000, and on the Maturity Date, in
an amount equal to the then unpaid principal amount of such Term Loans
outstanding.

2.08    Interest.

(a)    Subject to the provisions of Section 2.08(b), (i) each Eurodollar Rate
Loan under the Term Facility shall bear interest on the outstanding principal
amount thereof for each Interest Period at a rate per annum equal to the
Eurodollar Rate for such Interest Period plus the Applicable Rate and (ii) each
Base Rate Loan under the Term Facility shall bear interest on the outstanding
principal amount thereof from the applicable borrowing date at a rate per annum
equal to the Base Rate plus the Applicable Rate.

(b)    (i)    If any amount of principal of any Loan is not paid when due
(without regard to any applicable grace periods), whether at stated maturity, by
acceleration or otherwise, such amount shall thereafter bear interest at a
fluctuating interest rate per annum at all times equal to the Default Rate to
the fullest extent permitted by Applicable Laws.

(ii)    If any amount (other than principal of any Loan) payable by the Borrower
under any Loan Document is not paid when due (without regard to any applicable
grace periods), whether at stated maturity, by acceleration or otherwise, then
upon the request of the Required Lenders such amount shall thereafter bear
interest at a fluctuating interest rate per annum at all times equal to the
Default Rate to the fullest extent permitted by Applicable Laws.

(iii)    Upon the request of the Required Lenders, while any Event of Default
exists, the Borrower shall pay interest on the principal amount of all
outstanding Obligations hereunder at a fluctuating interest rate per annum at
all times equal to the Default Rate to the fullest extent permitted by
Applicable Laws.

(iv)    Accrued and unpaid interest on past due amounts (including interest on
past due interest) shall be due and payable upon demand.

(c)    Interest on each Loan shall be due and payable in arrears on each
Interest Payment Date applicable thereto and at such other times as may be
specified herein. Interest hereunder shall be due and payable in accordance with
the terms hereof before and after judgment, and before and after the
commencement of any proceeding under any Debtor Relief Law.

2.09    Fees.

(a)    The Borrower shall pay to the Lead Arrangers and the Administrative Agent
for their own respective accounts fees in the amounts and at the times specified
in the Fee Letter and Agency Fee Letter. Such fees shall be fully earned when
paid and shall not be refundable for any reason whatsoever.

 

48



--------------------------------------------------------------------------------

(b)    The Borrower agrees to pay on the Closing Date to each Lender of an
initial Term Loan party to this Agreement on the Closing Date, as fee
compensation for the funding of each such Lender’s initial Term Loan, a closing
fee, which shall be structured as original issue discount (the “Term Loan
Closing Fee”) in an amount equal to 2.00% of the stated principal amount of such
Lender’s initial Term Loan funded on the Closing Date. Such Term Loan Closing
Fee will be in all respects fully earned, due and payable on the Closing Date
and non-refundable and non-creditable thereafter and shall be netted against the
initial Term Loans made by such Lender to the Borrower.

2.10    Computation of Interest and Fees. All computations of interest for Base
Rate Loans (including Base Rate Loans determined by reference to the Eurodollar
Rate) shall be made on the basis of a year of 365 or 366 days, as the case may
be, and actual days elapsed. All other computations of fees and interest shall
be made on the basis of a 360-day year and actual days elapsed (which results in
more fees or interest, as applicable, being paid than if computed on the basis
of a 365-day year). Interest shall accrue on each Loan for the day on which the
Loan is made, and shall not accrue on a Loan, or any portion thereof, for the
day on which the Loan or such portion is paid; provided that any Loan that is
repaid on the same day on which it is made shall, subject to Section 2.12(a),
bear interest for one day. Each determination by the Administrative Agent of an
interest rate or fee hereunder shall be conclusive and binding for all purposes,
absent manifest error.

2.11    Evidence of Debt. The Borrowings made by each Lender shall be evidenced
by one or more accounts or records maintained by such Lender in the ordinary
course of business. The Administrative Agent shall maintain the Register in
accordance with Section 10.06(c). The accounts or records maintained by each
Lender shall be conclusive absent manifest error of the amount of the Borrowings
made by the Lenders to the Borrower and the interest and payments thereon. Any
failure to so record or any error in doing so shall not, however, limit or
otherwise affect the obligation of the Borrower hereunder to pay any amount
owing with respect to the Obligations. In the event of any conflict between the
accounts and records maintained by any Lender and the Register, the Register
shall control in the absence of manifest error. Upon the request of any Lender
made through the Administrative Agent, the Borrower shall execute and deliver to
such Lender (through the Administrative Agent) a Term Note, which shall evidence
such Lender’s Loans in addition to such accounts or records. Each Lender may
attach schedules to its Term Note and endorse thereon the date, Type (if
applicable), amount and maturity of its Loans and payments with respect thereto.

2.12    Payments Generally; Administrative Agent’s Clawback.

(a) General. All payments to be made by the Borrower shall be made free and
clear of and without condition or deduction for any counterclaim, defense,
recoupment or setoff. Except as otherwise expressly provided herein, all
payments by the Borrower hereunder shall be made to the Administrative Agent,
for the account of the respective Lenders to which such payment is owed, at the
Administrative Agent’s Office in Dollars and in immediately available funds not
later than 2:00 p.m. on the date specified herein. The Administrative Agent will
promptly distribute to each Lender its Applicable Percentage in respect of the
Term Facility (or other applicable share as provided herein) of such payment in
like funds as received by wire transfer to such Lender’s

 

49



--------------------------------------------------------------------------------

Lending Office. All payments received by the Administrative Agent after 2:00
p.m. shall be deemed received on the next succeeding Business Day and any
applicable interest or fee shall continue to accrue. If any payment to be made
by the Borrower shall come due on a day other than a Business Day, payment shall
be made on the next following Business Day, and such extension of time shall be
reflected on computing interest or fees, as the case may be.

(b)    Funding by Lenders; Presumption by Administrative Agent. Unless the
Administrative Agent shall have received notice from a Lender prior to the
proposed date of any Borrowing of Eurodollar Rate Loans (or, in the case of any
Borrowing of Base Rate Loans, prior to 12:00 noon on the date of such Borrowing)
that such Lender will not make available to the Administrative Agent such
Lender’s share of such Borrowing, the Administrative Agent may assume that such
Lender has made such share available on such date in accordance with
Section 2.02 (or, in the case of a Borrowing of Base Rate Loans, that such
Lender has made such share available in accordance with and at the time required
by Section 2.02) and may, in reliance upon such assumption, make available to
the Borrower a corresponding amount. In such event, if a Lender has not in fact
made its share of the applicable Borrowing available to the Administrative
Agent, then the applicable Lender and the Borrower severally agree to pay to the
Administrative Agent forthwith on demand such corresponding amount in
immediately available funds with interest thereon, for each day from and
including the date such amount is made available to the Borrower to but
excluding the date of payment to the Administrative Agent, at (A) in the case of
a payment to be made by such Lender, the greater of the Federal Funds Rate and a
rate determined by the Administrative Agent in accordance with banking industry
rules on interbank compensation, plus any administrative, processing or similar
fees customarily charged by the Administrative Agent in connection with the
foregoing, and (B) in the case of a payment to be made by the Borrower, the
interest rate applicable to Base Rate Loans. If the Borrower and such Lender
shall pay such interest to the Administrative Agent for the same or an
overlapping period, the Administrative Agent shall promptly remit to the
Borrower the amount of such interest paid by the Borrower for such period. If
such Lender pays its share of the applicable Borrowing to the Administrative
Agent, then the amount so paid shall constitute such Lender’s Loan included in
such Borrowing. Any payment by the Borrower shall be without prejudice to any
claim the Borrower may have against a Lender that shall have failed to make such
payment to the Administrative Agent.

(i)    Payments by Borrower; Presumptions by Administrative Agent. Unless the
Administrative Agent shall have received notice from the Borrower prior to the
time at which any payment is due to the Administrative Agent for the account of
the Lenders hereunder that the Borrower will not make such payment, the
Administrative Agent may assume that the Borrower has made such payment on such
date in accordance herewith and may, in reliance upon such assumption,
distribute to the Term Lenders the amount due. In such event, if the Borrower
has not in fact made such payment, then each of the Term Lenders severally
agrees to repay to the Administrative Agent forthwith on demand the amount so
distributed to such Lender, in immediately available funds with interest
thereon, for each day from and including the date such amount is distributed to
it to but excluding the date of payment to the Administrative Agent, at the
greater of the Federal Funds Rate and a rate determined by the Administrative
Agent in accordance with banking industry rules on interbank compensation.

 

50



--------------------------------------------------------------------------------

A notice of the Administrative Agent to any Lender or the Borrower with respect
to any amount owing under this clause (b) shall be conclusive, absent manifest
error.

(c)    Failure to Satisfy Conditions Precedent. If any Lender makes available to
the Administrative Agent funds for any Loan to be made by such Lender as
provided in the foregoing provisions of this Article II, and such funds are not
made available to the Borrower by the Administrative Agent because the
conditions to the applicable Borrowing set forth in Article IV are not satisfied
or waived in accordance with the terms hereof, the Administrative Agent shall
return such funds (in like funds as received from such Lender) to such Lender,
without interest.

(d)    Obligations of Lenders Several. The obligations of the Lenders hereunder
to make Term Loans and to make payments pursuant to Section 10.04(c) are several
and not joint. The failure of any Lender to make any Loan, to fund any such
participation or to make any payment under Section 10.04(c) on any date required
hereunder shall not relieve any other Lender of its corresponding obligation to
do so on such date, and no Lender shall be responsible for the failure of any
other Lender to so make its Loan, to purchase its participation or to make its
payment under Section 10.04(c).

(e)    Funding Source. Nothing herein shall be deemed to obligate any Lender to
obtain the funds for any Loan in any particular place or manner or to constitute
a representation by any Lender that it has obtained or will obtain the funds for
any Loan in any particular place or manner.

(f)    Insufficient Funds. If at any time insufficient funds are received by and
available to the Administrative Agent to pay fully all amounts of principal,
interest and fees then due hereunder, such funds shall be applied (i) first,
toward payment of interest and fees then due hereunder, ratably among the
parties entitled thereto in accordance with the amounts of interest and fees
then due to such parties, and (ii) second, toward payment of principal then due
hereunder, ratably among the parties entitled thereto in accordance with the
amounts of principal then due to such parties.

2.13    Sharing of Payments by Lenders. If any Lender shall, by exercising any
right of setoff or counterclaim or otherwise, obtain payment in respect of
(a) Obligations due and payable to such Lender hereunder and under the other
Loan Documents at such time in excess of its ratable share (according to the
proportion of (i) the amount of such Obligations due and payable to such Lender
at such time to (ii) the aggregate amount of the Obligations due and payable to
all Lenders hereunder and under the other Loan Documents at such time) of
payments on account of the Obligations due and payable to all Lenders hereunder
and under the other Loan Documents at such time obtained by all the Lenders at
such time or (b) Obligations owing (but not due and payable) to such Lender
hereunder and under the other Loan Documents at such time in excess of its
ratable share (according to the proportion of (i) the amount of such Obligations
owing (but not due and payable) to such Lender at such time to (ii) the
aggregate amount of the Obligations owing (but not due and payable) to all
Lenders hereunder and under the other Loan Parties at such time) of payment on
account of the Obligations owing (but not due and payable) to all Lenders
hereunder and under the other Loan Documents at such time obtained by all of the
Lenders at such time then the Lender receiving such greater proportion shall
(a) notify the Administrative Agent of such fact, and (b) purchase (for cash at
face value) participations in the Loans of the other Lenders, or make such other
adjustments as shall be equitable, so that the benefit of all such payments
shall be shared

 

51



--------------------------------------------------------------------------------

by the Lenders ratably in accordance with the aggregate amount of Obligations
then due and payable to the Lenders or owing (but not due and payable) to the
Lenders, as the case may be, provided that:

(i)    if any such participations are purchased and all or any portion of the
payment giving rise thereto is recovered, such participations shall be rescinded
and the purchase price restored to the extent of such recovery, without
interest; and

(ii)    the provisions of this Section 2.13 shall not be construed to apply to
(x) any payment made by or on behalf of the Borrower pursuant to and in
accordance with the express terms of this Agreement (including the application
of funds arising from the existence of a Disqualified Institution) or (y) any
payment obtained by a Lender as consideration for the assignment of or sale of a
participation in any of its Loans to any assignee or participant, other than an
assignment to the Borrower or any Subsidiary thereof (as to which the provisions
of this Section 2.13 shall apply).

Each Loan Party consents to the foregoing and agrees, to the extent it may
effectively do so under Applicable Law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against such
Loan Party rights of setoff and counterclaim with respect to such participation
as fully as if such Lender were a direct creditor of such Loan Party in the
amount of such participation.

2.14    Amend and Extend Transactions.

(a)    The Borrower may, by notice to the Administrative Agent from time to time
request an extension (each, an “Extension”) of the maturity date of any Class of
Loans to the extended maturity date specified in such notice. Such notice shall
(i) set forth the amount of the applicable Class of Term Loans that will be
subject to the Extension (which shall be in minimum increments of $500,000 and a
minimum amount of $10,000,000), (ii) set forth the date on which such Extension
is requested to become effective (which shall be not less than thirty (30) days
nor more than sixty (60) days after the date of such Extension notice (or such
longer or shorter periods as the Administrative Agent shall agree in its sole
discretion)) and (iii) identify the relevant Class of Term Loans to which such
Extension relates. Each Lender of the applicable Class shall be offered (an
“Extension Offer”) an opportunity to participate in such Extension on a pro rata
basis and on the same terms and conditions as each other Lender of such
Class pursuant to procedures established by, or reasonably acceptable to, the
Administrative Agent and the Borrower. If the aggregate principal amount of Term
Loans in respect of which Lenders shall have accepted the relevant Extension
Offer shall exceed the maximum aggregate principal amount of Term Loans, as
applicable, subject to the Extension Offer as set forth in the Extension notice,
then the Term Loans of Lenders of the applicable Class shall be extended ratably
up to such maximum amount based on the respective principal amounts with respect
to which such Lenders have accepted such Extension Offer.

(b)    The following shall be conditions precedent to the effectiveness of any
Extension: (i) no Default or Event of Default shall have occurred and be
continuing prior to and after giving effect to such Extension, (ii) the
representations and warranties set forth in Article V and in each other Loan
Document shall be deemed to be made and shall be true and correct in all
material

 

52



--------------------------------------------------------------------------------

respects on and as of the effective date of such Extension and (iii) the terms
of such Extended Term Loans shall comply with clause (d) of this Section 2.14.

(c)    The Borrower shall have the right to replace each Lender that determines
not to so extend its maturity date (a “Non-Extending Lender”) with, and add as
“Term Lenders” under this Agreement in place thereof, one or more Eligible
Assignees (each, an “Additional Commitment Lender”) as provided in
Section 10.13; provided that each of such Additional Commitment Lenders shall
enter into an Assignment and Assumption pursuant to which such Additional
Commitment Lender shall, effective as of the existing Maturity Date, undertake a
Commitment (and, if any such Additional Commitment Lender is already a Term
Lender, its Commitment shall be in addition to any other Commitment of such
Lender hereunder on such date).

(d)    The terms of each Extension shall be determined by the Administrative
Agent, the Borrower and the applicable Extending Lenders and set forth in an
amendment to this Agreement (an “Extension Amendment”); provided that (i) the
final maturity date of any Extended Term Loan shall be no earlier than the
maturity date of the Class of Term Loans being extended, (ii) the average life
to maturity of the Extended Term Loans shall be no shorter than the remaining
average life to maturity of the Class of Term Loans being extended, (iii) the
Extended Term Loans will rank pari passu in right of payment and with respect to
security with the existing Term Loans and the borrower and guarantors of the
Extended Term Loans shall be the same as the Borrower and Guarantors with
respect to the existing Term Loans, (iv) the interest rate margin, rate floors,
fees, original issue discount and premium applicable to any Extended Term Loans
shall be determined by the Borrower and the applicable Extending Lenders,
(v) the Extended Term Loans may participate on a pro rata or less than pro rata
(but not greater than pro rata) basis in voluntary or mandatory prepayments with
the Class of Term Loans and (vi) the terms of the Extended Term Loans shall be
substantially identical to the terms set forth herein (except as set forth in
clauses (i) through (v) above).

(e)    In connection with any Extension, the Borrower, the Administrative Agent
and each applicable Extending Lender shall execute and deliver to the
Administrative Agent an Extension Amendment and such other documentation as the
Administrative Agent shall reasonably specify to evidence the Extension. The
Administrative Agent shall promptly notify each Lender as to the effectiveness
of each Extension. Any Extension Amendment may, without the consent of any other
Lender, effect such amendments to this Agreement and the other Loan Documents as
may be necessary or appropriate, in the reasonable opinion of the Administrative
Agent and the Borrower, to implement the terms of any such Extension, including
any amendments necessary to establish Extended Term Loans as a new Class or
tranche of Term Loans and such other technical amendments as may be necessary or
appropriate in the reasonable opinion of the Administrative Agent and the
Borrower in connection with the establishment of such new Class or tranche
(including to preserve the pro rata treatment of the extended and non-extended
Classes or tranches), in each case on terms consistent with this Section 2.14.
This Section 2.14 shall supersede any provisions in Section 2.13 or 10.01 to the
contrary.

2.15    Increase in Commitments. The Borrower may by written notice to the
Administrative Agent elect to request the establishment of one or more
additional tranches of term loans or new Commitments (each, an “Incremental
Commitments”) by an aggregate amount not in excess of (other than in the case of
Incremental Commitments with respect to Refinancing Term

 

53



--------------------------------------------------------------------------------

Loans) the Maximum Incremental Amount. Each such notice shall specify (i) the
date (each, an “Increase Effective Date”) on which the Borrower proposes that
the Incremental Commitments shall be effective, which shall be a date not less
than 10 Business Days after the date on which such notice is delivered to the
Administrative Agent (or such shorter period as may be agreed by the
Administrative Agent) and (ii) the identity of each Eligible Assignee to whom
the Borrower proposes any portion of such Incremental Commitments be allocated
and the amounts of such allocations; provided that any existing Lender
approached to provide all or a portion of the Incremental Commitments may elect
or decline, in its sole discretion, to provide such Incremental Commitment. Each
Incremental Commitment shall be in an aggregate amount of $10,000,000 or any
whole multiple of $500,000 in excess thereof (provided that such amount may be
less than $10,000,000 if such amount represents all remaining availability under
the aggregate limit in respect of Incremental Commitments set forth in above).

(a)    Conditions. The Incremental Commitments shall become effective as of the
Increase Effective Date; provided that:

(i)    subject to Section 1.09, before and after giving effect to such
Incremental Commitments, each of the conditions set forth in Section 4.02 shall
be satisfied; and

(ii)    the Borrower shall deliver or cause to be delivered officer’s
certificates and legal opinions of the type delivered on the Closing Date to the
extent reasonably requested by, and in form and substance reasonably
satisfactory to, the Administrative Agent.

(b)    Terms of New Loans and Commitments. The terms and provisions of Loans
made pursuant to Incremental Commitments shall be as follows:

(i)    terms and provisions of Incremental Term Loans shall be, except as
otherwise set forth herein or in the Increase Joinder, identical to the Term
Loans (it being understood that Incremental Term Loans may be a part of the Term
Loans) and to the extent that the terms and provisions of Incremental Term Loans
are not identical to the Term Loans (except to the extent permitted by clause
(ii), (iii), (iv) or (v) below) they shall be reasonably satisfactory to the
Administrative Agent; provided that in any event the Incremental Term Loans must
comply with clauses (ii), (iii), (iv) and (v) below;

(ii)    the weighted average life to maturity of any Incremental Term Loans
shall be no shorter than the remaining weighted average life to maturity of the
then existing Term Loans;

(iii)    the maturity date of Incremental Term Loans (the “Incremental Term Loan
Maturity Date”) shall not be earlier than the then Latest Maturity Date;

(iv)    the Incremental Term Loans shall not be guaranteed by any subsidiaries
of the Borrower that do not guarantee the Obligations and if secured, shall be
secured on a pari passu or junior basis by the same Collateral (and no
additional Collateral) securing the Obligations and any Incremental Term Loans
shall have the same payment priority as the Term Facility; provided that any
such Incremental Term Loans secured on a junior basis shall be documented in a
separate credit agreement and such Incremental Term Loans

 

54



--------------------------------------------------------------------------------

shall be subject to an intercreditor agreement in form and substance
satisfactory to the Administrative Agent;

(v)    the Applicable Rate for Incremental Term Loans shall be determined by the
Borrower and the Lenders of the Incremental Term Loans; provided that in the
event that the Applicable Rate for any Incremental Term Loan is greater than the
Applicable Rate for the Term Loans by more than 50 basis points, then the
Applicable Rate for the Term Loans shall be increased to the extent necessary so
that the Applicable Rate for the Incremental Term Loans is not more than 50
basis points higher than the Applicable Rate for the Term Loans; provided,
further, that in determining the Applicable Rate applicable to the Term Loans
and the Incremental Term Loans, (x) original issue discount (“OID”) or upfront
fees (which shall be deemed to constitute like amounts of OID) payable by the
Borrower to the Lenders of the Term Loans or the Incremental Term Loans in the
primary syndication thereof shall be included (with OID being equated to
interest based on an assumed four-year life to maturity), (y) customary
arrangement or commitment fees payable to the Lead Arrangers (or their
respective affiliates) in connection with the Term Loans or to one or more
arrangers (or their affiliates) of the Incremental Term Loans shall be excluded;
and (z) if the LIBOR or Base Rate “floor” for the Incremental Term Loans is
greater than the LIBOR or Base Rate “floor,” respectively, for the existing Term
Loans, the difference between such floor for the Incremental Term Loans and the
existing Term Loans shall be equated to an increase in the Applicable Rate for
purposes of this clause (v) (this clause (v), the “MFN Protection”).

The Incremental Commitments shall be effected by a joinder agreement (the
“Increase Joinder”) executed by the Borrower, the Administrative Agent and each
Lender making such Incremental Commitment, in form and substance reasonably
satisfactory to each of them. Notwithstanding the provisions of Section 10.01,
the Increase Joinder may, without the consent of any other Lenders, effect such
amendments to this Agreement and the other Loan Documents as may be necessary or
appropriate, in the reasonable opinion of the Administrative Agent, to effect
the provisions of this Section 2.15. In addition, unless otherwise specifically
provided herein, all references in Loan Documents to Term Loans shall be deemed,
unless the context otherwise requires, to include references to Incremental Term
Loans made pursuant to this Agreement. This Section 2.15 shall supersede any
provisions in Section 2.13 or Section 10.01 to the contrary.

(c)    Making of New Term Loans. On any Increase Effective Date on which new
Commitments for Term Loans are effective, subject to the satisfaction of the
foregoing terms and conditions, each Lender of such new Commitment shall make a
Term Loan to the Borrower in an amount equal to its new Commitment.

(d)    Equal and Ratable Benefit. The Loans and Commitments established pursuant
to this clause (d) shall constitute Loans and Commitments under, and shall be
entitled to all the benefits afforded by, this Agreement and the other Loan
Documents, and shall, without limiting the foregoing, benefit equally and
ratably from the Guarantees and security interests created by the Collateral
Documents, except that the new Loans may be subordinated in right of payment or
the Liens securing the new Loans may be subordinated, in each case, to the
extent set forth in the Increase Joinder. The Loan Parties shall take any
actions reasonably required by the Administrative Agent to ensure and/or
demonstrate that the Lien and security interests granted by

 

55



--------------------------------------------------------------------------------

the Collateral Documents continue to be perfected under the UCC or otherwise
after giving effect to the establishment of any such class of Term Loans or any
such new Commitments.

2.16    Refinancing Amendments.

(a)    Notwithstanding anything to the contrary in this Agreement, the Borrower
may by written notice to the Administrative Agent establish one or more
additional tranches of term loans under this Agreement (such loans, “Refinancing
Term Loans”), all proceeds of which are used to refinance in whole or in part
any Class of Term Loans pursuant to Section 2.05(b)(iv). Each such notice shall
specify the date (each, a “Refinancing Effective Date”) on which the Borrower
proposes that the Refinancing Term Loans shall be made, which shall be a date
not less than ten (10) Business Days after the date on which such notice is
delivered to the Administrative Agent (or such shorter period agreed to by the
Administrative Agent in its sole discretion); provided, that:

(i)    before and after giving effect to the Borrowing of such Refinancing Term
Loans on the Refinancing Effective Date each of the conditions set forth in
Section 4.02 shall be satisfied;

(ii)    the final maturity date of the Refinancing Term Loans shall be no
earlier than the maturity date of the refinanced Term Loans;

(iii)    the weighted average life to maturity of such Refinancing Term Loans
shall be no shorter than the then-remaining weighted average life to maturity of
the refinanced Term Loans;

(iv)    the aggregate principal amount of the Refinancing Term Loans shall not
exceed the outstanding principal amount of the refinanced Term Loans plus
amounts used to pay fees, expenses, commissions, underwriting discounts and
premiums and accrued interest associated therewith;

(v)    all other terms applicable to such Refinancing Term Loans (other than
provisions relating to original issue discount, upfront fees, interest rates and
any other pricing terms, optional prepayment or mandatory prepayment or
redemption terms shall be as agreed between the Borrower and the Lenders
providing such Refinancing Term Loans) taken as a whole shall (as determined by
the Borrower in good faith) be substantially similar to, or no more restrictive
to the Borrower and its Restricted Subsidiaries than, the terms, taken as a
whole, applicable to the Term Loans being refinanced (except to the extent such
covenants and other terms apply solely to any period after the Latest Maturity
Date or are otherwise reasonably acceptable to the Administrative Agent);

(vi)    there shall be no borrower (other than the Borrower) and no guarantors
(other than the Guarantors) in respect of such Refinancing Term Loans;

(vii)    Refinancing Term Loans shall not be secured by any asset of the
Borrower and its subsidiaries other than the Collateral; and

(viii)    Refinancing Term Loans may participate on a pro rata basis or on a
less than pro rata basis (but not on a greater than pro rata basis) in any
mandatory

 

56



--------------------------------------------------------------------------------

prepayments (other than as provided otherwise in the case of such prepayments
pursuant to Section 2.05(b)(iv)) hereunder, as specified in the applicable
Refinancing Amendment.

(b)    The Borrower may approach any Lender or any other person that would be an
Eligible Assignee to provide all or a portion of the Refinancing Term Loans;
provided, that any Lender offered or approached to provide all or a portion of
the Refinancing Term Loans may elect or decline, in its sole discretion, to
provide a Refinancing Term Loan. Any Refinancing Term Loans made on any
Refinancing Effective Date shall be designated an additional Class of Term Loans
for all purposes of this Agreement; provided, further, that any Refinancing Term
Loans may, to the extent provided in the applicable Refinancing Amendment
governing such Refinancing Term Loans, be designated as an increase in any
previously established Class of Term Loans made to the Borrower.

(c)    The Borrower and each Lender providing the applicable Refinancing Term
Loans shall execute and deliver to the Administrative Agent an amendment to this
Agreement (a “Refinancing Amendment”) and such other documentation as the
Administrative Agent shall reasonably specify to evidence such Refinancing Term
Loans. For purposes of this Agreement and the other Loan Documents, if a Lender
is providing a Refinancing Term Loan, such Lender will be deemed to have a Term
Loan having the terms of such Refinancing Term Loan. Notwithstanding anything to
the contrary set forth in this Agreement or any other Loan Document (including
without limitation this Section 2.16), (i) no Refinancing Term Loan is required
to be in any minimum amount or any minimum increment, (ii) there shall be no
condition to any incurrence of any Refinancing Term Loan at any time or from
time to time other than those set forth in clause (a) above and (iii) all
Refinancing Term Loans and all obligations in respect thereof shall be
Obligations under this Agreement and the other Loan Documents that rank equally
and ratably in right of security with the refinanced Term Loans and all
Obligations in respect thereof.

2.17    MIRE Event. Notwithstanding anything to the contrary herein, if there
are any Mortgaged Properties, the making, increasing, extension or renewal of
any Loans pursuant to this Agreement (including any incremental credit
facilities, but excluding any continuation or conversion of Borrowings) after
the Closing Date shall be subject to flood insurance due diligence in accordance
with Section 6.12 and flood insurance compliance in accordance with Section 5.05
hereto.

Each party hereto hereby agrees that, upon the Refinancing Effective Date of any
Refinancing Term Loans, this Agreement shall be amended to the extent (but only
to the extent) necessary to reflect the existence and terms of the Refinancing
Term Loans evidenced thereby. Any amendment to this Agreement or any other Loan
Document that is necessary to effect the provisions of this Section 2.17
(including, without limitation, to provide for the establishment of Refinancing
Term Loans) and any such collateral and other documentation shall be deemed
“Loan Documents” hereunder and may be memorialized in writing between the
Administrative Agent and the Borrower and furnished to the other parties hereto.

ARTICLE III. TAXES, YIELD PROTECTION AND ILLEGALITY

3.01    Taxes.

 

57



--------------------------------------------------------------------------------

(a)    Payments Free of Taxes. All payments by or on account of any obligation
of any Loan Party under any Loan Document shall be made without deduction or
withholding for any Taxes, except as required by Applicable Law. If any
Applicable Law (as determined in the good faith discretion of an applicable
withholding agent) requires the deduction or withholding of any Tax from any
such payment by a withholding agent, then the applicable withholding agent shall
be entitled to make such deduction or withholding and shall timely pay the full
amount deducted or withheld to the relevant Governmental Authority in accordance
with Applicable Law and, if such Tax is an Indemnified Tax, then the sum payable
by the applicable Loan Party shall be increased as necessary so that after such
deduction or withholding has been made (including such deductions and
withholdings applicable to additional sums payable under this Section 3.01) each
applicable Recipient receives an amount equal to the sum it would have received
had no such deduction or withholding been made.

(b)    Payment of Other Taxes by the Loan Parties. The Loan Parties shall timely
pay to the relevant Governmental Authority in accordance with Applicable Law, or
at the option of the Administrative Agent timely reimburse it for the payment
of, any Other Taxes.

(c)    Indemnification by Borrower. Each of the Loan Parties shall indemnify
each Recipient, within 10 days after demand therefor, for the full amount of any
Indemnified Taxes (including Indemnified Taxes imposed or asserted on or
attributable to amounts payable under this Section 3.01) payable or paid by such
Recipient or required to be withheld or deducted from a payment to such
Recipient and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Indemnified Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority. A certificate as to the amount
of such payment or liability delivered to the Borrower by a Lender (with a copy
to the Administrative Agent), or by the Administrative Agent on its own behalf
or on behalf of a Lender, shall be conclusive absent manifest error.

(d)    Evidence of Payments. As soon as practicable after any payment of Taxes
by the any Loan Party to a Governmental Authority as provided in this
Section 3.01, the Borrower shall deliver to the Administrative Agent the
original or a certified copy of a receipt issued by such Governmental Authority
evidencing such payment, a copy of any return required by laws to report such
payment or other evidence of such payment reasonably satisfactory to the
Administrative Agent.

(e)    Status of Lenders; Tax Documentation.

(i)    Any Lender that is entitled to an exemption from or reduction of
withholding Tax with respect to payments made under any Loan Document shall
deliver to the Borrower and the Administrative Agent, at the time or times
reasonably requested by the Borrower or the Administrative Agent, such properly
completed and executed documentation reasonably requested by the Borrower or the
Administrative Agent as will permit such payments to be made without withholding
or at a reduced rate of withholding. In addition, any Lender, if reasonably
requested by the Borrower or the Administrative Agent, shall deliver such other
documentation prescribed by Applicable Law or reasonably requested by the
Borrower or the Administrative Agent as will enable the Borrower or the
Administrative Agent to determine whether or not such Lender is subject to
backup

 

58



--------------------------------------------------------------------------------

withholding or information reporting requirements. Notwithstanding anything to
the contrary in the preceding two sentences, the completion, execution and
submission of such documentation (other than such documentation set forth in
Section 3.01(g)(ii)(A), (ii)(B) and (ii)(D) below) shall not be required if in
the Lender’s reasonable judgment such completion, execution or submission would
subject such Lender to any material unreimbursed cost or expense or would
materially prejudice the legal or commercial position of such Lender.

(ii)    Without limiting the generality of the foregoing,

(A)    any Lender that is a U.S. Person shall deliver to the Borrower and the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Administrative Agent), two duly
executed copies of IRS Form W-9 certifying that such Lender is exempt from U.S.
federal backup withholding tax;

(B)    any Foreign Lender shall, to the extent it is legally eligible to do so,
deliver to the Borrower and the Administrative Agent, on or prior to the date on
which such Foreign Lender becomes a Lender under this Agreement (and from time
to time thereafter upon the reasonable request of the Borrower or the
Administrative Agent), whichever of the following is applicable:

(1)    in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party with respect to payments of
interest under any Loan Document, two duly executed copies of IRS Form W-8BEN-E
(or W-8BEN, as applicable) establishing an exemption from, or reduction of, U.S.
federal withholding Tax pursuant to such tax treaty;

(2)    two duly executed copies of IRS Form W-8ECI;

(3)    in the case of a Foreign Lender claiming the benefits of the exemption
for portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit H-1 to the effect that (I) such Foreign
Lender is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a
“10 percent shareholder” of the Borrower within the meaning of
Section 881(c)(3)(B) of the Code, or a “controlled foreign corporation”
described in Section 881(c)(3)(C) of the Code (a “U.S. Tax Compliance
Certificate”) and (II) no payments under any Loan Document are effectively
connected with the Lender’s conduct of a U.S. trade or business, and (y) two
duly executed copies of IRS Form W-8BEN-E (or W-8BEN, as applicable); or

(4)    to the extent a Foreign Lender is not the beneficial owner, two duly
executed copies of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form
W-8BEN-E (or W-8BEN, as applicable), a U.S. Tax

 

59



--------------------------------------------------------------------------------

Compliance Certificate substantially in the form of Exhibit H-2 or Exhibit H-3,
IRS Form W-9, and/or other certification documents from each beneficial owner,
as applicable; provided that if the Foreign Lender is a partnership and one or
more direct or indirect partners of such Foreign Lender are claiming the
portfolio interest exemption, such Foreign Lender may provide a U.S. Tax
Compliance Certificate substantially in the form of Exhibit H-4 on behalf of
each such direct and indirect partner;

(C)    any Foreign Lender shall, to the extent it is legally eligible to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), two duly executed copies of any other form prescribed by Applicable Law
as a basis for claiming exemption from or a reduction in U.S. federal
withholding Tax, duly completed, together with such supplementary documentation
as may be prescribed by Applicable Law to permit the Borrower or the
Administrative Agent to determine the withholding or deduction required to be
made; and

(D)    if a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Borrower and the Administrative Agent at the time or times
prescribed by law and at such time or times reasonably requested by the Borrower
or the Administrative Agent such documentation prescribed by Applicable Law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their obligations under FATCA and to determine whether such
Lender has complied with such Lender’s obligations under FATCA or to determine
the amount to deduct and withhold from such payment. Solely for purposes of this
clause (D), “FATCA” shall include any amendments made to FATCA after the date of
this Agreement.

(iii)    Each Lender agrees that if any form or certification it previously
delivered pursuant to this Section 3.01 expires or becomes obsolete or
inaccurate in any respect, it shall update such form or certification or
promptly notify the Borrower and the Administrative Agent in writing of its
legal ineligibility to do so.

(iv)    Notwithstanding anything in this Section 3.01(e), no Lender shall be
required to deliver pursuant to this Section 3.01(e) any form or certification
that it is not legally eligible to deliver.

(v)    Each Lender hereby authorizes the Administrative Agent to deliver to the
Loan Parties and to any successor Administrative Agent any documentation
provided by such Lender to the Administrative Agent pursuant to this
Section 3.01(e).

 

60



--------------------------------------------------------------------------------

(f)    Treatment of Certain Refunds. Unless required by Applicable Laws, at no
time shall the Administrative Agent have any obligation to file for or otherwise
pursue on behalf of a Lender, or have any obligation to pay to any Lender, any
refund of Taxes withheld or deducted from funds paid for the account of such
Lender. If any Recipient determines, in its sole discretion exercised in good
faith, that it has received a refund of any Taxes as to which it has been
indemnified by any Loan Party or with respect to which any Loan Party has paid
additional amounts pursuant to this Section 3.01, it shall pay to the Loan Party
an amount equal to such refund (but only to the extent of indemnity payments
made, or additional amounts paid, by a Loan Party under this Section 3.01 with
respect to the Taxes giving rise to such refund), net of all out-of-pocket
expenses (including Taxes) incurred by such Recipient, and without interest
(other than any interest paid by the relevant Governmental Authority with
respect to such refund), provided that the Loan Party, upon the request of the
Recipient, agrees to repay the amount paid over to the Loan Party (plus any
penalties, interest or other charges imposed by the relevant Governmental
Authority) to the Recipient in the event the Recipient is required to repay such
refund to such Governmental Authority. Notwithstanding anything to the contrary
in this clause (h), in no event will the applicable Recipient be required to pay
any amount to the Loan Party pursuant to this Section 3.01(f) the payment of
which would place the Recipient in a less favorable net after-Tax position than
such Recipient would have been in if the Tax subject to indemnification and
giving rise to such refund had not been deducted, withheld or otherwise imposed
and the indemnification payments or additional amounts with respect to such Tax
had never been paid. This Section 3.01(f) shall not be construed to require any
Recipient to available its tax returns (or any other information relating to its
Taxes that it deems confidential) to any Loan Party or any other Person.

(g)    Survival. Each party’s obligations under this Section 3.01 shall survive
the resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender, the termination of the Commitments
and the repayment, satisfaction or discharge of all other Obligations.

3.02    Illegality. If any Lender determines that any Law has made it unlawful,
or that any Governmental Authority has asserted that it is unlawful, for any
Lender or its applicable Lending Office to make, maintain or fund Loans whose
interest is determined by reference to the Eurodollar Rate, or to determine or
charge interest rates based upon the Eurodollar Rate, or any Governmental
Authority has imposed material restrictions on the authority of such Lender to
purchase or sell, or to take deposits of, Dollars in the London interbank
market, then, upon notice thereof by such Lender to the Borrower (through the
Administrative Agent), (a) any obligation of such Lender to make or continue
Eurodollar Rate Loans or to convert Base Rate Loans to Eurodollar Rate Loans
shall be suspended, and (b) if such notice asserts the illegality of such Lender
making or maintaining Base Rate Loans the interest rate on which is determined
by reference to the Eurodollar Rate component of the Base Rate, the interest
rate on which Base Rate Loans of such Lender shall, if necessary to avoid such
illegality, be determined by the Administrative Agent without reference to the
Eurodollar Rate component of the Base Rate, in each case until such Lender
notifies the Administrative Agent and the Borrower that the circumstances giving
rise to such determination no longer exist. Upon receipt of such notice, (i) the
Borrower shall, upon demand from such Lender (with a copy to the Administrative
Agent), prepay or, if applicable, convert all Eurodollar Rate Loans of such
Lender to Base Rate Loans (the interest rate on which Base Rate Loans of such
Lender shall, if necessary to avoid such illegality, be determined by the
Administrative Agent without reference to the Eurodollar Rate component of the
Base Rate), either

 

61



--------------------------------------------------------------------------------

on the last day of the Interest Period therefor, if such Lender may lawfully
continue to maintain such Eurodollar Rate Loans to such day, or immediately, if
such Lender may not lawfully continue to maintain such Eurodollar Rate Loans and
(ii) if such notice asserts the illegality of such Lender determining or
charging interest rates based upon the Eurodollar Rate, the Administrative Agent
shall during the period of such suspension compute the Base Rate applicable to
such Lender without reference to the Eurodollar Rate component thereof until the
Administrative Agent is advised in writing by such Lender that it is no longer
illegal for such Lender to determine or charge interest rates based upon the
Eurodollar Rate. Upon any such prepayment or conversion, the Borrower shall also
pay accrued interest on the amount so prepaid or converted, together with any
additional amounts required pursuant to Section 3.05.

3.03    Inability to Determine Rates.

(a)    If in connection with any request for a Eurodollar Rate Loan or a
conversion to or continuation thereof, (i) the Administrative Agent determines
that (A) Dollar deposits are not being offered to banks in the London interbank
market for the applicable amount and Interest Period of such Eurodollar Rate
Loan, or (B) (x) adequate and reasonable means do not exist for determining the
Eurodollar Rate for any requested Interest Period with respect to a proposed
Eurodollar Rate Loan or in connection with an existing or proposed Base Rate
Loan and (y) the circumstances described in Section 3.03(c)(i) do not apply (in
each case with respect to this clause (i), “Impacted Loans”), or (ii) the
Administrative Agent or the Required Lenders determine that for any reason the
Eurodollar Rate for any requested Interest Period with respect to a proposed
Eurodollar Rate Loan does not adequately and fairly reflect the cost to such
Lenders of funding such Eurodollar Rate Loan, the Administrative Agent will
promptly so notify the Borrower and each Lender. Thereafter, (x) the obligation
of the Lenders to make or maintain Eurodollar Rate Loans shall be suspended, (to
the extent of the affected Eurodollar Rate Loans or Interest Periods), and
(y) in the event of a determination described in the preceding sentence with
respect to the Eurodollar Rate component of the Base Rate, the utilization of
the Eurodollar Rate component in determining the Base Rate shall be suspended,
in each case until the Administrative Agent (or, in the case of a determination
by the Required Lenders described in clause (ii) of Section 3.03(a), until the
Administrative Agent upon instruction of the Required Lenders) revokes such
notice. Upon receipt of such notice, the Borrower may revoke any pending request
for a Borrowing of, conversion to or continuation of Eurodollar Rate Loans (to
the extent of the affected Eurodollar Rate Loans or Interest Periods) or,
failing that, will be deemed to have converted such request into a request for a
Borrowing of Base Rate Loans in the amount specified therein.

(b)    Notwithstanding the foregoing, if the Administrative Agent has made the
determination described in clause (i) of Section 3.03(a), the Administrative
Agent, in consultation with the Borrower, may establish an alternative interest
rate for the Impacted Loans, in which case, such alternative rate of interest
shall apply with respect to the Impacted Loans until (i) the Administrative
Agent revokes the notice delivered with respect to the Impacted Loans under
clause (i) of the first sentence of Section 3.03(a), (ii) the Administrative
Agent or the Required Lenders notify the Administrative Agent and the Borrower
that such alternative interest rate does not adequately and fairly reflect the
cost to such Lenders of funding the Impacted Loans, or (iii) any Lender
determines that any Law has made it unlawful, or that any Governmental Authority
has asserted that it is unlawful, for such Lender or its applicable Lending
Office to make, maintain or fund Loans whose interest is determined by reference
to such alternative rate of interest or to

 

62



--------------------------------------------------------------------------------

determine or charge interest rates based upon such rate or any Governmental
Authority has imposed material restrictions on the authority of such Lender to
do any of the foregoing and provides the Administrative Agent and the Borrower
written notice thereof.

(c)    Notwithstanding anything to the contrary in this Agreement or any other
Loan Documents, if the Administrative Agent determines (which determination
shall be conclusive absent manifest error), or the Borrower or Required Lenders
notify the Administrative Agent (with, in the case of the Required Lenders, a
copy to the Borrower) that the Borrower or Required Lenders (as applicable) have
determined, that:

(i)    adequate and reasonable means do not exist for ascertaining LIBOR for any
requested Interest Period, including, without limitation, because the LIBOR
Screen Rate is not available or published on a current basis and such
circumstances are unlikely to be temporary; or

(ii)    the administrator of the LIBOR Screen Rate or a Governmental Authority
having jurisdiction over the Administrative Agent has made a public statement
identifying a specific date after which LIBOR or the LIBOR Screen Rate shall no
longer be made available, or used for determining the interest rate of loans
(such specific date, the “Scheduled Unavailability Date”), or

(iii)    syndicated loans currently being executed, or that include language
similar to that contained in this Section 3.03, are being executed or amended
(as applicable) to incorporate or adopt a new benchmark interest rate to replace
LIBOR,

then, reasonably promptly after such determination by the Administrative Agent
or receipt by the Administrative Agent of such notice, as applicable, the
Administrative Agent and the Borrower may amend this Agreement to replace LIBOR
with an alternate benchmark rate (including any mathematical or other
adjustments to the benchmark (if any) incorporated therein), giving due
consideration to any evolving or then existing convention for similar U.S.
dollar denominated syndicated credit facilities for such alternative benchmarks
(any such proposed rate, a “LIBOR Successor Rate”), together with any proposed
LIBOR Successor Rate Conforming Changes (as defined below) and any such
amendment shall become effective at 5:00 p.m. on the fifth Business Day after
the Administrative Agent shall have posted such proposed amendment to all
Lenders and the Borrower unless, prior to such time, Lenders comprising the
Required Lenders have delivered to the Administrative Agent written notice that
such Required Lenders do not accept such amendment. Such LIBOR Successor Rate
shall be applied in a manner consistent with market practice; provided that to
the extent such market practice is not administratively feasible for the
Administrative Agent, such LIBOR Successor Rate shall be applied in a manner as
otherwise reasonably determined by the Administrative Agent.

If no LIBOR Successor Rate has been determined and the circumstances under
clause (i) above exist or the Scheduled Unavailability Date has occurred (as
applicable), the Administrative Agent will promptly so notify the Borrower and
each Lender. Thereafter, (x) the obligation of the Lenders to make or maintain
Eurodollar Rate Loans shall be suspended, (to the extent of the affected
Eurodollar Rate Loans or Interest Periods), and (y) the Eurodollar Rate
component shall no longer be utilized in determining the Base Rate. Upon receipt
of such notice,

 

63



--------------------------------------------------------------------------------

the Borrower may revoke any pending request for a Borrowing of, conversion to or
continuation of Eurodollar Rate Loans (to the extent of the affected Eurodollar
Rate Loans or Interest Periods) or, failing that, will be deemed to have
converted such request into a request for a Borrowing of Base Rate Loans
(subject to the foregoing clause (y)) in the amount specified therein.

Notwithstanding anything else herein, any definition of LIBOR Successor Rate
shall provide that in no event shall such LIBOR Successor Rate be less than zero
for purposes of this Agreement.

For purposes hereof, “LIBOR Successor Rate Conforming Changes” means, with
respect to any proposed LIBOR Successor Rate, any conforming changes to the
definition of Base Rate, Interest Period, timing and frequency of determining
rates and making payments of interest and other administrative matters as may be
appropriate, in the discretion of the Administrative Agent in consultation with
the Borrower, to reflect the adoption of such LIBOR Successor Rate and to permit
the administration thereof by the Administrative Agent in a manner substantially
consistent with market practice (or, if the Administrative Agent determines that
adoption of any portion of such market practice is not administratively feasible
or that no market practice for the administration of such LIBOR Successor Rate
exists, in such other manner of administration as the Administrative Agent
determines is reasonably necessary in connection with the administration of this
Agreement).

3.04    Increased Costs; Reserves on Eurodollar Rate Loans. (a) Increased Costs
Generally. If any Change in Law shall:

(i)    impose, modify or deem applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement against assets of,
deposits with or for the account of, or credit extended or participated in by,
any Lender (except any reserve requirement contemplated by Section 3.04(e));

(ii)    subject any Recipient to any Taxes (other than (A) Indemnified Taxes,
(B) Taxes described in clauses (b) through (d) of the definition of Excluded
Taxes and (C) Connection Income Taxes) on its loans, letters of credit,
commitments, or other obligations, or its deposits, reserves, other liabilities
or capital attributable thereto; or

(iii)    impose on any Lender or the London interbank market any other
condition, cost or expense affecting this Agreement or Eurodollar Rate Loans
made by such Lender;

and the result of any of the foregoing shall be to increase the cost to such
Lender or other Recipient of making, converting to, continuing or maintaining
any Loan (or of maintaining its obligation to make any such Loan), or to
increase the cost to such Lender or other Recipient, or to reduce the amount of
any sum received or receivable by such Lender or other Recipient hereunder
(whether of principal, interest or any other amount) then, upon request of such
Lender or other Recipient, the Borrower will pay to such Lender, as the case may
be, such additional amount or amounts as will compensate such Lender or other
Recipient, as the case may be, for such additional costs incurred or reduction
suffered.

 

64



--------------------------------------------------------------------------------

(b)    Capital Requirements. If any Lender determines that any Change in Law
affecting such Lender or any Lending Office of such Lender or such Lender’s
holding company, if any, regarding capital or liquidity requirements has or
would have the effect of reducing the rate of return on such Lender’s capital or
on the capital of such Lender’s holding company, if any, as a consequence of
this Agreement, the Commitments of such Lender or the Loans made by such Lender
to a level below that which such Lender or such Lender’s holding company could
have achieved but for such Change in Law (taking into consideration such
Lender’s policies and the policies of such Lender’s holding company with respect
to capital adequacy), then from time to time the Borrower will pay to such
Lender such additional amount or amounts as will compensate such Lender or such
Lender’s holding company for any such reduction suffered.

(c)    Certificates for Reimbursement. A certificate of a Lender setting forth
the amount or amounts necessary to compensate such Lender or its holding
company, as the case may be, as specified in clauses (a) or (b) of this
Section 3.04 and delivered to the Borrower shall be conclusive absent manifest
error. The Borrower shall pay such Lender the amount shown as due on any such
certificate within 10 days after receipt thereof.

(d)    Delay in Requests. Failure or delay on the part of any Lender to demand
compensation pursuant to the foregoing provisions of this Section 3.04 shall not
constitute a waiver of such Lender’s right to demand such compensation, provided
that the Borrower shall not be required to compensate a Lender pursuant to the
foregoing provisions of this Section 3.04 for any increased costs incurred or
reductions suffered more than nine months prior to the date that such Lender
notifies the Borrower of the Change in Law giving rise to such increased costs
or reductions and of such Lender’s intention to claim compensation therefor
(except that, if the Change in Law giving rise to such increased costs or
reductions is retroactive, then the nine-month period referred to above shall be
extended to include the period of retroactive effect thereof).

(e)    Reserves on Eurodollar Rate Loans. The Borrower shall pay to each Lender,
as long as such Lender shall be required to maintain reserves with respect to
liabilities or assets consisting of or including Eurocurrency funds or deposits
(currently known as “Eurocurrency liabilities”), additional interest on the
unpaid principal amount of each Eurodollar Rate Loan equal to the actual costs
of such reserves allocated to such Loan by such Lender (as determined by such
Lender in good faith, which determination shall be conclusive), which shall be
due and payable on each date on which interest is payable on such Loan, provided
the Borrower shall have received at least 10 days’ prior notice (with a copy to
the Administrative Agent) of such additional interest from such Lender. If a
Lender fails to give notice 10 days prior to the relevant Interest Payment Date,
such additional interest shall be due and payable 10 days from receipt of such
notice.

3.05    Compensation for Losses. Upon demand of any Lender (with a copy to the
Administrative Agent) from time to time, the Borrower shall promptly compensate
such Lender for and hold such Lender harmless from any loss, cost or expense
incurred by it as a result of:

(a)    any continuation, conversion, payment or prepayment of any Loan other
than a Base Rate Loan on a day other than the last day of the Interest Period
for such Loan (whether voluntary, mandatory, automatic, by reason of
acceleration, or otherwise);

 

65



--------------------------------------------------------------------------------

(b)    any failure by the Borrower (for a reason other than the failure of such
Lender to make a Loan) to prepay, borrow, continue or convert any Loan other
than a Base Rate Loan on the date or in the amount notified by the Borrower; or

(c)    any assignment of a Eurodollar Rate Loan on a day other than the last day
of the Interest Period therefor as a result of a request by the Borrower
pursuant to Section 10.13;

including any loss of anticipated profits and any loss or expense arising from
the liquidation or reemployment of funds obtained by it to maintain such Loan or
from fees payable to terminate the deposits from which such funds were obtained.
The Borrower shall also pay any customary administrative fees charged by such
Lender in connection with the foregoing.

For purposes of calculating amounts payable by the Borrower to the Lenders under
this Section 3.05, each Lender shall be deemed to have funded each Eurodollar
Rate Loan made by it at the Eurodollar Rate for such Loan by a matching deposit
or other borrowing in the London interbank eurodollar market for a comparable
amount and for a comparable period, whether or not such Eurodollar Rate Loan was
in fact so funded.

3.06    Mitigation Obligations; Replacement of Lenders.

(a)    Designation of a Different Lending Office. Each Lender may make any Loan
or credit extension to the Borrower through any Lending Office, provided that
the exercise of this option shall not affect the obligation of the Borrower to
repay the Loan or credit extension in accordance with the terms of this
Agreement. If any Lender requests compensation under Section 3.04, or requires
the Borrower to pay any Indemnified Taxes or additional amounts to any Lender or
any Governmental Authority for the account of any Lender pursuant to
Section 3.01, or if any Lender gives a notice pursuant to Section 3.02, then at
the request of the Borrower such Lender shall use reasonable efforts to
designate a different Lending Office for funding or booking its Loans hereunder
or to assign its rights and obligations hereunder to another of its offices,
branches or affiliates, if, in the judgment of such Lender, such designation or
assignment (i) would eliminate or reduce amounts payable pursuant to
Section 3.01 or 3.04, as the case may be, in the future, or eliminate the need
for the notice pursuant to Section 3.02, as applicable, and (ii) in each case,
would not subject such Lender to any unreimbursed cost or expense and would not
otherwise be disadvantageous to such Lender. The Borrower hereby agrees to pay
all reasonable costs and expenses incurred by any Lender in connection with any
such designation or assignment.

(b)    Replacement of Lenders. If any Lender requests compensation under
Section 3.04, or if the Borrower is required to pay any Indemnified Taxes or
additional amounts to any Lender or any Governmental Authority for the account
of any Lender pursuant to Section 3.01, and in each case, such Lender has
declined or is unable to designate a different lending office in accordance with
Section 3.06(a), the Borrower may replace such Lender in accordance with
Section 10.13.

3.07    Survival. All of the Borrower’s obligations under this Article III shall
survive termination of the Aggregate Commitments, repayment of all other
Obligations hereunder, and resignation of the Administrative Agent.

ARTICLE IV. CONDITIONS PRECEDENT TO BORROWINGS

 

66



--------------------------------------------------------------------------------

4.01    Conditions of Initial Borrowing. The obligation of each Lender to make
the initial Loans hereunder is subject to satisfaction of the following
conditions precedent:

(a)    The Administrative Agent’s receipt of the following, each of which shall
be originals or telecopies (followed promptly by originals) unless otherwise
specified, each properly executed by a Responsible Officer of the signing Loan
Party, each dated the Closing Date (or, in the case of certificates of
governmental officials, a recent date before the Closing Date) and each in form
and substance satisfactory to the Administrative Agent and each of the Lenders:

(i)    executed counterparts of this Agreement;

(ii)    a Term Note executed by the Borrower in favor of each Lender requesting
a Term Note;

(iii)    a security agreement, in substantially the form of Exhibit F (together
with each other security agreement and security agreement supplement delivered
pursuant to Section 6.12, in each case as amended, the “Security Agreement”),
duly executed by each Loan Party, together with (A) certificates and instruments
representing certificated Equity Interests that constitute Collateral
accompanied by undated stock powers or instruments of transfer executed in
blank, (B) proper Financing Statements in form appropriate for filing under the
Uniform Commercial Code of all jurisdictions that the Administrative Agent may
deem necessary or desirable in order to perfect the Liens created under the
Security Agreement, covering the Collateral described in the Security Agreement,
(C) certified copies of UCC, United States Patent and Trademark Office and
United States Copyright Office, tax and judgment lien searches, or equivalent
reports or searches, each of a recent date listing all effective financing
statements, lien notices or comparable documents (together with copies of such
financing statements and documents) that name any Loan Party as debtor and that
are filed in those state and county jurisdictions in which any Loan Party is
organized or maintains its principal place of business and such other searches
that are required by the Perfection Certificate or that the Administrative Agent
deems necessary or appropriate, none of which encumber the Collateral covered or
intended to be covered by the Collateral Documents (other than Permitted Liens),
(D) a Perfection Certificate, in substantially the form of Exhibit G, duly
executed by each of the Loan Parties, (E) evidence that all other actions,
recordings and filings that the Administrative Agent may deem necessary in order
to have a perfected first priority security interest (subject to the ABL
Intercreditor Agreement) in the Collateral (including receipt of duly executed
payoff letters and UCC-3 termination statements) shall have been taken, and
(F) evidence that all insurance required to be maintained pursuant to the Loan
Documents has been obtained and is in effect, together with the certificates of
insurance, naming the Administrative Agent, on behalf of the Secured Parties, as
an additional insured or loss payee, as the case may be, under all insurance
policies maintained with respect to the assets and properties of the Loan
Parties that constitutes Collateral; provided that to the extent any security
interest in the Collateral (other than any Collateral the security interest in
which may be perfected by the filing of a UCC financing statement, the filing of
short-form security agreements with the United States Patent and Trademark
Office or the United States Copyright Office or the delivery of certificates
evidencing Equity Interests) is not provided on the Closing Date after the
Borrower’s use of commercially reasonable efforts to do so, the provision of

 

67



--------------------------------------------------------------------------------

such perfected security interest(s) shall not constitute a condition precedent
to the availability of the Term Facility on the Closing Date but shall be
required to be delivered no later than ninety (90) days after the Closing Date
(or such later period as agreed to by the Administrative Agent);

(iv)    executed counterparts of the ABL Intercreditor Agreement;

(v)    [reserved];

(vi)    a Copyright Security Agreement, Patent Security Agreement and Trademark
Security Agreement (as each such term is defined in Security Agreement and to
the extent applicable) (together with each other intellectual property security
agreement delivered pursuant to Section 6.12, in each case as amended, the
“Intellectual Property Security Agreement”), duly executed by each Loan Party,
together with evidence that all action that the Administrative Agent may deem
necessary or desirable in order to perfect the Liens created under the
Intellectual Property Security Agreement has been taken (subject to the proviso
in clause (iii) above);

(vi)    a certificate of each Loan Party, dated as of the Closing Date,
attaching a copy of (i) each Organization Document of each Loan Party certified,
to the extent applicable, as of a recent date by the applicable Governmental
Authority, (ii) incumbency certificates of the Responsible Officers of each Loan
Party executing the Loan Documents to which it is a party, (iii) resolutions of
the board of directors and/or similar governing bodies of each Loan Party
approving and authorizing the execution, delivery and performance of Loan
Documents to which it is a party, certified as of the date of the Closing Date
by its secretary, an assistant secretary or a Responsible Officer as being in
full force and effect without modification or amendment, and (iv) a good
standing certificate from the applicable Governmental Authority of each Loan
Party’s jurisdiction of incorporation, organization or formation;

(vii)    [reserved];

(viii)    a favorable opinion of Gibson, Dunn & Crutcher, LLP, counsel to the
Loan Parties, addressed to the Administrative Agent and each Lender, in form and
substance reasonably satisfactory to the Administrative Agent; and

(ix)    a certificate from the chief financial officer of the Borrower in
substantially the form of Exhibit I.

(b)     Upon the reasonable request of any Lender made at least 10 Business Days
prior to the Closing Date, the Borrower shall have provided to such Lender, and
such Lender shall be reasonably satisfied with, the documentation and other
information so requested in connection with applicable “know your customer” and
anti-money-laundering rules and regulations, including, without limitation, the
PATRIOT Act, in each case at least 3 Business Days prior to the Closing Date and
(y) at least 5 Business Days prior to the Closing Date, any Loan Party that
qualifies as a “legal entity customer” under the Beneficial Ownership Regulation
shall have delivered, to each Lender that so requests, a Beneficial Ownership
Certification in relation to such Loan Party.

 

68



--------------------------------------------------------------------------------

(c)    All fees required to be paid to the Administrative Agent and the Lead
Arrangers on or before the Closing Date shall have been paid and all reasonable
out-of-pocket expenses required to be paid or reimbursed to the Administrative
Agent and the Lead Arrangers on the Closing Date that have been invoiced at
least three (3) business days prior to the Closing Date shall have been paid or
shall be paid from the proceeds of the initial Loans under the Term Facility.

(d)    The Lead Arrangers shall have received copies of the Audited Financial
Statements and the Pro Forma Financial Statements.

(e)    [reserved].

(f)    After giving effect to the Transaction, the Borrower and its Restricted
Subsidiaries shall have outstanding no indebtedness or preferred stock other
than (a) the Term Loans, (b) the loans and other extensions of credit under the
ABL Credit Agreement and (c) other indebtedness incurred in the ordinary course
of business.

(g)    The Specified Representations shall be true and correct in all material
respects (other than any such representations that are qualified by materiality
or material adverse effect, which shall be true and correct in all respects).

(h)    The Closing Date Acquisition shall have been, or shall concurrently with
the funding of the Term Loans be, consummated in compliance with applicable law
and regulatory approvals and in accordance with the terms of the Purchase
Agreement and such other agreements, instruments and documents relating to the
Transaction, which shall not have been altered, amended or otherwise changed or
supplemented or any provision waived or consented to (including any change in
the purchase price), in each case, in a manner materially adverse to the
Lenders, without the prior written consent of the Lenders (it being understood
that any decrease in the purchase price shall not be materially adverse to the
Lenders so long as any such decrease is equal to or less than 10% of the total
purchase price and is applied to reduce the aggregate amount of the Term
Facility).

Without limiting the generality of the provisions of the last paragraph of
Section 9.03, for purposes of determining compliance with the conditions
specified in this Section 4.01, each Lender that has signed this Agreement shall
be deemed to have consented to, approved or accepted or to be satisfied with,
each document or other matter required thereunder to be consented to or approved
by or acceptable or satisfactory to a Lender unless the Administrative Agent
shall have received notice from such Lender prior to the proposed Closing Date
specifying its objection thereto.

4.02    Conditions to All Borrowings. The obligation of each Lender to honor any
request for a Borrowing (other than a Committed Loan Notice requesting only a
conversion of Loans to the other Type, or a continuation of Eurodollar Rate
Loans) and any extension of credit pursuant to Section 2.14, 2.15 or 2.16 is
subject to the following conditions precedent, subject to Section 1.09 with
respect to Incremental Term Loans only:

(a)    the representations and warranties of the Borrower and each other Loan
Party contained in Article V or any other Loan Document, or which are contained
in any document furnished at any time under or in connection herewith or
therewith, shall be true and correct on and as of the date of such Borrowing in
all material respects (other than any such representations

 

69



--------------------------------------------------------------------------------

and warranties that are qualified by materiality or Material Adverse Effect,
which shall be true and correct in all respects); provided that in the case of
any Incremental Term Loans used to finance a Limited Condition Acquisition
permitted hereunder, to the extent the Lenders participating in such Incremental
Term Loans agree, this Section 4.02(a) shall require only the Specified
Representations and customary “acquisition agreement representations” (i.e.,
those representations of the seller or target (as applicable) in the applicable
acquisition agreement that are material to the interests of the Lenders and only
to the extent that the Borrower or its applicable Subsidiary has the right to
terminate its obligations under the applicable acquisition agreement as a result
of the failure of such representations to be accurate) be true and correct in
all material respects (except, in the case of the Specified Representations, to
the extent that any such representation and warranty is qualified by materiality
or Material Adverse Effect, in which case such representation and warranty shall
be true and correct in all respects).

(b)    no Default or Event of Default shall exist, or would result from such
proposed Borrowing or from the application of the proceeds thereof.

(c)    The Administrative Agent shall have received a Request for Borrowing in
accordance with the requirements hereof.

Subject to Section 1.09 with respect to Incremental Term Loans, each Request for
Borrowing (other than a Committed Loan Notice requesting only a conversion of
Loans to the other Type or a continuation of Eurodollar Rate Loans) submitted by
the Borrower shall be deemed to be a representation and warranty that the
conditions specified in Sections 4.02(a) and (b) have been satisfied on and as
of the date of the applicable Borrowing.

ARTICLE V. REPRESENTATIONS AND WARRANTIES

Each of the Loan Parties represents and warrants to the Administrative Agent and
the Lenders that:

5.01    Existence, Qualification and Power; Compliance with Applicable Laws.
Each Loan Party and each of its Restricted Subsidiaries (a) is duly organized or
formed, validly existing and in good standing under the laws of the jurisdiction
of its incorporation or organization, (b) has all requisite power and authority
and all requisite governmental licenses, authorizations, consents and approvals
to (i) own or lease its assets and carry on its business and (ii) execute,
deliver and perform its obligations under the Loan Documents to which it is a
party, and (c) is duly qualified and is licensed and in good standing under the
laws of each jurisdiction where its ownership, lease or operation of properties
or the conduct of its business requires such qualification or license and (d) is
in compliance with all Applicable Laws; except in each case referred to in
clause (b)(i), (c) or (d), to the extent that failure to do so could not
reasonably be expected to have a Material Adverse Effect. No Loan Party is an
EEA Financial Institution.

5.02    Authorization; No Contravention. The execution, delivery and performance
by each Loan Party of each Loan Document to which such Person is party have been
duly authorized by all necessary corporate or other organizational action, and
do not and will not (a) contravene the terms of any of such Person’s
Organization Documents; (b) conflict with or result in any breach of or
contravention of (i) any Contractual Obligation (including the ABL Loan
Documents) to

 

70



--------------------------------------------------------------------------------

which such Person is a party or by which it is bound, the termination or adverse
modification of which could reasonably be expected to have a Material Adverse
Effect or (ii) any order, injunction, writ or decree of any Governmental
Authority or any arbitral award to which such Person or its property is subject;
or (c) result in the creation of any Lien (other than Permitted Liens), or
(d) violate any Applicable Law.

5.03    Governmental Authorization; Other Consents. No approval, consent,
exemption, authorization, or other action by, or notice to, or filing with, any
Governmental Authority is necessary or required in connection with the
execution, delivery or performance by, or enforcement against, any Loan Party of
this Agreement or any other Loan Document except for such approvals, consents,
exemptions, authorizations, actions, notices and filings which have been
obtained, taken, given or made and are in full force and effect. All necessary
import, export or other licenses, permits or certificates for the import or
handling of any goods or other Collateral have been procured and are in effect,
and the Loan Parties and Restricted Subsidiaries have complied with all foreign
and domestic laws with respect to the shipment and importation of any goods or
Collateral, except where noncompliance could not reasonably be expected to have
a Material Adverse Effect.

5.04    Binding Effect. This Agreement has been, and each other Loan Document,
when delivered hereunder, will have been, duly executed and delivered by each
Loan Party that is party thereto. This Agreement constitutes, and each other
Loan Document when so delivered will constitute, a legal, valid and binding
obligation of such Loan Party, enforceable against each Loan Party that is party
thereto in accordance with its terms, except as enforceability may be limited by
Debtor Relief Laws.

5.05    Financial Statements; No Material Adverse Effect. (a) The consolidated
and consolidating balance sheets, and related statements of income, cash flow
and shareholder’s equity, of the Borrower and its Subsidiaries that have been
and are hereafter delivered to Administrative Agent and Lenders (i) are prepared
in accordance with GAAP consistently applied throughout the period covered
thereby, except as otherwise expressly noted therein; (ii) fairly present the
financial positions and results of operations of the Borrower and Subsidiaries
at the dates and for the periods indicated, except as otherwise expressly noted
therein; and (iii) show all material indebtedness and other liabilities, direct
or contingent, of the Borrower and its Subsidiaries as of the date thereof,
including liabilities for taxes, material commitments and Indebtedness, to the
extent required by GAAP to be shown on such financial statements. The
consolidated accounts of the Acquired Business and its Subsidiaries that have
been delivered to Administrative Agent and Lenders (i) are prepared in
accordance with IFRS consistently applied throughout the period covered thereby,
except as otherwise expressly noted therein; (ii) fairly present the financial
positions and results of operations of the Acquired Business and Subsidiaries at
the dates and for the periods indicated, except as otherwise expressly noted
therein; and (iii) show all material indebtedness and other liabilities, direct
or contingent, of the Acquired Business and its Subsidiaries as of the date
thereof, including liabilities for taxes, material commitments and Indebtedness,
to the extent required by IFRS to be shown on such financial statements.

(b)    Since December 31, 2017, there has been no change in the condition,
financial or otherwise, of the Borrower or any Restricted Subsidiary that could
reasonably be expected to have a Material Adverse Effect.

 

71



--------------------------------------------------------------------------------

(c)    The Borrower is Solvent and Borrower and the Subsidiaries on a
consolidated basis are Solvent.

5.06    Litigation. There are no actions, suits, proceedings, claims or disputes
pending or, to the knowledge of any Loan Party, threatened or contemplated, at
law, in equity, in arbitration or before any Governmental Authority, by or
against the Borrower or any of its Restricted Subsidiaries or against any of
their properties or revenues that (a) purport to affect or pertain to this
Agreement or any other Loan Document, or any of the transactions contemplated
hereby, or (b) either individually or in the aggregate, if determined adversely,
could reasonably be expected to have a Material Adverse Effect.

5.07    No Default. Neither any Loan Party nor any Subsidiary is in default
under or with respect to any Contractual Obligation that could, either
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect. No Default or Event of Default has occurred and is continuing or
would result from the consummation of the transactions contemplated by this
Agreement or any other Loan Document.

5.08    Ownership of Property; Liens. The Loan Parties and each Restricted
Subsidiary has good record and marketable title in fee simple to, or valid
leasehold interests in, all Real Estate necessary or used in the ordinary
conduct of its business (other than minor defects in title as could not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect), and all personal Property, including all Property reflected in
any financial statements delivered to Administrative Agent or Lenders, in each
case free of Liens except Permitted Liens. Each Borrower and each Restricted
Subsidiary has paid and discharged all lawful claims that, if unpaid, could
become a Lien on its Properties, other than Permitted Liens. All Liens of the
Administrative Agent in the Collateral are duly perfected, first priority Liens,
subject only to Permitted Liens that are expressly allowed to have priority over
the Administrative Agent’s Liens.

5.09    Environmental Compliance. The Loan Parties and their Restricted
Subsidiaries conduct in the ordinary course of business a review of the effect
of existing Environmental Laws and claims alleging potential liability or
responsibility for violation of any Environmental Law on their respective
businesses, operations and properties (including Real Estate), and as a result
thereof the Loan Parties have reasonably concluded that, except as specifically
disclosed on Schedule 5.09, such Environmental Laws and claims could not,
individually or in the aggregate reasonably be expected to have a Material
Adverse Effect. No Loan Party or Restricted Subsidiary has any contingent
liability with respect to any Environmental Release, environmental pollution or
hazardous material.

5.10    Insurance. The properties of the Borrower and its Restricted
Subsidiaries are insured with financially sound and reputable insurance
companies not Affiliates of any Loan Party, in such amounts (after giving effect
to any self-insurance compatible with the following standards), with such
deductibles and covering such risks as are customarily carried by companies
engaged in similar businesses and owning similar properties in localities where
the Borrower or the applicable Restricted Subsidiary operates.

5.11    Taxes. The Borrower and each Restricted Subsidiary has filed all U.S.
federal and state tax returns and all material local and non-U.S. tax returns
and other material reports that it is

 

72



--------------------------------------------------------------------------------

required by Applicable Laws to file, and has paid, or made proper provision in
accordance with relevant accounting standards for the payment of, all Taxes upon
it, its income and its Properties that are due and payable, except to the extent
being Properly Contested.

5.12    ERISA Compliance. Except as disclosed on Schedule 5.12:

(a)    Each Plan is in compliance in all material respects with the applicable
provisions of ERISA, the Code and other Federal or state Laws. Each Plan that is
intended to qualify under Section 401(a) of the Code has received a favorable
determination letter from the IRS or an application for such a letter is
currently being processed by the IRS with respect thereto and, to the best
knowledge of the Loan Parties, nothing has occurred which would prevent, or
cause the loss of, such qualification. The Borrower and each ERISA Affiliate has
made all required contributions to each Plan subject to Section 412 of the Code,
and no application for a funding waiver or an extension of any amortization
period pursuant to Section 412 of the Code has been made with respect to any
Plan.

(b)    There are no pending or, to the best knowledge of the Loan Parties,
threatened claims, actions or lawsuits, or action by any Governmental Authority,
with respect to any Plan that could be reasonably be expected to have a Material
Adverse Effect. There has been no prohibited transaction or violation of the
fiduciary responsibility rules with respect to any Plan that has resulted or
could reasonably be expected to result in a Material Adverse Effect.

(c)    (i) No ERISA Event has occurred or is reasonably expected to occur;
(ii) no Pension Plan (other than a Multiemployer Plan) has any Unfunded Pension
Liability; (iii) neither the Borrower nor any ERISA Affiliate has incurred, or
reasonably expects to incur, any liability under Title IV of ERISA with respect
to any Pension Plan (other than premiums due and not delinquent under
Section 4007 of ERISA); (iv) neither the Borrower nor any ERISA Affiliate has
incurred, or reasonably expects to incur, any liability (and no event has
occurred which, with the giving of notice under Section 4219 of ERISA, would
result in such liability) under Sections 4201 or 4243 of ERISA with respect to a
Multiemployer Plan; and (v) neither the Borrower nor any ERISA Affiliate has
engaged in a transaction that could be subject to Sections 4069 or 4212(c) of
ERISA.

(d)    With respect to any Foreign Plan, except as could not reasonably be
expected to have a Material Adverse Effect, (i) all employer and employee
contributions required by law or by the terms of the Foreign Plan have been
made, or, if applicable, accrued, in accordance with normal accounting
practices; (ii) the fair market value of the assets of each funded Foreign Plan,
the liability of each insurer for any Foreign Plan funded through insurance, or
the book reserve established for any Foreign Plan, together with any accrued
contributions, is sufficient to procure or provide for the accrued benefit
obligations with respect to all current and former participants in such Foreign
Plan according to the actuarial assumptions and valuations most recently used to
account for such obligations in accordance with applicable generally accepted
accounting principles; and (iii) it has been registered as required and has been
maintained in good standing with applicable regulatory authorities.

(e)    The Borrower represents and warrants as of the Closing Date that the
Borrower is not and will not be using “plan assets” (within the meaning of 29
CFR § 2510.3-101, as modified

 

73



--------------------------------------------------------------------------------

by Section 3(42) of ERISA, or otherwise) of one or more Benefit Plans in
connection with the Loans or the Commitments.

5.13    Subsidiaries; Equity Interests; Loan Parties. Schedule 5.13 shows, for
each Loan Party and each Subsidiary, its name and its jurisdiction of
organization. Schedule 5.13 shows, for each Subsidiary of the Borrower, its
authorized and issued Equity Interests, the holders of its Equity Interests, and
all agreements binding on such holders with respect to their Equity Interests.
Except as disclosed on Schedule 5.13, in the five years preceding the Closing
Date, neither the Borrower nor any Subsidiary has acquired any substantial
assets from any other Person nor been the surviving entity in a merger,
amalgamation or combination. The Borrower has good title to its Equity Interests
in its Subsidiaries, and all such Equity Interests are duly issued, fully paid
and non-assessable. There are no outstanding purchase options, warrants,
subscription rights, agreements to issue or sell, convertible interests, phantom
rights or powers of attorney relating to Equity Interests of any Subsidiary of
the Borrower.

5.14    Margin Regulations; Investment Company Act.

(a) The Borrower is not engaged, principally or as one of its important
activities, in the business of purchasing or carrying margin stock (within the
meaning of Regulation U). No Loan proceeds will be used by the Borrower to
purchase or carry, or to reduce or refinance any Indebtedness incurred to
purchase or carry, any margin stock or for any related purpose, in each case in
violation of Regulation T, U or X of the Board of Governors.

(b)    None of the Borrower or any of its Restricted Subsidiaries is or is
required to be registered as an “investment company” under the Investment
Company Act of 1940.

5.15    Disclosure. No written report, financial statement, certificate or other
written information furnished by or on behalf of any Loan Party to the
Administrative Agent or any Lender in connection with the transactions
contemplated hereby and the negotiation of this Agreement or delivered hereunder
(as modified or supplemented by other information so furnished) taken as a whole
contains any material misstatement of fact or omits to state any material fact
necessary to make the statements therein, in the light of the circumstances
under which they were made, not misleading; provided that, with respect to
projected financial information, the Borrower represents only that such
information was prepared in good faith based upon assumptions believed to be
reasonable at the time (it being understood that projections are subject to
significant uncertainties and contingencies, many of which are beyond the
Borrower’s control, and that no assurance can be given the projections will be
realized).

5.16    Compliance with Laws. The Borrower and each Restricted Subsidiary is in
compliance in all material respects with the requirements of all Applicable Laws
and all orders, writs, injunctions and decrees applicable to it or to its
Properties, except in such instances in which (a) such requirement of Applicable
Law or order, writ, injunction or decree is being contested in good faith by
appropriate proceedings diligently conducted or (b) the failure to comply
therewith, either individually or in the aggregate, could not reasonably be
expected to have a Material Adverse Effect.

 

74



--------------------------------------------------------------------------------

5.17    Intellectual Property; Licenses, Etc. As could not reasonably be
expected to have a Material Adverse Effect, the Borrower and its Restricted
Subsidiaries own, or possess the lawful right to use, all Intellectual Property
used in or otherwise necessary for the conduct of its business, without conflict
with the rights of any other Person. To the best knowledge of the Loan Parties,
no slogan or other advertising device, product, process, method, substance, part
or other material now employed by the Borrower or any of its Restricted
Subsidiaries, infringes upon any valid, proprietary rights held by any other
Person that could result in a claim, that, if successful, could reasonably be
expected to have a Material Adverse Effect. No Intellectual Property Claim is
pending or, to the best knowledge of the Loan Parties, threatened, which, either
individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect. The Borrower has disclosed on Schedule 5.17 all
Intellectual Property registrations, filings and applications for registration
owned by and registered copyrights exclusively licensed by any Loan Party.

5.18    Solvency. Each Loan Party is, individually and together with its
Subsidiaries on a consolidated basis, Solvent.

5.19    [Reserved].

5.20    Labor Matters. Except as described on Schedule 5.20, no Loan Party is
party to or bound by any collective bargaining agreement. Except as would not
reasonably be expected to have a Material Adverse Effect, there are no
grievances, disputes or controversies with any union or other organization of
the Borrower’s or any Restricted Subsidiary’s employees, or, to any Loan Party’s
knowledge, any asserted or threatened strikes, work stoppages or demands for
collective bargaining.

5.21    OFAC. Neither the Borrower, nor any of its Subsidiaries, nor, to the
knowledge of the Borrower and its Subsidiaries, any director, officer, employee,
agent, affiliate or representative thereof, is an individual or entity that is,
or is owned or controlled by one or more individuals or entities that are
(a) currently the subject or target of any Sanctions, (b) included on OFAC’s
List of Specially Designated Nationals or HMT’s Consolidated List of Financial
Sanctions Targets, or any similar list enforced by any other relevant sanctions
authority or (c) located, organized or resident in a Designated Jurisdiction.
The Borrower and its Subsidiaries have conducted their businesses in compliance
in all material respects with all applicable Sanctions and have instituted and
maintained policies and procedures designed to promote and achieve compliance
with such Sanctions.

5.22    Anti-Corruption Laws. The Borrower and its Subsidiaries have conducted
their businesses in compliance in all material respects with the United States
Foreign Corrupt Practices Act of 1977, the UK Bribery Act 2010, and other
applicable anti-corruption legislation in other jurisdictions and have
instituted and maintained policies and procedures designed to promote and
achieve compliance with such laws.

5.23    USA PATRIOT Act. The Borrower and each of its Subsidiaries is in
compliance with the applicable provisions of the USA PATRIOT Act in all material
respects.

5.24    Beneficial Ownership Certificate. As of the Closing Date, the
information included in the Beneficial Ownership Certification, if applicable,
is true and correct in all respects.

 

75



--------------------------------------------------------------------------------

5.25    Liens; Security Interests in the Collateral.

(a)    The Security Agreement is (and the other Collateral Documents, upon
execution thereof will, to the extent required thereby) effective to create in
favor of the Administrative Agent, for the benefit of the Secured Parties, a
security interest in the Collateral described therein (subject to any
limitations specified therein). When financing statements specified in the
Perfection Certificate in appropriate form are filed in the offices specified in
the Perfection Certificate, the Administrative Agent shall have a perfected Lien
on, and security interest in, all right, title and interest of the Loan Parties
in such Collateral (subject to any limitations specified therein) to the extent
perfection of such security interest can be perfected by the filing of a
financing statement, as security for the Obligations, in each case prior and
superior in right to any other Person (subject to Permitted Liens). Upon the
taking of possession or control by the Administrative Agent of Collateral with
respect to which a security interest may be perfected by possession or control,
the Liens created by the Collateral Documents shall constitute first priority
perfected Liens on, and security interests in, such Collateral (subject to
Permitted Liens).

(b)    When the Security Agreement or an ancillary document thereunder is
properly filed and recorded in the United States Patent and Trademark Office and
the United States Copyright Office, and, with respect to Collateral in which a
security interest cannot be perfected by such filings, upon the proper filing of
the financing statements referred to in clause (a) above, the Administrative
Agent (for the benefit of the Secured Parties) shall have a fully perfected Lien
on, and security interest in, all right, title and interest of the Loan Parties
thereunder in the United States Intellectual Property included in the Collateral
listed in such ancillary document (it being understood that subsequent
recordings in the United States Patent and Trademark Office and the United
States Copyright Office may be necessary to perfect a Lien on material
registered trademarks and patents, trademark and patent applications and
registered copyrights acquired by, or registered copyrights exclusively licensed
to, the Loan Parties after the Closing Date).

(c)    If there are any Mortgaged Properties, the Mortgages shall be effective
to create in favor of the Administrative Agent (for the benefit of the Secured
Parties) or, if so contemplated by the respective Mortgage, the Administrative
Agent and the other Secured Parties, legal, valid and enforceable Liens on all
of the Loan Parties’ rights, titles and interests in and to the Mortgaged
Property thereunder and the proceeds thereof, and when such Mortgages are
validly filed, registered or recorded in the proper real estate filing,
registration or recording offices, and all required mortgage Taxes and recording
and registration charges are duly paid, the Administrative Agent (for the
benefit of the Secured Parties) shall have valid Liens with record or registered
notice to third parties on all rights, titles and interests of the Loan Parties
in such Mortgaged Property.

ARTICLE VI. AFFIRMATIVE COVENANTS

So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation hereunder shall remain unpaid or unsatisfied, the Borrower shall, and
shall cause each Restricted Subsidiary to:

6.01    Financial Statements. Deliver to the Administrative Agent and each
Lender, in form and detail satisfactory to the Administrative Agent and the
Required Lenders:

 

76



--------------------------------------------------------------------------------

(a)    as soon as available, but in any event within 90 days after the end of
each fiscal year of the Borrower, balance sheets as at the end of such fiscal
year, and the related statements of income or operations, shareholders’ equity
and cash flows for such fiscal year, on a consolidated and consolidating basis
for the Borrower and its Subsidiaries, setting forth in each case in comparative
form the figures for the previous fiscal year, all in reasonable detail and
prepared in accordance with GAAP, which consolidated statements shall be audited
and accompanied by (x) a report and opinion of an independent certified public
accountant or chartered accountant, as applicable, of nationally recognized
standing, which report and opinion shall be prepared in accordance with
generally accepted auditing standards and shall not be subject to any “going
concern” or like qualification or exception or any qualification or exception as
to the scope of such audit (other than with respect to, or resulting from, an
upcoming maturity date of the Term Facility) and (y) customary management
discussion and analysis of financial condition and results of operation;

(b)    as soon as available, but in any event within 45 days after the end of
each of the first three fiscal quarters of each fiscal year of the Borrower,
unaudited balance sheets as at the end of such fiscal quarter, and the related
statements of income or operations, shareholders’ equity and cash flows for such
fiscal quarter and for the portion of the Borrower’s fiscal year then ended, on
a consolidated and consolidating basis for the Borrower and its Subsidiaries,
setting forth in each case in comparative form the figures for the corresponding
fiscal quarter of the previous fiscal year and the corresponding portion of the
previous fiscal year, all in reasonable detail, certified by the chief financial
officer of the Borrower as fairly presenting the financial condition, results of
operations, shareholders’ equity and cash flows of the Borrower and its
Subsidiaries in accordance with GAAP, subject only to normal year-end audit
adjustments and the absence of footnotes;

(c)    simultaneously with the delivery of the reports referred to in clauses
(a) and (b) above, a Compliance Certificate of a Responsible Officer of the
Borrower (i) stating whether there exists on the date of such certificate any
Default or Event of Default and setting forth the details thereof and the action
which the Borrower is taking with respect thereto and (ii) in the case of
certificates delivered simultaneously with the delivery of the reports referred
to in clause (a) above, setting forth in reasonable detail the calculations for
Excess Cash Flow for such period and Available Amount as of the end of such
period; and

(d)    simultaneously with the delivery of the reports referred to in clauses
(a) and (b) above, the related consolidating financial statements reflecting
adjustments necessary to eliminate the accounts of Unrestricted Subsidiaries (if
any) from such consolidated financial statements (or other reconciliation
reasonably acceptable to the Administrative Agent).

6.02    Certificates; Other Information. Deliver to the Administrative Agent and
each Lender, in form and detail satisfactory to the Administrative Agent and the
Required Lenders:

(a)    [reserved];

(b)    concurrently with the delivery of financial statements under
Section 6.01(a), copies of any detailed audit reports, management letters or
recommendations submitted to the board of directors (or the audit committee of
the board of directors) of the Borrower by independent

 

77



--------------------------------------------------------------------------------

accountants in connection with the accounts or books of the Borrower or any
Subsidiary, or any audit of any of them;

(c)    promptly after the same are available, copies of each annual report,
proxy or financial statement or other report or communication sent to the
stockholders of the Borrower, and copies of all annual, regular, periodic and
special reports and registration statements which the Borrower may file or be
required to file with the Securities and Exchange Commission or any provincial
securities commission or regulator, and not otherwise required to be delivered
to the Administrative Agent pursuant hereto;

(d)    promptly following the Administrative Agent’s request therefor, all
documentation and other information that the Administrative Agent reasonably
requests on its behalf or on behalf of any Lender in order to comply with its
ongoing obligations under applicable “know your customer” and anti-money
laundering rules and regulations, including the Patriot Act and the Beneficial
Ownership Regulation;

(e)    promptly following the Administrative Agent’s request therefor, copies of
(i) any documents described in Section 101(k)(1) of ERISA that the Borrower or
any of its ERISA Affiliates may request with respect to any Multiemployer Plan
and (ii) any notices described in Section 101(l)(1) of ERISA that the Borrower
or any of its ERISA Affiliates may request with respect to any Multiemployer
Plan; provided that if the Borrower or any of its ERISA Affiliates have not
requested such documents or notices from the administrator or sponsor of the
applicable Multiemployer Plan prior to the Administrative Agent’s request
therefor, the Borrower or one of its ERISA Affiliates shall promptly make a
request for such documents or notices from such administrator or sponsor and
shall provide copies of such documents and notices promptly after receipt
thereof;

(f)    promptly after the Borrower has notified the Administrative Agent of any
intention by the Borrower to treat the Loans and related transactions as being a
“reportable transaction” (within the meaning of Treasury Regulation
Section 1.6011-4), a duly completed copy of IRS Form 8886 or any successor form;

(g)    concurrently with the delivery of the financial statements referred to in
Section 6.01(a), projections of the Borrower’s consolidated balance sheets,
results of operations and cash flow for the next fiscal year, month by month;
and

(h)    promptly, such additional information regarding the Collateral or the
business, financial or corporate affairs of Borrowers or any Subsidiary, or
compliance with the terms of the Loan Documents, as Agent or any Lender may from
time to time reasonably request.

Documents required to be delivered pursuant to Section 6.01(a) or (b) or
Section 6.02(d) (to the extent any such documents are included in materials
otherwise filed with the SEC) may be delivered electronically and if so
delivered, shall be deemed to have been delivered on the date (i) on which the
Borrower posts such documents, or provides a link thereto on the Borrower’s
website; or (ii) on which such documents are posted on the Borrower’s behalf on
IntraLinks/IntraAgency or another relevant website, if any, to which the
Administrative Agent and each Lender have access (whether a commercial,
third-party website or whether sponsored by the Administrative Agent);

 

78



--------------------------------------------------------------------------------

provided that: (i) if any Lender so requests, the Borrower shall deliver paper
copies or electronic copies via electronic mail of such the Borrower shall
deliver paper copies of such documents to the Administrative Agent or any Lender
that requests the Borrower to deliver such paper copies until a written request
to cease delivering paper copies is given by the Administrative Agent or such
Lender and (ii) the Borrower shall notify (which may be by facsimile or
electronic mail) the Administrative Agent and each Lender of the posting of any
such documents. The Administrative Agent shall have no obligation to request the
delivery of or to maintain paper copies of the documents referred to above, and
in any event shall have no responsibility to monitor compliance by the Borrower
with any such request by a Lender for delivery, and each Lender shall be solely
responsible for requesting delivery to it or maintaining its copies of such
documents.

The Borrower hereby acknowledges that (a) the Administrative Agent and/or the
Lead Arrangers may, but shall not be obligated to, make available to the Lenders
materials and/or information provided by or on behalf of the Borrower hereunder
(collectively, “Borrower Materials”) by posting the Borrower Materials on
IntraLinks, Syndtrak, ClearPar, or a substantially similar electronic
transmission system (the “Platform”) and (b) certain of the Lenders (each, a
“Public Lender”) may have personnel who do not wish to receive material
non-public information with respect to the Borrower or its Affiliates, or the
respective securities of any of the foregoing, and who may be engaged in
investment and other market-related activities with respect to such Persons’
securities. The Borrower hereby agrees that it will use commercially reasonable
efforts to identify that portion of the Borrower Materials that may be
distributed to the Public Lenders and that (w) all such Borrower Materials shall
be clearly and conspicuously marked “PUBLIC” which, at a minimum, shall mean
that the word “PUBLIC” shall appear prominently on the first page thereof;
(x) by marking Borrower Materials “PUBLIC,” the Borrower shall be deemed to have
authorized the Administrative Agent, the Lead Arrangers and the Lenders to treat
such Borrower Materials as not containing any material non-public information
(although it may be sensitive and proprietary) with respect to the Borrower or
its securities for purposes of United States Federal and state securities laws
(provided, however, that to the extent such Borrower Materials constitute
Information, they shall be treated as set forth in Section 10.07); (y) all
Borrower Materials marked “PUBLIC” are permitted to be made available through a
portion of the Platform designated “Public Side Information;” and (z) the
Administrative Agent and the Lead Arrangers shall be entitled to treat any
Borrower Materials that are not marked “PUBLIC” as being suitable only for
posting on a portion of the Platform not designated “Public Side Information.”

6.03    Notices. Promptly notify the Administrative Agent and each Lender:

(a)    Within five (5) Business Days after the occurrence of a Default or Event
of Default under Section 8.01(e) and promptly after the occurrence of any other
Default or Event of Default;

(b)    Promptly of any matter that has resulted or could reasonably be expected
to result in a Material Adverse Effect, including, if applicable (i) breach or
non-performance of, or any default under, a Contractual Obligation of any
Borrower or any Restricted Subsidiary; (ii) any dispute, litigation,
investigation, proceeding or suspension between any Borrower or any Restricted
Subsidiary and any Governmental Authority; (iii) the commencement of, or any
material development in, any litigation or proceeding affecting any Borrower or
any Restricted Subsidiary, including pursuant to any applicable Environmental
Laws; or (iv) the assertion of any Intellectual Property Claim;

 

79



--------------------------------------------------------------------------------

(c)    Promptly of the occurrence of any ERISA Event;

(d)    Promptly of any material change in accounting policies or financial
reporting practices by the Borrower or any of its Subsidiaries;

(e)    Promptly after obtaining knowledge of any pending or threatened labor
dispute, strike or walkout, or the expiration of any material labor contract
that, in each case, materially and adversely affects the Borrower or any of its
Restricted Subsidiaries;

(f)    Promptly of any judgment affecting the Borrower or any of its Restricted
Subsidiaries in an amount exceeding $45,000,000; and

(g)    Promptly after the discharge or any withdrawal or resignation by
Borrower’s accountants.

Each notice pursuant to this Section 6.03 shall be accompanied by a statement of
a Responsible Officer of the Borrower setting forth details of the occurrence
referred to therein and stating what action the Borrower has taken and proposes
to take with respect thereto. Each notice pursuant to Section 6.03(a) shall
describe with particularity any and all provisions of this Agreement and any
other Loan Document that have been breached.

6.04    Payment of Obligations. Pay and discharge as the same shall become due
and payable, all its obligations and liabilities including (a) all Taxes and tax
liabilities, assessments and governmental charges or levies upon it or its
Properties, unless such Taxes are being Properly Contested; (b) all lawful
claims which, if unpaid, would by law become a Lien upon its property; and
(c) all Indebtedness, as and when due and payable, but subject to any
subordination provisions contained in any instrument or agreement evidencing
such Indebtedness.

6.05    Preservation of Existence, Etc. (a) Preserve, renew and maintain in full
force and effect its legal existence and good standing under the Laws of the
jurisdiction of its organization except in a transaction permitted by
Section 7.04 or 7.05; (b) take all reasonable action to maintain all rights,
privileges, permits, licenses and franchises necessary or desirable in the
normal conduct of its business, except to the extent that failure to do so could
not reasonably be expected to have a Material Adverse Effect; and (c) maintain,
preserve or renew all of its Intellectual Property, the non-preservation of
which could reasonably be expected to have a Material Adverse Effect.

6.06    Maintenance of Properties. (a) Except for any downsizing, restructuring,
closure or partial closure of the golf ball manufacturing operations of the
Borrower in existence on the Closing Date, maintain, preserve and protect all of
its material properties and material equipment necessary in the operation of its
business in good working order and condition, ordinary wear and tear excepted;
and (b) make all necessary repairs thereto and renewals and replacements thereof
except where the failure to do so could not reasonably be expected to have a
Material Adverse Effect.

6.07    Maintenance of Insurance. (a) In addition to the insurance required
hereunder and under the Security Agreement with respect to Collateral, maintain
insurance with insurers (with a Best Rating of at least A7, unless otherwise
approved by the Administrative Agent) satisfactory to the Administrative Agent,
with respect to the Properties and business of the Borrower and its

 

80



--------------------------------------------------------------------------------

Restricted Subsidiaries of such type (including product liability, workers’
compensation, larceny, embezzlement, or other criminal misappropriation
insurance), in such amounts, and with such coverages and deductibles as are
customary for companies similarly situated. All such insurance shall (i) provide
for not less than 30 days’ prior notice to the Administrative Agent of
termination, lapse or cancellation of such insurance and (ii) name the
Administrative Agent as mortgagee (in the case of property insurance) or
additional insured on behalf of the Secured Parties (in the case of liability
insurance) or loss payee (in the case of property insurance), as applicable.

(b)    At the time of delivery of the applicable Mortgage (or such later date as
may be agreed to by the Administrative Agent in its reasonable discretion),
cause such property insurance policy with respect to the Mortgaged Property
subject to such Mortgage to be endorsed or otherwise amended to include a
“standard” lender’s loss payable mortgage endorsement, in form and substance
reasonably satisfactory to the Administrative Agent; deliver a certificate of
insurance with respect to such Mortgaged Property to the Administrative Agent;
and deliver to the Administrative Agent, prior to or concurrently with the
cancellation or nonrenewal of any such policy of insurance covered by this
clause (b), a copy of a renewal or replacement (or other evidence of renewal of
a policy previously delivered to the Administrative Agent) insurance certificate
with respect thereto.

(c)    If any building or mobile home on an improved Mortgaged Property is at
any time located in an area identified by the Federal Emergency Management
Agency (or any successor agency) as a special flood hazard area (each a “Special
Flood Hazard Area”) with respect to which flood insurance has been made
available under the Flood Insurance Laws, (i) maintain, or cause to be
maintained, with a financially sound and reputable insurer, flood insurance in
an amount and otherwise sufficient to comply with all applicable rules and
regulations promulgated pursuant to the Flood Insurance Laws and (ii) deliver to
the Administrative Agent evidence of such compliance in form and substance
reasonably acceptable to the Administrative Agent.

6.08    Compliance with Laws. Comply in all material respects with the
requirements of all Applicable Laws and all orders, writs, injunctions and
decrees applicable to it or to its business or property, except in such
instances in which (a) such requirement of Applicable Law or order, write,
injunction or decree is being contested in good faith by appropriate proceedings
diligently conducted; or (b) the failure to comply therewith could not
reasonably be expected to have a Material Adverse Effect. Materially comply with
all Anti-Terrorism Laws, Anti-Corruption Laws and Sanctions.

6.09    Books and Records. Maintain proper books of record and account, in which
full, true and correct entries in conformity with GAAP consistently applied
shall be made of all financial transactions and matters involving the assets and
business of each Borrower and each Subsidiary, as the case may be; and
(b) maintain such books of record and account in material conformity with all
applicable requirements of any Governmental Authority having regulatory
jurisdiction over the Borrower and each of its Subsidiaries, as the case may be.

6.10    Inspection Rights. Permit representatives and independent contractors of
the Administrative Agent to visit and inspect any of its properties, to examine
its corporate, financial and operating records, and make copies thereof or
abstracts therefrom, and to discuss its affairs, finances and accounts with its
directors, officers, and independent public accountants (subject to

 

81



--------------------------------------------------------------------------------

such accountants’ policies and procedures), all at the expense of the Borrower
and at such reasonable times during normal business hours and as often as may be
reasonably desired, upon reasonable advance notice to the Borrower; provided,
that notwithstanding the foregoing, so long as no Event of Default has occurred
and is continuing, such visits, inspections and examinations shall only be
conducted by the Administrative Agent and shall be limited to one per fiscal
year (and only one time at the Borrower’s expense); provided, further, that when
an Event of Default has occurred and is continuing, the Administrative Agent (or
any of its representatives or independent contractors) may do any of the
foregoing at the expense of the Borrower at any time during normal business
hours and without advance notice. Lenders may participate in any such visit or
inspection at their own expense.

6.11    Use of Proceeds. Use the proceeds of the Loans for the Transactions and
general corporate purposes not in contravention of any Law or of any Loan
Document. No proceeds of any Loan will be used, directly or to the best
knowledge of the Loan Parties, indirectly, or contributed or otherwise made
available to any Subsidiary or other Person, in violation of Anti-Corruption
Laws, or to fund any activities of or business with any individual or entity, or
in any Designated Jurisdiction, that, at the time of such funding, is the target
of Sanctions, or in any other manner that will result in a violation by a party
to this Agreement or any of its Related Parties (including any individual or
entity participating in the transaction, whether as Lender, Lead Arranger,
Administrative Agent or otherwise) of Sanctions.

6.12    Additional Guarantors and Collateral.

(a)    Promptly notify the Administrative Agent upon any Person becoming a
Restricted Subsidiary and (a) cause any such Restricted Subsidiary that is (i) a
Domestic Subsidiary or (ii) a Foreign Subsidiary that loses its status as a CFC
and is (or becomes) a guarantor of the obligations of a U.S. borrower under the
ABL Credit Agreement promptly (and in any event within 30 days of such Person
becoming a Restricted Subsidiary (or such longer period as the Administrative
Agent may agree to in its reasonable discretion)) to execute and deliver to the
Administrative Agent a Guaranty (including, if requested by the Administrative
Agent, a joinder to the Guaranty in form and substance satisfactory to the
Administrative Agent) in favor of the Administrative Agent for the benefit of
the Secured Parties, (b) cause such Guarantor to promptly (and in any event
within 30 days of such Guarantor becoming a Restricted Subsidiary (or such
longer period as the Administrative Agent may agree to in its reasonable
discretion) deliver to the Administrative Agent such certificates of resolutions
or other action, incumbency certificates and/or other certificates of
Responsible Officers or other authorized Persons of such Subsidiary as the
Administrative Agent may require evidencing the identity, authority and capacity
of each Responsible Officer or other authorized Person thereof in connection
with the Guaranty to which such Subsidiary is a party and such additional and
other documents and certifications as the Administrative Agent may reasonably
require to evidence that such Subsidiary is duly organized or formed and is
validly existing, in good standing and qualified to engage in business, in each
case to the extent applicable, in jurisdictions reasonably identified by the
Administrative Agent, and (c) cause such Guarantor to execute and deliver
promptly (and in any event within 30 days of such Guarantor becoming a
Restricted Subsidiary) such documents, instruments and agreements and to take
such other actions as the Administrative Agent shall require to evidence and
perfect a Lien in favor of the Administrative Agent (for the benefit of Secured
Parties) on all assets of such

 

82



--------------------------------------------------------------------------------

Person which are the same type as the Collateral, including delivery of legal
opinions, in form and substance satisfactory to Agent, as it shall deem
appropriate.

(b)    Subject to the terms of the ABL Intercreditor Agreement and, with respect
to any Material Real Property, clause (c) below, with respect to any property
acquired after the Closing Date by any Loan Party (including, without
limitation, any acquisition pursuant to an LLC Division) that is intended to be
subject to the Lien created by any of the Collateral Documents but is not so
subject, promptly (and in any event within 90 days after the acquisition
thereof, or such longer period as may be agreed to the Administrative Agent in
its sole discretion) (i) execute and deliver to the Administrative Agent such
amendments or supplements to the relevant Collateral Documents or such other
documents as the Administrative Agent shall deem necessary or advisable to grant
to the Administrative Agent, for its benefit and for the benefit of the other
Secured Parties, a Lien on such property subject to no Liens other than
Permitted Liens and (ii) take all actions necessary to cause such Lien to be
duly perfected to the extent required by such Collateral Document in accordance
with all applicable requirements of law, including the filing of financing
statements in such jurisdictions as may be reasonably requested by the
Administrative Agent. The Borrower shall otherwise take such actions and execute
and/or deliver to the Administrative Agent such documents as the Administrative
Agent shall require to confirm the validity, perfection and priority of the Lien
of the Collateral Documents on such after-acquired properties.

(c)    With respect to any Mortgaged Property on the Closing Date, within one
hundred twenty (120) days following the Closing Date (or such longer period as
may be agreed to by the Administrative Agent in its reasonable discretion), and
with respect to any Material Real Property acquired after the Closing Date,
within one hundred twenty (120) days after such acquisition (but in no event
prior to forty-five (45) days after the Borrower has given notice of such
acquisition to the Administrative Agent and in no event prior to the Borrower
receiving confirmation from the Administrative Agent that flood insurance due
diligence has been completed or such longer period as may be agreed to by the
Administrative Agent in its reasonable discretion), the Borrower shall, or shall
cause the applicable Loan Party to, grant to the Administrative Agent a Mortgage
on such Material Real Property, which Mortgage shall constitute a valid and
enforceable Lien on the applicable Loan Party’s right, title and interest in and
to such Material Real Property, subject to no other Liens except Permitted
Liens, and record, register or file, the Mortgage in such manner and in such
places as is required by law to establish the Liens in favor of the
Administrative Agent (for the benefit of the Secured Parties) required to be
granted pursuant to the Mortgages and pay, and cause each such Loan Party to
pay, in full, all Taxes, fees and other charges required to be paid in
connection with such recording, registration or filing of the Mortgages. With
respect to each such Mortgage, the Borrower shall cause the following
requirements to be satisfied with respect to such Mortgaged Property:

(i)    the Administrative Agent shall have received with respect to each
Mortgaged Property the Flood Documentation;

(ii)     the Administrative Agent shall have received with respect to the
Mortgage encumbering each such Mortgaged Property, opinions of local counsel
regarding the enforceability of the Mortgages and such other matters customarily
covered in real estate mortgage counsel opinions as the Administrative Agent may
reasonably request, if and to

 

83



--------------------------------------------------------------------------------

the extent, and in such form, as local counsel customarily provides such
opinions as to such other matters, and

(iii)    the Administrative Agent shall have received:

(A) a policy or policies or marked up unconditional binder of title insurance
(“Mortgage Policy”), in the amount of the fair market value of the respective
Mortgaged Property, issued by a nationally recognized title insurance company
(“Title Insurer”) insuring the Lien of each Mortgage as a valid first priority
Lien on the Mortgaged Property described therein, free of any other Liens except
Permitted Liens, together with such customary endorsements, coinsurance and
reinsurance as the Administrative Agent may reasonably request and which are
available at commercially reasonable rates in the jurisdiction where the
applicable Mortgaged Property is located (provided, however, that in lieu of a
zoning endorsement, Administrative Agent shall accept a zoning report from a
nationally recognized zoning report provider), and

(B) a survey of each Mortgaged Property (including all improvements, easements
and other customary matters thereon reasonably required by the Administrative
Agent), as applicable, for which all necessary fees (where applicable) have been
paid, which (A) complies in all material respects with the minimum detail
requirements of the American Land Title Association and American Congress of
Surveying and Mapping as such requirements are in effect on the date of
preparation of such survey and (B) is sufficient for such Title Insurer to
remove all standard survey exceptions from the title insurance policy relating
to such Mortgaged Property or otherwise reasonably acceptable to the
Administrative Agent; provided, however, that so long as the Title Insurer shall
accept the same to eliminate the standard survey exceptions from such policy or
policies, in lieu of a new or revised survey Borrowers may provide a “no
material change” affidavit with respect to any prior survey for the respective
Mortgaged Property (which prior survey otherwise substantially complies with the
foregoing survey requirements) (a “Survey”).

6.13    Further Assurances. Promptly upon request by the Administrative Agent,
or any Lender through the Administrative Agent, (a) correct any material defect
or error that may be discovered in any Loan Document or in the execution,
acknowledgment, filing or recordation thereof, and (b) do, execute, acknowledge,
deliver, record, re-record, file, re-file, register and re-register any and all
such further acts, deeds, certificates, assurances and other instruments as the
Administrative Agent, or any Lender through the Administrative Agent, may
reasonably require from time to time in order to (i) carry out more effectively
the purposes of the Loan Documents, (ii) to the fullest extent permitted by
Applicable Law, subject any Loan Party’s or any of its Restricted Subsidiaries’
properties, assets, rights or interests to the Liens now or hereafter intended
to be covered by any of the Collateral Documents, (iii) perfect and maintain the
validity, effectiveness and priority of any of the Collateral Documents and any
of the Liens intended to be created thereunder and (iv) assure, convey, grant,
assign, transfer, preserve, protect and confirm more effectively unto the
Secured Parties the rights granted or now or hereafter intended to be granted to
the Secured Parties under any Loan Document or under any other instrument
executed

 

84



--------------------------------------------------------------------------------

in connection with any Loan Document to which any Loan Party or any of its
Restricted Subsidiaries is or is to be a party, and cause each of its Restricted
Subsidiaries to do so.

6.16    Maintenance of Ratings. The Borrower shall use commercially reasonable
efforts to cause the credit facilities provided for herein to be continuously
rated by S&P and Moody’s and to maintain a corporate family rating of the
Borrower from each of S&P and Moody’s; provided that the Borrower shall not be
required to obtain or maintain any specific rating.

6.17    Conference Calls. The Borrower shall, prior to, or within 10 days (or
such later date as the Administrative Agent may agree in its reasonable
discretion) after, the date of the delivery of the quarterly and annual
financial information pursuant to clause (a) or (b) of Section 6.01, hold a
conference call or teleconference, at a time selected by the Borrower and
reasonably acceptable to the Administrative Agent, with all of the Lenders that
choose to participate, to review the financial results of the previous fiscal
quarter or year, as the case may be, of the Borrower (it being understood that
any such call may be combined with any similar call held for any of the
Borrower’s other lenders or security holders).

6.18    Post-Closing Requirements. Except as otherwise agreed by the
Administrative Agent in its reasonable discretion, the Borrower shall, and shall
cause each of the other Loan Parties to, deliver each of the documents,
instruments and agreements and take each of the actions set forth on Schedule
6.18, if any, within the time periods set forth therein (or such longer time
periods as determined by the Administrative Agent in its reasonable discretion).

ARTICLE VII. NEGATIVE COVENANTS

So long as any Lender shall have any Commitment hereunder or any Loan or other
Obligation hereunder shall remain unpaid or unsatisfied, the Borrower shall not,
nor shall it permit any Restricted Subsidiary to, directly or indirectly:

7.01    Liens. Create, incur, assume or suffer to exist any Lien upon any of its
property, assets or revenues, whether now owned or hereafter acquired, or sign
or file or suffer to exist under the Uniform Commercial Code of any jurisdiction
a financing statement that names the Borrower or any of its Restricted
Subsidiaries as debtor, or assign any accounts or other right to receive income,
other than the following (collectively, “Permitted Liens”):

(a)    Liens pursuant to any Loan Document;

(b)    Liens existing on the Closing Date and listed on Schedule 7.01;

(c)    Liens for Taxes not yet due and payable or being Properly Contested;

(d)    carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s or
other like Liens arising in the ordinary course of business which are not
overdue for a period of more than 30 days or which are being Properly Contested;

(e)    pledges or deposits in the ordinary course of business in connection with
workers’ compensation, unemployment insurance and other social security
legislation, other than any Lien imposed by ERISA;

 

85



--------------------------------------------------------------------------------

(f)    deposits or other Liens to secure the performance of bids, trade
contracts and leases (other than Indebtedness), statutory obligations, surety
bonds (other than bonds related to judgments or litigation), performance bonds
and other obligations of a like nature incurred in the ordinary course of
business;

(g)    easements, rights-of-way, restrictions and other similar encumbrances
affecting Real Estate which, are (i) shown in any lender’s policy of title
insurance insuring any Mortgage, or (ii) in the aggregate, are not substantial
in amount, and which do not in any case materially detract from the value of the
property subject thereto or materially interfere with the ordinary conduct of
the business of the applicable Person;

(h)    Liens arising solely by virtue of any statutory or common law provision
relating to banker’s liens, rights of set-off or similar rights and remedies as
to deposit accounts or other funds maintained with a creditor depository
institution;

(i)    Liens securing judgments for the payment of money not constituting an
Event of Default under Section 8.01(h) or securing appeal or other surety bonds
related to such judgments (so long as such judgments do not constitute an Event
of Default under Section 8.01(h));

(j)    Liens securing Indebtedness permitted under Section 7.02(e); provided
that such Liens do not at any time encumber any property other than the property
financed by such Indebtedness;

(k)    any Lien existing on any property or asset prior to the acquisition
thereof or existing on any property or asset of any Person that becomes a
Restricted Subsidiary after the date hereof prior to the time such Person
becomes a Restricted Subsidiary; provided that (i) such Lien is not created in
contemplation of or in connection with such acquisition or such Person becoming
a Restricted Subsidiary, as the case may be, (ii) such Lien shall not apply to
any other property or assets of such Restricted Subsidiary and (iii) such Lien
shall secure only those obligations which it secures on the date of such
acquisition or the date such Person becomes Restricted Subsidiary;

(l)    extensions, renewals and replacements of Liens referred to in clauses
(a) through (k) above, provided that the property covered thereby is not
increased and any renewal or extension of the obligations secured or benefited
thereby is permitted by Section 7.02.

(m)    Liens arising under leases, subleases, licenses and rights to use granted
to others and permitted under Section 7.05(f);

(n)    Liens not expressly permitted by clauses (a) through (m) above and as to
which the aggregate amount of obligations secured thereby does not exceed
$75,000,000 at any one time;

(o)    other Liens in an unlimited amount so long as, in the case of (a) Liens
securing Indebtedness on a pari passu basis with the Liens securing the
Obligations, the First Lien Net Leverage Ratio would not exceed 2.25 to 1.00 and
(b) Liens securing Indebtedness on a junior basis with the Liens securing the
Obligations, the Senior Secured Net Leverage Ratio would not exceed 2.75 to
1.00;

 

86



--------------------------------------------------------------------------------

(p)    Liens securing Indebtedness permitted under Section 7.02(o); provided
that such Liens do not at any time encumber any property other than the property
financed or leased by such Indebtedness;

(q)    Liens securing Indebtedness permitted under Section 7.02(p); provided
that (x) with respect to ABL Priority Collateral only, subject to the ABL
Intercreditor Agreement, such Liens may be senior to the Liens in favor of the
Administrative Agent (and if such Liens are senior to the Liens in favor of the
Administrative Agent with respect to ABL Priority Collateral, then such Liens
must be junior to the Liens in favor of the Administrative Agent with respect to
Collateral not constituting ABL Priority Collateral) and (y) such Indebtedness
shall be subject to the ABL Intercreditor Agreement or another customary
intercreditor agreement reasonably acceptable to the Administrative Agent; and

(r)    Liens on the Collateral (or any portion thereof) securing Indebtedness
issued pursuant to Section 7.02(q).

Notwithstanding the foregoing, the Borrower shall not, nor shall it permit any
Restricted Subsidiary to, directly or indirectly, create, incur, assume or
suffer to exist any Lien upon (x) any Equity Interests owned by any Loan Party
in Top Golf and (y) intellectual property owned by any Foreign Subsidiary that
is a borrower or a guarantor under the ABL Intercreditor Agreement (other than
Liens on such intellectual property pursuant to the ABL Loan Documents).

For purposes of determining compliance with this Section 7.01, in the event that
any Lien (or any portion thereof) meets the criteria of more than one of the
categories set forth above, the Borrower may, in its sole discretion, at the
time of incurrence, divide, classify or reclassify, or at any later time divide,
classify or reclassify, such Lien (or any portion thereof) in any manner that
complies with this covenant; provided, that all Liens created pursuant to the
Loan Documents will be deemed to have been incurred on the Closing Date in
reliance on the exception in clause (a) above and will not be permitted to be
reclassified pursuant to this paragraph.

7.02    Indebtedness. Create, incur, assume or suffer to exist any Indebtedness,
except:

(a)    Indebtedness under the Loan Documents;

(b)    Indebtedness on the Closing Date and listed on Schedule 7.02;

(c)    Indebtedness consisting of unsecured intercompany loans among the
Borrower and any Restricted Subsidiary or unsecured guarantees of the Borrower
or any Restricted Subsidiary in respect of Indebtedness of the Borrower or any
Restricted Subsidiary so long as, in each case, the corresponding Investment is
permitted under Section 7.03;

(d)    Indebtedness of the Borrower or any Restricted Subsidiary existing or
arising under any Swap Contract, provided that such Swap Contract was entered
into by such Person to hedge risks arising in the ordinary course of business
and not for speculative purposes;

(e)    Indebtedness in respect of Capitalized Leases, Off-Balance Sheet
Liabilities and purchase money obligations for fixed or capital assets;
provided, however, that the aggregate amount of all such Indebtedness at any one
time outstanding shall not exceed $50,000,000;

 

87



--------------------------------------------------------------------------------

(f)    Indebtedness that is in existence when a Person becomes a Restricted
Subsidiary or that is secured by an asset when acquired by the Borrower or
Restricted Subsidiary, as long as such Indebtedness was not incurred in
contemplation of such Person becoming a Restricted Subsidiary or such
acquisition, and does not exceed $50,000,000 in the aggregate at any time;

(g)    Indebtedness of any wholly owned Restricted Subsidiary to the Borrower or
another wholly owned Restricted Subsidiary constituting the purchase price in
respect of intercompany transfers of goods and services made in the ordinary
course of business to the extent otherwise permitted by Section 7.08 and not
constituting Indebtedness for borrowed money;

(h)    Indebtedness of the Borrower or any Restricted Subsidiary in connection
with guaranties resulting from endorsement of negotiable instruments in the
ordinary course of business;

(i)    Indebtedness on account of surety bonds and appeal bonds in connection
with the enforcement of rights or claims of the Borrower or its Restricted
Subsidiaries or in connection with judgments not resulting in an Event of
Default under Section 8.01(h);

(j)    any refinancings, refundings, renewals or extensions of Indebtedness
permitted pursuant to Sections 7.02(b); provided that (i) the amount of such
Indebtedness is not increased at the time of such refinancing, refunding,
renewal or extension except by an amount equal to a reasonable premium or other
reasonable amount paid, and fees and expenses reasonably incurred, in connection
with such refinancing and by an amount equal to any existing commitments
unutilized thereunder, and (ii) Indebtedness subordinated to the Obligations is
not refinanced except on subordination terms at least as favorable to the
Administrative Agent and the Lenders and no more restrictive on the Borrower and
its Restricted Subsidiaries than the subordinated Indebtedness being refinanced.

(k)    Bank Product Debt (other than Indebtedness arising under Swap Contracts);

(l)    Indebtedness that is not included in any of the preceding clauses
(a) through (k) of this Section 7.02 and does not exceed $75,000,000 in the
aggregate at any time;

(m)    Indebtedness to the Person, or the beneficial holders of Equity Interests
in the Person, whose assets or Equity Interests are acquired in a Permitted
Acquisition where such Indebtedness (i) is payable in full no sooner than three
years from the date of such Permitted Acquisition, (ii) is repayable in
installments of no more than one-third of the initial amount in any year after
the date of such Permitted Acquisition, (iii) bears interest and fees that are
consistent with then available market rates for such Indebtedness, (iv) is not
secured by a Lien and (v) does not exceed (together with all other Indebtedness
incurred under this clause (m)) $25,000,000 in the aggregate at any time;

(n)    other Indebtedness that is not included in any of the preceding clauses
of this Section so long as: (i) such Indebtedness does not have a weighted
average life that is shorter than that of the Term Facility, (ii) such
Indebtedness has a maturity date that is at least 6 months after the Maturity
Date, (iii) to the extent such Indebtedness is secured on a pari passu basis
with the Liens securing the Obligations, such Indebtedness shall be subject to
MFN Protection solely to the extent any Incremental Term Loans incurred in lieu
thereof would be subject to MFN Protection,

 

88



--------------------------------------------------------------------------------

and (iv) immediately upon and after giving effect to such Indebtedness, the
Consolidated Total Net Leverage Ratio is not greater than 3.25 to 1.00;
provided, that all such Indebtedness outstanding pursuant to this clause
(n) incurred by a Restricted Subsidiary that is not a Guarantor shall not exceed
$75,000,000 in the aggregate at any time;

(o)    Indebtedness pursuant to equipment financing and/or leases entered into
among one or more of the Loan Parties and Banc of America Leasing & Capital,
LLC, in an aggregate amount not to exceed $50,000,000 at any time outstanding;

(p)    Indebtedness incurred pursuant to the ABL Credit Agreement and the
related credit documents in an aggregate principal amount not to exceed the
greater of (x) $450,000,000 and (y) the Borrowing Base, and any refinancings,
refundings, renewals or extensions thereof; provided that the amount of such
Indebtedness is not increased at the time of such refinancing, refunding,
renewal or extension except by an amount equal to a reasonable premium or other
reasonable amount paid, and fees and expenses reasonably incurred, in connection
with such refinancing and by an amount equal to any existing commitments
unutilized thereunder; provided further that any Indebtedness incurred pursuant
to this clause (p) is not guaranteed by, or secured by the assets of, any
Foreign Subsidiary (other than the Acquired Business and any Foreign Subsidiary
formed in the United Kingdom or Canada); and

(q)    (A) Indebtedness (in the form of senior secured, senior unsecured, senior
subordinated, or subordinated notes or junior lien or unsecured loans) incurred
by the Borrower in an aggregate principal amount not to exceed the then
remaining Maximum Incremental Amount, which Indebtedness shall be deemed to have
been incurred in reliance on Section 2.15; provided that (1) such Indebtedness
shall not mature earlier than the Latest Maturity Date in effect at such time,
(2) as of the date of the incurrence of such Indebtedness, the weighted average
life to maturity of such Indebtedness shall be no shorter than that of the
weighted average life to maturity of the existing Term Loans under any Term
Facility, (3) no Restricted Subsidiary is a borrower or guarantor with respect
to such Indebtedness other than any Loan Party, (4) the covenants, events of
default, guarantees, collateral and other terms of such Indebtedness (other than
pricing and optional prepayment or redemption terms), taken as a whole, are not
more materially restrictive to the Borrower and the Restricted Subsidiaries, as
reasonably determined by the Borrower, than those set forth in this Agreement;
(5) if secured, such indebtedness shall only be secured by Collateral and, at
the time of incurrence the holders of such Indebtedness (or a representative
thereof on behalf of such holders) shall have entered into an intercreditor
agreement with the Administrative Agent in form and substance reasonably
acceptable to the Administrative Agent agreeing that any Liens securing such
Indebtedness are subject to the terms thereof (provided that, for the avoidance
of doubt, such Liens shall be pari passu with or junior to the Liens securing
the Obligations) and (6) the Borrower has delivered to the Administrative Agent
a certificate of a Responsible Officer of the Borrower, together with a
reasonably detailed description of the material terms and conditions of such
Indebtedness or drafts of the documentation relating thereto, stating that the
Borrower has determined in good faith that such terms and conditions satisfy the
foregoing requirements set forth in subclauses (1)-(4) (and which shall be
conclusive evidence that such terms and conditions satisfy the foregoing
requirement) (such Indebtedness incurred pursuant to this subclause (q) being
referred to as “Permitted Alternative Incremental Facilities Debt”) and (B) any
refinancing, refunding, renewal or extension of any Indebtedness specified in
subclause (A) above; provided that (x) the principal amount of any such
Indebtedness is not increased above

 

89



--------------------------------------------------------------------------------

the principal amount thereof outstanding immediately prior to such refinancing,
refunding, renewal or extension (except for any original issue discount thereon,
accrued and unpaid interest and the amount of fees, expenses and premium in
connection with such refinancing) and (y) such refinancing, refunding, renewal
or extension meets the requirements set forth in subclauses (A)(1) through
(A)(6) above.

The outstanding aggregate principal amount of all Indebtedness of the Foreign
Subsidiaries of the Borrower incurred pursuant to clauses (e), (f), (l), (m),
(n) and (q) of this Section 7.02 shall not exceed $50,000,000.

For purposes of determining compliance with this Section 7.02, in the event that
any Indebtedness (or any portion thereof) meets the criteria of more than one of
the categories set forth above, the Borrower may, in its sole discretion, at the
time of incurrence, divide, classify or reclassify, or at any later time divide,
classify or reclassify, such Indebtedness (or any portion thereof) in any manner
that complies with this covenant; provided, that all Indebtedness created
pursuant to the Loan Documents will be deemed to have been incurred on the
Closing Date in reliance on the exception in clause (a) above and will not be
permitted to be reclassified pursuant to this paragraph.

7.03    Investments. Make or hold any Investments, except:

(a)    advances to officers, directors and employees of the Borrower and its
Restricted Subsidiaries for travel, entertainment, relocation and analogous
ordinary business purposes;

(b)    Investments in Restricted Subsidiaries to the extent existing on the
Closing Date and other Investments in existence on the Closing Date and set
forth on Schedule 7.03;

(c)    Investments by: (i) a Loan Party in another Loan Party; (ii) a Borrower
or a Guarantor in a Restricted Subsidiary that is not a Loan Party so long as:
(A) the aggregate amount of such Investments, together with all Permitted
Acquisitions of entities that are not or do not become Guarantors and assets
that do not become Collateral pursuant to clause (e) of the definition of
“Permitted Acquisitions” (other than in reliance on the Permitted Acquisition
Leverage Condition), shall not exceed: $200,000,000, and (B) no Event of Default
has occurred and is continuing at the time of such Investment, or would result
therefrom; and (iii) a Restricted Subsidiary that is not a Borrower or Guarantor
in any other Restricted Subsidiary; provided that any intercompany loan from a
Loan Party to the Borrower or any Subsidiary shall be documented by an
intercompany note in form and substance reasonably satisfactory to the
Administrative Agent and such intercompany note shall be pledged to the
Administrative Agent (for the benefit of the Secured Parties);

(d)    Investments consisting of extensions of credit in the nature of accounts
receivable or notes receivable arising from the grant of trade credit in the
ordinary course of business, and Investments received in satisfaction or partial
satisfaction thereof from financially troubled account debtors to the extent
reasonably necessary in order to prevent or limit loss;

(e)    Investments consisting of Permitted Acquisitions;

(f)    Investments pursuant to Swap Contracts otherwise permitted hereunder;

 

90



--------------------------------------------------------------------------------

(g)    Investments in Cash Equivalents;

(h)    so long as no Event of Default has occurred and is continuing or would
result therefrom, any other Investments made after the Closing Date in an
aggregate amount not to exceed $150,000,000 at any time outstanding;

(i)    [reserved];

(j)    Investments, so long as: (i) no Default or Event of Default has occurred
and is continuing or would result therefrom; (ii) the amount expended in
connection with any such Investment is made solely using Top Golf Proceeds,
(iii) the aggregate amount expended in connection with all such Investments
consummated under this clause (j) and transactions consummated under
Section 7.06(g) does not exceed $150,000,000 in the aggregate; (iv) the Borrower
provides the Administrative Agent with at least 7 days prior written notice of
any such Investment (which notice shall contain the amount to be expended in
such transaction and evidence of the source of funds for such expenditure); (v)
the Borrower provides the Administrative Agent with evidence of the making of
any Investment under this clause (j);

(k)    additional Investments in Top Golf in an amount not to exceed $30,000,000
in the aggregate at any time so long as at the time of any such Investment, no
Default or Event of Default has occurred and is continuing or would result
therefrom;

(l)    unlimited Investments provided that after giving effect thereto (i) no
Event of Default shall have occurred and be continuing and (ii) the Consolidated
Total Net Leverage Ratio is equal to or less than 2.00 to 1.00; and

(m)    Investments in an amount not to exceed the portion of the Available
Amount on the date of such election that the Borrower elects to apply to this
Section 7.03(m); provided that after giving effect thereto no Event of Default
shall have occurred and be continuing.

7.04    Fundamental Changes. (a) Merge, dissolve, liquidate, consolidate with or
into another Person, or Dispose of (whether in one transaction or in a series of
transactions) all or substantially all of its assets (whether now owned or
hereafter acquired) to or in favor of any Person (including, in each case,
pursuant to a Delaware LLC Division), except that, so long as no Default exists
or would result therefrom:

(i)    any Restricted Subsidiary may merge with (i) the Borrower, provided that
the Borrower shall be the continuing or surviving Person, or (ii) any one or
more other Restricted Subsidiaries, provided that when any Loan Party (other
than the Borrower) is merging with another Restricted Subsidiary, such Loan
Party shall be the continuing or surviving Person;

(ii)    any Loan Party may Dispose of all or substantially all of its assets
(upon voluntary liquidation or otherwise) to the Borrower or to another Loan
Party;

(iii)    any Restricted Subsidiary that is not a Loan Party may dispose of all
or substantially all its assets (including any Disposition that is in the nature
of a liquidation) to (i) another Restricted Subsidiary that is not a Loan Party
or (ii) to a Loan Party;

 

91



--------------------------------------------------------------------------------

(iv)    any Immaterial Subsidiary may be wound up, liquidated or dissolved; and

(v)    the Borrower and its Restricted Subsidiaries may make those Dispositions
permitted by Section 7.05; or

(b)    Change its name; change its tax, charter or other organizational
identification number; or change its form or state of organization without 10
Business Days’ prior written notice to the Administrative Agent.

7.05    Dispositions. Make any Disposition or enter into any agreement to make
any Disposition, except:

(a)    Dispositions of obsolete or worn out property, whether now owned or
hereafter acquired, in the ordinary course of business;

(b)    Dispositions of inventory in the ordinary course of business;

(c)    Dispositions of equipment or real property to the extent that (i) such
property is exchanged for credit against the purchase price of similar
replacement property or (ii) the proceeds of such Disposition are reasonably
promptly applied to the purchase price of such replacement property;

(d)    Dispositions of property by any Restricted Subsidiary to the Borrower or
to a wholly-owned Restricted Subsidiary; provided that if the transferor of such
property is a Guarantor, the transferee thereof must either be the Borrower or a
Guarantor;

(e)    Dispositions permitted by Section 7.04 (other than Section 7.04(a)(v)),
(ii) Investments permitted by Section 7.03, and (iii) Restricted Payments
permitted by Section 7.06;

(f)    leases, subleases, licenses and rights to use granted to others in the
ordinary course of business and not otherwise prohibited by this Agreement so
long as such leases, subleases, licenses and rights to use do not materially
adversely affect the conduct by the Borrower and its Restricted Subsidiaries of
their core golf products business or the value of the Collateral;

(g)    [reserved];

(h)    (i) Dispositions of excess Real Estate and related assets made in
connection with the consolidation of business activities in other locations and
(ii) sale and leaseback transactions involving Real Estate;

(i)    [reserved];

(j)    other Dispositions in an aggregate amount in any fiscal year not to
exceed 5% of the Consolidated Tangible Assets of the Borrower and its Restricted
Subsidiaries as of the end of the most recently ended fiscal year of the
Borrower; and

(k)    other Dispositions; provided that at least 75% of the consideration for
such Disposition shall be paid to the Borrower or such Restricted Subsidiary in
cash or Cash

 

92



--------------------------------------------------------------------------------

Equivalents; provided that (1) any Designated Non-Cash Consideration received in
respect of such Disposition having an aggregate Fair Market Value, taken
together with all other Designated Non-Cash Consideration received pursuant to
this clause (1) from and after the Closing Date, not in excess of $50,000,000,
with the Fair Market Value of each item of Designated Non-Cash Consideration
being measured at the time received and without giving effect to subsequent
changes in value, shall be deemed cash and (2) any liabilities or obligations
that are assumed by the transferee in connection with such Disposition shall be
deemed cash and any securities, notes or other obligations received by the
Borrower or any of its Restricted Subsidiaries from the transferee or Affiliates
in connection with such Disposition shall be deemed cash if the Borrower or the
applicable Restricted Subsidiary intends at the time of receipt to convert such
securities, notes or other obligations to cash within fifteen months of receipt
thereof (with the proceeds thereof being cash proceeds upon any such
conversion); provided, further, that any such Disposition shall be for Fair
Market Value.

provided, however, that any Disposition pursuant to Section 7.05(a) through
Section 7.05(j) shall be for fair market value; provided, further, that the
Borrower or any of its Restricted Subsidiaries may enter into an agreement to
make an Disposition otherwise prohibited by this Section 7.05 if failure to
consummate such Disposition would not result in a liability or Indebtedness
otherwise prohibited by this Agreement and the consummation of the Disposition
contemplated by such agreement is conditioned upon either the termination of
this Agreement or receipt of the prior written consent of the Administrative
Agent and the Required Lenders.

7.06    Restricted Payments. Declare or make, directly or indirectly, any
Restricted Payment, or incur any obligation (contingent or otherwise) to do so,
or issue or sell any Equity Interests or accept any capital contributions,
except that:

(a)    each Restricted Subsidiary may make Restricted Payments to the Borrower,
any Restricted Subsidiaries of the Borrower that are Guarantors and any other
Person that owns a direct Equity Interest in such Restricted Subsidiary, ratably
according to their respective holdings of the type of Equity Interest in respect
of which such Restricted Payment is being made;

(b)    the Borrower and each Restricted Subsidiary may declare and make dividend
payments or other distributions payable solely in the common stock or other
Equity Interests of such Person;

(c)    so long as no Event of Default has occurred and is continuing or would
result therefrom, the Borrower and each Restricted Subsidiary may purchase,
redeem or otherwise acquire shares of its common stock or other Equity Interests
or warrants or options to acquire any such Equity Interests with the proceeds
received from the substantially concurrent issue of new shares of its common
stock or other Equity Interests;

(d)    the Borrower may purchase Equity Interests in any Loan Party or options
with respect to Equity Interests in any Loan Party held by employees or
management of any Loan Party in connection with the termination of employment of
such employees or management so long as: (i) the aggregate amount of such
purchases do not exceed $10,000,000 in any fiscal year of the Borrower, and
(ii) no Event of Default has occurred and is continuing at the time of any such
purchase or would result therefrom;

 

93



--------------------------------------------------------------------------------

(e)    so long as no Event of Default has occurred and is continuing or would
result therefrom, the Borrower and its Restricted Subsidiaries may make other
Restricted Payments in an aggregate amount not to exceed $50,000,000;

(f)    so long as no Event of Default has occurred and is continuing or would
result therefrom, the Borrower may make cash payments in lieu of issuance of
fractional shares in connection with the conversion of any convertible stock or
debt securities of the Borrower, in an aggregate amount not to exceed
$10,000,000 for all such payments;

(g)    the Borrower may make repurchases of and pay dividends on its common
stock so long as: (i) no Default or Event of Default has occurred and is
continuing or would result therefrom; (ii) the amount expended in connection
with any such transaction is made solely using Top Golf Proceeds; (iii) the
aggregate amount expended in connection with all such transactions consummated
under this clause (g) and Investments made under Section 7.03(j) does not exceed
$150,000,000 in the aggregate; (iv) the Borrower provides Agent with at least 7
days prior written notice of any such transaction (which notice shall contain
the amount to be expended in such transaction and evidence of the source of
funds for such expenditure); and (v) the Borrower provides Agent with evidence
of the completion of any such transaction under this clause (g);

(h)    any Restricted Payment made out of the net cash proceeds of the
substantially concurrent sale of, or made by exchange for, Qualified Equity
Interests or Junior Debt of the same payment and lien priority of any Junior
Debt being prepaid or exchanged therefor pursuant to this clause (h) of the
Borrower (other than Qualified Equity Interests issued or sold to a Restricted
Subsidiary of the Borrower or an employee stock ownership plan or to a trust
established by the Borrower or any of its Restricted Subsidiaries for the
benefit of their employees) or a substantially concurrent cash capital
contribution received by the Borrower from its stockholders; provided that such
net cash proceeds are not included in any determination of the Available Amount;

(i)    unlimited Restricted Payments provided that after giving effect thereto
(i) no Event of Default shall have occurred and be continuing and (ii) the
Consolidated Total Net Leverage Ratio is equal to or less than 1.75 to 1.00;

(j)    Restricted Payments in an amount not to exceed the portion of the
Available Amount on the date of such election that the Borrower elects to apply
to this Section 7.06(j); provided that after giving effect thereto no Event of
Default shall have occurred and be continuing; and

(k)    so long as no Event of Default has occurred and is continuing or would
result therefrom, the Borrower and its Subsidiaries may make other Restricted
Payments in an aggregate amount not to exceed $30,000,000 during each year.

7.07    Change in Nature of Business. Engage in any material line of business
substantially different from those lines of business conducted by the Borrower
and its Restricted Subsidiaries on the date hereof, one or more of the leisure
goods, products and services businesses generally or, in each case, any business
substantially related or incidental thereto.

7.08    Transactions with Affiliates. Enter into any transaction of any kind
with any Affiliate of the Borrower, except (a) transactions (i) between or among
Loan Parties and (ii)

 

94



--------------------------------------------------------------------------------

between or among Restricted Subsidiaries that are not Loan Parties,
(b) transactions constituting Investments in Restricted Subsidiaries as
permitted by Section 7.03, (c) transactions constituting Indebtedness among the
Borrower or any of its Restricted Subsidiaries, in each case as permitted by
Section 7.02; (d) transactions among the Borrower or any of its Restricted
Subsidiaries, in each case as permitted by Section 7.04 or Section 7.05, (e)
transactions constituting Restricted Payments permitted by Section 7.06, (f)
transactions constituting reasonable fees and compensation paid to (including
issuance and grants of securities and stock options, employment agreements and
stock option and ownership plans for the benefit of, and indemnities provided on
behalf of) officers, directors, employees and consultants of the Borrower or any
Restricted Subsidiary, (g) constituting loans or advances to employees and
officers of the Borrower and its Restricted Subsidiaries to the extent permitted
by Section 7.03(a), and (h) transactions with Affiliates in the ordinary course
of business, upon fair and reasonable terms fully disclosed to the
Administrative Agent and no less favorable than would be obtained in a
comparable arm’s-length transaction with a non-Affiliate.

7.09    Burdensome Agreements. Enter into or permit to exist any Contractual
Obligation (other than this Agreement or any other Loan Document or the ABL
Credit Agreement and the other ABL Loan Documents, and in each case any
amendments, modifications, restatements, renewals, extensions, supplements,
refundings, replacements or refinancings thereof permitted under this Agreement)
that (a) limits the ability (i) of any Restricted Subsidiary to make Restricted
Payments to the Borrower or any Guarantor or to otherwise transfer property to
or invest in the Borrower or any Guarantor, (ii) of the Borrower or any
Restricted Subsidiary to incur or repay the Obligations, (iii) of the Borrower
or any Restricted Subsidiary to grant Liens on any Collateral in favor of the
Agent for the benefit of the Lenders or (iv) of any Loan Party to guarantee the
Obligations; provided, that the restrictions set forth herein shall not apply to
(w) customary restrictions on transfers of property subject to a capital lease
as set forth in such capital lease; (x) customary restrictions with respect to a
Restricted Subsidiary pursuant to an agreement that has been entered into for
the sale or disposition (not otherwise prohibited by this Agreement or any other
Loan Document) of all or substantially all of the capital stock or assets of
such Restricted Subsidiary; (y) customary prohibitions on assignment in any
contract or lease; and (z) customary net worth provisions contained in leases
and other agreements entered into by a Restricted Subsidiary in the ordinary
course of business.

7.10    Organization Documents. Amend, modify or otherwise change any of its
Organization Documents as in effect on the Closing Date where such amendment,
modification or other change would have a Material Adverse Effect.

7.11    Tax Consolidation. File or consent to the filing of any consolidated
income tax return with any Person other than Borrower and Subsidiaries.

7.12    Accounting Changes. Make any material change in accounting treatment or
reporting practices, except as required by GAAP and in accordance with
Section 1.03; or change the Borrower’s fiscal year.

7.13    Activities of uPlay. Unless Borrower causes uPlay to become a Guarantor
hereunder in accordance with Section 6.12, uPlay will not (a) engage in any
business or activity or (b) own any assets or have any liabilities (other than
liabilities reasonably incurred in connection with its maintenance of its
existence).

 

95



--------------------------------------------------------------------------------

7.14    [Reserved].

ARTICLE VIII. EVENTS OF DEFAULT AND REMEDIES

8.01    Events of Default. Any of the following shall constitute an event of
default (each, an “Event of Default”):

(a)    Non-Payment. The Borrower or any other Loan Party fails to (i) pay when
and as required to be paid herein, any amount of principal of any Loan or
(ii) pay within three days after the same becomes due, any interest on any Loan,
or any fee due hereunder, or any other amount payable hereunder or under any
other Loan Document; or

(b)    Specific Covenants. The Borrower fails to perform or observe any term,
covenant or agreement contained in any of Section 6.03(a), 6.05 (solely with
respect to the Borrower’s existence), 6.11 or Article VII; or

(c)    Other Defaults. Any Loan Party fails to perform or observe any other
covenant or agreement (not specified in Section 8.01(a) or (b) above) contained
in any Loan Document on its part to be performed or observed and such failure
continues for 30 days; or

(d)    Representations and Warranties. Any representation, warranty,
certification or statement of fact made by or on behalf of the Borrower or any
other Loan Party herein, in any other Loan Document, or in any document
delivered in connection herewith or therewith shall be incorrect or misleading
in any material respect when made or deemed made; or

(e)    Cross-Default. (i) Any Loan Party or any Restricted Subsidiary thereof
(A) fails to make any payment when due (whether by scheduled maturity, required
prepayment, acceleration, demand, or otherwise) in respect of any Indebtedness
or Guarantee (other than Indebtedness hereunder and Indebtedness under Swap
Contracts) having an aggregate principal amount (including undrawn committed or
available amounts and including amounts owing to all creditors under any
combined or syndicated credit arrangement) of more than the Threshold Amount, or
(B) fails to observe or perform any other agreement or condition relating to any
such Indebtedness or Guarantee or contained in any instrument or agreement
evidencing, securing or relating thereto, or any other event occurs, the effect
of which default or other event is to cause, or to permit the holder or holders
of such Indebtedness or the beneficiary or beneficiaries of such Guarantee (or a
trustee or agent on behalf of such holder or holders or beneficiary or
beneficiaries) to cause, with the giving of notice or lapse of time if required,
such Indebtedness to be demanded or to become due or to be repurchased, prepaid,
defeased or redeemed (automatically or otherwise), or an offer to repurchase,
prepay, defease or redeem such Indebtedness to be made, prior to its stated
maturity, or such Guarantee to become payable or cash collateral in respect
thereof to be demanded; provided that an event of default under the ABL Credit
Agreement shall not constitute an Event of Default unless and until the date on
which the lenders under the ABL Credit Agreement have actually declared all such
obligations under the ABL Credit Agreement to be immediately due and payable in
accordance with the terms of the ABL Credit Agreement and such declaration has
not been rescinded by the lenders under the ABL Credit Agreement on or before
such date; or (ii) there occurs under any Swap Contract an Early Termination
Date (as defined in such Swap Contract) resulting from (A) any event of default
under such Swap Contract as to which a Loan Party or any

 

96



--------------------------------------------------------------------------------

Restricted Subsidiary thereof is the Defaulting Party (as defined in such Swap
Contract) or (B) any Termination Event (as so defined) under such Swap Contract
as to which a Loan Party or any Restricted Subsidiary thereof is an Affected
Party (as so defined) and, in either event, the Swap Termination Value owed by
such Loan Party or such Restricted Subsidiary as a result thereof is greater
than the Threshold Amount; or

(f)    Insolvency Proceedings, Etc. Any Loan Party or any Restricted Subsidiary
thereof institutes or consents to the institution of any proceeding under any
Debtor Relief Law, or makes an assignment for the benefit of creditors; or
applies for or consents to the appointment of any receiver, trustee, custodian,
conservator, liquidator, rehabilitator or similar officer for it or for all or
any material part of its property; or any receiver, trustee, custodian,
conservator, liquidator, rehabilitator or similar officer is appointed without
the application or consent of such Person and the appointment continues
undischarged or unstayed for 60 calendar days; or any proceeding under any
Debtor Relief Law relating to any such Person or to all or any material part of
its property is instituted without the consent of such Person and continues
undismissed or unstayed for 60 calendar days, or an order for relief is entered
in any such proceeding; or

(g)    Inability to Pay Debts; Attachment. (i) Any Loan Party or any Restricted
Subsidiary thereof becomes unable or admits in writing its inability or fails
generally to pay its debts as they become due, or (ii) any writ or warrant of
attachment or execution or similar process is issued or levied against all or
any material part of the property of any such Person and is not released,
vacated or fully bonded within 30 days after its issue or levy; or

(h)    Judgments. There is entered against any Loan Party or any Restricted
Subsidiary thereof (i) one or more final judgments or orders for the payment of
money in an aggregate amount (as to all such judgments and orders) exceeding the
Threshold Amount (to the extent not covered by independent third-party insurance
as to which the insurer is rated at least “A” by A.M. Best Company, has been
notified of the potential claim and does not dispute coverage), or (ii) any one
or more non-monetary final judgments that have, or could reasonably be expected
to have, individually or in the aggregate, a Material Adverse Effect and, in
either case, (A) enforcement proceedings are commenced by any creditor upon such
judgment or order, or (B) there is a period of 30 consecutive days during which
a stay of enforcement of such judgment, by reason of a pending appeal or
otherwise, is not in effect; or

(i)    ERISA. (i) An ERISA Event occurs with respect to a Pension Plan or
Multiemployer Plan which has resulted or could reasonably be expected to result
in liability of the Borrower or any of its Restricted Subsidiaries to the
Pension Plan, Multiemployer Plan or the PBGC in an aggregate amount in excess of
the Threshold Amount, or (ii) the Borrower or any ERISA Affiliate fails to pay
when due, after the expiration of any applicable grace period, any installment
payment with respect to its withdrawal liability under Section 4201 of ERISA
under a Multiemployer Plan which has resulted or could reasonably be expected to
result in liability of the Borrower or any of its Restricted Subsidiaries in an
aggregate amount in excess of the Threshold Amount; or

(j)    Invalidity of Loan Documents. Any material provision of any Loan
Document, at any time after its execution and delivery and for any reason other
than as expressly permitted hereunder or thereunder or satisfaction in full of
all the Obligations, ceases to be in full force and

 

97



--------------------------------------------------------------------------------

effect; or any Loan Party contests in any manner the validity or enforceability
of any provision of any Loan Document other than as expressly permitted
hereunder or thereunder; or any Loan Party denies that it has any or further
liability or obligation under any provision of any Loan Document, or purports to
revoke, terminate or rescind any provision of any Loan Document; or

(k)    Change of Control. There occurs any Change of Control; or

(l)    Collateral Documents. Any Collateral Document that creates a Lien with
respect to a material portion of the Collateral, after delivery thereof pursuant
to Section 4.01 or 6.12 shall for any reason (other than pursuant to the terms
thereof) cease to create a valid and perfected first priority Lien (subject to
Liens permitted by Section 7.01) on the Collateral purported to be covered
thereby, except to the extent that (i) any of the foregoing results from the
failure of the Administrative Agent to maintain possession of any stock
certificates, promissory notes, certificates of title or other instruments
delivered to it under the Collateral Documents or (ii) such loss is covered by a
title insurance policy benefitting the Administrative Agent or the Lenders and
the related insurer has not asserted in writing that such loss is not covered by
such title insurance policy and has not denied coverage.

8.02    Remedies upon Event of Default. If any Event of Default occurs and is
continuing, the Administrative Agent shall, at the request of, or may, with the
consent of, the Required Lenders, take any or all of the following actions:

(a)    declare the commitment of each Lender to make Loans to be terminated,
whereupon such commitments shall be terminated;

(b)    declare the unpaid principal amount of all outstanding Loans, all
interest accrued and unpaid thereon, and all other amounts owing or payable
hereunder or under any other Loan Document to be immediately due and payable,
without presentment, demand, protest or other notice of any kind, all of which
are hereby expressly waived by the Borrower; and

(c)    exercise on behalf of itself and the Lenders all rights and remedies
available to it and the Lenders under the Loan Documents;

provided, however, that upon the occurrence of an actual or deemed entry of an
order for relief with respect to the Borrower under the Bankruptcy Code of the
United States, the obligation of each Lender to make Loans shall automatically
terminate, the unpaid principal amount of all outstanding Loans and all interest
and other amounts as aforesaid shall automatically become due and payable, in
each case without further act of the Administrative Agent or any Lender.

8.03    Application of Funds. After the exercise of remedies provided for in
Section 8.02 (or after the Loans have automatically become immediately due and
payable), any amounts received on account of the Obligations shall be applied by
the Administrative Agent in the following order:

First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (including fees, charges and
disbursements of counsel to the Administrative Agent and amounts payable under
Article III) payable to the Administrative Agent in its capacity as such;

 

98



--------------------------------------------------------------------------------

Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal and interest) payable to the
Lenders (including fees, charges and disbursements of counsel to the respective
Lenders) arising under the Loan Documents and amounts payable under Article III,
ratably among them in proportion to the respective amounts described in this
clause Second payable to them;

Third, to payment of that portion of the Obligations constituting accrued and
unpaid interest on the Loans and other Obligations arising under the Loan
Documents, ratably among the Lenders in proportion to the respective amounts
described in this clause Third payable to them;

Fourth, to payment of that portion of the Obligations constituting unpaid
principal of the Loans and Obligations then owing under Secured Hedge Agreements
and Secured Cash Management Agreements, ratably among the Lenders, the Hedge
Banks and the Cash Management Banks in proportion to the respective amounts
described in this clause Fourth held by them; and

Last, the balance, if any, after all of the Obligations have been indefeasibly
paid in full, to the Borrower or as otherwise required by Law.

Notwithstanding the foregoing, Obligations arising under Secured Cash Management
Agreements and Secured Hedge Agreements shall be excluded from the application
described above if the Administrative Agent has not received written notice
thereof, together with such supporting documentation as the Administrative Agent
may request, from the applicable Cash Management Bank or Hedge Bank, as the case
may be. Each Cash Management Bank or Hedge Bank not a party to the Credit
Agreement that has given the notice contemplated by the preceding sentence
shall, by such notice, be deemed to have acknowledged and accepted the
appointment of the Administrative Agent pursuant to the terms of Article IX
hereof for itself and its Affiliates as if a “Lender” party hereto.

ARTICLE IX. ADMINISTRATIVE AGENT

9.01    Appointment and Authority. (a) Each of the Lenders hereby irrevocably
appoints Bank of America to act on its behalf as the Administrative Agent
hereunder and under the other Loan Documents and authorizes the Administrative
Agent to take such actions on its behalf and to exercise such powers as are
delegated to the Administrative Agent by the terms hereof or thereof, together
with such actions and powers as are reasonably incidental thereto. The
provisions of this Article IX are solely for the benefit of the Administrative
Agent and the Lenders, and the Borrower shall not have rights as a third party
beneficiary of any of such provisions. It is understood and agreed that the use
of the term “agent” herein or in any other Loan Documents (or any other similar
term) with reference to the Administrative Agent is not intended to connote any
fiduciary or other implied (or express) obligations arising under agency
doctrine of any Applicable Law. Instead such term is used as a matter of market
custom, and is intended to create or reflect only an administrative relationship
between contracting parties.

(b)    The Administrative Agent shall also act as the “collateral agent” under
the Loan Documents, and each of the Lenders (including in its capacities as a
potential Hedge Bank and a potential Cash Management Bank) hereby irrevocably
appoints and authorizes the Administrative Agent to act as the agent of such
Lender for purposes of acquiring, holding and enforcing any and

 

99



--------------------------------------------------------------------------------

all Liens on Collateral granted by any of the Loan Parties to secure any of the
Obligations, together with such powers and discretion as are reasonably
incidental thereto. In this connection, the Administrative Agent, as “collateral
agent” and any co-agents, sub-agents and attorneys-in-fact appointed by the
Administrative Agent pursuant to Section 9.05 for purposes of holding or
enforcing any Lien on the Collateral (or any portion thereof granted under the
Collateral Documents, or for exercising any rights and remedies thereunder at
the direction of the Administrative Agent), shall be entitled to the benefits of
all provisions of this Article IX and Article X (including Section 10.04(c), as
though such co-agents, sub-agents and attorneys-in-fact were the “collateral
agent” under the Loan Documents) as if set forth in full herein with respect
thereto.

9.02    Rights as a Lender. The Person serving as the Administrative Agent
hereunder shall have the same rights and powers in its capacity as a Lender as
any other Lender and may exercise the same as though it were not the
Administrative Agent and the term “Lender” or “Lenders” shall, unless otherwise
expressly indicated or unless the context otherwise requires, include the Person
serving as the Administrative Agent hereunder in its individual capacity. Such
Person and its Affiliates may accept deposits from, lend money to, own
securities of, act as the financial advisor or in any other advisory capacity
for and generally engage in any kind of business with the Borrower or any
Restricted Subsidiary or other Affiliate thereof as if such Person were not the
Administrative Agent hereunder and without any duty to account therefor to the
Lenders.

9.03    Exculpatory Provisions. The Administrative Agent shall not have any
duties or obligations except those expressly set forth herein and in the other
Loan Documents, and its duties hereunder shall be administrative in nature.
Without limiting the generality of the foregoing, the Administrative Agent:

(a)    shall not be subject to any fiduciary or other implied duties, regardless
of whether a Default has occurred and is continuing;

(b)    shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative Agent
is required to exercise as directed in writing by the Required Lenders (or such
other number or percentage of the Lenders as shall be expressly provided for
herein or in the other Loan Documents), provided that the Administrative Agent
shall not be required to take any action that, in its opinion or the opinion of
its counsel, may expose the Administrative Agent to liability or that is
contrary to any Loan Document or Applicable Law, including for the avoidance of
doubt any action that may be in violation of the automatic stay under any Debtor
Relief Law; and

(c)    shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to the Borrower or any of its Affiliates that
is communicated to or obtained by the Person serving as the Administrative Agent
or any of its Affiliates in any capacity.

(d)    The Administrative Agent shall not be liable for any action taken or not
taken by it (i) with the consent or at the request of the Required Lenders (or
such other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith

 

100



--------------------------------------------------------------------------------

shall be necessary, under the circumstances as provided in Sections 10.01 and
8.02) or (ii) in the absence of its own gross negligence or willful misconduct,
as determined by a court of competent jurisdiction by a final and nonappealable
judgment. The Administrative Agent shall be deemed not to have knowledge of any
Default unless and until notice describing such Default is given to the
Administrative Agent by the Borrower or a Lender.

(e)    The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document, or the creation,
perfection or priority of any Lien purported to be created by the Collateral
Documents, (v) the value or the sufficiency of any Collateral or (vi) the
satisfaction of any condition set forth in Article IV or elsewhere herein, other
than to confirm receipt of items expressly required to be delivered to the
Administrative Agent.

(f)    The Administrative Agent shall not be responsible or have any liability
for, or have any duty to ascertain, inquire into, monitor or enforce, compliance
with the provisions of this Agreement relating to Disqualified Institutions.
Without limiting the generality of the foregoing, the Administrative Agent shall
not (x) be obligated to ascertain, monitor or inquire as to whether any Lender
or prospective Lender is a Disqualified Institution or (y) have any liability
with respect to or arising out of any assignment of Loans, or disclosure of
confidential information, to any Disqualified Institution.

9.04    Reliance by Administrative Agent. The Administrative Agent shall be
entitled to rely upon, and shall not incur any liability for relying upon, any
notice, request, certificate, consent, statement, instrument, document or other
writing (including any electronic message, Internet or intranet website posting
or other distribution) believed by it to be genuine and to have been signed,
sent or otherwise authenticated by the proper Person. The Administrative Agent
also may rely upon any statement made to it orally or by telephone and believed
by it to have been made by the proper Person, and shall not incur any liability
for relying thereon. In determining compliance with any condition hereunder to
the making of a Loan that by its terms must be fulfilled to the satisfaction of
a Lender, the Administrative Agent may presume that such condition is
satisfactory to such Lender unless the Administrative Agent shall have received
notice to the contrary from such Lender prior to the making of such Loan. The
Administrative Agent may consult with legal counsel (who may be counsel for the
Borrower), independent accountants and other experts selected by it, and shall
not be liable for any action taken or not taken by it in accordance with the
advice of any such counsel, accountants or experts.

9.05    Delegation of Duties. The Administrative Agent may perform any and all
of its duties and exercise its rights and powers hereunder or under any other
Loan Document by or through any one or more sub-agents appointed by the
Administrative Agent. The Administrative Agent and any such sub-agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties. The exculpatory provisions of this
Article IX shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and

 

101



--------------------------------------------------------------------------------

any such sub-agent, and shall apply to their respective activities in connection
with the syndication of the credit facilities provided for herein as well as
activities as Administrative Agent. The Administrative Agent shall not be
responsible for the negligence or misconduct of any sub-agents except to the
extent that a court of competent jurisdiction determines in a final and
nonappealable judgment that the Administrative Agent acted with gross negligence
or willful misconduct in the selection of such sub-agents.

9.06    Resignation of Administrative Agent. The Administrative Agent may at any
time give notice of its resignation to the Lenders and the Borrower. Upon
receipt of any such notice of resignation, the Required Lenders shall have the
right, in consultation with the Borrower, to appoint a successor, which shall be
a bank with an office in the United States, or an Affiliate of any such bank
with an office in the United States. If no such successor shall have been so
appointed by the Required Lenders and shall have accepted such appointment
within 30 days after the retiring Administrative Agent gives notice of its
resignation, (or such earlier day as shall be agreed by the Required Lenders)
(the “Resignation Effective Date”), then the retiring Administrative Agent may
(but shall not be obligated to) on behalf of the Lenders, appoint a successor
Administrative Agent meeting the qualifications set forth above; provided that
in no event shall any such successor Administrative Agent be a Disqualified
Institution. Whether or not a successor has been appointed, such resignation
shall become effective in accordance with such notice on the Resignation
Effective Date.

(c)    With effect from the Resignation Effective Date, (1) the retiring
Administrative Agent shall be discharged from its duties and obligations
hereunder and under the other Loan Documents (except that in the case of any
collateral security held by the Administrative Agent on behalf of the Lenders
under any of the Loan Documents, the retiring Administrative Agent shall
continue to hold such collateral security until such time as a successor
Administrative Agent is appointed) and (2) except for any indemnity payments or
other amounts then owed to the retiring Administrative Agent, all payments,
communications and determinations provided to be made by, to or through the
Administrative Agent shall instead be made by or to each Lender directly, until
such time, if any, as the Required Lenders appoint a successor Administrative
Agent as provided for above. Upon the acceptance of a successor’s appointment as
Administrative Agent hereunder, such successor shall succeed to and become
vested with all of the rights, powers, privileges and duties of the retiring (or
removed) Administrative Agent (other than as provided in Section 3.01(g) and
other than any rights to indemnity payments or other amounts owed to the
retiring or removed Administrative Agent as of the Resignation Effective Date),
and the retiring or removed Administrative Agent shall be discharged from all of
its duties and obligations hereunder or under the other Loan Documents (if not
already discharged therefrom as provided above in this Section 9.06). The fees
payable by the Borrower to a successor Administrative Agent shall be the same as
those payable to its predecessor unless otherwise agreed between the Borrower
and such successor. After the retiring Administrative Agent’s resignation
hereunder and under the other Loan Documents, the provisions of this Article IX
and Section 10.04 shall continue in effect for the benefit of such retiring or
removed Administrative Agent, its sub-agents and their respective Related
Parties in respect of any actions taken or omitted to be taken by any of them
(i) while the retiring Administrative Agent was acting as Administrative Agent
and (ii) after such resignation for as long as any of them continues to act in
any capacity hereunder or under the other Loan Documents, including (a) acting
as collateral agent or otherwise holding any collateral security on

 

102



--------------------------------------------------------------------------------

behalf of any of the Lenders and (b) in respect of any actions taken in
connection with transferring the agency to any successor Administrative Agent.

9.07    Non-Reliance on Administrative Agent and Other Lenders. Each Lender
acknowledges that it has, independently and without reliance upon the
Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as it has deemed appropriate, made its
own credit analysis and decision to enter into this Agreement. Each Lender also
acknowledges that it will, independently and without reliance upon the
Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as it shall from time to time deem
appropriate, continue to make its own decisions in taking or not taking action
under or based upon this Agreement, any other Loan Document or any related
agreement or any document furnished hereunder or thereunder.

9.08    No Other Duties, Etc. Anything herein to the contrary notwithstanding,
none of the Bookrunners or Lead Arrangers listed on the cover page hereof shall
have any powers, duties or responsibilities under this Agreement or any of the
other Loan Documents, except in its capacity, as applicable, as the
Administrative Agent or a Lender hereunder.

9.09    Administrative Agent May File Proofs of Claim; Credit Bidding. In case
of the pendency of any proceeding under any Debtor Relief Law or any other
judicial proceeding relative to any Loan Party, the Administrative Agent
(irrespective of whether the principal of any Loan shall then be due and payable
as herein expressed or by declaration or otherwise and irrespective of whether
the Administrative Agent shall have made any demand on the Borrower) shall be
entitled and empowered, by intervention in such proceeding or otherwise (a) to
file and prove a claim for the whole amount of the principal and interest owing
and unpaid in respect of the Loans and all other Obligations that are owing and
unpaid and to file such other documents as may be necessary or advisable in
order to have the claims of the Lenders and the Administrative Agent (including
any claim for the reasonable compensation, expenses, disbursements and advances
of the Lenders and the Administrative Agent and their respective agents and
counsel and all other amounts due the Lenders and the Administrative Agent under
Sections 2.09 and 10.04) allowed in such judicial proceeding; and

(b)    to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to the Administrative Agent and, if the
Administrative Agent shall consent to the making of such payments directly to
the Lenders to pay to the Administrative Agent any amount due for the reasonable
compensation, expenses, disbursements and advances of the Administrative Agent
and its agents and counsel, and any other amounts due the Administrative Agent
under Sections 2.09 and 10.04.

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender any plan
of reorganization, arrangement, adjustment or composition affecting the
Obligations or the rights of any Lender to authorize the Administrative Agent to
vote in respect of the claim of any Lender or in any such proceeding.

 

103



--------------------------------------------------------------------------------

The Secured Parties hereby irrevocably authorize the Administrative Agent, at
the direction of the Required Lenders, to credit bid all or any portion of the
Obligations (including accepting some or all of the Collateral in satisfaction
of some or all of the Obligations pursuant to a deed in lieu of foreclosure or
otherwise) and in such manner purchase (either directly or through one or more
acquisition vehicles) all or any portion of the Collateral (a) at any sale
thereof conducted under the provisions of the Bankruptcy Code of the United
States, including under Sections 363, 1123 or 1129 of the Bankruptcy Code of the
United States, or any similar Laws in any other jurisdictions to which a Loan
Party is subject, (b) at any other sale or foreclosure or acceptance of
collateral in lieu of debt conducted by (or with the consent or at the direction
of) the Administrative Agent (whether by judicial action or otherwise) in
accordance with any Applicable Law. In connection with any such credit bid and
purchase, the Obligations owed to the Secured Parties shall be entitled to be,
and shall be, credit bid on a ratable basis (with Obligations with respect to
contingent or unliquidated claims receiving contingent interests in the acquired
assets on a ratable basis that would vest upon the liquidation of such claims in
an amount proportional to the liquidated portion of the contingent claim amount
used in allocating the contingent interests) in the asset or assets so purchased
(or in the Equity Interests or debt instruments of the acquisition vehicle or
vehicles that are used to consummate such purchase). In connection with any such
bid (i) the Administrative Agent shall be authorized to form one or more
acquisition vehicles to make a bid, (ii) to adopt documents providing for the
governance of the acquisition vehicle or vehicles (provided that any actions by
the Administrative Agent with respect to such acquisition vehicle or vehicles,
including any disposition of the assets or Equity Interests thereof shall be
governed, directly or indirectly, by the vote of the Required Lenders,
irrespective of the termination of this Agreement and without giving effect to
the limitations on actions by the Required Lenders contained in clauses
(a) through (j) of Section 10.01 of this Agreement), (iii) the Administrative
Agent shall be authorized to assign the relevant Obligations to any such
acquisition vehicle pro rata by the Lenders, as a result of which each of the
Lenders shall be deemed to have received a pro rata portion of any Equity
Interests and/or debt instruments issued by such an acquisition vehicle on
account of the assignment of the Obligations to be credit bid, all without the
need for any Secured Party or acquisition vehicle to take any further action,
and (iv) to the extent that Obligations that are assigned to an acquisition
vehicle are not used to acquire Collateral for any reason (as a result of
another bid being higher or better, because the amount of Obligations assigned
to the acquisition vehicle exceeds the amount of debt credit bid by the
acquisition vehicle or otherwise), such Obligations shall automatically be
reassigned to the Lenders pro rata and the Equity Interests and/or debt
instruments issued by any acquisition vehicle on account of the Obligations that
had been assigned to the acquisition vehicle shall automatically be cancelled,
without the need for any Secured Party or any acquisition vehicle to take any
further action.

9.10    Collateral and Guaranty Matters. (a) Without limiting the provisions of
Section 9.09, each of the Lenders agree that a Guarantor shall automatically be
released from its obligations under the Loan Documents, and all security
interests created by the Collateral Documents in Collateral owned by such
Guarantor shall be automatically released, upon consummation of any transaction
not prohibited by this Agreement resulting in such Guarantor ceasing to be a
Guarantor.

(b)    The Lenders hereby irrevocably agree that (A) upon (i) any sale or other
transfer by any Loan Party (other than to another Loan Party) of any Collateral
in a transaction not prohibited by this Agreement, (ii) the effectiveness of any
written consent to the release of the security interest created under any
Collateral Document in any Collateral or (iii) the release of any

 

104



--------------------------------------------------------------------------------

Guarantor from its Guarantee pursuant to the Guaranty, the security interests in
such Collateral described in clauses (i) or (ii) and Collateral of such
Guarantor described in clause (iii) created by the Collateral Documents shall be
automatically released. Any such release shall not in any manner discharge,
affect, or impair the Obligations or any Liens (other than those being released)
in respect of all interests retained by the Loan Parties, including the proceeds
of any Disposition, all of which shall continue to constitute part of the
Collateral except to the extent otherwise released in accordance with the
provisions of the Loan Documents and (B) upon termination of the Aggregate
Commitments and payment in full of all Obligations (other than (A) contingent
indemnification obligations and (B) obligations and liabilities under Secured
Cash Management Agreements and Secured Hedge Agreements as to which arrangements
satisfactory to the applicable Cash Management Bank of Hedge Bank shall have
been made), all security interests created by the Collateral Documents shall be
automatically released.

(c)    Each of the Lenders irrevocably authorizes the Administrative Agent to
subordinate any Lien on any property granted to or held by the Administrative
Agent under any Loan Document to the holder of any Lien on such property that is
permitted by Section 7.01(j).

Upon request by the Administrative Agent at any time, the Required Lenders will
confirm in writing the Administrative Agent’s authority to release or
subordinate its interest in particular types or items of property, or to release
any Guarantor from its obligations under the Guaranty pursuant to this
Section 9.10. In each case as specified in this Section 9.10, the Administrative
Agent will, at the Borrower’s expense, execute and deliver to the applicable
Loan Party such documents as such Loan Party may reasonably request to evidence
the release of such item of Collateral from the assignment and security interest
granted under the Collateral Documents or to subordinate its interest in such
item, or to release such Guarantor from its obligations under the Guaranty, in
each case in accordance with the terms of the Loan Documents and this
Section 9.10.

The Administrative Agent shall not be responsible for or have a duty to
ascertain or inquire into any representation or warranty regarding the
existence, value or collectability of the Collateral, the existence, priority or
perfection of the Administrative Agent’s Lien thereon, or any certificate
prepared by any Loan Party in connection therewith, nor shall the Administrative
Agent be responsible or liable to the Lenders for any failure to monitor or
maintain any portion of the Collateral.

9.11    Secured Cash Management Agreements and Secured Hedge Agreements. Except
as otherwise expressly set forth herein or in any Guaranty or any Collateral
Document, no Cash Management Bank or Hedge Bank that obtains the benefits of
Section 8.03, any Guaranty or any Collateral by virtue of the provisions hereof
or of any Guaranty or any Collateral Document shall have any right to notice of
any action or to consent to, direct or object to any action hereunder or under
any other Loan Document or otherwise in respect of the Collateral (including the
release or impairment of any Collateral) other than in its capacity as a Lender
and, in such case, only to the extent expressly provided in the Loan Documents.
Notwithstanding any other provision of this Article IX to the contrary, the
Administrative Agent shall not be required to verify the payment of, or that
other satisfactory arrangements have been made with respect to, Obligations
arising under Secured Cash Management Agreements and Secured Hedge Agreements
unless the Administrative Agent has received written notice of such Obligations,
together with such supporting

 

105



--------------------------------------------------------------------------------

documentation as the Administrative Agent may request, from the applicable Cash
Management Bank or Hedge Bank, as the case may be.

9.12    Certain ERISA Matters.

(a)    Each Lender (x) represents and warrants, as of the date such Person
became a Lender party hereto, to, and (y) covenants, from the date such Person
became a Lender party hereto to the date such Person ceases being a Lender party
hereto, for the benefit of, the Administrative Agent and not, for the avoidance
of doubt, to or for the benefit of the Borrower or any other Loan Party, that at
least one of the following is and will be true:

(i) such Lender is not using “plan assets” (within the meaning of Section 3(42)
of ERISA or otherwise) of one or more Benefit Plans with respect to such
Lender’s entrance into, participation in, administration of and performance of
the Loans, the Commitments or this Agreement,

(ii) the transaction exemption set forth in one or more PTEs, such as PTE 84-14
(a class exemption for certain transactions determined by independent qualified
professional asset managers), PTE 95-60 (a class exemption for certain
transactions involving insurance company general accounts), PTE 90-1 (a class
exemption for certain transactions involving insurance company pooled separate
accounts), PTE 91-38 (a class exemption for certain transactions involving bank
collective investment funds) or PTE 96-23 (a class exemption for certain
transactions determined by in-house asset managers), is applicable with respect
to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Commitments and this Agreement,

(iii) (A) such Lender is an investment fund managed by a “Qualified Professional
Asset Manager” (within the meaning of Part VI of PTE 84-14), (B) such Qualified
Professional Asset Manager made the investment decision on behalf of such Lender
to enter into, participate in, administer and perform the Loans, the Commitments
and this Agreement, (C) the entrance into, participation in, administration of
and performance of the Loans, the Commitments and this Agreement satisfies the
requirements of sub-sections (b) through (g) of Part I of PTE 84-14 and (D) to
the best knowledge of such Lender, the requirements of subsection (a) of Part I
of PTE 84-14 are satisfied with respect to such Lender’s entrance into,
participation in, administration of and performance of the Loans, the
Commitments and this Agreement, or

(iv) such other representation, warranty and covenant as may be agreed in
writing between the Administrative Agent, in its sole discretion, and such
Lender.

(b) In addition, unless either (1) sub-clause (i) in the immediately preceding
clause (a) is true with respect to a Lender or (2) a Lender has provided another
representation, warranty and covenant in accordance with sub-clause (iv) in the
immediately preceding clause (a), such Lender further (x) represents and
warrants, as of the date such Person became a Lender party hereto, to, and
(y) covenants, from the date such Person became a Lender party hereto to the
date such Person ceases being a Lender party hereto, for the benefit of, the
Administrative Agent and not, for the avoidance of doubt, to or for the benefit
of the Borrower or any other Loan Party, that the

 

106



--------------------------------------------------------------------------------

Administrative Agent is not a fiduciary with respect to the assets of such
Lender involved in such Lender’s entrance into, participation in, administration
of and performance of the Loans, the Commitments and this Agreement (including
in connection with the reservation or exercise of any rights by the
Administrative Agent under this Agreement, any Loan Document or any documents
related hereto or thereto).

9.13    Withholding Taxes. To the extent required by any Applicable Law, the
Administrative Agent may deduct or withhold from any payment to any Lender an
amount equivalent to any applicable withholding Tax. If the IRS or any other
Governmental Authority asserts a claim that the Administrative Agent did not
properly withhold Tax from amounts paid to or for the account of any Lender
(because the appropriate form was not delivered or was not properly executed or
because such Lender failed to notify the Administrative Agent of a change in
circumstance that rendered the exemption from, or reduction of, withholding Tax
ineffective or for any other reason), such Lender shall indemnify and hold
harmless the Administrative Agent fully for all amounts paid, directly or
indirectly, by the Administrative Agent as Tax or otherwise, including any
penalties, additions to Tax or interest and together with all expenses
(including legal expenses, allocated internal costs and out-of-pocket expenses)
incurred, whether or not such Tax was correctly or legally imposed or asserted
by the relevant Governmental Authority. A certificate as to the amount of such
payment or liability delivered to any Lender by the Administrative Agent shall
be conclusive absent manifest error. Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under this Agreement or any other Loan Document against any
amount due the Administrative Agent under paragraph. The agreements in this
paragraph shall survive the resignation and/or replacement of the Administrative
Agent, any assignment of rights by, or the replacement of, a Lender, the
termination of this Agreement and the repayment, satisfaction or discharge of
all other obligations.

ARTICLE X. MISCELLANEOUS

10.01    Amendments, Etc. Subject to Section 3.03(c) and the last paragraph of
this Section 10.01 and except as provided in Sections 2.14, 2.15 and 2.16, no
amendment or waiver of any provision of this Agreement or any other Loan
Document, and no consent to any departure by the Borrower or any other Loan
Party therefrom, shall be effective unless in writing signed by the Required
Lenders and the Borrower or the applicable Loan Party, as the case may be, and
acknowledged by the Administrative Agent, and each such waiver or consent shall
be effective only in the specific instance and for the specific purpose for
which given; provided, however, that no such amendment, waiver or consent shall:

(a)    waive any condition set forth in Section 4.01 (other than Section 4.01(b)
or (c)), or, in the case of the initial Borrowing, Section 4.02, without the
written consent of each Lender;

(b)    extend or increase the Commitment of any Lender (or reinstate any
Commitment terminated pursuant to Section 8.02) without the written consent of
such Lender;

 

107



--------------------------------------------------------------------------------

(c)    postpone any date fixed by this Agreement or any other Loan Document for
(i) any payment (excluding mandatory prepayments) of principal, interest, fees
or other amounts due to the Lenders (or any of them) hereunder or under such
other Loan Document without the written consent of each Lender entitled to such
payment or (ii) any scheduled reduction of the Term Facility hereunder or under
any other Loan Document without the written consent of each Term Lender;

(d)    reduce the principal of, or the rate of interest specified herein on, any
Loan, or (subject to clause (ii) of the second proviso to this Section 10.01)
any fees or other amounts payable hereunder or under any other Loan Document
without the written consent of each Lender entitled to such amount; provided,
however, that only the consent of the Required Lenders shall be necessary to
amend the definition of “Default Rate” or to waive any obligation of the
Borrower to pay interest at the Default Rate;

(e)    change (i) Section 2.13 or Section 8.03 or (ii) the order of application
of any reduction in the Commitments or any prepayment of Loans among the Term
Facility from the application thereof set forth in the applicable provisions of
Section 2.05(b), respectively, in any manner that materially and adversely
affects the Lenders under the Term Facility without the written consent of each
Lender directly affected thereby;

(g)    change any provision of this Section 10.01 or the definition of “Required
Lenders” or “Required Class Lenders” or any other provision hereof specifying
the number or percentage of Lenders required to amend, waive or otherwise modify
any rights hereunder or make any determination or grant any consent hereunder
without the written consent of each Lender;

(h)    release all or substantially all of the Collateral in any transaction or
series of related transactions, without the written consent of each Lender;

(i)    subordinate any Lien of the Administrative Agent with respect to the
Collateral, without the written consent of each Lender affected thereby;

(j)    release all or substantially all of the value of the Guaranty, without
the written consent of each Lender, except to the extent the release of any
Restricted Subsidiary from the Guaranty is permitted pursuant to Section 9.10
(in which case such release may be made by the Administrative Agent acting
alone);

(k)    directly and materially adversely affect the rights of Lenders holding
Commitments or Loans of one Class differently from the rights of Lenders holding
Commitments or Loans of any other Class without the written consent of the
applicable Required Class Lenders;

and provided, further, that (i) no amendment, waiver or consent shall, unless in
writing and signed by the Administrative Agent in addition to the Lenders
required above, affect the rights or duties of the Administrative Agent under
this Agreement or any other Loan Document; and (ii) the Fee Letter may be
amended, or rights or privileges thereunder waived, in a writing executed only
by the parties thereto.

Notwithstanding any provision herein to the contrary, this Agreement may be
amended with the written consent of the Required Lenders, the Administrative
Agent and the Borrower to effectuate

 

108



--------------------------------------------------------------------------------

any Incremental Term Loans, Refinancing Term Loans or Extended Term Loans in a
manner consistent with Sections 2.14, 2.15 and 2.16 and as may be necessary to
establish such Incremental Term Loans, Refinancing Term Loans or Extended Term
Loans as a separate Class or tranche from any existing Term Loans and, in the
case of Extended Term Loans, to reduce the amortization schedule of the related
existing Class of Term Loans proportionately.

Notwithstanding any provision herein to the contrary, if the Administrative
Agent and the Borrower acting together identify any ambiguity, omission,
mistake, typographical error or other defect in any provision of this Agreement
or any other Loan Document (including the schedules and exhibits thereto), then
the Administrative Agent and the Borrower shall be permitted to amend, modify or
supplement such provision to cure such ambiguity, omission, mistake,
typographical error or other defect, and such amendment shall become effective
without any further action or consent of any other party to this Agreement.

10.02    Notices; Effectiveness; Electronic Communications. (a) Notices
Generally. Except in the case of notices and other communications expressly
permitted to be given by telephone (and except as provided in clause (b) below),
all notices and other communications provided for herein shall be in writing and
shall be delivered by hand or overnight courier service, mailed by certified or
registered mail or sent by facsimile or electronic mail as follows, and all
notices and other communications expressly permitted hereunder to be given by
telephone shall be made to the applicable telephone number, as follows:

(i)    if to the Borrower or the Administrative Agent, to the address, facsimile
number, electronic mail address or telephone number specified for such Person on
Schedule 10.02; and

(ii)    if to any Lender, to the address, facsimile number, electronic mail
address or telephone number specified in its Administrative Questionnaire
(including, as appropriate, notices delivered solely to the Person designated by
a Lender on its Administrative Questionnaire then in effect for the delivery of
notices that may contain material non-public information relating to the
Borrower).

Notices and other communications sent by hand or overnight courier service, or
mailed by certified or registered mail, shall be deemed to have been given when
received; notices and other communications sent by facsimile shall be deemed to
have been given when sent (except that, if not given during normal business
hours for the recipient, shall be deemed to have been given at the opening of
business on the next Business Day for the recipient). Notices and other
communications delivered through electronic communications to the extent
provided in sub clause (b) below shall be effective as provided in such clause
(b).

(b)    Electronic Communications. Notices and other communications to the
Lenders hereunder may be delivered or furnished by electronic communication
(including e-mail, FpML messaging, and Internet or intranet websites) pursuant
to procedures approved by the Administrative Agent, provided that the foregoing
shall not apply to notices to any Lender pursuant to Article II if such Lender
has notified the Administrative Agent that it is incapable of receiving notices
under such Article II by electronic communication. The Administrative Agent or
the Borrower may each, in its discretion, agree to accept notices and other
communications to it

 

109



--------------------------------------------------------------------------------

hereunder by electronic communications pursuant to procedures approved by it,
provided that approval of such procedures may be limited to particular notices
or communications.

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), and (ii) notices or communications posted to an
Internet or intranet website shall be deemed received upon the deemed receipt by
the intended recipient at its e-mail address as described in the foregoing
clause (i) of notification that such notice or communication is available and
identifying the website address therefor; provided that, for both clauses
(i) and (ii), if such notice, email or other communication is not sent during
the normal business hours of the recipient, such notice, email or communication
shall be deemed to have been sent at the opening of business on the next
business day for the recipient.

(c)    The Platform. THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.” THE
AGENT PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF
THE BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIM
LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER MATERIALS. NO WARRANTY OF
ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT
PARTY IN CONNECTION WITH THE BORROWER MATERIALS OR THE PLATFORM. In no event
shall the Administrative Agent or any of its Related Parties (collectively, the
“Agent Parties”) have any liability to the Borrower, any Lender, or any other
Person for losses, claims, damages, liabilities or expenses of any kind (whether
in tort, contract or otherwise) arising out of the Borrower’s, any Loan Party’s
or the Administrative Agent’s transmission of Borrower Materials or notices
through the Platform, any other electronic platform or electronic messaging
service, or through the Internet.

(d)    Change of Address, Etc. Each of the Borrower and the Administrative Agent
may change its address, facsimile or telephone number for notices and other
communications hereunder by notice to the other parties hereto. Each other
Lender may change its address, facsimile or telephone number for notices and
other communications hereunder by notice to the Borrower and the Administrative
Agent. In addition, each Lender agrees to notify the Administrative Agent from
time to time to ensure that the Administrative Agent has on record (i) an
effective address, contact name, telephone number, facsimile number and
electronic mail address to which notices and other communications may be sent
and (ii) accurate wire instructions for such Lender. Furthermore, each Public
Lender agrees to cause at least one individual at or on behalf of such Public
Lender to at all times have selected the “Private Side Information” or similar
designation on the content declaration screen of the Platform in order to enable
such Public Lender or its delegate, in accordance with such Public Lender’s
compliance procedures and Applicable Law, including United States Federal and
state securities Laws, to make reference to Borrower Materials that are not made
available through the “Public Side Information” portion of the Platform and that
may contain material non-public information with respect to the Borrower or its
securities for purposes of United States Federal or state securities laws.

 

110



--------------------------------------------------------------------------------

(e)    Reliance by Administrative Agent and Lenders. The Administrative Agent
and the Lenders shall be entitled to rely and act upon any notices (including
telephonic notices and Committed Loan Notices) purportedly given by or on behalf
of the Borrower even if (i) such notices were not made in a manner specified
herein, were incomplete or were not preceded or followed by any other form of
notice specified herein, or (ii) the terms thereof, as understood by the
recipient, varied from any confirmation thereof. The Loan Parties shall
indemnify the Administrative Agent, each Lender and the Related Parties of each
of them from all losses, costs, expenses and liabilities resulting from the
reliance by such Person on each notice purportedly given by or on behalf of the
Borrower. All telephonic notices to and other telephonic communications with the
Administrative Agent may be recorded by the Administrative Agent, and each of
the parties hereto hereby consents to such recording.

10.03    No Waiver; Cumulative Remedies; Enforcement. No failure by any Lender,
or the Administrative Agent to exercise, and no delay by any such Person in
exercising, any right, remedy, power or privilege hereunder or under any other
Loan Document shall operate as a waiver thereof; nor shall any single or partial
exercise of any right, remedy, power or privilege hereunder preclude any other
or further exercise thereof or the exercise of any other right, remedy, power or
privilege. The rights, remedies, powers and privileges herein provided, and
provided under each other Loan Document, are cumulative and not exclusive of any
rights, remedies, powers and privileges provided by law.

Notwithstanding anything to the contrary contained herein or in any other Loan
Document, the authority to enforce rights and remedies hereunder and under the
other Loan Documents against the Loan Parties or any of them shall be vested
exclusively in, and all actions and proceedings at law in connection with such
enforcement shall be instituted and maintained exclusively by, the
Administrative Agent in accordance with Section 8.02 for the benefit of all the
Lenders; provided, however, that the foregoing shall not prohibit (a) the
Administrative Agent from exercising on its own behalf the rights and remedies
that inure to its benefit (solely in its capacity as Administrative Agent)
hereunder and under the other Loan Documents, (b) any Lender from exercising
setoff rights in accordance with Section 10.08 (subject to the terms of
Section 2.13), or (c) any Lender from filing proofs of claim or appearing and
filing pleadings on its own behalf during the pendency of a proceeding relative
to any Loan Party under any Debtor Relief Law; and provided, further, that if at
any time there is no Person acting as Administrative Agent hereunder and under
the other Loan Documents, then (i) the Required Lenders shall have the rights
otherwise ascribed to the Administrative Agent pursuant to Section 8.02 and
(ii) in addition to the matters set forth in clause (c) of the preceding proviso
and subject to Section 2.13, any Lender may, with the consent of the Required
Lenders, enforce any rights and remedies available to it and as authorized by
the Required Lenders.

10.04    Expenses; Indemnity; Damage Waiver. (a) Costs and Expenses. The
Borrower shall pay (i) all reasonable and documented out-of-pocket expenses
incurred by the Administrative Agent and its Affiliates (including the
reasonable fees, charges and disbursements of counsel for the Administrative
Agent (which shall be limited to the reasonable fees and expenses of one primary
counsel to the Lead Arrangers and the Administrative Agent taken as a whole and
one local counsel in each relevant jurisdiction (which may include a single
counsel acting in multiple jurisdictions))), in connection with the syndication
of the credit facilities provided for herein, the preparation, negotiation,
execution, delivery and administration of this Agreement and the other

 

111



--------------------------------------------------------------------------------

Loan Documents or any amendments, modifications or waivers of the provisions
hereof or thereof (whether or not the transactions contemplated hereby or
thereby shall be consummated) and (ii) all out-of-pocket expenses incurred by
the Administrative Agent or any Lender ((but limited, in the case of legal fees
and expenses, to the reasonable and documented out-of-pocket fees, disbursements
and other charges of one counsel to the Lenders taken as a whole and, solely in
the case of a conflict of interest, one additional counsel to all affected
Lenders taken as a whole (and, if reasonably necessary, of one local counsel in
any relevant jurisdiction and of one special counsel to all such persons, taken
as a whole and, solely in the case of a conflict of interest, additional local
and special counsel to all similarly affected persons taken as a whole), in
connection with the enforcement or protection of its rights (A) in connection
with this Agreement and the other Loan Documents, including its rights under
this Section 10.04, or (B) in connection with Loans made hereunder, including
all such out-of-pocket expenses incurred during any workout, restructuring or
negotiations in respect of such Loans.

(b)    Indemnification by the Borrower. The Borrower shall indemnify the
Administrative Agent (and any sub-agent thereof), each Lender and each Related
Party of any of the foregoing Persons (each such Person being called an
“Indemnitee”) against, and hold each Indemnitee harmless from, any and all
losses, claims, damages, liabilities and related expenses (but limited, in the
case of legal fees and expenses, to the reasonable and documented out-of-pocket
fees, disbursements and other charges of one counsel to such Indemnitees taken
as a whole and, solely in the case of a conflict of interest, one additional
counsel to all affected Indemnitees taken as a whole (and, if reasonably
necessary, of one local counsel in any relevant jurisdiction and of one special
counsel to all such persons, taken as a whole and, solely in the case of a
conflict of interest, addition-al local and special counsel to all similarly
affected Indemnitees taken as a whole)), incurred by any Indemnitee or asserted
against any Indemnitee by any Person (including the Borrower or any other Loan
Party) arising out of, in connection with, or as a result of (i) the execution
or delivery of this Agreement, any other Loan Document or any agreement or
instrument contemplated hereby or thereby, the performance by the parties hereto
of their respective obligations hereunder or thereunder, the consummation of the
transactions contemplated hereby or thereby, or, in the case of the
Administrative Agent (and any sub agent thereof) and its Related Parties only,
the administration of this Agreement and the other Loan Documents (including in
respect of any matters addressed in Section 3.01), (ii) any Loan or the use or
proposed use of the proceeds therefrom, (iii) any actual or alleged presence or
release of Hazardous Materials on or from any property owned or operated by the
Borrower or any of its Restricted Subsidiaries, or any Environmental Liability
related in any way to the Borrower or any of its Restricted Subsidiaries, or
(iv) any actual or prospective claim, litigation, investigation or proceeding
relating to any of the foregoing, whether based on contract, tort or any other
theory, whether brought by a third party or by the Borrower or any other Loan
Party, and regardless of whether any Indemnitee is a party thereto; provided
that such indemnity shall not, as to any Indemnitee, be available to the extent
that such losses, claims, damages, liabilities or related expenses (x) are
determined by a court of competent jurisdiction by final and nonappealable
judgment to have resulted from the gross negligence, willful misconduct or bad
faith of such Indemnitee or any of its Related Parties, in each case, that was
involved in the negotiation or syndication of the Loan Documents or (y) result
from a claim not involving an act or omission of the Borrower and that is
brought by an Indemnitee against another Indemnitee (other than against the Lead
Arrangers or the Administrative Agent in their capacities as such). Without
limiting the provisions of Section 3.01(c), this Section 10.04(b)

 

112



--------------------------------------------------------------------------------

shall not apply with respect to Taxes other than any Taxes that represent
losses, claims, damages, liabilities and expenses arising from any non-Tax
claim.

(c)    Reimbursement by Lenders. To the extent that the Borrower for any reason
fails to indefeasibly pay any amount required under clauses (a) or (b) of this
Section 10.04 to be paid by it to the Administrative Agent (or any sub-agent
thereof) or any of its Related Parties, each Lender severally agrees to pay to
the Administrative Agent (or any such sub-agent) or such Related Party, as the
case may be, such Lender’s pro rata share (determined as of the time that the
applicable unreimbursed expense or indemnity payment is sought based on each
Lender’s share of the Term Loan Exposure at such time) of such unpaid amount
(including any such unpaid amount in respect of a claim asserted by such
Lender), such payment to be made severally among them based on such Lenders’
Applicable Percentage (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought); provided that the
unreimbursed expense or indemnified loss, claim, damage, liability or related
expense, as the case may be, was incurred by or asserted against the
Administrative Agent (or any such sub-agent), in its capacity as such, or
against such Related Party acting for the Administrative Agent (or any such
sub-agent) in connection with such capacity. The obligations of the Lenders
under this clause (c) are subject to the provisions of Section 2.12(d).

(d)    Waiver of Consequential Damages, Etc. To the fullest extent permitted by
Applicable Law, the Borrower shall not assert, and hereby waives, and
acknowledges that no other Person shall have, any claim against any Indemnitee,
on any theory of liability, for special, indirect, consequential or punitive
damages (as opposed to direct or actual damages) arising out of, in connection
with, or as a result of, this Agreement, any other Loan Document or any
agreement or instrument contemplated hereby, the transactions contemplated
hereby or thereby, any Loan or the use of the proceeds thereof. No Indemnitee
referred to in clause (b) above shall be liable for any damages arising from the
use by unintended recipients of any information or other materials distributed
to such unintended recipients by such Indemnitee through telecommunications,
electronic or other information transmission systems in connection with this
Agreement or the other Loan Documents or the transactions contemplated hereby or
thereby.

(e)    Payments. All amounts due under this Section 10.04 shall be payable not
later than thirty (30) days after demand therefor.

(f)    Survival. The agreements in this Section 10.04 and the indemnity
provisions of Section 10.02(e) shall survive the resignation of the
Administrative Agent, the replacement of any Lender, the termination of the
Aggregate Commitments and the repayment, satisfaction or discharge of all the
other Obligations.

10.05    Payments Set Aside. To the extent that any payment by or on behalf of
the Borrower is made to the Administrative Agent or any Lender, or the
Administrative Agent, or any Lender exercises its right of setoff, and such
payment or the proceeds of such setoff or any part thereof is subsequently
invalidated, declared to be fraudulent or preferential, set aside or required
(including pursuant to any settlement entered into by the Administrative Agent
or such Lender in its discretion) to be repaid to a trustee, receiver or any
other party, in connection with any proceeding under any Debtor Relief Law or
otherwise, then (a) to the extent of such recovery, the obligation or part
thereof originally intended to be satisfied shall be revived and continued in
full

 

113



--------------------------------------------------------------------------------

force and effect as if such payment had not been made or such setoff had not
occurred, and (b) each Lender severally agrees to pay to the Administrative
Agent upon demand its applicable share (without duplication) of any amount so
recovered from or repaid by the Administrative Agent, plus interest thereon from
the date of such demand to the date such payment is made at a rate per annum
equal to the Federal Funds Rate from time to time in effect. The obligations of
the Lenders under clause (b) of the preceding sentence shall survive the payment
in full of the Obligations and the termination of this Agreement.

10.06    Successors and Assigns. (a) Successors and Assigns Generally. The
provisions of this Agreement shall be binding upon and inure to the benefit of
the parties hereto and their respective successors and assigns permitted hereby,
except that the Borrower may not assign or otherwise transfer any of its rights
or obligations hereunder without the prior written consent of the Administrative
Agent and each Lender and no Lender may assign or otherwise transfer any of its
rights or obligations hereunder except (i) to an assignee in accordance with the
provisions of Section 10.06(b) and in the case of any assignee that is the
Borrower or any of its Subsidiaries, Section 10.06(f), (ii) by way of
participation in accordance with the provisions of Section 10.06(d), or (iii) by
way of pledge or assignment of a security interest subject to the restrictions
of Section 10.06(e) (and any other attempted assignment or transfer by any party
hereto shall be prohibited). Nothing in this Agreement, expressed or implied,
shall be construed to confer upon any Person (other than the parties hereto,
their respective successors and assigns permitted hereby, Participants to the
extent provided in clause (d) of this Section 10.06 and, to the extent expressly
contemplated hereby, the Related Parties of each of the Administrative Agent and
the Lenders) any legal or equitable right, remedy or claim under or by reason of
this Agreement.

(b)    Assignments by Lenders. Any Lender may at any time assign to one or more
assignees all or a portion of its rights and obligations under this Agreement
(including all or a portion of its Commitment(s) and the Loans (including for
purposes of this Section 10.06(b)) at the time owing to it); provided that (in
each case with respect to the Term Facility) any such assignment shall be
subject to the following conditions:

(i)    Minimum Amounts.

(A)    in the case of an assignment of the entire remaining amount of the
assigning Lender’s Commitment and/or the Loans at the time owing to it or
contemporaneous assignments to related Approved Funds (determined after giving
effect to such assignments) that equal at least the amount specified in clause
(b)(i)(B) of this Section 10.06 in the aggregate or in the case of an assignment
to a Lender, an Affiliate of a Lender or an Approved Fund, no minimum amount
need be assigned; and

(B)    in any case not described in clause (b)(i)(A) of this Section 10.06, the
aggregate amount of the Commitment (which for this purpose includes Loans
outstanding thereunder) or, if the Commitment is not then in effect, the
principal outstanding balance of the Loans of the assigning Lender subject to
each such assignment, determined as of the date the Assignment and Assumption
with respect to such assignment is delivered to the Administrative Agent or, if
“Trade Date” is specified in the Assignment and Assumption, as of the Trade
Date, shall not be less

 

114



--------------------------------------------------------------------------------

than $1,000,000 unless each of the Administrative Agent and, so long as no Event
of Default under Section 8.01(a) or (f) has occurred and is continuing, the
Borrower otherwise consents (each such consent not to be unreasonably withheld
or delayed).

(ii)    Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loans or the Commitment
assigned;

(iii)    Required Consents. No consent shall be required for any assignment
except to the extent required by clause (b)(i)(B) of this Section 10.06 and, in
addition:

(A)    the consent of the Borrower (such consent not to be unreasonably withheld
or delayed) shall be required unless (1) an Event of Default under
Section 8.01(a) or (f) has occurred and is continuing at the time of such
assignment or (2) such assignment is to a Lender, an Affiliate of a Lender or an
Approved Fund; provided that the Borrower shall be deemed to have consented to
any such assignment unless it shall object thereto by written notice to the
Administrative Agent within five (5) Business Days after having received notice
thereof; and provided, further, that the Borrower’s consent shall not be
required during the primary syndication of the Term Facility; and

(B)    the consent of the Administrative Agent (such consent not to be
unreasonably withheld or delayed) shall be required for assignments in respect
of any Term Loan to a Person that is not a Lender, an Affiliate of a Lender or
an Approved Fund;

(iv)    Assignment and Assumption. The parties to each assignment shall execute
and deliver to the Administrative Agent an Assignment and Assumption, together
with a processing and recordation fee in the amount of $3,500; provided,
however, that the Administrative Agent may, in its sole discretion, elect to
waive such processing and recordation fee in the case of any assignment. The
assignee, if it is not a Lender, shall deliver to the Administrative Agent an
Administrative Questionnaire.

(v)    No Assignment to Certain Persons. No such assignment shall be made (A) to
the Borrower or any of the Borrower’s Affiliates or Subsidiaries except in
accordance with Section 10.06(f) or (B) to a natural Person (or a holding
company, investment vehicle or trust for, or owned and operated by or for the
primary benefit of a natural Person).

(vi)    Subject to acceptance and recording thereof by the Administrative Agent
pursuant to clause (c) of this Section 10.06, from and after the effective date
specified in each Assignment and Assumption, the assignee thereunder shall be a
party to this Agreement and, to the extent of the interest assigned by such
Assignment and Assumption, have the rights and obligations of a Lender under
this Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled

 

115



--------------------------------------------------------------------------------

to the benefits of Sections 3.01, 3.04, 3.05 and 10.04 with respect to facts and
circumstances occurring prior to the effective date of such assignment. Upon
request, the Borrower (at its expense) shall execute and deliver a Term Note to
the assignee Lender. Any assignment or transfer by a Lender of rights or
obligations under this Agreement that does not comply with this clause (b) shall
be treated for purposes of this Agreement as a sale by such Lender of a
participation in such rights and obligations in accordance with clause (d) of
this Section 10.06.

(c)    Register. The Administrative Agent, acting solely for this purpose as a
non-fiduciary agent of the Borrower (and such agency being solely for Tax
purposes), shall maintain at the Administrative Agent’s Office a copy of each
Assignment and Assumption delivered to it (or the equivalent thereof in
electronic form) and a register for the recordation of the names and addresses
of the Lenders, and the Commitments of, and principal amounts (and stated
interest) of the Loans owing to, each Lender pursuant to the terms hereof from
time to time (the “Register”). The entries in the Register shall be conclusive
absent manifest error, and the Borrower, the Administrative Agent and the
Lenders shall treat each Person whose name is recorded in the Register pursuant
to the terms hereof as a Lender hereunder for all purposes of this Agreement,
notwithstanding notice to the contrary. The Register shall be available for
inspection by the Borrower and any Lender (with respect to its own interests
only), at any reasonable time and from time to time upon reasonable prior
notice.

(d)    Participations. Any Lender may at any time, without the consent of, or
notice to, the Borrower or the Administrative Agent, sell participations to any
Person (other than a natural Person, or a holding company, investment vehicle or
trust for, or owned and operated for the primary benefit of a natural Person or
the Borrower or any of the Borrower’s Affiliates or Subsidiaries) (each, a
“Participant”) in all or a portion of such Lender’s rights and/or obligations
under this Agreement (including all or a portion of its Commitment and/or the
Loans owing to it); provided that (i) such Lender’s obligations under this
Agreement shall remain unchanged, (ii) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations
and (iii) the Borrower, the Administrative Agent and the Lenders shall continue
to deal solely and directly with such Lender in connection with such Lender’s
rights and obligations under this Agreement. For the avoidance of doubt, each
Lender shall be responsible for the indemnity under Section 10.04(c) without
regard to the existence of any participation.

Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, waiver or other modification described in the first proviso to
Section 10.01 that affects such Participant. The Borrower agrees that each
Participant shall be entitled to the benefits of Sections 3.01, 3.04 and 3.05 to
the same extent as if it were a Lender and had acquired its interest by
assignment pursuant to clause (b) of this Section 10.06 (it being understood
that the documentation required under Section 3.01(e) shall be delivered to the
Lender who sells the participation) to the same extent as if it were a Lender
and had acquired its interest by assignment pursuant to clause (b) of this
Section 10.06; provided that such Participant (A) agrees to be subject to the
provisions of Sections 3.06 and 10.13 as if it were an assignee under clause
(b) of this Section 10.06 and (B) shall not be entitled to receive any greater
payment under

 

116



--------------------------------------------------------------------------------

Sections 3.01 or 3.04, with respect to any participation, than the Lender from
whom it acquired the applicable participation would have been entitled to
receive, except to the extent such entitlement to receive a greater payment
results from a Change in Law that occurs after the Participant acquired the
applicable participation. Each Lender that sells a participation agrees, at the
Borrower’s request and expense, to use reasonable efforts to cooperate with the
Borrower to effectuate the provisions of Section 3.06 with respect to any
Participant. To the extent permitted by law, each Participant also shall be
entitled to the benefits of Section 10.08 as though it were a Lender; provided
that such Participant agrees to be subject to Section 2.13 as though it were a
Lender. Each Lender that sells a participation shall, acting solely for this
purpose as a non-fiduciary agent of the Borrower (and such agency being solely
for Tax purposes), maintain a register on which it enters the name and address
of each Participant and the principal amounts (and stated interest) of each
Participant’s interest in the Loans or other obligations under the Loan
Documents (the “Participant Register”); provided that no Lender shall have any
obligation to disclose all or any portion of the Participant Register (including
the identity of any Participant or any information relating to a Participant’s
interest in any commitments, loans, letters of credit or its other obligations
under any Loan Document) to any Person except to the extent that such disclosure
is necessary to establish that such commitment, loan, letter of credit or other
obligation is in registered form under Section 5f.103-1(c) of the United States
Treasury Regulations. The entries in the Participant Register shall be
conclusive absent manifest error, and such Lender shall treat each Person whose
name is recorded in the Participant Register as the owner of such participation
for all purposes of this Agreement notwithstanding any notice to the contrary.
For the avoidance of doubt, the Administrative Agent (in its capacity as
Administrative Agent) shall have no responsibility for maintaining a Participant
Register.

(e)    Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement (including
under its Term Note, if any) to secure obligations of such Lender, including any
pledge or assignment to secure obligations to a Federal Reserve Bank; provided
that no such pledge or assignment shall release such Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such Lender
as a party hereto.

(f)    Assignments to Borrower.

Notwithstanding anything to the contrary contained in this Section 10.06 or any
other provision of this Agreement, so long as no Default or Event of Default has
occurred and is continuing or would result therefrom, each Term Lender shall
have the right at any time to sell, assign or transfer all or a portion of its
Commitment or Term Loans owing to it to the Borrower on a non-pro rata basis
subject to the following limitations:

(i)    The Borrower may conduct one or more modified Dutch auctions (each, an
“Auction”) to repurchase all or any portion of the Term Loans, provided that,
(A) notice of the Auction shall be made to all Term Lenders and (B) the Auction
shall be conducted pursuant to such procedures as the Auction Manager may
establish which are consistent with this Section 10.06(f) and the Auction
Procedures set forth on Exhibit J and are otherwise reasonably acceptable to
Borrower, the Auction Manager, and the Administrative Agent;

 

117



--------------------------------------------------------------------------------

(ii)    With respect to all repurchases made by the Borrower pursuant to this
Section 10.06(f), (A) Borrower shall deliver to the Auction Manager a
certificate of an Responsible Officer stating that (1) no Default or Event of
Default has occurred and is continuing or would result from such repurchase and
(2) as of the launch date of the related Auction and the effective date of any
Affiliate Assignment Agreement, it is not in possession of any information
regarding Borrower, its Subsidiaries or its Affiliates, or their assets, the
Borrower’s ability to perform its Obligations or any other matter that may be
material to a decision by any Lender to participate in any Auction or enter into
any Affiliate Assignment Agreement or any of the transactions contemplated
thereby that has not previously been disclosed to the Auction Manager,
Administrative Agent and the Lenders and (B) the assigning Lender and the
Borrower shall execute and deliver to the Auction Manager and the Administrative
Agent an Affiliate Assignment Agreement;

(iii)    Following any repurchase by the Borrower pursuant to this
Section 10.06(f), the Term Loans so repurchased shall, without further action by
any Person, be deemed cancelled for all purposes and no longer outstanding (and
may not be resold by Borrower), for all purposes of this Agreement and all other
Loan Documents, including, but not limited to (A) the making of, or the
application of, any payments to the Lenders under this Agreement or any other
Loan Document, (B) the making of any request, demand, authorization, direction,
notice, consent or waiver under this Agreement or any other Loan Document or
(C) the determination of Required Lenders, or for any similar or related
purpose, under this Agreement or any other Loan Document. In connection with any
Term Loans repurchased and cancelled pursuant to this Section 10.06(f), the
Administrative Agent is authorized to make appropriate entries in the Register
to reflect any such cancellation; and

(iv)    no such purchase shall be funded, directly or indirectly, with a drawing
under the ABL Credit Agreement;

(g)    Disqualified Institutions. (i) No assignment shall be made to any Person
that was a Disqualified Institution as of the date (the “Trade Date”) on which
the applicable Lender entered into a binding agreement to sell and assign all or
a portion of its rights and obligations under this Agreement to such Person
(unless the Borrower has consented to such assignment as otherwise contemplated
by this Section 10.06, in which case such Person will not be considered a
Disqualified Institution for the purpose of such assignment). For the avoidance
of doubt, with respect to any assignee that becomes a Disqualified Institution
after the applicable Trade Date (including as a result of the delivery of a
notice pursuant to the definition of “Disqualified Institution”), (x) such
assignee shall not retroactively be disqualified from becoming a Lender and
(y) the execution by the Borrower of an Assignment and Assumption with respect
to such assignee will not by itself result in such assignee no longer being
considered a Disqualified Institution. Any assignment in violation of this
clause (g)(i) shall not be void, but the other provisions of this clause
(g) shall apply.

(ii)    If any assignment is made to any Disqualified Institution without the
Borrower’s prior consent in violation of clause (i) above, or if any Person
becomes a Disqualified Institution after the applicable Trade Date, the Borrower
may, at its sole expense and effort, upon notice to the applicable Disqualified
Institution and the

 

118



--------------------------------------------------------------------------------

Administrative Agent, (A) in the case of outstanding Term Loans held by
Disqualified Institutions, prepay such Term Loan by paying the lesser of (x) the
principal amount thereof and (y) the amount that such Disqualified Institution
paid to acquire such Term Loans, in each case plus accrued interest, accrued
fees and all other amounts (other than principal amounts) payable to it
hereunder and under the other Loan Documents and/or (B) require such
Disqualified Institution to assign and delegate, without recourse (in accordance
with and subject to the restrictions contained in this Section 10.06), all of
its interest, rights and obligations under this Agreement and related Loan
Documents to an Eligible Assignee that shall assume such obligations at the
lesser of (x) the principal amount thereof and (y) the amount that such
Disqualified Institution paid to acquire such interests, rights and obligations,
in each case plus accrued interest, accrued fees and all other amounts (other
than principal amounts) payable to it hereunder and other the other Loan
Documents; provided that (i) the Borrower shall have paid to the Administrative
Agent the assignment fee (if any) specified in Section 10.06(b), (ii) such
assignment does not conflict with Applicable Laws and (iii) in the case of
clause (A), the Borrower shall not use the proceeds from any Loans to prepay
Term Loans held by Disqualified Institutions.

(iii)    Notwithstanding anything to the contrary contained in this Agreement,
Disqualified Institutions (A) will not (x) have the right to receive
information, reports or other materials provided to Lenders by the Borrower, the
Administrative Agent or any other Lender, (y) attend or participate in meetings
attended by the Lenders and the Administrative Agent, or (z) access any
electronic site established for the Lenders or confidential communications from
counsel to or financial advisors of the Administrative Agent or the Lenders and
(B) (x) for purposes of any consent to any amendment, waiver or modification of,
or any action under, and for the purpose of any direction to the Administrative
Agent or any Lender to undertake any action (or refrain from taking any action)
under this Agreement or any other Loan Document, each Disqualified Institution
will be deemed to have consented in the same proportion as the Lenders that are
not Disqualified Institutions consented to such matter, and (y) for purposes of
voting on any plan of reorganization or plan of liquidation pursuant to any
Debtor Relief Laws (“Plan of Reorganization”), each Disqualified Institution
party hereto hereby agrees (1) not to vote on such Plan of Reorganization,
(2) if such Disqualified Institution does vote on such Plan of Reorganization
notwithstanding the restriction in the foregoing clause (1), such vote will be
deemed not to be in good faith and shall be “designated” pursuant to
Section 1126(e) of the Bankruptcy Code of the United States (or any similar
provision in any other Debtor Relief Laws), and such vote shall not be counted
in determining whether the applicable class has accepted or rejected such Plan
of Reorganization in accordance with Section 1126(c) of the Bankruptcy Code of
the United States (or any similar provision in any other Debtor Relief Laws) and
(3) not to contest any request by any party for a determination by the
Bankruptcy Court (or other applicable court of competent jurisdiction)
effectuating the foregoing clause (2).

(iv)    The Administrative Agent shall have the right, and the Borrower hereby
expressly authorizes the Administrative Agent, to (A) post the list of
Disqualified Institutions provided by the Borrower and any updates thereto from
time to time (collectively, the “DQ List”) on the Platform, including that
portion of the Platform that is

 

119



--------------------------------------------------------------------------------

designated for “public side” Lenders or (B) provide the DQ List to each Lender
requesting the same.

10.07    Treatment of Certain Information; Confidentiality. Each of the
Administrative Agent and the Lenders agrees to maintain the confidentiality of
the Information (as defined below), except that Information may be disclosed
(a) to its Affiliates, its auditors and its Related Parties (it being understood
that the Persons to whom such disclosure is made will be informed of the
confidential nature of such Information and instructed to keep such Information
confidential), (b) to the extent required or requested by any regulatory
authority purporting to have jurisdiction over such Person or its Related
Parties (including any self-regulatory authority, such as the National
Association of Insurance Commissioners), (c) to the extent required by
Applicable Laws or regulations or by any subpoena or similar legal process,
(d) to any other party hereto, (e) in connection with the exercise of any
remedies hereunder or under any other Loan Document or any action or proceeding
relating to this Agreement or any other Loan Document or the enforcement of
rights hereunder or thereunder, (f) subject to an agreement containing
provisions substantially the same as those of this Section 10.07, to (i) any
assignee of or Participant in, or any prospective assignee of or Participant in,
any of its rights and obligations under this Agreement or any Eligible Assignee
invited to be a Lender pursuant to Section 2.15 or Section 2.16 or (ii) any
actual or prospective party (or its Related Parties) to any swap, derivative or
other transaction under which payments are to be made by reference to the
Borrower and its obligations, this Agreement or payments hereunder (it being
understood that the DQ List may be disclosed to any assignee or prospective
assignee), in reliance on this clause (f)), (g) on a confidential basis to
(i) any rating agency in connection with rating the Borrower or its Subsidiaries
or the credit facilities provided hereunder or (ii) the CUSIP Service Bureau or
any similar agency in connection with the application, issuance, publishing and
monitoring of CUSIP numbers of other market identifiers with respect to the
credit facilities provided hereunder, (h) with the consent of the Borrower or
(i) to the extent such Information (x) becomes publicly available other than as
a result of a breach of this Section 10.07, (y) becomes available to the
Administrative Agent, any Lender or any of their respective Affiliates on a
nonconfidential basis from a source other than the Borrower or (z) is
independently discovered or developed by a party hereto without utilizing any
Information received from the Borrower or violating the terms of this
Section 10.07. In addition, the Administrative Agent and the Lenders may
disclose the existence of this Agreement and information about this Agreement to
market data collectors, similar service providers to the lending industry and
service providers to the Administrative Agent and the Lenders in connection with
the administration of this Agreement, the other Loan Documents, and the
Commitments.

For purposes of this Section 10.07, “Information” means all information received
from the Borrower or any Subsidiary relating to the Borrower or any Subsidiary
or any of their respective businesses, other than any such information that is
available to the Administrative Agent, any Lender on a nonconfidential basis
prior to disclosure by the Borrower or any Subsidiary, provided that, in the
case of information received from the Borrower or any Subsidiary after the date
hereof, such information is clearly identified at the time of delivery as
confidential. Any Person required to maintain the confidentiality of Information
as provided in this Section 10.07 shall be considered to have complied with its
obligation to do so if such Person has exercised the same degree of care to
maintain the confidentiality of such Information as such Person would accord to
its own confidential information.

 

120



--------------------------------------------------------------------------------

Each of the Administrative Agent and the Lenders acknowledges that (a) the
Information may include material non-public information concerning the Borrower
or a Subsidiary, as the case may be, (b) it has developed compliance procedures
regarding the use of material non-public information and (c) it will handle such
material non-public information in accordance with Applicable Law, including
United States Federal and state securities Laws.

10.08    Right of Setoff. If an Event of Default shall have occurred and be
continuing, each Lender and each of their respective Affiliates is hereby
authorized at any time and from time to time, to the fullest extent permitted by
Applicable Law, to set off and apply any and all deposits (general or special,
time or demand, provisional or final, in whatever currency) at any time held and
other obligations (in whatever currency) at any time owing by such Lender or any
such Affiliate to or for the credit or the account of the Borrower or any other
Loan Party against any and all of the obligations of the Borrower or such Loan
Party now or hereafter existing under this Agreement or any other Loan Document
to such Lender, irrespective of whether or not such Lender shall have made any
demand under this Agreement or any other Loan Document and although such
obligations of the Borrower or such Loan Party may be contingent or unmatured or
are owed to a branch or office or Affiliate of such Lender different from the
branch, office or Affiliate holding such deposit or obligated on such
indebtedness. The rights of each Lender and their respective Affiliates under
this Section 10.08 are in addition to other rights and remedies (including other
rights of setoff) that such Lender or their respective Affiliates may have. Each
Lender agrees to notify the Borrower and the Administrative Agent promptly after
any such setoff and application, provided that the failure to give such notice
shall not affect the validity of such setoff and application.

10.09    Interest Rate Limitation. Notwithstanding anything to the contrary
contained in any Loan Document, the interest paid or agreed to be paid under the
Loan Documents shall not exceed the maximum rate of non-usurious interest
permitted by Applicable Law (the “Maximum Rate”). If the Administrative Agent or
any Lender shall receive interest in an amount that exceeds the Maximum Rate,
the excess interest shall be applied to the principal of the Loans or, if it
exceeds such unpaid principal, refunded to the Borrower. In determining whether
the interest contracted for, charged, or received by the Administrative Agent or
a Lender exceeds the Maximum Rate, such Person may, to the extent permitted by
Applicable Law, (a) characterize any payment that is not principal as an
expense, fee, or premium rather than interest, (b) exclude voluntary prepayments
and the effects thereof, and (c) amortize, prorate, allocate, and spread in
equal or unequal parts the total amount of interest throughout the contemplated
term of the Obligations hereunder.

10.10    Counterparts; Integration; Effectiveness. This Agreement may be
executed in counterparts (and by different parties hereto in different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Agreement and the other
Loan Documents and any separate letter agreements with respect to fees payable
to the Administrative Agent or the Lead Arrangers, constitute the entire
contract among the parties relating to the subject matter hereof and supersede
any and all previous agreements and understandings, oral or written, relating to
the subject matter hereof. Except as provided in Section 4.01, this Agreement
shall become effective when it shall have been executed by the Administrative
Agent and when the Administrative Agent shall have received counterparts hereof
that, when taken together, bear the signatures of each of the other parties
hereto. Delivery of an

 

121



--------------------------------------------------------------------------------

executed counterpart of a signature page of this Agreement by facsimile or other
electronic imaging means (e.g. “pdf” or “tif”) shall be effective as delivery of
a manually executed counterpart of this Agreement.

10.11    Survival of Representations and Warranties. All representations and
warranties made hereunder and in any other Loan Document or other document
delivered pursuant hereto or thereto or in connection herewith or therewith
shall survive the execution and delivery hereof and thereof. Such
representations and warranties have been or will be relied upon by the
Administrative Agent and each Lender, regardless of any investigation made by
the Administrative Agent or any Lender or on their behalf and notwithstanding
that the Administrative Agent or any Lender may have had notice or knowledge of
any Default at the time of any Borrowing, and shall continue in full force and
effect as long as any Loan or any other Obligation hereunder shall remain unpaid
or unsatisfied.

10.12    Severability. If any provision of this Agreement or the other Loan
Documents is held to be illegal, invalid or unenforceable, (a) the legality,
validity and enforceability of the remaining provisions of this Agreement and
the other Loan Documents shall not be affected or impaired thereby and (b) the
parties shall endeavor in good faith negotiations to replace the illegal,
invalid or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the illegal, invalid or
unenforceable provisions. The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

10.13    Replacement of Lenders. If the Borrower is entitled to replace a Lender
pursuant to the provisions of Section 3.06, or if any Lender is a Non-Consenting
Lender or if any other circumstance exists hereunder that gives the Borrower the
right to replace a Lender as a party hereto, then the Borrower may, at its sole
expense and effort, upon notice to such Lender and the Administrative Agent,
require such Lender to assign and delegate, without recourse (in accordance with
and subject to the restrictions contained in, and consents required by,
Section 10.06), all of its interests, rights (other than its existing rights to
payments pursuant to Sections 3.01 and 3.04) and obligations under this
Agreement and the related Loan Documents to an Eligible Assignee that shall
assume such obligations (which assignee may be another Lender, if a Lender
accepts such assignment), provided that:

(a)    the Borrower shall have paid to the Administrative Agent the assignment
fee (if any) specified in Section 10.06(b);

(b)    such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans, accrued interest thereon, accrued fees and
all other amounts payable to it hereunder and under the other Loan Documents
(including any amounts under Section 3.05) from the assignee (to the extent of
such outstanding principal and accrued interest and fees) or the Borrower (in
the case of all other amounts);

(c)    in the case of any such assignment resulting from a claim for
compensation under Section 3.04 or payments required to be made pursuant to
Section 3.01, such assignment will result in a reduction in such compensation or
payments thereafter;

 

122



--------------------------------------------------------------------------------

(d)    such assignment does not conflict with Applicable Laws; and

(e)    in the case of an assignment resulting from a Lender becoming a
Non-Consenting Lender, the applicable assignee shall have consented to the
applicable amendment, waiver or consent.

A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply.

Each party hereto agrees that (a) an assignment required pursuant to this
Section 10.13 may be effected pursuant to an Assignment and Assumption executed
by the Borrower, the Administrative Agent and the assignee and (b) the Lender
required to make such assignment need not be a party thereto in order for such
assignment to be effective and shall be deemed to have consented to an be bound
by the terms thereof; provided that, following the effectiveness of any such
assignment, the other parties to such assignment agree to execute and deliver
such documents necessary to evidence such assignment as reasonably requested by
the applicable Lender, provided, further that any such documents shall be
without recourse to or warranty by the parties thereto.

10.14    Governing Law; Jurisdiction; Etc. THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS AND ANY CLAIMS, CONTROVERSY, DISPUTE OR CAUSE OF ACTION (WHETHER IN
CONTRACT OR TORT OR OTHERWISE) BASED UPON, ARISING OUT OF OR RELATING TO THIS
AGREEMENT OR ANY OTHER LOAN DOCUMENT (EXCEPT, AS TO ANY OTHER LOAN DOCUMENT, AS
EXPRESSLY SET FORTH THEREIN) AND THE TRANSACTIONS CONTEMPLATED HEREBY AND
THEREBY SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE
STATE OF NEW YORK.

(a)    SUBMISSION TO JURISDICTION. THE BORROWER AND EACH OTHER LOAN PARTY
IRREVOCABLY AND UNCONDITIONALLY AGREES THAT IT WILL NOT COMMENCE ANY ACTION,
LITIGATION OR PROCEEDING OF ANY KIND OR DESCRIPTION, WHETHER IN LAW OR EQUITY,
WHETHER IN CONTRACT OR IN TORT OR OTHERWISE, AGAINST THE ADMINISTRATIVE AGENT,
ANY LENDER, OR ANY RELATED PARTY OF THE FOREGOING IN ANY WAY RELATING TO THIS
AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS RELATING HERETO OR
THERETO, IN ANY FORUM OTHER THAN THE COURTS OF THE STATE OF NEW YORK SITTING IN
NEW YORK COUNTY AND OF THE UNITED STATES DISTRICT COURT OF THE SOUTHERN DISTRICT
OF NEW YORK, AND ANY APPELLATE COURT FROM ANY THEREOF, AND EACH OF THE PARTIES
HERETO IRREVOCABLY AND UNCONDITIONALLY SUBMITS TO THE JURISDICTION OF SUCH
COURTS AND AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH ACTION, LITIGATION OR
PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW YORK STATE COURT OR, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH FEDERAL COURT. EACH OF THE
PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION, LITIGATION OR
PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY
SUIT ON THE

 

123



--------------------------------------------------------------------------------

JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW. NOTHING IN THIS AGREEMENT OR IN
ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY RIGHT THAT THE ADMINISTRATIVE AGENT OR
ANY LENDER MAY OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS
AGREEMENT OR ANY OTHER LOAN DOCUMENT AGAINST THE BORROWER OR ANY OTHER LOAN
PARTY OR ITS PROPERTIES IN THE COURTS OF ANY JURISDICTION.

(b)    WAIVER OF VENUE. THE BORROWER AND EACH OTHER LOAN PARTY IRREVOCABLY AND
UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY
OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION
OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT IN ANY COURT REFERRED TO IN CLAUSE (B) OF THIS SECTION 10.14. EACH OF
THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, THE DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH
ACTION OR PROCEEDING IN ANY SUCH COURT.

(c)    SERVICE OF PROCESS. EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE OF
PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 10.02. NOTHING IN THIS
AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY
OTHER MANNER PERMITTED BY APPLICABLE LAW.

10.15    Waiver of Jury Trial. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL
BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG
OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION 10.15.

10.16    No Advisory or Fiduciary Responsibility. In connection with all aspects
of each transaction contemplated hereby (including in connection with any
amendment, waiver or other modification hereof or of any other Loan Document),
the Borrower acknowledges and agrees, and acknowledges its Affiliates’
understanding, that: (i) (A) the arranging and other services regarding this
Agreement provided by the Administrative Agent, the Lead Arrangers and the
Lenders are arm’s-length commercial transactions between the Borrower and its
Affiliates, on the one hand, and the Administrative Agent, the Lead Arrangers
and the Lenders, on the other hand, (B) the Borrower has consulted its own
legal, accounting, regulatory and tax advisors to the extent it has deemed
appropriate, and (C) the Borrower is capable of evaluating, and understands and
accepts,

 

124



--------------------------------------------------------------------------------

the terms, risks and conditions of the transactions contemplated hereby and by
the other Loan Documents; (ii) (A) the Administrative Agent, the Lead Arrangers
and the Lenders each is and has been acting solely as a principal and, except as
expressly agreed in writing by the relevant parties, has not been, is not, and
will not be acting as an advisor, agent or fiduciary for the Borrower or any of
its Affiliates, or any other Person and (B) neither the Administrative Agent,
any Lead Arranger nor any Lender has any obligation to the Borrower or any of
its Affiliates with respect to the transactions contemplated hereby except those
obligations expressly set forth herein and in the other Loan Documents; and
(iii) the Administrative Agent, the Lead Arrangers, the Lenders, and their
respective Affiliates may be engaged in a broad range of transactions that
involve interests that differ from those of the Borrower and its Affiliates, and
neither the Administrative Agent, any Lead Arranger nor any Lender has any
obligation to disclose any of such interests to the Borrower its Affiliates. To
the fullest extent permitted by law, the Borrower hereby waives and releases any
claims that it may have against the Administrative Agent, the Lead Arrangers and
the Lenders with respect to any breach or alleged breach of agency or fiduciary
duty in connection with any aspect of any transaction contemplated hereby.

10.17    Electronic Execution of Assignments and Certain Other Documents. The
words “execution,” “execute”, “signed,” “signature,” and words of like import in
or related to any document to be signed in connection with this Agreement and
the transactions contemplated hereby (including without limitation Assignment
and Assumptions, amendments or other modifications, Committed Loan Notices,
waivers and consents) shall be deemed to include electronic signatures, the
electronic matching of assignment terms and contract formations on electronic
platforms approved by the Administrative Agent, or the keeping of records in
electronic form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature or the use of a paper-based
recordkeeping system, as the case may be, to the extent and as provided for in
any Applicable Law, including the Federal Electronic Signatures in Global and
National Commerce Act, the New York State Electronic Signatures and Records Act,
or any other similar state laws based on the Uniform Electronic Transactions
Act; provided that notwithstanding anything contained herein to the contrary the
Administrative Agent is under no obligation to agree to accept electronic
signatures in any form or in any format unless expressly agreed to by the
Administrative Agent pursuant to procedures approved by it.

10.18    USA PATRIOT Act. Each Lender that is subject to the Act (as hereinafter
defined) and the Administrative Agent (for itself and not on behalf of any
Lender) hereby notifies the Borrower that pursuant to the requirements of the
USA Patriot Act (Title III of Pub. L. 107-56 (signed into law October 26, 2001))
(the “Act”), it is required to obtain, verify and record information that
identifies the Borrower and each other Loan Party, which information includes
the name and address of the Borrower and each other Loan Party and other
information that will allow such Lender or the Administrative Agent, as
applicable, to identify the Borrower and each other Loan Party in accordance
with the Act. The Borrower and each other Loan Party shall, promptly following a
request by the Administrative Agent or any Lender, provide all documentation and
other information that the Administrative Agent or such Lender requests in order
to comply with its ongoing obligations under applicable “know your customer” and
anti-money laundering rules and regulations, including the Act.

10.19    Acknowledgement and Consent to Bail-In of EEA Financial Institutions.
Solely to the extent any Lender that is an EEA Financial Institution is a party
to this Agreement and

 

125



--------------------------------------------------------------------------------

notwithstanding anything to the contrary in any Loan Document or in any other
agreement, arrangement or understanding among any such parties, each party
hereto acknowledges that any liability of any Lender that is an EEA Financial
Institution arising under any Loan Document, to the extent such liability is
unsecured, may be subject to the write-down and conversion powers of an EEA
Resolution Authority and agrees and consents to, and acknowledges and agrees to
be bound by:

(a)    the application of any Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any Lender that is an EEA Financial Institution; and

(b)    the effects of any Bail-In Action on any such liability, including, if
applicable:

(i)    a reduction in full or in part or cancellation of any such liability;

(ii)    a conversion of all, or a portion of, such liability into shares or
other instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or

(iii)    the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of any EEA Resolution
Authority.

 

126



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.

 

CALLAWAY GOLF COMPANY By:  

/s/ Brian P. Lynch                                        

Name:   Brian P. Lynch Title:   Senior Vice President, General Counsel,
Corporate Secretary and Chief Financial Officer

 

[Callaway – Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A., as Administrative Agent By:  

/s/ Mollie S. Canup                                        

Name:   Mollie S. Canup Title:   Vice President

 

[Callaway – Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A., as a Lender By:  

/s/ Justin Neubauer                                             

Name:   Justin Neubauer Title:   Director

 

[Callaway – Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

EXHIBIT A

FORM OF COMMITTED LOAN NOTICE

Date:             ,         

 

To:

Bank of America, N.A., as Administrative Agent

Ladies and Gentlemen:

Reference is made to that certain Credit Agreement, dated as of January 4, 2019
(as amended, restated, extended, supplemented or otherwise modified in writing
from time to time, the “Agreement”; the terms defined therein being used herein
as therein defined), among Callaway Golf Company, a Delaware corporation (the
“Borrower”), the Lenders from time to time party thereto, and Bank of America,
N.A., as Administrative Agent.

The undersigned hereby requests (select one):

 

  ☐    a Borrowing      ☐    a conversion or continuation of Loans (specify
Class)      1.    On                      (a Business Day).   2.    In the
principal amount of $        .      3.    Comprised of                     .   
    

[Type of Loan requested]

     4.    [With an Interest Period of          months.]1   5.   

Location and number of the Borrower’s account to which proceeds of Borrowings
are to be disbursed:                     .

 

 

1 

For Eurodollar Rate Loans only. To be an Interest Period of one, two, three or
six months (in each case, subject to availability) or such other period that is
twelve months or less requested by the Borrower and consented to by all the Term
Lenders.

 

A - 1



--------------------------------------------------------------------------------

CALLAWAY GOLF COMPANY By:  

                                          

Name:  

 

Title:  

 

 

A - 2



--------------------------------------------------------------------------------

EXHIBIT B

FORM OF TERM NOTE

[            ], 20[    ]

FOR VALUE RECEIVED, the undersigned (the “Borrower”), hereby promises to pay to
                     or registered assigns (the “Term Lender”), in accordance
with the provisions of the Agreement (as hereinafter defined), the principal
amount of each Term Loan from time to time made by the Term Lender to the
Borrower under that certain Credit Agreement, dated as of January 4, 2019 (as
amended, restated, extended, supplemented or otherwise modified in writing from
time to time, the “Agreement;” the terms defined therein being used herein as
therein defined), among the Borrower, the Lenders from time to time party
thereto, and Bank of America, N.A., as Administrative Agent.

The Borrower promises to pay interest on the unpaid principal amount of each
Term Loan from the date of such Term Loan until such principal amount is paid in
full, at such interest rates and at such times as provided in the Agreement. All
payments of principal and interest shall be made to the Administrative Agent for
the account of the Term Lender in Dollars in immediately available funds at the
Administrative Agent’s Office. If any amount is not paid in full when due
hereunder, such unpaid amount shall bear interest, to be paid upon demand, from
the due date thereof until the date of actual payment (and before as well as
after judgment) computed at the per annum rate set forth in the Agreement.

This Term Note is one of the Term Notes referred to in the Agreement, is
entitled to the benefits thereof and may be prepaid in whole or in part subject
to the terms and conditions provided therein. This Term Note is also entitled to
the benefits of the Guaranty. Upon the occurrence and continuation of one or
more of the Events of Default specified in the Agreement, all amounts then
remaining unpaid on this Term Note shall become, or may be declared to be,
immediately due and payable all as provided in the Agreement. Term Loans made by
the Term Lender shall be evidenced by one or more loan accounts or records
maintained by the Term Lender in the ordinary course of business. The Term
Lender may also attach schedules to this Term Note and endorse thereon the date,
amount and maturity of its Term Loans and payments with respect thereto.

The Borrower, for itself, its successors and assigns, hereby waives diligence,
presentment, protest and demand and notice of protest, demand, dishonor and
non-payment of this Term Note.

THIS TERM NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF
THE STATE OF NEW YORK.

 

B - 1



--------------------------------------------------------------------------------

CALLAWAY GOLF COMPANY By:  

                                          

Name:  

 

Title:  

 

 

B - 2



--------------------------------------------------------------------------------

EXHIBIT C

ASSIGNMENT AND ASSUMPTION

This Assignment and Assumption (this “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between
[the][each] Assignor identified in item 1 below ([the][each, an] “Assignor”) and
[the][each] Assignee identified in item 2 below ([the][each, an] “Assignee”).
[It is understood and agreed that the rights and obligations of [the
Assignors][the Assignees] hereunder are several and not joint.]1 Capitalized
terms used but not defined herein shall have the meanings given to them in the
Credit Agreement identified below (as amended, the “Credit Agreement”), receipt
of a copy of which is hereby acknowledged by [the][each] Assignee. The Standard
Terms and Conditions set forth in Annex 1 attached hereto are hereby agreed to
and incorporated herein by reference and made a part of this Assignment and
Assumption as if set forth herein in full.

For an agreed consideration, [the][each] Assignor hereby irrevocably sells and
assigns to [the Assignee][the respective Assignees], and [the][each] Assignee
hereby irrevocably purchases and assumes from [the Assignor][the respective
Assignors], subject to and in accordance with the Standard Terms and Conditions
and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of [the Assignor’s][the
respective Assignors’] rights and obligations in [its capacity as a
Lender][their respective capacities as Lenders] under the Credit Agreement and
any other documents or instruments delivered pursuant thereto in the amount[s]
and equal to the percentage interest[s] identified below of all the outstanding
rights and obligations under the Term Facility identified below and (ii) to the
extent permitted to be assigned under Applicable Law, all claims, suits, causes
of action and any other right of [the Assignor (in its capacity as a
Lender)][the respective Assignors (in their respective capacities as Lenders)]
against any Person, whether known or unknown, arising under or in connection
with the Credit Agreement, any other documents or instruments delivered pursuant
thereto or the loan transactions governed thereby or in any way based on or
related to any of the foregoing, including, but not limited to, contract claims,
tort claims, malpractice claims, statutory claims and all other claims at law or
in equity related to the rights and obligations sold and assigned pursuant to
clause (i) above (the rights and obligations sold and assigned by [the][any]
Assignor to [the][any] Assignee pursuant to clauses (i) and (ii) above being
referred to herein collectively as [the][an] “Assigned Interest”). Each such
sale and assignment is without recourse to [the][any] Assignor and, except as
expressly provided in this Assignment and Assumption, without representation or
warranty by [the][any] Assignor.

 

1.    Assignor[s]:  

 

    

 

2.    Assignee[s]:  

 

    

 

 

 

1 

Include bracketed language if there are either multiple Assignors or multiple
Assignees.

 

C - 1



--------------------------------------------------------------------------------

[for each Assignee, indicate [Affiliate][Approved Fund] of [identify Lender]]

 

3.

Borrower: Callaway Golf Company

 

4.

Administrative Agent: Bank of America, N.A., as the administrative agent under
the Credit Agreement

 

5.

Credit Agreement: Credit Agreement, dated as of January 4, 2019, among Callaway
Golf Company, a Delaware corporation, the Lenders from time to time party
thereto and Bank of America, N.A., as Administrative Agent

 

6.

Assigned Interest[s]:

 

Assignor[s]2

   Assignee[s]3      Aggregate
Amount of
Commitment/Loans
for all Lenders under
Term Facility 4      Amount of
Commitment/Loans
Assigned under Term
Facility      Percentage
Assigned of
Commitment/Loans
under Term Facility 5     CUSIP
Number         $                    $                           %          $
                   $                           %          $                    $
                          %   

 

[7.

Trade Date:                     ]6

Effective Date:             , 20      [TO BE INSERTED BY ADMINISTRATIVE AGENT
AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE REGISTER
THEREFOR.]

 

 

2 

List each Assignor, as appropriate.

3 

List each Assignee and, if available, its market entity identifier, as
appropriate.

4 

Amounts in this column and in the column immediately to the right to be adjusted
by the counterparties to                      take into account any payments or
prepayments made between the Trade Date and the Effective Date.

5

Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans of
all Lenders thereunder.

6 

To be completed if the Assignor(s) and the Assignee(s) intend that the minimum
assignment amount is to be                      determined as of the Trade Date.

 

C - 2



--------------------------------------------------------------------------------

The terms set forth in this Assignment and Assumption are hereby agreed to:

 

ASSIGNOR[S]7 [NAME OF ASSIGNOR] By:  

                                          

  Name:   Title: [NAME OF ASSIGNOR] By:  

                                          

  Name:   Title: ASSIGNEE[S]8 [NAME OF ASSIGNEE] By:  

                                          

  Name:   Title: [NAME OF ASSIGNEE] By:  

                                          

  Name:   Title:

 

 

7 

Add additional signature blocks as needed. Include both Fund/Pension Plan and
manager making the trade (if applicable).

8 

Add additional signature blocks as needed. Include both Fund/Pension Plan and
manager making the trade (if applicable).

(….continued)

 

C - 3



--------------------------------------------------------------------------------

[Consented to and]9 Accepted: BANK OF AMERICA, N.A., as Administrative
Agent By:  

                                          

    Name:     Title:

 

[Consented to:]10

CALLAWAY GOLF COMPANY, as Borrower By:  

                                          

    Name:     Title:

 

 

9 

To be added only if the consent of the Administrative Agent is required by the
terms of the Credit Agreement.

10 

To be added only if the consent of the Borrower is required by the terms of the
Credit Agreement.

 

C - 4



--------------------------------------------------------------------------------

ANNEX 1 TO ASSIGNMENT AND ASSUMPTION

STANDARD TERMS AND CONDITIONS FOR

ASSIGNMENT AND ASSUMPTION

1.    Representations and Warranties.

1.1.    Assignor[s]. [The][Each] Assignor (a) represents and warrants that
(i) it is the legal and beneficial owner of [the][the relevant] Assigned
Interest, (ii) [the][such] Assigned Interest is free and clear of any lien,
encumbrance or other adverse claim and (iii) it has full power and authority,
and has taken all action necessary, to execute and deliver this Assignment and
Assumption and to consummate the transactions contemplated hereby; and
(b) assumes no responsibility with respect to (i) any statements, warranties or
representations made in or in connection with the Credit Agreement or any other
Loan Document, (ii) the execution, legality, validity, enforceability,
genuineness, sufficiency or value of the Loan Documents or any collateral
thereunder, (iii) the financial condition of the Borrower, any of its
Subsidiaries or Affiliates or any other Person obligated in respect of any Loan
Document or (iv) the performance or observance by the Borrower, any of its
Subsidiaries or Affiliates or any other Person of any of their respective
obligations under any Loan Document.

1.2.    Assignee[s].

(1)    [The][Each] Assignee represents and warrants that:

(i) it has full power and authority, and has taken all action necessary, to
execute and deliver this Assignment and Assumption and to consummate the
transactions contemplated hereby and to become a Lender under the Credit
Agreement;

(ii) it meets all the requirements to be an assignee under Section 10.06(b)(iii)
and (v) of the Credit Agreement (subject to such consents, if any, as may be
required under Section 10.06(b)(iii) of the Credit Agreement);

(iii) from and after the Effective Date, it shall be bound by the provisions of
the Credit Agreement as a Lender thereunder and, to the extent of [the][the
relevant] Assigned Interest, shall have the obligations of a Lender thereunder;

(iv) it is sophisticated with respect to decisions to acquire assets of the type
represented by [the][such] Assigned Interest and either it, or the Person
exercising discretion in making its decision to acquire [the][such] Assigned
Interest, is experienced in acquiring assets of such type;

(v) it has received a copy of the Credit Agreement, and has received or has been
accorded the opportunity to receive copies of the most recent financial
statements delivered pursuant to Section 6.01 thereof, as applicable, and such
other documents and information as it deems appropriate

 

C - 5



--------------------------------------------------------------------------------

to make its own credit analysis and decision to enter into this Assignment and
Assumption and to purchase [the][such] Assigned Interest;

(vi) it has, independently and without reliance upon the Administrative Agent or
any other Lender and based on such documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Assignment and Assumption and to purchase [the][such] Assigned Interest; and

(vii) if it is a Foreign Lender, attached hereto is any documentation required
to be delivered by it pursuant to the terms of the Credit Agreement, duly
completed and executed by [the][such] Assignee; and

(2) [The][Each] Assignee agrees that:

(i) it will, independently and without reliance upon the Administrative Agent,
[the][any] Assignor or any other Lender, and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit decisions in taking or not taking action under the Loan Documents; and

(ii) it will perform in accordance with their terms all of the obligations which
by the terms of the Loan Documents are required to be performed by it as a
Lender.

2.    Payments. From and after the Effective Date, the Administrative Agent
shall make all payments in respect of [the][each] Assigned Interest (including
payments of principal, interest, fees and other amounts) to [the][the relevant]
Assignor for amounts which have accrued to but excluding the Effective Date and
to [the][the relevant] Assignee for amounts which have accrued from and after
the Effective Date. Notwithstanding the foregoing, the Administrative Agent
shall make all payments of interest, fees or other amounts paid or payable in
kind from and after the Effective Date to [the][the relevant] Assignee.

3.    General Provisions. This Assignment and Assumption shall be binding upon,
and inure to the benefit of, the parties hereto and their respective successors
and assigns. This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment and Assumption. This Assignment and Assumption shall be governed
by, and construed in accordance with, the law of the State of New York.

 

C - 6



--------------------------------------------------------------------------------

EXHIBIT D

FORM OF ADMINISTRATIVE QUESTIONNAIRE

[On file with the Administrative Agent.]

 

D - 1



--------------------------------------------------------------------------------

EXHIBIT E

FORM OF GUARANTY

[See attached.]

 

E - 1



--------------------------------------------------------------------------------

EXHIBIT F

FORM OF SECURITY AGREEMENT

[See attached.]

 

F - 1



--------------------------------------------------------------------------------

EXHIBIT G

FORM OF PERFECTION CERTIFICATE

[See attached.]

 

G - 1



--------------------------------------------------------------------------------

EXHIBIT H-1

FORM OF U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

Reference is hereby made to the Credit Agreement dated as of January 4, 2019 (as
amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”) among Callaway Golf Company, a Delaware corporation (the
“Borrower”), the Lenders from time to time party thereto and Bank of America,
N.A., as Administrative Agent.

Pursuant to the provisions of Section 3.01(e) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the Loan(s) (as well as any Term Note(s) evidencing such Loan(s)) in respect
of which it is providing this certificate, (ii) it is not a bank within the
meaning of Section 881(c)(3)(A) of the Code, (iii) it is not a ten percent
shareholder of the Borrower within the meaning of Section 871(h)(3)(B) of the
Code, (iv) it is not a controlled foreign corporation related to the Borrower as
described in Section 881(c)(3)(C) of the Code, and (vi) no payments under any
Loan Document are effectively connected with the undersigned’s conduct of a U.S.
trade or business.

The undersigned has furnished the Administrative Agent and the Borrower with a
certificate of its non-U.S. Person status on IRS Form W-8BEN-E (or W-8BEN, as
applicable). By executing this certificate, the undersigned agrees that (1) if
the information provided on this certificate changes, the undersigned shall
promptly so inform the Borrower and the Administrative Agent in writing, and
(2) the undersigned shall have at all times furnished the Borrower and the
Administrative Agent with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF LENDER]   By:  

                                          

  Name:  

 

  Title:  

 

  Date:  

 

 

H - 1 - 1



--------------------------------------------------------------------------------

EXHIBIT H-2

FORM OF U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

Reference is hereby made to the Credit Agreement dated as of January 4, 2019 (as
amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”) among Callaway Golf Company, a Delaware corporation (the
“Borrower”), the Lenders from time to time party thereto, and Bank of America,
N.A., as Administrative Agent.

Pursuant to the provisions of Section 3.01(e) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate,
(ii) it is not a bank within the meaning of Section 881(c)(3)(A) of the Code,
(iii) it is not a ten percent shareholder of the Borrower within the meaning of
Section 871(h)(3)(B) of the Code, (iv) it is not a controlled foreign
corporation related to the Borrower as described in Section 881(c)(3)(C) of the
Code, and (v) no payments with respect to such participation are effectively
connected with the undersigned’s conduct of a U.S. trade or business.

The undersigned has furnished its participating Lender with a certificate of its
non-U.S. Person status on IRS Form W-8BEN-E (or W-8BEN, as applicable). By
executing this certificate, the undersigned agrees that (1) if the information
provided on this certificate changes, the undersigned shall promptly so inform
such Lender in writing, and (2) the undersigned shall have at all times
furnished such Lender with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF PARTICIPANT]   By:  

                                          

  Name:  

 

  Title:  

 

  Date:  

 

 

H - 2 - 1



--------------------------------------------------------------------------------

EXHIBIT H-3

FORM OF U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)

Reference is hereby made to the Credit Agreement dated as of January 4, 2019 (as
amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”) among Callaway Golf Company, a Delaware corporation (the
“Borrower”), the Lenders from time to time party thereto, and Bank of America,
N.A., as Administrative Agent.

Pursuant to the provisions of Section 3.01(e) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
participation in respect of which it is providing this certificate, (ii) its
direct or indirect partners/members are the sole beneficial owners of such
participation, (iii) neither the undersigned nor any of its direct or indirect
partners/members that is claiming the portfolio interest exemption (its
“Applicable Partners/Members”) is a bank within the meaning of
Section 881(c)(3)(A) of the Code, (iv) none of its Applicable Partners/Members
is a ten percent shareholder of the Borrower within the meaning of
Section 871(h)(3)(B) of the Code, (v) none of its Applicable Partners/Members is
a controlled foreign corporation related to the Borrower as described in
Section 881(c)(3)(C) of the Code, and (vi) no payments with respect to such
participation are effectively connected with the conduct of a U.S. trade or
business by the undersigned or any of its Applicable Partners/Members.

The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by one of the following forms from each of its Applicable
Partners/Members that is claiming the portfolio interest exemption: (i) an IRS
Form W-8BEN-E (or W-8BEN, as applicable) or (ii) an IRS Form W-8IMY accompanied
by an IRS Form W-8BEN-E (or W-8BEN, as applicable) from each of such
partner’s/member’s beneficial owners that is claiming the portfolio interest
exemption. By executing this certificate, the undersigned agrees that (1) if the
information provided on this certificate changes, the undersigned shall promptly
so inform such Lender in writing, and (2) the undersigned shall have at all
times furnished such Lender with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF PARTICIPANT]   By:  

                                          

  Name:  

 

  Title:  

 

  Date:  

 

 

H - 3 - 1



--------------------------------------------------------------------------------

EXHIBIT H-4

FORM OF U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Lenders That Are Partnerships For U.S. Federal Income Tax Purposes)

Reference is hereby made to the Credit Agreement dated as of January 4, 2019 (as
amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”) among Callaway Golf Company, a Delaware corporation (the
“Borrower”), the Lenders from time to time party thereto, and Bank of America,
N.A., as Administrative Agent.

Pursuant to the provisions of Section 3.01(e) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the Loan(s)
(as well as any Term Note(s) evidencing such Loan(s)) in respect of which it is
providing this certificate, (ii) its direct or indirect partners/members are the
sole beneficial owners of such Loan(s) (as well as any Term Note(s) evidencing
such Loan(s)), (iii) neither the undersigned nor any of its direct or indirect
partners/members that is claiming the portfolio interest exemption (its
“Applicable Partners/Members”) is a bank within the meaning of
Section 881(c)(3)(A) of the Code, (iv) none of its Applicable Partners/Members
is a ten percent shareholder of the Borrower within the meaning of
Section 871(h)(3)(B) of the Code, (v) none of its Applicable Partners/Members is
a controlled foreign corporation related to the Borrower as described in
Section 881(c)(3)(C) of the Code, and (vi) no payments under any Loan Document
are effectively connected with the conduct of a U.S. trade or business by the
undersigned or any of its Applicable Partners/Members.

The undersigned has furnished the Administrative Agent and the Borrower with IRS
Form W-8IMY accompanied by one of the following forms from each of its
Applicable Partners/Members: (i) an IRS Form W-8BEN-E (or W-8BEN, as applicable)
or (ii) an IRS Form W-8IMY accompanied by an IRS Form W-8BEN-E (or W-8BEN, as
applicable) from each of such partner’s/member’s beneficial owners that is
claiming the portfolio interest exemption. By executing this certificate, the
undersigned agrees that (1) if the information provided on this certificate
changes, the undersigned shall promptly so inform the Borrower and the
Administrative Agent in writing, and (2) the undersigned shall have at all times
furnished the Borrower and the Administrative Agent with a properly completed
and currently effective certificate in either the calendar year in which each
payment is to be made to the undersigned, or in either of the two calendar years
preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF LENDER]   By:  

 

  Name:  

 

  Title:  

 

  Date:  

 

 

H - 4 - 1



--------------------------------------------------------------------------------

EXHIBIT I

FORM OF SOLVENCY CERTIFICATE

This Solvency Certificate is delivered pursuant to Section 4.01(a)(ix) of the
Credit Agreement dated as of January 4, 2019, among Callaway Golf Company, a
Delaware corporation (the “Borrower”), the lenders party thereto from time to
time (the “Lenders”) and Bank of America, National Association, as
administrative agent and collateral agent (in such capacities, the
“Administrative Agent”) (as amended, restated, amended and restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”).
Capitalized terms used herein and not otherwise defined herein shall have the
meanings assigned to such terms in the Credit Agreement.

The undersigned hereby certifies, solely in his capacity as an officer of the
Borrower and not in his individual capacity, as follows:

1.    I am the Chief Financial Officer of the Borrower. I am familiar with the
Transaction, and have reviewed the Credit Agreement, financial statements
referred to in Section 4.01(d) of the Credit Agreement and such documents and
made such investigation as I have deemed relevant for the purposes of this
Solvency Certificate.

2.    As of the date hereof, immediately after giving effect to the consummation
of the Transaction, on and as of such date (i) the fair value of the assets of
the Borrower and its subsidiaries on a consolidated basis, at a fair valuation,
exceeds the debts and liabilities, direct, subordinated, contingent or
otherwise, of the Borrower and its subsidiaries on a consolidated basis;
(ii) the present fair saleable value of the property of the Borrower and its
subsidiaries on a consolidated basis is greater than the amount required to pay
the probable liability of the Borrower and its subsidiaries on a consolidated
basis on their debts and other liabilities, direct, subordinated, contingent or
otherwise, as such debts and other liabilities become absolute and matured;
(iii) the Borrower and its subsidiaries on a consolidated basis are able to pay
their debts and liabilities, direct, subordinated, contingent or otherwise, as
such debts and liabilities become absolute and matured; and (iv) the Borrower
and its subsidiaries on a consolidated basis do not have unreasonably small
capital with which to conduct the businesses in which they are engaged as such
businesses are now conducted and are proposed to be conducted following the
Closing Date.

3.    As of the date hereof, immediately after giving effect to the consummation
of the Transaction, the Borrower does not intend to, and the Borrower does not
believe that it or any of its subsidiaries will, incur debts beyond its ability
to pay such debts as they mature, taking into account the timing and amounts of
cash to be received by it or any such subsidiary and the timing and amounts of
cash to be payable on or in respect of its debts or the debts of any such
subsidiary.

This Solvency Certificate is being delivered by the undersigned officer only in
his capacity as Chief Financial Officer of the Borrower and not individually and
the undersigned shall have no personal liability to the Administrative Agent or
the Lenders with respect thereto.

[SIGNATURE PAGE FOLLOWS]

 

I - 1



--------------------------------------------------------------------------------

The foregoing certifications are made and delivered as of the Closing Date.

 

CALLAWAY GOLF COMPANY By:  

                                                  

Name:  

                                                  

Title:  

                                                  

 

I - 2



--------------------------------------------------------------------------------

EXHIBIT J

AUCTION PROCEDURES

This outline is intended to summarize certain basic terms of procedures with
respect to Dutch auctions (each, an “Auction”) pursuant to and in accordance
with the terms and conditions of Section 10.06(f) of the Credit Agreement to
which this Exhibit J is attached. It is not intended to be a definitive list of
all of the terms and conditions of an Auction and all such terms and conditions
shall be set forth in the applicable auction procedures documentation set for
each Auction (the “Offer Documents”), which shall be acceptable to the
Administrative Agent and the Borrower. None of the Administrative Agent, the
Auction Manager or any of their respective Affiliates makes any recommendation
pursuant to the Offer Documents as to whether or not any Term Lender should sell
by assignment any of its Term Loans pursuant to the Offer Documents (including,
for the avoidance of doubt, by participating in the Auction as a Term Lender) or
whether or not the Borrower should purchase by assignment any Term Loans from
any Term Lender pursuant to any Auction. Each Term Lender should make its own
decision as to whether to sell by assignment any of its Term Loans and, if so,
the principal amount of and price to be sought for such Term Loans. In addition,
each Term Lender should consult its own attorney, business advisor or tax
advisor as to legal, business, tax and related matters concerning any Auction
and the Offer Documents. Capitalized terms used but not otherwise defined herein
have the meanings assigned to them in the Credit Agreement.

Summary. Borrower may purchase (by assignment) Term Loans on a non-pro rata
basis by conducting one or more Auctions pursuant to the procedures described
herein; provided that no more than one Auction may be ongoing at any one time
and no more than five Auctions may be made in any period of four consecutive
fiscal quarters of the Borrower.

Notice Procedures. In connection with each Auction, the Borrower (the “Offeror”)
will provide notification to the Auction Manager (for distribution to the Term
Lenders) of the Term Loans that will be the subject of the Auction by delivering
to the Auction Manager a written notice in form and substance reasonably
satisfactory to the Auction Manager (an “Auction Notice”). Each Auction Notice
shall contain (i) the maximum principal amount of Term Loans the Offeror is
willing to purchase (by assignment) in the Auction (the “Auction Amount”), which
shall be no less than $5,000,000 or an integral multiple of $1,000,000 in excess
of thereof, (ii) the range of discounts to par (the “Discount Range”), expressed
as a range of prices per $1,000, at which the Offeror would be willing to
purchase Term Loans in the Auction, (iii) the first date on which Return Bids
(as defined below) may be submitted and (iv) the date on which the Auction will
conclude, on which date Return Bids will be due at the time provided in the
Auction Notice (such time, the “Expiration Time”), as such date and time may be
extended upon notice by the Offeror to the Auction Manager not less than 24
hours before the original Expiration Time. The Auction Manager will deliver a
copy of the Offer Documents to each Term Lender promptly following completion
thereof.

Reply Procedures. In connection with any Auction, each Term Lender holding Term
Loans wishing to participate in such Auction shall, prior to the Expiration
Time, provide the Auction Manager with an irrevocable notice of participation in
form and substance reasonably

 

J - 1



--------------------------------------------------------------------------------

satisfactory to the Auction Manager (the “Return Bid”, to be included in the
Offer Documents) which shall specify (i) a discount to par that must be
expressed as a price per $1,000 of Term Loans (the “Reply Price”) within the
Discount Range and (ii) the principal amount of Term Loans, in an amount not
less than $1,000,000, that such Term Lender is willing to offer for sale at its
Reply Price (the “Reply Amount”); provided, that each Term Lender may submit a
Reply Amount that is less than the minimum amount and incremental amount
requirements described above only if the Reply Amount comprises the entire
amount of the Term Loans held by such Term Lender at such time. A Term Lender
may only submit one Return Bid per Auction, but each Return Bid may contain up
to three component bids, each of which may result in a separate Qualifying Bid
(as defined below) and each of which will not be contingent on any other
component bid submitted by such Term Lender resulting in a Qualifying Bid. In
addition to the Return Bid, a participating Term Lender must execute and
deliver, to be held by the Auction Manager, an assignment and acceptance in the
form included in the Offer Documents which shall be in form and substance
reasonably satisfactory to the Auction Manager and the Administrative Agent (the
“Auction Assignment and Acceptance”). The Offeror will not purchase any Term
Loans at a price that is outside of the applicable Discount Range, nor will any
Return Bids (including any component bids specified therein) submitted at a
price that is outside such applicable Discount Range be considered in any
calculation of the Applicable Threshold Price (as defined below).

Acceptance Procedures. Based on the Reply Prices and Reply Amounts received by
the Auction Manager, the Auction Manager, in consultation with the Offeror, will
calculate the lowest purchase price (the “Applicable Threshold Price”) for the
Auction within the Discount Range for the Auction that will allow the Offeror to
complete the Auction by purchasing the full Auction Amount (or such lesser
amount of Terms Loans for which the Offeror has received Qualifying Bids). The
Offeror shall purchase (by assignment) Term Loans from each Term Lender whose
Return Bid is within the Discount Range and contains a Reply Price that is equal
to or less than the Applicable Threshold Price (each, a “Qualifying Bid”). The
principal amount of all Term Loans included in Qualifying Bids received at a
Reply Price lower than the Applicable Threshold Price will be purchased at a
purchase price equal to the applicable Reply Price and shall not be subject to
proration. If a Term Lender has submitted a Return Bid containing multiple
component bids at different Reply Prices, then all Term Loans of such Term
Lender offered in any such component bid that constitutes a Qualifying Bid with
a Reply Price lower than the Applicable Threshold Price shall also be purchased
at a purchase price equal to the applicable Reply Price and shall not be subject
to proration.

Proration Procedures. All Term Loans offered in Return Bids (or, if applicable,
any component bid thereof) constituting Qualifying Bids equal to the Applicable
Threshold Price will be purchased at a purchase price equal to the Applicable
Threshold Price; provided that if the aggregate principal amount of all Term
Loans for which Qualifying Bids have been submitted in any given Auction equal
to the Applicable Threshold Price would exceed the remaining portion of the
Auction Amount (after deducting all Term Loans purchased below the Applicable
Threshold Price), the Offeror shall purchase the Term Loans for which the
Qualifying Bids submitted were at the Applicable Threshold Price ratably based
on the respective principal amounts offered and in an aggregate amount up to the
amount necessary to complete the purchase of the Auction Amount. For the
avoidance of doubt, no Return Bids (or any component thereof) will be accepted
above the Applicable Threshold Price.

 

J - 2



--------------------------------------------------------------------------------

Notification Procedures. The Auction Manager, in consultation with the Offeror,
will calculate the Applicable Threshold Price no later than the next Business
Day after the date that the Return Bids were due. The Auction Manager will
insert the amount of Term Loans to be assigned and the applicable settlement
date determined by the Auction Manager in consultation with the Offeror onto
each applicable Auction Assignment and Acceptance received in connection with a
Qualifying Bid. Upon written request of the submitting Term Lender, the Auction
Manager will promptly return any Auction Assignment and Acceptance received in
connection with a Return Bid that is not a Qualifying Bid.

Additional Procedures. Once initiated by an Auction Notice, the Offeror may
withdraw an Auction by written notice to the Auction Manager no later than 24
hours before the original Expiration Time so long as no Qualifying Bids have
been received by the Auction Manager at or prior to the time the Auction Manager
receives such written notice from the Borrower. Any Return Bid (including any
component bid thereof) delivered to the Auction Manager may not be modified,
revoked, terminated or cancelled; provided that a Term Lender may modify a
Return Bid at any time prior to the Expiration Time solely to reduce the Reply
Price included in such Return Bid. However, an Auction shall become void if the
Offeror fails to satisfy one or more of the conditions to the purchase of Term
Loans set forth in Section 10.06(f) of the Credit Agreement, as applicable, or
to otherwise comply with any of the provisions of such Section 10.06(f). The
purchase price for all Term Loans purchased in an Auction shall be paid in cash
by the Offeror directly to the respective assigning Term Lender on a settlement
date as determined by the Auction Manager in consultation with the Offeror
(which shall be no later than ten (10) Business Days after the date Return Bids
are due), along with accrued and unpaid interest (if any) on the applicable Term
Loans up to the settlement date. The Offeror shall execute each applicable
Auction Assignment and Acceptance received in connection with a Qualifying Bid.

All questions as to the form of documents and validity and eligibility of Term
Loans that are the subject of an Auction will be determined by the Auction
Manager, in consultation with the Offeror, and the Auction Manager’s
determination will be conclusive, absent manifest error. The Auction Manager’s
interpretation of the terms and conditions of the Offer Document, in
consultation with the Offeror, will be final and binding.

None of the Administrative Agent, the Auction Manager, any other agent or any of
their respective affiliates assumes any responsibility for the accuracy or
completeness of the information concerning the Borrower or its Subsidiaries
contained in the Offer Documents or otherwise or for any failure to disclose
events that may have occurred and may affect the significance or accuracy of
such information.

The Auction Manager acting in its capacity as such under an Auction shall be
entitled to the benefits of the provisions of Article IX and Section 10.04 of
the Credit Agreement to the same extent as if each reference therein to the
“Administrative Agent” were a reference to the Auction Manager, and the
Administrative Agent shall cooperate with the Auction Manager as reasonably
requested by the Auction Manager in order to enable it to perform its
responsibilities and duties in connection with each Auction.

 

J - 3



--------------------------------------------------------------------------------

This Exhibit J shall not require the Borrower to initiate any Auction, nor shall
any Term Lender be obligated to participate in any Auction.

 

J - 4



--------------------------------------------------------------------------------

EXHIBIT K

AFFILIATE ASSIGNMENT AGREEMENT

This Affiliate Assignment Agreement (this “Assignment and Assumption”) is dated
as of the Effective Date set forth below and is entered into by and between
[the][each] Assignor identified in item 1 below ([the][each, an] “Assignor”) and
[the][each] Assignee identified in item 2 below ([the][each, an] “Assignee”).
[It is understood and agreed that the rights and obligations of [the
Assignors][the Assignees]12 hereunder are several and not joint.]13 Capitalized
terms used but not defined herein shall have the meanings given to them in the
Credit Agreement identified below (as amended, the “Credit Agreement”), receipt
of a copy of which is hereby acknowledged by [the][each] Assignee. The Standard
Terms and Conditions set forth in Annex 1 attached hereto are hereby agreed to
and incorporated herein by reference and made a part of this Assignment and
Assumption as if set forth herein in full.

For an agreed consideration, [the][each] Assignor hereby irrevocably sells and
assigns to [the Assignee][the respective Assignees], and [the][each] Assignee
hereby irrevocably purchases and assumes from [the Assignor][the respective
Assignors], subject to and in accordance with the Standard Terms and Conditions
and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of [the Assignor’s][the
respective Assignors’] rights and obligations in [its capacity as a
Lender][their respective capacities as Lenders] under the Credit Agreement and
any other documents or instruments delivered pursuant thereto in the amount[s]
and equal to the percentage interest[s] identified below of all the outstanding
rights and obligations under the Term Facility identified below and (ii) to the
extent permitted to be assigned under Applicable Law, all claims, suits, causes
of action and any other right of [the Assignor (in its capacity as a
Lender)][the respective Assignors (in their respective capacities as Lenders)]
against any Person, whether known or unknown, arising under or in connection
with the Credit Agreement, any other documents or instruments delivered pursuant
thereto or the loan transactions governed thereby or in any way based on or
related to any of the foregoing, including, but not limited to, contract claims,
tort claims, malpractice claims, statutory claims and all other claims at law or
in equity related to the rights and obligations sold and assigned pursuant to
clause (i) above (the rights and obligations sold and assigned by [the][any]
Assignor to [the][any] Assignee pursuant to clauses (i) and (ii) above being
referred to herein collectively as [the][an] “Assigned Interest”). Each such
sale and assignment is without recourse to [the][any] Assignor and, except as
expressly provided in this Assignment and Assumption, without representation or
warranty by [the][any] Assignor.

 

1.    Assignor[s]:  

 

       

 

   2.    Assignee[s]:  

 

  

 

 

12 

Select as appropriate.

13 

Include bracketed language if there are either multiple Assignors or multiple
Assignees.

 

K - 1



--------------------------------------------------------------------------------

                                                                    
                 

 

3.

Affiliate status:                                                    

 

4.

Borrower: Callaway Golf Company

 

5.

Administrative Agent: Bank of America, N.A., as the administrative agent under
the Credit Agreement

 

6.

Credit Agreement: Credit Agreement, dated as of January 4, 2019, among Callaway
Golf Corporation, the Lenders from time to time party thereto, and Bank of
America, N.A., as Administrative Agent

 

6.

Assigned Interest[s]:

 

Assignor[s]14

   Assignee[s]15      Aggregate
Amount of
Commitment/Loans
for all Lenders under
Term  Facility16      Amount of
Commitment/Loans
Assigned under Term
Facility      Percentage
Assigned of
Commitment/Loans
under Term Facility 17     CUSIP
Number         $                    $                           %          $
                   $                           %          $                    $
                          %   

 

[7.

Trade Date:                     ]18

Effective Date:                     , 20     [TO BE INSERTED BY ADMINISTRATIVE
AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE
REGISTER THEREFOR.]

 

 

14 

List each Assignor, as appropriate.

15 

List each Assignee and, if available, its market entity identifier, as
appropriate.

16 

Amounts in this column and in the column immediately to the right to be adjusted
by the counterparties to take into account any payments or prepayments made
between the Trade Date and the Effective Date.

17 

Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans of
all Lenders thereunder.

18 

To be completed if the Assignor(s) and the Assignee(s) intend that the minimum
assignment amount is to be determined as of the Trade Date.

 

K - 2



--------------------------------------------------------------------------------

The terms set forth in this Assignment and Assumption are hereby agreed to:

 

ASSIGNOR[S]19 [NAME OF ASSIGNOR] By:  

                                         

  Name:   Title: [NAME OF ASSIGNOR] By:  

                                         

  Name:   Title: ASSIGNEE[S]20 [NAME OF ASSIGNEE] By:  

                                         

  Name:   Title: [NAME OF ASSIGNEE] By:  

                                         

  Name:   Title:

 

 

19 

Add additional signature blocks as needed. Include both Fund/Pension Plan and
manager making the trade (if applicable).

20 

Add additional signature blocks as needed. Include both Fund/Pension Plan and
manager making the trade (if applicable).

(….continued)

 

K - 3



--------------------------------------------------------------------------------

[Consented to and]21 Accepted: BANK OF AMERICA, N.A., as Administrative Agent
By:  

                                          

  Name:   Title: [Consented to:]22 CALLAWAY GOLF COMPANY, as Borrower By:  

 

  Name:   Title:

 

 

21 

To be added only if the consent of the Administrative Agent is required by the
terms of the Credit Agreement.

22 

To be added only if the consent of the Borrower is required by the terms of the
Credit Agreement.

 

K - 4



--------------------------------------------------------------------------------

ANNEX 1 TO AFFILIATE ASSIGNMENT AGREEMENT

STANDARD TERMS AND CONDITIONS FOR

AFFILIATE ASSIGNMENT AGREEMENT

1.    Representations and Warranties.

1.1.    Assignor[s]. [The][Each] Assignor (a) represents and warrants that
(i) it is the legal and beneficial owner of [the][the relevant] Assigned
Interest, (ii) [the][such] Assigned Interest is free and clear of any lien,
encumbrance or other adverse claim and (iii) it has full power and authority,
and has taken all action necessary, to execute and deliver this Assignment and
Assumption and to consummate the transactions contemplated hereby; and
(b) assumes no responsibility with respect to (i) any statements, warranties or
representations made in or in connection with the Credit Agreement or any other
Loan Document, (ii) the execution, legality, validity, enforceability,
genuineness, sufficiency or value of the Loan Documents or any collateral
thereunder, (iii) the financial condition of the Borrower, any of its
Subsidiaries or Affiliates or any other Person obligated in respect of any Loan
Document or (iv) the performance or observance by the Borrower, any of its
Subsidiaries or Affiliates or any other Person of any of their respective
obligations under any Loan Document.

1.2.    Assignee.

(1)    [The][Each] Assignee represents and warrants that:

(i) it has full power and authority, and has taken all action necessary, to
execute and deliver this Assignment and Assumption and to consummate the
transactions contemplated hereby and to become a Lender under the Credit
Agreement;

(ii) it meets all the requirements to be an assignee under Section 10.06(b)(iii)
and (v) of the Credit Agreement (subject to such consents, if any, as may be
required under Section 10.06(b)(iii) of the Credit Agreement), including the
requirements of Section 10.06(f);

(iii) from and after the Effective Date, it shall be bound by the provisions of
the Credit Agreement as a Lender thereunder and, to the extent of [the][the
relevant] Assigned Interest, shall have the obligations of a Lender thereunder;

(iv) it is sophisticated with respect to decisions to acquire assets of the type
represented by [the][such] Assigned Interest and either it, or the Person
exercising discretion in making its decision to acquire [the][such] Assigned
Interest, is experienced in acquiring assets of such type;

(v) it has received a copy of the Credit Agreement, and has received or has been
accorded the opportunity to receive copies of the most recent financial
statements delivered pursuant to Section 6.01 thereof, as

 

K - 5



--------------------------------------------------------------------------------

applicable, and such other documents and information as it deems appropriate to
make its own credit analysis and decision to enter into this Assignment and
Assumption and to purchase [the][such] Assigned Interest;

(vi) it has, independently and without reliance upon the Administrative Agent or
any other Lender and based on such documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Assignment and Assumption and to purchase [the][such] Assigned Interest; and

(vii) if it is a Foreign Lender, attached hereto is any documentation required
to be delivered by it pursuant to the terms of the Credit Agreement, duly
completed and executed by [the][such] Assignee;

(2)    [The][Each] Assignee agrees that:

(i) it will, independently and without reliance upon the Administrative Agent,
[the][any] Assignor or any other Lender, and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit decisions in taking or not taking action under the Loan Documents; and

(ii) it will perform in accordance with their terms all of the obligations which
by the terms of the Loan Documents are required to be performed by it as a
Lender.

2.    Payments. From and after the Effective Date, the Administrative Agent
shall make all payments in respect of [the][each] Assigned Interest (including
payments of principal, interest, fees and other amounts) to [the][the relevant]
Assignor for amounts which have accrued to but excluding the Effective Date and
to [the][the relevant] Assignee for amounts which have accrued from and after
the Effective Date. Notwithstanding the foregoing, the Administrative Agent
shall make all payments of interest, fees or other amounts paid or payable in
kind from and after the Effective Date to [the][the relevant] Assignee.

3.    General Provisions. This Assignment and Assumption shall be binding upon,
and inure to the benefit of, the parties hereto and their respective successors
and assigns. This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment and Assumption. This Assignment and Assumption shall be governed
by, and construed in accordance with, the law of the State of New York.

 

K - 6



--------------------------------------------------------------------------------

EXHIBIT L

FORM OF ABL INTERCREDITOR AGREEMENT

[See attached.]

 

L - 1



--------------------------------------------------------------------------------

EXHIBIT M

FORM OF COMPLIANCE CERTIFICATE

Financial Statement Date: [            ], 20[    ]

 

To:

Bank of America, N.A., as Administrative Agent

Ladies and Gentlemen:

Reference is made to that certain Credit Agreement, dated as of January 4, 2019
(as amended, restated, extended, supplemented or otherwise modified in writing
from time to time, the “Agreement;” the terms defined therein being used herein
as therein defined), among Callaway Golf Company, a Delaware corporation the
“Borrower”), the Lenders from time to time party thereto and Bank of America,
N.A., as Administrative Agent.

The undersigned Responsible Officer hereby certifies as of the date hereof that
he/she is the                      of the Borrower, and that, as such, he/she is
authorized to execute and deliver this Certificate to the Administrative Agent
on the behalf of the Borrower, and that:

[Use following paragraph 1 for fiscal year-end financial statements]

1.    The Borrower has delivered the year-end audited financial statements
required by Section 6.01(a) of the Agreement for the fiscal year of the Borrower
ended as of the above date, together with the report and opinion of an
independent certified public accountant or chartered accountant, as applicable,
required by such section.

[Use following paragraph 1 for fiscal quarter-end financial statements]

1.    The Borrower has delivered the unaudited financial statements required by
Section 6.01(b) of the Agreement for the fiscal quarter of the Borrower ended as
of the above date. Such financial statements fairly present the financial
condition, results of operations, shareholders’ equity and cash flows of the
Borrower and its Subsidiaries in accordance with GAAP as at such date and for
such period, subject only to normal year-end audit adjustments and the absence
of footnotes.

2.    The undersigned has reviewed and is familiar with the terms of the
Agreement and has made, or has caused to be made under his/her supervision, a
detailed review of the transactions and condition (financial or otherwise) of
the Borrower during the accounting period covered by such financial statements.

3.    A review of the activities of the Borrower during such fiscal period has
been made under the supervision of the undersigned with a view to determining
whether during such fiscal period the Borrower performed and observed all its
Obligations under the Loan Documents, and

 

M - 1



--------------------------------------------------------------------------------

[select one:]

[to the best knowledge of the undersigned, during such fiscal period the
Borrower performed and observed each covenant and condition of the Loan
Documents applicable to it, and no Default has occurred and is continuing.]

--or—

[to the best knowledge of the undersigned, during such fiscal period the
following covenants or conditions have not been performed or observed and the
following is a list of each such Default and its nature and status:]

4.    The representations and warranties of the Borrower contained in Article V
of the Agreement, and any representations and warranties of any Loan Party that
are contained in any document furnished at any time under or in connection with
the Loan Documents, are true and correct on and as of the date hereof, except to
the extent that such representations and warranties specifically refer to an
earlier date, in which case they are true and correct as of such earlier date,
and except that for purposes of this Compliance Certificate, the representations
and warranties contained in subsection (a) of Section 5.05 of the Agreement
shall be deemed to refer to the most recent statements furnished pursuant to
subsections (a) and (b), respectively, of Section 6.01 of the Agreement,
including the statements in connection with which this Compliance Certificate is
delivered.

5.    [For certificates delivered in connection with fiscal year-end financial
statements, add:] Schedule 1 hereto sets forth the computations necessary to
determine the Borrower’s calculation of Excess Cash Flow and the applicable ECF
Percentage for the Excess Cash Flow Period ending on the last day of the fiscal
year ended [            ], 20[    ].

 

M - 2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has executed this Certificate as
of            ,         .

 

[BORROWER] By:  

                                          

Name:  

                                          

Title:  

                                          

 

M - 3



--------------------------------------------------------------------------------

SCHEDULE 1

Calculation of the Borrower’s

Excess Cash Flow Sweep

 

  I.

Calculation of Excess Cash Flow

An amount equal to the excess of:

 

(a)   the sum, without duplication, of:   (i) Consolidated Net Income of the
Borrower for such period,    $                       (ii) an amount equal to the
amount of all noncash charges to the extent deducted in arriving at such
Consolidated Net Income,                           (iii) decreases in
Consolidated Working Capital and long-term account receivables for such period
(other than any such decreases arising from acquisitions by the Borrower and its
Restricted Subsidiaries completed during such period),                          
(iv) the amount by which tax expense deducted in determining such Consolidated
Net Income for such period exceeded taxes (including penalties and interest)
paid in cash or tax reserves set aside or payable (without duplication) by the
Borrower and its Restricted Subsidiaries in such period, and   
                       (v) an amount equal to the aggregate net noncash loss on
the sale, lease, transfer or other disposition of assets by the Borrower and its
Restricted Subsidiaries during such period (other than sales in the ordinary
course of business) to the extent deducted in arriving at such Consolidated Net
Income; over                         (b)   the sum, without duplication, of:   
  (i) an amount equal to the amount of all noncash credits included in arriving
at such Consolidated Net Income,                           (ii) without
duplication of amounts deducted in arriving at such Consolidated Net Income or
pursuant to subclause (b)(xi) below in prior periods, the amount of Capital
Expenditures made in cash during such period, except to the extent that such
Capital Expenditures were financed with the proceeds of Indebtedness of the
Borrower or its Restricted Subsidiaries (other than under any revolving credit
facility),                           (iii) the aggregate amount of all principal
payments of Indebtedness of the Borrower and its Restricted Subsidiaries
(including (x) the principal component of payments in respect   

 

M - 4



--------------------------------------------------------------------------------

  of Capitalized Leases and (y) the amount of any scheduled repayment of Term
Loans, but excluding all other prepayments of Term Loans (other than pursuant to
Section 2.05(b)(ii) of the Credit Agreement to the extent required due to a
Disposition or Casualty Event that resulted in an increase to Consolidated Net
Income and not in excess of the amount of such increase), and (z) all
prepayments in respect of any revolving credit facility (other than the ABL
Credit Agreement), but only to the extent there is an equivalent permanent
reduction in commitments thereunder), except to the extent financed with the
proceeds of other Indebtedness (other than under any revolving credit facility)
of the Borrower or its Restricted Subsidiaries,                          
(iv) an amount equal to the aggregate net noncash gain on the sale, lease,
transfer or other disposition of assets by the Borrower and its Restricted
Subsidiaries during such period (other than sales in the ordinary course of
business) to the extent included in arriving at such Consolidated Net Income,   
                       (v) increases in Consolidated Working Capital and
long-term account receivables for such period (other than any such increases
arising from acquisitions of a Person or business unit by the Borrower and its
Restricted Subsidiaries during such period),                           (vi) cash
payments by the Borrower and the Restricted Subsidiaries during such period in
respect of long-term liabilities of the Borrower and the Restricted Subsidiaries
other than Indebtedness,                           (vii) without duplication of
amounts deducted pursuant to subclause (b)(xi) below in prior periods, the
amount of Investments and acquisitions (including earn-out payments) made during
such period to the extent permitted under Section 7.03 of the Credit Agreement
(excluding Investments in (x) Cash Equivalents, (y) Investment Grade Securities
and (z) the Borrower or any of its Restricted Subsidiaries), except to the
extent that such Investments and acquisitions were financed with the proceeds of
Indebtedness (other than under any revolving credit facility) of the Borrower or
its Restricted Subsidiaries,                           (viii) the amount of
Restricted Payments made in cash during such period to the extent permitted
under clauses (d), (e), (f), (g) and (j) of Section 7.06 of the Credit
Agreement, to the extent that such Restricted Payments were financed with
internally generated cash flow of the Borrower and its Restricted Subsidiaries,
                       

 

M - 5



--------------------------------------------------------------------------------

  (ix) the aggregate amount of expenditures actually made by the Borrower and
the Restricted Subsidiaries in cash during such period (including expenditures
for the payment of financing fees) to the extent that such expenditures are not
expensed during such period,                           (x) the aggregate amount
of any premium, make-whole or penalty payments actually paid in cash by the
Borrower and the Restricted Subsidiaries during such period that are required to
be made in connection with any prepayment of Indebtedness,   
                       (xi) without duplication of amounts deducted in arriving
at such Consolidated Net Income or deducted from Excess Cash Flow in prior
periods, (A) the aggregate consideration required to be paid in cash by the
Borrower or any of its Restricted Subsidiaries pursuant to binding contracts,
letters of intent or purchase orders (the “Contract Consideration”) entered into
prior to or during such period relating to acquisitions or Capital Expenditures
and (B) at the option of the Borrower, to the extent set forth in a certificate
of a Responsible Officer delivered to the Administrative Agent prior to the
relevant Excess Cash Flow Application Date, the aggregate amount of cash that is
reasonably expected to be paid in respect of planned cash Capital Expenditures
by the Borrower or any of its Restricted Subsidiaries (“Planned Capital
Expenditures”), in each case to be consummated or made during the period of four
consecutive fiscal quarters of the Borrower following the end of such period;
provided that to the extent the aggregate amount of internally generated cash
flow of the Borrower and its Restricted Subsidiaries actually utilized to
finance such acquisitions, Capital Expenditures or Planned Capital Expenditures
during such period of four consecutive fiscal quarters is less than the Contract
Consideration or Planned Capital Expenditures, the amount of such shortfall
shall be added to the calculation of Excess Cash Flow at the end of such period
of four consecutive fiscal quarters,                           (xii) the amount
of cash taxes paid in such period to the extent they exceed the amount of tax
expense deducted in determining Consolidated Net Income for such period, and   
                       (xiii) an amount equal to the aggregate net cash losses
on the sale, lease, transfer or other disposition of assets by the Borrower and
its Restricted Subsidiaries during such period (other than sales in the ordinary
course of business) to the extent deducted in determining Consolidated Net
Income.                         Excess Cash Flow    $                    

 

M - 6



--------------------------------------------------------------------------------

  II.

Calculation of ECF Percentage

The ratio of:

 

      $                     (a)    Funded Debt that is secured by any Lien on
any assets or property of the Borrower on a pari passu or senior basis to the
Liens securing the Obligations as of such date, less Unrestricted Cash of the
Borrower and its Restricted Subsidiaries; to          $                     (b)
   Consolidated EBITDA of the Borrower and its Restricted Subsidiaries on a
consolidated basis for the most recently completed Measurement Period.   

 

Senior Secured Net Leverage Ratio

   [        ]: 1.00  

ECF Percentage as of the date of determination pursuant to the defintion of “ECF
Percentage”

   [    ]%           

 

M - 7



--------------------------------------------------------------------------------

  III.

Calculation of ECF Sweep

On or prior to the Excess Cash Flow Application Date, the Borrower shall prepay
an aggregate principal amount of Loans equal to the excess (if any) of:

(A)

 

(i)

    

Excess Cash Flow (as shown on Part I of this Schedule 1),

   $                         

multiplied by

  

(ii)

    

ECF Percentage (as shown on Part II of this Schedule 1),

                            

        Clause (A) total:

   $                     over,   

(B) to the extent not financed using the proceeds of long-term Indebtedness,

 

(x)

     the aggregate principal amount of Term Loans prepaid pursuant
to Section 2.05(a) of the Credit Agreement    $                          plus   

(y)

     the aggregate principal amount of voluntary prepayments under the ABL
Credit Agreement (to the extent commitments under the ABL Credit Agreement are
permanently reduced by the amount of such prepayments at the time of such
prepayment)    $                         

        Clause (B) total:

   $                    

Required Mandatory Prepayment purusant to Section 2.05(b)(i) of the Credit
Agreement (Clause (A) minus Clause (B))    $                    

 

M - 8